Case 3:21-cv-00538-N Document 26-36 Filed 06/09/21      Page 1 of 304 PageID 12486




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 36
Case 3:21-cv-00538-N Document 26-36 Filed 06/09/21   Page 2 of 304 PageID 12487
Case 3:21-cv-00538-N Document 26-36 Filed 06/09/21   Page 3 of 304 PageID 12488
Case 3:21-cv-00538-N Document 26-36 Filed 06/09/21   Page 4 of 304 PageID 12489
Case 3:21-cv-00538-N Document 26-36 Filed 06/09/21   Page 5 of 304 PageID 12490
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        273 06/09/21 Page 6 of 304 PageID 12491
Case 3:21-cv-00538-N Document 26-36 Filed



                               EXHIBIT ***




                                                                     009619
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        273 06/09/21 Page 7 of 304 PageID 12492
Case 3:21-cv-00538-N Document 26-36 Filed
                                                                                 Execution Copy




                                  SOUTHFORK CLO LTD.
                                               Issuer,

                                 SOUTHFORK CLO CORP.
                                              Co-Issuer,

                              ASSURED GUARANTY CORP.
                                               Insurer,

                                                 and

                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                                               Trustee


                                        INDENTURE
                                      Dated as of March 15, 2005


                    COLLATERALIZED DEBT OBLIGATIONS
        U.S.$52,000,000 Class A-1a Floating Rate Senior Secured Extendable Notes Due 2017
          U.S.$7,000,000 Class A-1b Fixed Rate Senior Secured Extendable Notes Due 2017
        U.S.$400,000,000 Class A-1g Floating Rate Senior Secured Extendable Notes Due 2017
         U.S.$42,500,000 Class A-2 Floating Rate Senior Secured Extendable Notes Due 2017
        U.S.$23,500,000 Class A-3a Floating Rate Senior Secured Extendable Notes Due 2017
          U.S.$2,500,000 Class A-3b Fixed Rate Senior Secured Extendable Notes Due 2017
      U.S.$39,000,000 Class B Floating Rate Senior Secured Deferrable Interest Extendable Notes
                                             Due 2017
      U.S.$36,300,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes
                                             Due 2017
                 U.S.$6,000,000 Class 1 Extendable Composite Securities Due 2017




     45824v26

                                                                                      009620
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        273 06/09/21 Page 8 of 304 PageID 12493
Case 3:21-cv-00538-N Document 26-36 Filed


                                                       TABLE OF CONTENTS

                                                                                                                                          Page

     ARTICLE 1 DEFINITIONS ............................................................................................................. 3

     Section 1.1.          Definitions...........................................................................................................3
     Section 1.2.          Assumptions as to Pledged Obligations; Construction Conventions. ...............76
     Section 1.3.          Rules of Interpretation. .....................................................................................78

     ARTICLE 2 THE NOTES AND THE COMPOSITE SECURITIES ....................................................... 80

     Section 2.1.          Forms Generally................................................................................................80
     Section 2.2.          Forms of Securities and Certificate of Authentication......................................80
     Section 2.3.          Authorized Amount; Denominations. ...............................................................81
     Section 2.4.          Extension of Reinvestment Period and Stated Maturity. ..................................82
     Section 2.5.          Execution, Authentication, Delivery, and Dating. ............................................85
     Section 2.6.          Registration, Registration of Transfer and Exchange. ......................................86
     Section 2.7.          Mutilated, Destroyed, Lost, or Stolen Securities. .............................................94
     Section 2.8.          Payment of Principal and Interest and Other Amounts; Principal and
                           Interest Rights Preserved; Withholding. ...........................................................95
     Section 2.9.          Persons Considered Owners..............................................................................98
     Section 2.10.         Cancellation. .....................................................................................................98
     Section 2.11.         Definitive Securities..........................................................................................98
     Section 2.12.         Securities Beneficially Owned by Persons Not QIB/QPs or Qualified
                           Purchasers. ........................................................................................................99

     ARTICLE 3 CONDITIONS PRECEDENT...................................................................................... 100

     Section 3.1.          Conditions to Issuance of Securities on Closing Date. ...................................100
     Section 3.2.          Custodianship; Delivery of Collateral Obligations and Eligible
                           Investments. ....................................................................................................104
     Section 3.3.          Representations as to Collateral. .....................................................................105

     ARTICLE 4 SATISFACTION AND DISCHARGE........................................................................... 107

     Section 4.1.          Satisfaction and Discharge of Indenture. ........................................................107
     Section 4.2.          Application of Trust Money............................................................................109
     Section 4.3.          Repayment of Monies Held by Paying Agent.................................................109

     ARTICLE 5 REMEDIES ............................................................................................................. 109

     Section 5.1.          Events of Default. ...........................................................................................109
     Section 5.2.          Acceleration of Maturity; Rescission and Annulment. ...................................111
     Section 5.3.          Collection of Indebtedness and Suits for Enforcement by Trustee.................112

                                                                          i
     45824v26

                                                                                                                                   009621
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        273 06/09/21 Page 9 of 304 PageID 12494
Case 3:21-cv-00538-N Document 26-36 Filed



     Section 5.4.          Remedies.........................................................................................................114
     Section 5.5.          Optional Preservation of Collateral.................................................................116
     Section 5.6.          Trustee May Enforce Claims Without Possession of Securities. ....................118
     Section 5.7.          Application of Money Collected.....................................................................118
     Section 5.8.          Limitation on Suits..........................................................................................118
     Section 5.9.          Unconditional Rights of Holders of Securities. ..............................................119
     Section 5.10.         Restoration of Rights and Remedies. ..............................................................119
     Section 5.11.         Rights and Remedies Cumulative. ..................................................................120
     Section 5.12.         Delay or Omission Not Waiver.......................................................................120
     Section 5.13.         Control by Majority of the Controlling Class. ................................................120
     Section 5.14.         Waiver of Past Defaults. .................................................................................121
     Section 5.15.         Undertaking for Costs. ....................................................................................121
     Section 5.16.         Waiver of Stay or Extension Laws..................................................................122
     Section 5.17.         Sale of Collateral.............................................................................................122
     Section 5.18.         Action on the Securities. .................................................................................123
     Section 5.19.         Direction by the Insurer. .................................................................................123

     ARTICLE 6 THE TRUSTEE ........................................................................................................ 123

     Section 6.1.          Certain Duties and Responsibilities. ...............................................................123
     Section 6.2.          Notice of Default.............................................................................................125
     Section 6.3.          Certain Rights of Trustee. ...............................................................................125
     Section 6.4.          Not Responsible for Recitals or Issuance of Securities...................................127
     Section 6.5.          May Hold Securities........................................................................................127
     Section 6.6.          Money Held in Trust. ......................................................................................128
     Section 6.7.          Compensation and Reimbursement.................................................................128
     Section 6.8.          Corporate Trustee Required; Eligibility..........................................................129
     Section 6.9.          Resignation and Removal; Appointment of Successor. ..................................129
     Section 6.10.         Acceptance of Appointment by Successor......................................................131
     Section 6.11.         Merger, Conversion, Consolidation, or Succession to Business of
                           Trustee.............................................................................................................131
     Section 6.12.         Co-Trustees. ....................................................................................................131
     Section 6.13.         Certain Duties of Trustee Related to Delayed Payment of Proceeds. .............132
     Section 6.14.         Authenticating Agents.....................................................................................133
     Section 6.15.         Fiduciary for Holders of Notes Only; Agent for Secured Parties. ..................133
     Section 6.16.         Representations and Warranties of the Bank. .................................................134
     Section 6.17.         Additional Reporting Requirements. ..............................................................134

     ARTICLE 7 COVENANTS .......................................................................................................... 134

     Section 7.1.          Payment of Principal and Interest. ..................................................................134
     Section 7.2.          Maintenance of Office or Agency...................................................................135
     Section 7.3.          Money for Note Payments to be Held in Trust. ..............................................135
     Section 7.4.          Existence of Co-Issuers...................................................................................137
                                                                         ii
     45824v26

                                                                                                                                   009622
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        273 06/09/21 Page 10 of 304 PageID 12495
Case 3:21-cv-00538-N Document 26-36 Filed



     Section 7.5.        Protection of Collateral. ..................................................................................138
     Section 7.6.        Opinions as to Collateral.................................................................................140
     Section 7.7.        Performance of Obligations. ...........................................................................140
     Section 7.8.        Negative Covenants. .......................................................................................141
     Section 7.9.        Notice of Default; Statement as to Compliance. .............................................142
     Section 7.10.       Co-Issuers May Consolidate, etc., Only on Certain Terms.............................142
     Section 7.11.       Successor Substituted......................................................................................144
     Section 7.12.       No Other Business. .........................................................................................144
     Section 7.13.       Listing on Irish Stock Exchange. ....................................................................145
     Section 7.14.       Annual Rating Review. ...................................................................................145
     Section 7.15.       Reporting.........................................................................................................146
     Section 7.16.       Calculation Agent. ..........................................................................................146
     Section 7.17.       Certain Tax Matters. .......................................................................................147
     Section 7.18.       Securities Lending...........................................................................................148
     Section 7.19.       Purchase of Collateral Obligations; Ramp-Up Completion Date. ..................151
     Section 7.20.       Posting of Reports on Repository. ..................................................................153
     Section 7.21.       Secondary Risk Procedures.............................................................................153

     ARTICLE 8 SUPPLEMENTAL INDENTURES ............................................................................... 154

     Section 8.1.        Supplemental Indentures Without Consent of Holders...................................154
     Section 8.2.        Supplemental Indentures With Consent of Holders........................................157
     Section 8.3.        Execution of Supplemental Indentures. ..........................................................160
     Section 8.4.        Effect of Supplemental Indentures; Certain Required Consents.....................160
     Section 8.5.        Reference in Securities to Supplemental Indentures.......................................160
     Section 8.6.        Composite Securities.......................................................................................161

     ARTICLE 9 REDEMPTION OF NOTES........................................................................................ 161

     Section 9.1.        Mandatory Redemption...................................................................................161
     Section 9.2.        Optional Redemption. .....................................................................................162
     Section 9.3.        Redemption Procedures. .................................................................................163
     Section 9.4.        Notes Payable on Redemption Date................................................................166
     Section 9.5.        Special Redemption. .......................................................................................166
     Section 9.6.        Amendment Buy-Out......................................................................................167
     Section 9.7.        Removal Buy-Out. ..........................................................................................167

     ARTICLE 10 ACCOUNTS, ACCOUNTINGS, AND RELEASES ..................................................... 168

     Section 10.1.       Collection of Money. ......................................................................................168
     Section 10.2.       Collection Account. ........................................................................................168
     Section 10.3.       Other Accounts. ..............................................................................................170
     Section 10.4.       Reinvestment of Funds in Accounts; Reports by Trustee. ..............................174
     Section 10.5.       Synthetic Security Counterparty Account.......................................................176

                                                                      iii
     45824v26

                                                                                                                               009623
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        273 06/09/21 Page 11 of 304 PageID 12496
Case 3:21-cv-00538-N Document 26-36 Filed



     Section 10.6.        Accountings. ...................................................................................................177
     Section 10.7.        Release of Collateral. ......................................................................................185
     Section 10.8.        Reports by Independent Accountants..............................................................186
     Section 10.9.        Reports to Rating Agencies.............................................................................187

     ARTICLE 11 APPLICATION OF MONIES ................................................................................... 187

     Section 11.1.        Disbursements of Monies from Payment Account. ........................................187
     Section 11.2.        Class 1 Component Distributions. ..................................................................194

     ARTICLE 12 SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF COLLATERAL OBLIGATIONS194

     Section 12.1.        Sales of Collateral Obligations. ......................................................................194
     Section 12.2.        Purchase of Collateral Obligations..................................................................198
     Section 12.3.        Conditions Applicable to All Sale and Purchase Transactions. ......................200
     Section 12.4.        Certain Determinations Relating to Collateral Obligations. ...........................200

     ARTICLE 13 NOTEHOLDERS' RELATIONS ............................................................................... 201

     Section 13.1.        Subordination. .................................................................................................201
     Section 13.2.        Standard of Conduct........................................................................................202

     ARTICLE 14 MISCELLANEOUS ................................................................................................ 203

     Section 14.1.        Form of Documents Delivered to Trustee.......................................................203
     Section 14.2.        Acts of Noteholders, Composite Securityholders or Holders of
                          Preference Shares............................................................................................203
     Section 14.3.        Notices, etc., to Certain Persons or Parties. ....................................................204
     Section 14.4.        Notices to Holders, the Preference Shares Paying Agent; Waiver. ................206
     Section 14.5.        Effect of Headings and Table of Contents. .....................................................207
     Section 14.6.        Successors and Assigns...................................................................................207
     Section 14.7.        Separability. ....................................................................................................207
     Section 14.8.        Benefits of Indenture.......................................................................................208
     Section 14.9.        Legal Holidays. ...............................................................................................208
     Section 14.10.       Governing Law. ..............................................................................................208
     Section 14.11.       Submission to Jurisdiction. .............................................................................208
     Section 14.12.       Counterparts. ...................................................................................................208
     Section 14.13.       Acts of Issuer. .................................................................................................209
     Section 14.14.       Consent of Posting of Documents on Repository. ..........................................209
     Section 14.15.       Liability of Co-Issuers. ...................................................................................209
     Section 14.16.       Indemnity of Co-Issuer. ..................................................................................209

     ARTICLE 15 ASSIGNMENT OF MANAGEMENT AGREEMENT; HEDGE AGREEMENTS .............. 209

     Section 15.1.        Assignment of Management Agreement.........................................................209

                                                                       iv
     45824v26

                                                                                                                                009624
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        273 06/09/21 Page 12 of 304 PageID 12497
Case 3:21-cv-00538-N Document 26-36 Filed



     Section 15.2.         Hedge Agreements..........................................................................................212

     ARTICLE 16 THE POLICY ........................................................................................................ 215

     Section 16.1.         Miscellaneous. ................................................................................................215
     Section 16.2.         Representative of the Noteholder of the Insured Notes. .................................216
     Section 16.3.         Drawings under Policy....................................................................................216
     Section 16.4.         Preference Claims and Insolvency Proceedings. ............................................217
     Section 16.5.         Subrogation. ....................................................................................................218
     Section 16.6.         Policy Payment Account.................................................................................219
     Section 16.7.         Limited Recourse; Non-Petition. ....................................................................219
     Section 16.8.         Termination of the Policy. ..............................................................................219
     Section 16.9.         Termination Procedures. .................................................................................221

     Schedules and Exhibits
     Schedule 1          –     Collateral Obligations
     Schedule 2          –     Moody's Industry Classification Group List
     Schedule 3          –     S&P Industry Classifications
     Schedule 4          –     Diversity Score Calculation
     Schedule 5          –     Moody's Structured Finance Obligation Recovery Rates
     Schedule 6          –     S&P Structured Finance Obligation Recovery Rates
     Schedule 7          –     Certain Tax Provisions
     Schedule 8          –     Certain Defined Terms Relating to S&P Rating and Moody's Rating
     Exhibit A           –     Forms of Securities
                A-1      –     Form of Note
                A-2      –     Form of Composite Security
     Exhibit B           –     Forms of Note and Composite Security Transfer and Exchange Certificates
                B-1      –     Form of Note Transferee Certificate
                B-2      –     Form of Regulation S Note Transferor Certificate
                B-3      –     Form of Non-Regulation S Note Transferor Certificate
                B-4      –     Form of Composite Security Transferee Certificate
                B-5      –     Form of Regulation S Composite Security Transferor Certificate
                B-6      –     Form of Non-Regulation S Composite Security Transferor Certificate
     Exhibit C           –     Form of McKee Nelson LLP Opinion
     Exhibit D           –     Form of Maples and Calder Opinion
     Exhibit E           –     Form of Gardere Wynne Sewell LLP Opinion
     Exhibit F           –     Form of Orrick, Herrington & Sutcliffe LLP Opinion


                                                                        v
     45824v26

                                                                                                                                009625
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        273 06/09/21 Page 13 of 304 PageID 12498
Case 3:21-cv-00538-N Document 26-36 Filed



     Exhibit G        –   Form of Securities Account Control Agreement
     Exhibit H        –   Forms of Section 3(c)(7) Notices
                H-1   –   Form of Section 3(c)(7) Reminder Notice
                H-2   –   Form of Important Section 3(c)(7) Reminder Notice
     Exhibit I        –   Form of Beneficial Owner Certificate
     Exhibit J        –   Form of Extension Notice




                                                     vi
     45824v26

                                                                              009626
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        273 06/09/21 Page 14 of 304 PageID 12499
Case 3:21-cv-00538-N Document 26-36 Filed


             INDENTURE, dated as of March 15, 2005, among SOUTHFORK CLO LTD. (the "Issuer"),
     SOUTHFORK CLO CORP. (the "Co-Issuer"), ASSURED GUARANTY CORP. (the "Insurer") and
     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as trustee (together with its permitted
     successors, the "Trustee").

                                           PRELIMINARY STATEMENT

             The Co-Issuers are duly authorized to execute and deliver this Indenture to provide for
     the Class A-1a Notes, the Class A-1b Notes, the Class A-1g Notes, the Class A-2 Notes, the
     Class A-3a Notes, the Class A-3b Notes, the Class B Notes and the Class C Notes issuable as
     provided in this Indenture and the Issuer is duly authorized to execute and deliver this Indenture
     to provide for the Composite Securities issuable as provided in this Indenture. All covenants
     and agreements made by the Co-Issuers in this Indenture are for the benefit and security of the
     Secured Parties. Concurrently with the execution of this Indenture and the issuance of the
     Securities and subject to the terms and conditions contained in the Insurance Agreement, the
     Insurer will issue and deliver to and in favor of the Trustee for the benefit of each Holder of the
     Insured Notes, the Policy, which, subject to certain terms and conditions contained therein
     (including that the Policy is not terminated in accordance with the terms hereof),
     unconditionally and irrevocably guarantees the Insured Amount to the Trustee for the benefit of
     the Holders of the Insured Notes to the extent such Insured Amounts become Due for Payment
     and are not paid as a result of Nonpayment by the Issuer. The Co-Issuers are entering into this
     Indenture, and the Trustee is accepting the trusts created by this Indenture, for good and
     valuable consideration, the receipt and sufficiency of which are hereby acknowledged.

            All things necessary to make this Indenture a valid agreement of the Co-Issuers in
     accordance with the agreement's terms have been done.

                                              GRANTING CLAUSES

             The Issuer Grants to the Trustee, for the benefit and security of the Noteholders, the
     Composite Securityholders, the Insurer, the Trustee, the Portfolio Manager and each Hedge
     Counterparty (collectively, the "Secured Parties"), all of its right, title, and interest in, to, and
     under, in each case, whether now owned or existing, or hereafter acquired or arising:

                         (a)     the Collateral Obligations (listed, as of the Closing Date, in Schedule 1
                to this Indenture and as such Schedule 1 may be modified, amended and revised
                subsequent to the Closing Date by the Issuer) and all Workout Assets, including any
                part thereof which consists of general intangibles (as defined in the UCC) relating
                thereto, all payments made or to be made thereon or with respect thereto, and all
                Collateral Obligations and Workout Assets including any part thereof which consists of
                general intangibles (as defined in the UCC) relating thereto, which are delivered or
                credited to the Trustee, or for which a Security Entitlement is delivered or credited to
                the Trustee or which are credited to one or more of the Issuer Accounts on or after the
                Closing Date and all payments made or to be made thereon or with respect thereto;

                        (b)    the Custodial Account, the Collection Account, the Payment Account,
                the Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Interest
                Reserve Account, the Synthetic Security Collateral Account, the Hedge Counterparty
                Collateral Account, the Closing Date Expense Account, the Expense Reimbursement
                Account, and the Securities Lending Account (collectively, the "Issuer Accounts"),




     45824v26

                                                                                                 009627
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 15 of 304 PageID 12500


                Eligible Investments purchased with funds on deposit in the Issuer Accounts, and all
                income from the investment of funds in the Issuer Accounts;

                         (c)     the Synthetic Security Counterparty Account (and together with the
                Issuer Accounts, the "Accounts") and assets included therein, subject to the terms of the
                related Synthetic Security (provided, however, that any such rights in any Synthetic
                Security Counterparty Account shall be held in trust by the Trustee (or Securities
                Intermediary) first to secure the Issuer's payment obligations to the relevant Synthetic
                Security Counterparty and second for the benefit of the Secured Parties);

                        (d)       the Management Agreement, the Securities Lending Agreements, the
                Hedge Agreements as set forth in Article 15, the Collateral Administration Agreement
                and, solely for the benefit of the Holders of the Class A-1g Notes only, the Insurance
                Documents to the extent of any rights of the Issuer therein;

                        (e)     all Cash or money delivered to the Trustee (or its bailee);

                         (f)     all securities, investments and agreements of any nature in which the
                Issuer has an interest (except for securities and investments in the Issuer's bank account
                in the Cayman Islands), including any part thereof which consists of general intangibles
                (as defined in the UCC) relating thereto; and

                        (g)     all proceeds with respect to the foregoing;

     (all of the property and assets described in foregoing clauses (a) through (g), but excluding the
     Class 1 Collateral (as defined below) and the Excluded Property, the "Collateral").

              The Issuer as a second and separate grant Grants to the Trustee, for the benefit and
     security solely of the Holders of the Class 1 Composite Securities (solely to the extent of their
     Class 1 Component), all of its right, title and interest in, to and under, in each case, whether now
     owned or existing, or hereafter acquired or arising, the Class 1 Component Account and any
     property of any type deposited into the Class 1 Component Account and all proceeds with
     respect to the foregoing (all of the foregoing, the "Class 1 Collateral").

              These Grants are not intended to and do not transfer any liability under the Collateral,
     which liabilities shall remain the sole obligation of the Issuer. These Grants are made, however,
     in trust as separate trusts, to secure the Notes and the Class 1 Components in the case of the first
     grant, and only the Class 1 Components in the case of the second grant. Except as provided in
     Article 13 and the priorities set forth in the Priority of Payments and Section 11.2, the Notes and
     the Class 1 Components are secured by the first grant equally and ratably without prejudice,
     priority or distinction between any Note or Class 1 Component and any other Note or the
     Class 1 Component because of difference in time of issuance or otherwise. The Class 1
     Components are secured by the second grant equally and ratably without prejudice, priority or
     distinction because of difference in time of issuance or otherwise. The Grants are made to
     secure, in accordance with the priorities in the Priority of Payments, Article 13 and Article 11.2,
     as applicable:

                        (i)      the payment of all amounts due on the Notes and the Class 1
                Components equally and ratably without prejudice, priority, or distinction between any
                Note or Class 1 Component and any other Note or Class 1 Component because of
                difference in time of issuance or otherwise, in accordance with their terms;

                                                        2
     45824v26

                                                                                                009628
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 16 of 304 PageID 12501


                       (ii)    the payment of all other sums payable under this Indenture (other than
                amounts payable in respect of the Preference Shares);

                      (iii)    the payment of all obligations owing by the Issuer under the Insurance
                Documents; and

                        (iv)    compliance with this Indenture;

     (collectively, the "Secured Obligations"), all as provided in this Indenture.

             The Trustee acknowledges the Grants, accepts the trusts under this Indenture in
     accordance with this Indenture, and agrees to perform its duties in this Indenture in accordance
     with the provisions hereof.

                                                 ARTICLE 1

                                                DEFINITIONS

     Section 1.1.       Definitions.

              Except as otherwise specified in this Indenture or as the context may otherwise require,
     the following terms have the respective meanings provided below for all purposes of this
     Indenture. Payments or distributions made or to be made on the Composite Securities in respect
     of their Components are referred to as payments made or to be made on the Class 1
     Components and the Preference Share Components, as the case may be.

              Except as otherwise specified herein or as the context may otherwise require or dictate
     or unless the Composite Securities are explicitly addressed in the same context, (A) all
     references in this Indenture to the "Preference Shares" include the "Preference Share
     Component" of the Class 1 Composite Securities and (B) all references in this Indenture to the
     rights of the Holders of the Preference Shares (including with respect to any payments,
     distributions, redemptions, votes or consents to be given by such Holders) include the rights of
     the Holders of the Class 1 Composite Securities to the extent of the Preference Share
     Component of the Class 1 Composite Securities.

                "1940 Act": The United States Investment Company Act of 1940, as amended.

             "A/B Exchange": An exchange of one security (the "A Security") for another security
     (the "B Security") of the same issuer or issuers, which security shall have substantially identical
     terms to the A Security except that one or more transfer restrictions applicable to the A Security
     are inapplicable to the B Security.

                "Accounts": The meaning specified in the Granting Clauses.

              "Accountants' Certificate": An agreed upon procedures report of a firm of Independent
     certified public accountants of international reputation appointed by the Issuer pursuant to
     Section 10.8(a), which may be the firm of Independent accountants that performs certain
     accounting services for the Issuer or the Portfolio Manager.

                " Accredited Investor": The meaning specified in Rule 501(a) of the Securities Act.


                                                       3
     45824v26

                                                                                             009629
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 17 of 304 PageID 12502


              "Accrued Insurance Liabilities": The meaning assigned to the term "Accrued Insurance
     Liabilities" in the Insurance Agreement.

              "Accrued Interest On Sale": Interest accrued on a Collateral Obligation at the time of
     sale or other disposition to the extent paid to the Issuer as part of the sale or other disposition
     price of the Collateral Obligation after deduction of any amount representing Accrued Interest
     Purchased With Principal of the Collateral Obligation.

              "Accrued Interest Purchased With Principal": (i) Interest accrued on or purchased
     with a Collateral Obligation as part of the price paid by the Issuer to acquire the Collateral
     Obligation less any amount of Interest Proceeds (applied as Interest Proceeds) applied by the
     Issuer to acquire the accrued interest at the time of purchase and (ii) interest accrued on a
     Warehoused Loan as part of the price paid by the Issuer to repurchase and terminate the related
     participation under the Warehouse Agreement.

                "Act": The meaning specified in Section 14.2.

            "Administration Agreement": The Administration Agreement, between the Issuer and
     the Administrator, providing for the administrative functions of the Issuer, as modified,
     amended, and supplemented and in effect from time to time.

                "Administrative Expense Cap": An amount on any Payment Date equal to the excess
     of:

                       (a)     the sum of 0.05% of the Maximum Investment Amount on the related
                Determination Date plus $150,000, over

                       (b)     the sum of the amounts paid for Administrative Expenses in the twelve
                months preceding the current Payment Date.

                "Administrative Expenses": Amounts due or accrued representing

                         (i)      tax preparation, filing, and registration fees or expenses and any other
                filing and registration fees owed by the Co-Issuers (including all filing, registration, and
                annual return fees payable to the Cayman Islands government and registered office
                fees);

                        (ii)    fees, indemnities and expenses of the Trustee (including all amounts
                under Section 6.7), the Administrator, the Preference Shares Paying Agent and the
                Collateral Administrator;

                        (iii)   fees, indemnities and expenses of the Co-Issuers and of accountants,
                agents, and counsel for either of the Co-Issuers;

                         (iv)    fees and expenses of the Rating Agencies in connection with any rating
                of the Securities owed by either Co-Issuer (including fees and expenses for
                surveillance, credit estimates, and other fees owing to the Rating Agencies);

                      (v)      expenses and indemnities (but not Management Fees) of the Portfolio
                Manager if payable under the Management Agreement;



                                                         4
     45824v26

                                                                                                 009630
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 18 of 304 PageID 12503


                         (vi)    expenses and indemnities of the Insurer if payable under Section
                4.2(a)(ii) and Section 4.3 of the Insurance Agreement;

                        (vii)    fees and expenses for third-party loan pricing services and accountants;
                and

                        (viii) amounts due (other than indemnities) to any other person (except the
                Portfolio Manager) if specifically provided for in this Indenture, including fees or
                expenses in connection with any Securities Lending Agreement.

                "Administrator": Maples Finance Limited.

              "Affected Bank": A "bank" for purposes of Section 881 of the Code or an entity
     affiliated with such a bank that is neither (x) a "United States person" within the meaning of
     Section 7701(a)(30) of the Code (generally an entity created or organized in or under the laws
     of the United States or any state thereof or the District of Columbia) nor (y) entitled to the
     benefits of an income tax treaty with the United States under which withholding taxes on
     interest payments made by obligors resident in the United States to such bank are reduced to
     0%.

                "Affiliate" or "Affiliated": With respect to a person,

                        (i)      any other person who, directly or indirectly, is in control of, or
                controlled by, or is under common control with, the person, or

                        (ii)     any other person who is a director, officer, or employee (A) of the
                person, (B) of any subsidiary or parent company of the person, or (C) of any person
                described in clause (i) above.

              For the purposes of this definition, control of a person shall mean the power, direct or
     indirect,

                         (A)     to vote more than 50% of the securities having ordinary voting power
                for the election of directors of the person, or

                         (B)     to direct the corporate management and corporate policies of the person
                whether by contract or otherwise (this does not include the Management Agreement
                unless it is amended expressly to provide those services).

              For the purpose of this definition, the Administrator and its Affiliates are neither
     Affiliates of nor Affiliated with the Co-Issuers and the Co-Issuers are neither Affiliates of nor
     Affiliated with the Administrator, or any of their Affiliates.

                "Agent Members": Members of, or participants in, a Depository.

             "Aggregate Outstanding Amount": When used with respect to any of the Notes as of
     any date, the aggregate principal amount of the Notes on that date. When used with respect to
     the Preference Shares or the Preference Share Components as of any date, the number of such
     Preference Shares Outstanding on such date in respect of such Preference Shares or Preference
     Share Components. When used with respect to any of the Class 1 Composite Securities, as of
     any date, the aggregate face amount of the Class 1 Composite Securities.

                                                         5
     45824v26

                                                                                                  009631
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 19 of 304 PageID 12504


                Except as otherwise provided herein:

                         (a)     the Aggregate Outstanding Amount of the Class A-1a Notes at any time
                shall include any Defaulted Interest in respect thereof and (to the extent not included in
                any such Defaulted Interest) accrued interest on such Defaulted Interest;

                        (b)      the Aggregate Outstanding Amount of the Class A-1b Notes at any
                time shall include any Defaulted Interest in respect thereof and (to the extent not
                included in any such Defaulted Interest) accrued interest on such Defaulted Interest;

                        (c)      the Aggregate Outstanding Amount of the Class A-1g Notes at any
                time shall include any Defaulted Interest in respect thereof and (to the extent not
                included in any such Defaulted Interest) accrued interest on such Defaulted Interest;

                         (d)     the Aggregate Outstanding Amount of the Class A-2 Notes at any time
                shall include any Defaulted Interest in respect thereof and (to the extent not included in
                any such Defaulted Interest) accrued interest on such Defaulted Interest;

                         (e)     the Aggregate Outstanding Amount of the Class A-3a Notes at any time
                shall include any Defaulted Interest in respect thereof and (to the extent not included in
                any such Defaulted Interest) accrued interest on such Defaulted Interest;

                        (f)      the Aggregate Outstanding Amount of the Class A-3b Notes at any
                time shall include any Defaulted Interest in respect thereof and (to the extent not
                included in any such Defaulted Interest) accrued interest on such Defaulted Interest;

                         (g)      the Aggregate Outstanding Amount of the Class B Notes at any time
                shall include all Class B Deferred Interest attributed thereto; and

                         (h)      the Aggregate Outstanding Amount of the Class C Notes at any time
                shall include all Class C Deferred Interest attributed thereto.

             "Aggregate Principal Balance": When used with respect to the Pledged Obligations,
     the sum of the Principal Balances of all the Pledged Obligations. When used with respect to a
     portion of the Pledged Obligations, the term Aggregate Principal Balance means the sum of the
     Principal Balances of that portion of the Pledged Obligations.

             "Aggregate Purchase Price Amount": When used with respect to the Pledged
     Obligations, the sum of the Purchase Price Amounts of all the Pledged Obligations. When used
     with respect to a portion of the Pledged Obligations, the term Aggregate Purchase Price Amount
     means the sum of the Purchase Price Amounts of that portion of the Pledged Obligations.

              "Allocable Principal Balance": With respect to a Synthetic Security based upon or
     relating to a senior secured index investment providing non-leveraged credit exposure to a
     basket of credit default swaps referencing a diversified group of Reference Obligations, with
     respect to which the principal or notional amount of the credit exposure to any single Reference
     Obligation does not increase over time, the portion of the aggregate Principal Balance of such
     Synthetic Security that is allocable to each Reference Obligation comprising such index or
     indices based upon allocating the Principal Balance of such Synthetic Security among such
     Reference Obligations in the same proportion as each Reference Obligation bears to the
     aggregate Principal Balance of such Synthetic Security.

                                                        6
     45824v26

                                                                                                009632
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 20 of 304 PageID 12505


                "Amendment Buy-Out": The meaning specified in Section 9.6(a).

                "Amendment Buy-Out Option": The meaning specified in Section 9.6(a).

              "Amendment Buy-Out Purchase Price": The purchase price payable by the
     Amendment Buy-Out Purchaser for Securities or Preference Shares purchased in an
     Amendment Buy-Out, if any, in an amount equal to (i) in the case of the Notes, the Aggregate
     Outstanding Amount thereof, plus accrued and unpaid interest (including Deferred Interest, if
     any) to the date of purchase payable to the Non-Consenting Holder (giving effect to any
     amounts paid to the Holder on such date), plus any unpaid Extension Bonus Payment plus, in
     the case of the Fixed Rate Notes, the applicable Make-Whole Premium, (ii) in the case of the
     Preference Shares, an amount that, when taken together with all payments and distributions
     made in respect of such Preference Shares since the Closing Date (and any amounts payable, if
     any, to the Non-Consenting Holder on the next succeeding Payment Date) would cause such
     Preference Shares to have received (as of the date of purchase thereof) a Preference Share
     Internal Rate of Return of 12.0% (assuming such purchase date was a Payment Date); provided,
     however, that in any Amendment Buy-Out from and after the date on which the Non-
     Consenting Holders of Preference Shares have received a Preference Share Internal Rate of
     Return equal to or in excess of 12.0%, the Amendment Buy-Out Purchase Price for such
     Preference Shares shall be zero and (iii) in the case of the Class 1 Composite Securities, the sum
     of (x) the amount that would be payable pursuant to the preceding clause (ii) in respect of the
     Preference Shares underlying the Class 1 Composite Security Preference Share Component, (y)
     the Treasury Strip Market Value and (z) the Composite Security Make-Up Amount.

              "Amendment Buy-Out Purchaser": The Portfolio Manager (or any of its Affiliates
     acting as principal or agent); provided that in the event that the Portfolio Manager elects not to
     purchase Securities or Preference Shares from Holders pursuant to Section 9.6, "Amendment
     Buy-Out Purchaser" shall mean one or more qualifying purchasers (which may include the
     Initial Purchaser) or any of its Affiliates acting as principal or agent) designated by the Portfolio
     Manager; provided, however, none of the Portfolio Manager, the Initial Purchaser or any of
     their respective Affiliates shall have any duty to act as an Amendment Buy-Out Purchaser.

             "Applicable Issuers" or "Applicable Issuer": With respect to the Senior Class A Notes,
     the Class A-2 Notes, the Class A-3 Notes, the Class B Notes and the Class C Notes, each of the
     Co-Issuers. With respect to the Preference Shares and the Composite Securities, the Issuer
     only.

              "Applicable Note Interest Rate": With respect to the Notes of any Class, the Note
     Interest Rate with respect to such Class.

              "Applicable Percentage": The lesser of the Moody's Priority Category Recovery Rate
     and the S&P Priority Category Recovery Rate applicable to the Collateral Obligation as
     specified in the tables below. High-Yield Bonds do not include Structured Finance Obligations
     for this purpose.




                                                       7
     45824v26

                                                                                               009633
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 21 of 304 PageID 12506



                                                                             Moody's Priority Category
     Moody's Priority Category                                                   Recovery Rate
     Synthetic Securities............................    In the case of:
                                                                (i) a Form-Approved Synthetic Security, the "Moody's
                                                           Priority Category Recovery Rate" given by Moody's to the
                                                           Form-Approved Synthetic Security at the time of approval of the
                                                           Form-Approved Synthetic Security by Moody's, and
                                                                (ii) any other Synthetic Security, the "Moody's Priority
                                                           Category Recovery Rate" given by Moody's to the Synthetic
                                                           Security at the time of acquisition of the Synthetic Security.
     Structured Finance Obligations..........            The Moody's Priority Category Recovery Rate determined in
                                                         accordance with the Moody's Structured Finance Obligation
                                                         Recovery Rates set forth in Schedule 5 by reference to the type of
                                                         asset and its then Moody's Rating (or, with respect to assets to
                                                         which that schedule does not apply, on a case-by-case basis in
                                                         connection with the Grant of the relevant Collateral Obligation).
     unsecured DIP Loans and any
     Collateral Obligations not covered
     above or below...................................   As determined by Moody's on a case-by-case basis


     For High-Yield Bonds, Moody's Senior Secured Loans and Moody's Non Senior Secured Loans, the
     relevant Moody's Priority Category Recovery Rate is the rate determined pursuant to the table below
     based on the number of rating subcategories difference between the High-Yield Bond's or Loan's Moody's
     Obligation Rating and its Moody's Default Probability Rating (for purposes of clarification, if the
     Moody's Obligation Rating is higher than the Moody's Default Probability Rating, the rating
     subcategories difference will be positive and if it is lower, negative):

           Number of Moody's Rating Subcategories                                          Moody's Non
      Difference Between the Moody's Obligation Rating                  Moody's Senior    Senior Secured      High-Yield
         and the Moody's Default Probability Rating                     Secured Loans         Loans             Bonds
                               +2 or more                                   60.0%              45.0%             40.0%
                                    +1                                      50.0%              42.5%             35.0%
                                     0                                      45.0%              40.0%             30.0%
                                    -1                                      40.0%              30.0%             15.0%
                                    -2                                      30.0%              15.0%             10.0%
                                -3 or less                                  20.0%              10.0%              2.0%



     If no Moody's Priority Category Recovery Rate has been specifically assigned with respect to a Loan
     pursuant to the above table, and the Loan is a secured DIP Loan, the relevant Moody's Priority Category
     Recovery Rate is 50.0%.




                                                                    8
     45824v26

                                                                                                               009634
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 22 of 304 PageID 12507



                                                                                    S&P Priority Category
     S&P Priority Category                                                             Recovery Rate
     Secured Loans other than                                                                52.0%
     Subordinated Lien Loans or DIP
     Loans..................................................
     Senior Unsecured Loans ....................                                             31.0%
     Subordinated Lien Loans other than a                                                    18.0%
     DIP Loan............................................
     senior secured High-Yield Bonds                                                         44.0%
     (other than Structured Finance
     Obligations)........................................
     senior unsecured High-Yield Bonds                                                       30.0%
     (other than Structured Finance
     Obligations)........................................
     subordinated High-Yield Bonds                                                           18.0%
     (other than Structured Finance
     Obligations)........................................
     Structured Finance Obligations..........                  The S&P Priority Category Recovery Rate determined in
                                                               accordance with the S&P Structured Finance Obligation Recovery
                                                               Rates set forth in Schedule 6 by reference to the type of asset and
                                                               its then S&P Rating (or, with respect to assets to which that table
                                                               does not apply, on a case by case basis in connection with the
                                                               Grant of the relevant Collateral Obligation).
     Synthetic Securities............................          As assigned by S&P on a case-by-case basis in connection with
                                                               the Grant of the relevant Collateral Obligation.
     DIP Loans and any Collateral
     Obligation not covered above ............                 As assigned by S&P on a case-by-case basis

             "Approved Credit Support Document": A security agreement in the form of the 1994
     ISDA Credit Support Annex (ISDA Agreements Subject to New York Law Only), as modified
     by the Paragraph 13 thereto.

             "Approved Pricing Service": Loan Pricing Corporation, Mark-It-Partners, Inc. or any
     other nationally recognized loan pricing service approved in writing by S&P.

               "Ask-Side Market Value": As of any Measurement Date, the market value determined
     by the Portfolio Manager and reported to the Trustee as an amount rather than as a percentage
     or fraction of par (expressed in Dollars) of any lent Collateral Obligation based upon the
     Portfolio Manager's commercially reasonable judgment and based upon the following order of
     priority: (i) the average of the ask-side market prices obtained by the Portfolio Manager from
     three Independent broker-dealers active in the trading of such obligations or (ii) if the foregoing
     set of prices were not obtained, the higher of the ask-side market prices obtained by the
     Portfolio Manager from two Independent broker-dealers active in the trading of such obligations
     or (iii) if the foregoing sets of prices were not obtained, the average of the ask-side prices for
     the purchase of such Collateral Obligation determined by an Approved Pricing Service
     (Independent from the Portfolio Manager) that derives valuations by polling broker-dealers
     (Independent from the Portfolio Manager); provided that if the Ask-Side Market Value of any



                                                                          9
     45824v26

                                                                                                                     009635
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 23 of 304 PageID 12508


     lent Collateral Obligation cannot be so determined then such Collateral Obligation shall be
     deemed to have a Market Value equal to the outstanding principal balance thereof.

                "Assigned Moody's Rating": The meaning set forth in Schedule 8.

             "Authenticating Agent": With respect to the Securities, the Trustee or the person
     designated by the Trustee to authenticate the Securities on behalf of the Trustee pursuant to
     Section 6.14.

              "Authorized Officer": With respect to the Issuer or the Co-Issuer, any Officer or agent
     who is authorized to act for the Issuer or the Co-Issuer, as applicable, in matters relating to, and
     binding on, the Issuer or the Co-Issuer. With respect to the Portfolio Manager, any managing
     member, Officer, manager, employee, partner or agent of the Portfolio Manager who is
     authorized to act for the Portfolio Manager in matters relating to, and binding on, the Portfolio
     Manager with respect to the subject matter of the request, certificate, or order in question. With
     respect to the Trustee or any other bank or trust company acting as trustee of an express trust or
     as custodian, a Trust Officer. Each party may receive and accept a certification of the authority
     of any other party as conclusive evidence of the authority of any person to act, and the
     certification may be considered as in full force and effect until receipt by the other party of
     written notice to the contrary.

              "Average Life": As of any Measurement Date with respect to any Collateral Obligation
     (other than any Defaulted Collateral Obligation), the quotient obtained by dividing:

                        (i)     the sum of the products of:

                               (A)     the number of years (rounded to the nearest hundredth) from
                        the Measurement Date to the respective dates of each successive scheduled
                        payment of principal of the Collateral Obligation, and

                                (B)       the respective amounts of the successive scheduled payments
                        of principal of the Collateral Obligation, by

                        (ii)    the sum of all successive scheduled payments of principal of the
                Collateral Obligation.

                "Avoided Payment": The meaning assigned to the term "Avoided Payment" in the
     Policy.

             "Bank": JPMorgan Chase Bank, National Association, in its individual capacity and not
     as Trustee.

                "Bankruptcy Code": The U.S. Bankruptcy Code, Title 11 of the United States Code.

              "Bankruptcy Law": The Bankruptcy Code, Part V of the Companies Law (2004
     Revision) of the Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman
     Islands.

            "Beneficial Owner": Any person owning an interest in a Global Security or Regulation
     S Global Preference Shares as reflected on the books of the Depository or on the books of an



                                                      10
     45824v26

                                                                                              009636
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 24 of 304 PageID 12509


     Agent Member or on the books of an indirect participant for which an Agent Member acts as
     agent.

            "Benefit Plan Investor": The meaning specified in the Plan Asset Regulations of the
     U.S. Department of Labor, 29 CFR 2510.3-101(f).

             "Board Resolution": With respect to the Issuer, a resolution of the board of directors of
     the Issuer and, with respect to the Co-Issuer, a resolution of the board of directors of the Co-
     Issuer.

              "Business Day": A day on which commercial banks and foreign exchange markets
     settle payments in New York City and any other city in which the Corporate Trust Office of the
     Trustee is located and, in the case of the final payment of principal of any Note or the final
     payment in respect of any Composite Security, the place of presentation of the Security
     designated by the Trustee. To the extent action is required of the Irish Listing and Paying
     Agent, Dublin, Ireland shall be considered in determining "Business Day" for purposes of
     determining when action by the Irish Listing and Paying Agent is required.

                "Buy-Out Amount": The meaning set forth in the Management Agreement.

                "Calculation Agent": The meaning specified in Section 7.16.

              "Cash": Such coin or currency of the United States of America as at the time shall be
     legal tender for payment of all public and private debts.

             "CCC/Caa Collateral Obligations": The Collateral Obligations (excluding any
     Defaulted Collateral Obligations) that on the relevant date have (i) a Moody's Rating below
     "B3" and/or (ii) an S&P Rating below "B-".

                "Certificate of Authentication": The meaning specified in Section 2.1.

                "Certificated Composite Security": The meaning specified in Section 2.2(d).

            "Certificated Preference Shares": The meaning set forth in the Preference Shares
     Paying Agency Agreement.

                "Certificated Security (UCC)": The meaning specified in Section 8-102(a)(4) of the
     UCC.

              "Class": All of the Securities having the same priority and the same Stated Maturity
     and all of the Preference Shares. Unless otherwise expressly provided for herein: (i) the Class
     A-1a Notes, the Class A-1b Notes and the Class A-1g Notes shall be considered as being of the
     same Class and (ii) each of the Senior Class A Notes, the Class A-2 Notes and the A-3 Notes
     shall be separate Classes.

                "Class 1 Collateral": The meaning specified in the Granting Clauses.

             "Class 1 Collateral Principal Balance": The face value of the Treasury Strip at its
     maturity date.




                                                      11
     45824v26

                                                                                              009637
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 25 of 304 PageID 12510


            "Class 1 Component": A Component representing the rights of the Holders of the Class
     1 Composite Securities to receive the payments from the Class 1 Component Account upon any
     redemption of the Class 1 Component.

                "Class 1 Component Account": The trust account established pursuant to Section
     10.3(j).

             "Class 1 Composite Security": The Class 1 Extendable Composite Securities issued by
     the Issuer pursuant to this Indenture and having the characteristics specified in Section 2.3.

             "Class 1 Composite Security Preference Share Component": A Component of the
     Class1 Composite Securities representing an initial aggregate Face Amount of Preference
     Shares equal to $2,000,000. The number of Preference Shares to which the Class 1 Composite
     Security Preference Share Component relates is included in (and are not in addition to) the
     number of Preference Shares being issued by the Issuer on the Closing Date pursuant to its
     Memorandum and Articles of Association.

             "Class 1 Composite Security Rated Balance": With respect to the rating of the Class 1
     Composite Securities by Moody's, on the Closing Date $6,000,000 and on any date of
     determination thereafter, the initial Class 1 Composite Security Rated Balance minus the
     aggregate amount of all distributions paid to the Holders of the Class 1 Composite Securities in
     respect of its related Components on all prior Payment Dates pursuant to Section 11.1(a) and
     Section 11.2.

             "Class A Coverage Tests": The Overcollateralization Test and the Interest Coverage
     Test, each as applied with respect to the Class A Notes.

                "Class A Notes": The Senior Class A Notes, the Class A-2 Notes and the Class A-3
     Notes.

             "Class A-1a Notes": The Class A-1a Floating Rate Senior Secured Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

             "Class A-1b Notes": The Class A-1b Fixed Rate Senior Secured Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

             "Class A-1g Notes": The Class A-1g Floating Rate Senior Secured Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

             "Class A-2 Notes": The Class A-2 Floating Rate Senior Secured Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

                "Class A-3 Notes": The Class A-3a Notes and the Class A-3b Notes.

             "Class A-3a Notes": The Class A-3a Floating Rate Senior Secured Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

                                                     12
     45824v26

                                                                                             009638
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 26 of 304 PageID 12511


             "Class A-3b Notes": The Class A-3b Fixed Rate Senior Secured Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

             "Class B Coverage Tests": The Overcollateralization Test and the Interest Coverage
     Test, each as applied with respect to the Class B Notes.

                "Class B Deferred Interest": Deferred Interest with respect to the Class B Notes.

             "Class B Notes": The Class B Senior Secured Deferrable Interest Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

             "Class C Coverage Tests": The Overcollateralization Test and the Interest Coverage
     Test, each as applied with respect to the Class C Notes.

                "Class C Deferred Interest": Deferred Interest with respect to the Class C Notes.

             "Class C Notes": The Class C Senior Secured Deferrable Interest Extendable Notes
     issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in
     Section 2.3.

             "Class Scenario Loss Rate": With respect to any Class of Notes rated by S&P, an
     estimate of the cumulative default rate for the Current Portfolio or the Proposed Portfolio, as
     applicable, consistent with S&P's rating of the Class of Notes on the Closing Date, determined
     by application of the S&P CDO Monitor.

             "Clearing Agency": An organization registered as a "clearing agency" pursuant to
     Section 17A of the Exchange Act.

                "Clearing Corporation": The meaning specified in Section 8-102(a)(5) of the UCC.

            "Clearing Corporation Security": A "security" (as defined in Section 8-102(a)(15) of
     the UCC) that (i) is a debt or equity security and (ii) is in the custody of or maintained on the
     books of a Clearing Corporation or its nominee.

             "Clearstream": Clearstream Banking, société anonyme, a corporation organized under
     the laws of the Duchy of Luxembourg.

                "Closing Date": March 15, 2005.

                "Closing Date Expense Account": The trust account established pursuant to Section
     10.3(g).

                "Co-Issuer": The person named as such on the first page of this Indenture.

                "Co-Issuers": The Issuer and the Co-Issuer.

                "Code": The United States Internal Revenue Code of 1986, as amended.

                "Collateral": The meaning specified in the Granting Clauses.


                                                      13
     45824v26

                                                                                              009639
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 27 of 304 PageID 12512


            "Collateral Administration Agreement": The agreement dated as of the Closing Date
     among the Issuer, the Portfolio Manager, and the Collateral Administrator, as modified,
     amended, and supplemented and in effect from time to time.

             "Collateral Administrator": The Bank in its capacity as collateral administrator under
     the Collateral Administration Agreement.

              "Collateral Assignment of Hedge Agreements": With respect to each Hedge
     Agreement, the assignment of all of the Issuer's interest in the Hedge Agreement to the Trustee
     and acknowledged by the Hedge Counterparty to create a security interest therein in favor of the
     Trustee.

             "Collateral Obligation": Any obligation or security that, when the Issuer commits to
     purchase (or otherwise acquire) the obligation or security, is a Loan, High-Yield Bond,
     Structured Finance Obligation, or Synthetic Security with a Reference Obligation that is a Loan,
     a Structured Finance Obligation, or High-Yield Bond that is:

                        (1)      denominated and payable in U.S. Dollars and is not convertible by its
                obligor into any other currency;

                        (2)      an obligation of an obligor Domiciled in an Eligible Country;

                        (3)     an obligation that is eligible by its terms to be assigned to the Issuer
                and pledged by the Issuer to the Trustee for inclusion in the Collateral;

                        (4)      not an exchangeable or convertible security that is exchangeable or
                convertible at the option of its issuer;

                         (5)    not an equity security or a component of an equity security or a security
                that has a component that is an equity security (other than for avoidance of doubt, a
                pass-through trust certificate in a trust holding Collateral Obligations);

                         (6)      not an obligation or security that has been called for redemption and is
                not an obligation or security that is the subject of an Offer other than a Permitted Offer
                or an exchange offer in which a security that is not registered under the Securities Act is
                exchanged for (i) a security that has substantially identical terms (except for transfer
                restrictions) but is registered under the Securities Act or (ii) a security that would
                otherwise qualify for purchase under Article 12;

                         (7)     an obligation that (a) has a Moody's Rating (including any estimated or
                confidential rating which is in respect of the full obligation of the obligor and which is
                monitored) and (b) has an S&P Rating (including any confidential rating which is in
                respect of the full obligation of the obligor and which is monitored), which S&P Rating
                does not have a "p", "pi", "q", "r" or "t" subscript unless S&P otherwise authorizes in
                writing;

                        (8)    an obligation that is a Finance Lease (if it is a lease) and the Rating
                Condition has been satisfied with respect to the acquisition thereof;

                        (9)     an obligation that is not a Current-Pay Obligation, Non-Performing
                Collateral Obligation or Credit Risk Obligation and in the case of a Collateral

                                                        14
     45824v26

                                                                                                 009640
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 28 of 304 PageID 12513


                Obligation that has a Moody's Rating of "Caa1" or lower or an S&P Rating of "CCC+"
                or lower, an obligation for which the Portfolio Manager has certified in writing that
                such Collateral Obligation is not a Credit Risk Obligation;

                         (10)    an obligation that (unless it is a High-Yield Bond) is not subordinated
                by its terms to other indebtedness for borrowed money of the applicable issuer;
                provided that for the avoidance of doubt, this clause shall not prohibit the inclusion as
                Collateral Obligations of Subordinated Lien Loans;

                         (11)    an obligation that (i) (unless it is a PIK Security) bears simple interest
                payable in cash no less frequently than annually at a fixed or floating rate that is paid on
                a periodic basis on an unleveraged basis and, in the case of a floating rate, computed on
                a benchmark interest rate plus or minus a spread, if any (which may vary under the
                terms of the obligation) and (ii) provides for a fixed amount of principal payable in cash
                according to a fixed schedule (which may include optional call dates) or at maturity (or
                a fixed notional amount in the case of Synthetic Securities);

                        (12)    an obligation the payment or repayment of the principal, if any, of
                which is not an amount determined by reference to any formula or index or subject to
                any contingency under the terms thereof;

                        (13)     in the case of a Loan, an obligation that is part of, or a Participation in,
                a syndicated loan facility that provides for a commitment by the lenders, in the
                aggregate, of at least U.S.$100 million;

                         (14)    an obligation the portion of which to be acquired (including through a
                Synthetic Security with respect to the Reference Obligation) does not represent, directly
                or indirectly, more than a 25% interest in the obligation;

                        (15)    not an obligation with a maturity later than one year after the Stated
                Maturity of the Notes;

                         (16)    an obligation upon which no payments are subject to withholding tax
                imposed by any jurisdiction unless the obligor thereof or counterparty with respect
                thereto is required to make "gross-up" payments that cover the full amount of any such
                withholding tax on an after-tax basis (other than withholding taxes with respect to
                commitment fees associated with Collateral Obligations constituting Revolving Loans
                or Delayed Drawdown Loans);

                        (17)    not a Loan or Synthetic Security that would require the Issuer after its
                purchase of the Loan or Synthetic Security to advance any funds to the related borrower
                or Synthetic Security Counterparty or permit the borrower or Synthetic Security
                Counterparty to require that any future advances be made except for:

                                (A)      any Revolving Loan or Delayed Drawdown Loan if,
                        simultaneously with its purchase of the Revolving Loan or Delayed Drawdown
                        Loan, the Issuer deposits into the Revolving Reserve Account or the Delayed
                        Drawdown Reserve Account, respectively, the maximum amount of any
                        advances that may be required of the Issuer under the related Underlying
                        Instrument (as provided in Section 10.3(b)), and


                                                         15
     45824v26

                                                                                                   009641
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 29 of 304 PageID 12514


                                 (B)     any Synthetic Security if, simultaneously with its purchase of
                        the Synthetic Security, the Issuer posts cash collateral with (or for the benefit
                        of) the Synthetic Security Counterparty simultaneously with the Issuer's
                        purchase of or entry into the Synthetic Security in an amount not exceeding the
                        amount of any future advances;

                         (18)    if such obligation is a Structured Finance Obligation that is a
                collateralized loan obligation, such obligation:

                                 (A)     has been assigned a rating by both Moody's and S&P;

                               (B)      has a Moody's Rating of "Ba3" or higher and an S&P Rating of
                        "BB-" or higher; and

                              (C)      has not been placed on the watch list for possible downgrade
                        by Moody's or S&P;

                        (19)     not a Loan that is an obligation of a debtor in possession or a trustee for
                a debtor in an insolvency proceeding other than a DIP Loan;

                         (20)     with respect to an obligation that provides for the payment of interest at
                a floating rate, an obligation for which such floating rate is determined by reference to
                the U.S. Dollar prime rate or other base rate, London interbank offered rate or similar
                interbank offered rate, commercial deposit rate or any other index that the Rating
                Condition with respect to each Rating Agency is satisfied with respect thereto;

                        (21)     in the case of a Synthetic Security, a Synthetic Security for which the
                counterparty or issuer, as the case may be, has a long-term senior unsecured rating by
                Moody's of at least "A3", and if rated "A3" by Moody's, such rating is not on watch for
                downgrade, and an issuer credit rating by S&P of at least "A-";

                        (22)     not an obligation that constitutes Margin Stock;

                        (23)     not a Zero-Coupon Security;

                        (24)     not an obligation that is currently deferring interest or paying interest
                "in kind" or otherwise has an interest "in kind" balance outstanding at the time of
                purchase, which interest is otherwise payable in cash, unless the Rating Condition has
                been satisfied with respect to the acquisition thereof;

                         (25)     not a security whose repayment is subject to substantial non-credit
                related risk as determined by the Portfolio Manager;

                         (26)     not an obligation the interest payments of which are scheduled to
                decrease (although interest payments may decrease due to unscheduled events such as a
                decrease if the index relating to a Floating Rate Obligation, the change from a default
                rate of interest to a non-default rate of interest or an improvement in the obligor's
                financial condition); and




                                                        16
     45824v26

                                                                                                   009642
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 30 of 304 PageID 12515


                         (27)    not an obligation that will cause the Issuer, the Co-Issuer, or the pool of
                assets to be required to be registered as an investment company under the Investment
                Company Act.

             The Treasury Strip shall not be a Collateral Obligation and it shall not be taken into
     account in any calculation involving Collateral Obligations.

             Pursuant to the definition of "Synthetic Security", unless the Rating Condition is
     otherwise satisfied, any "deliverable obligation" that may be delivered to the Issuer as a result of
     the occurrence of any "credit event" must qualify (when the Issuer purchases the related
     Synthetic Security and when such "deliverable obligation" is delivered to the Issuer as a result
     of the occurrence of any "credit event") as a Collateral Obligation, except that such "deliverable
     obligation" may constitute a Defaulted Obligation when delivered upon a "credit event".

              "Collateral Quality Tests": The Diversity Test, the Weighted Average Life Test, the
     Weighted Average Moody's Recovery Rate Test, the Weighted Average S&P Recovery Rate
     Test, the Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the
     Weighted Average Rating Factor Test, and the S&P CDO Monitor Test.

                "Collection Account": The trust account established pursuant to Section 10.2(a).

             "Commitment Amount": With respect to any Revolving Loan or Delayed Drawdown
     Loan, the maximum aggregate outstanding principal amount (whether then funded or unfunded)
     of advances or other extensions of credit that the Issuer could be required to make to the
     borrower under its Underlying Instruments.

             "Commitment Reduction": With respect to any Revolving Loan or Delayed Drawdown
     Loan, a permanent reduction (whether scheduled, mandatory, optional, or otherwise) in the
     related Commitment Amount.

             "Components": The Preference Share Component and the Class 1 Component, as the
     context requires.

              "Composite Securities": The Class 1 Composite Securities issued by the Issuer pursuant
     to this Indenture and having the characteristics specified in Section 2.3.

                "Composite Securityholder": A Holder of Class 1 Composite Securities.




                                                        17
     45824v26

                                                                                                 009643
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 31 of 304 PageID 12516


              "Composite Security Make-Up Amount": In connection with determining the
     Amendment Buy-Out Purchase Price, the Extension Purchase Price or the Buy-Out Amount in
     respect of all or a portion of the Composite Securities, the greater of: (i) zero and (ii) the sum of
     (w) the initial principal amount of such Composite Securities as of the Closing Date minus (x)
     the aggregate of all payments and distributions made in respect of the Composite Securities
     since the Closing Date minus (y) any amount payable pursuant to clause (ii) of the definition of
     Amendment Buy-Out Purchase Price (for purposes of determining the Composite Security
     Make-Up Amount pursuant to clause (iii) of such definition), clause (ii) of the definition of
     Extension Purchase Price (for purposes of determining the Composite Security Make-Up
     Amount pursuant to clause (iii) of such definition) or clause (i) of the definition of Buy-Out
     Amount (for purposes of determining the Composite Security Make-Up Amount pursuant to
     clause (ii) of such definition) less (z) the Treasury Strip Market Value.

             "Composite Securities Payment Date": The second Business Day after each Payment
     Date or, if such Payment Date coincides with the Stated Maturity, the Composite Securities
     Payment Date shall be such Payment Date.

             "Concentration Limitations": The limit set forth below with respect to a particular type
     of Investment Obligation (measured by Aggregate Principal Balance) as a percentage of the
     Maximum Investment Amount:

                                                                                   Percentage of the
                                                                                  Maximum Investment
                                                                                       Amount
       (1)      Senior Secured Loans and Eligible Investments                            t 92.5%
       (2)      unsecured Loans                                                          d 3.0%
       (3)      Subordinated Lien Loans                                                  d 5.0%
       (4)      Revolving Loans and Delayed Drawdown Loans                               d 15.0%
       (5)      DIP Loans                                                                d 5.0%
                (a)   except that with a Rating Confirmation, DIP Loans may
                      constitute up to the percentage of the Maximum Investment          d 7.5%
                      Amount specified in the right column
       (6)      S&P Unrated DIP Loans                                                    d 2.5%
       (7)      PIK Securities                                                           d 3.0%
       (8)      High-Yield Bonds                                                         d 7.5%
       (9)      Structured Finance Obligations                                           d 7.5%
       (10)     Structured Finance Obligations that are collateralized loan              d 2.5%
                obligations
       (11)     obligors Domiciled other than in the United States and                   d 15.0%
                Canada
       (12)     obligors Domiciled in Canada or any single Moody's Group                 d 10.0%
                I Country
       (13)     obligors Domiciled in any single Moody's Group II                        d 5.0%
                Country


                                                           18
     45824v26

                                                                                               009644
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 32 of 304 PageID 12517



       (14)     obligors Domiciled in any single Moody's Group III                            d 2.5%
                Country
       (15)     obligors organized in a Tax Advantaged Jurisdiction                           d 5.0%
       (16)     same S&P Industry Classification                                              d 8.0%
                (a)    except that Investment Obligations belonging to two S&P
                       Industry Classifications (not including Telecommunications)           d 10.0%
                       may each constitute up to the percentage of the Maximum
                       Investment Amount specified in the right column
       (17)     single issuer or any of its Affiliates (excluding Secondary                   d 1.5%
                Risk Counterparties)
                (a)    except that up to each of five individual issuers (including
                       any of their respective Affiliates but excluding issuers that          d 2.0%
                       the Portfolio Manager reasonably determines are Affiliated
                       but are not dependent upon one another for credit support
                       and are not dependent upon a Person by which they are
                       commonly controlled for credit support) may each constitute
                       up to the percentage of the Maximum Investment Amount
                       specified in the right column
       (18)     Fixed Rate Obligations                                                        d 7.5%
       (19)     Pay interest less frequently than quarterly but no less                       d 7.5%
                frequently than annually
       (20)     Synthetic Securities                                                         d 20.0%
                (a)    except that Synthetic Securities that provide for settlement           d 5.0%
                       other than by physical delivery may not exceed the
                       percentage of the Maximum Investment Amount specified in
                       the right column
                (b)    except that Synthetic Securities that reference a senior               d 5.0%
                       secured index investment providing non-leveraged credit
                       exposure to a basket of credit default swaps referencing a
                       diversified group of Reference Obligations, with respect to
                       which the principal or notional amount of the credit exposure
                       to any single Reference Obligation does not increase over
                       time may not exceed the percentage of the Maximum
                       Investment Amount specified in the right column
       (21)     Participations (provided, that no Investment Obligations                     d 10.0%
                may be a Participation in a Participation)
       (22)     Investment Obligations of which are (i) obligors Domiciled                   d 20.0%
                other than in the United States, (ii) Collateral Obligations
                lent under Securities Lending Agreements, (iii)
                Participations and (iv) Synthetic Securities, in the
                aggregate may not exceed the percentage of the Maximum
                Investment Amount specified in the right column
       (23)     Investment Obligations of which are (i) obligors Domiciled                  d respective
                other than in the United States, (ii) Collateral Obligations               percentage in
                lent under Securities Lending Agreements, (iii)                        Secondary Risk Table
                Participations and (iv) Synthetic Securities, entered into               under "Individual
                with, or issued by, a single Secondary Risk Counterparty                Counterparty Limit"
                                                                                       for applicable rating*

                                                            19
     45824v26

                                                                                                    009645
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 33 of 304 PageID 12518



       (24)     Investment Obligations of which are (i) obligors Domiciled              d respective
                other than in the United States, (ii) Collateral Obligations           percentage in
                lent under Securities Lending Agreements, (iii)                   Secondary Risk Table
                Participations and (iv) Synthetic Securities, entered into           under "Aggregate
                with, or issued by, all Secondary Risk Counterparties              Counterparty Limit"
                                                                                  for applicable rating**
       (25)     Deep Discount Obligations                                                 d 5.0%
       (26)     CCC/Caa Collateral Obligations                                            d 7.5%
       (27)     Long-Dated Collateral Obligations                                         d 2.0%
       (28)     Collateral Obligations lent under Securities Lending                     d 15.0%
                Agreements
       (29)     Collateral Obligations providing for interest at a non-                    d 5.0%
                London interbank offered rate
        *       Applicable long-term unsecured rating by Moody's or S&P of such Secondary Risk
                Counterparty (using the limit for the lower of such ratings if different).
        **      Long-term unsecured rating by Moody's or S&P at or below a level specified in the
                Secondary Risk Table (using the lower of such ratings for a Secondary Risk
                Counterparty, if different).

              Subject to the rights in circumstances of the Portfolio Manager to determine otherwise
     as set out in Section 1.2(h), solely for the purpose of determining whether the Concentration
     Limitations are met, Eligible Investments and Cash will be treated as Senior Secured Loans and
     Floating Rate Obligations.

              "Controlling Class": The Senior Class A Notes (voting together as a Class or group), so
     long as any Senior Class A Notes are Outstanding; then the Class A-2 Notes (voting together as
     a Class or group), so long as any Class A-2 Notes are Outstanding; then the Class A-3 Notes
     (voting together as a Class or group), so long as any Class A-3 Notes are Outstanding; then the
     Class B Notes (voting together as a Class or group), so long as any Class B Notes are
     Outstanding; and then the Class C Notes (voting together as a Class or group); provided,
     however, that notwithstanding the foregoing, so long as the Class A-1g Notes are Outstanding
     and the Policy has not been terminated in accordance with Section 16.8 or any Accrued
     Insurance Liabilities or Premium are due and owing to the Insurer, and no Insurer Default
     exists, then the "Controlling Class", the "Holders of not less than 25% of the Aggregate
     Outstanding Amount of the Controlling Class", the "Majority of the Controlling Class" or the
     "Super Majority of the Controlling Class" shall, for all purposes, be the Insurer, and the Insurer
     shall be entitled to exercise all of the rights of the Controlling Class, the Holders of not less than
     25% of the Aggregate Outstanding Amount of the Controlling Class, the Majority of the
     Controlling Class or the Super Majority of the Controlling Class, as applicable, that are
     provided for herein. In addition to the foregoing, the Insurer's right to exercise all of the rights
     of the Controlling Class, the Holders of not less than 25% of the Aggregate Outstanding
     Amount of the Controlling Class, the Majority of the Controlling Class or the Super Majority of
     the Controlling Class, as applicable, shall be reinstated if a Preference Claim is made for as long
     as any such Preference Claim is pending during the applicable statutory preference period or, if
     the Insurer is required to pay the amount of any Avoided Payment, for so long as any Accrued
     Insurance Liabilities owing to the Insurer have not been paid in full.

            "Corporate Trust Office": The corporate trust office of the Trustee at which the Trustee
     performs its duties under this Indenture, currently having an address of 600 Travis Street, 50th

                                                           20
     45824v26

                                                                                                009646
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 34 of 304 PageID 12519


     Floor, Houston, Texas 77002, telecopy no. (713) 216-2101, Attention: Institutional Trust
     Services—Southfork CLO Ltd. or any other address the Trustee designates from time to time by
     notice to the Noteholders, the Portfolio Manager, the Preference Shares Paying Agent, the
     Insurer, the Issuer, and each Rating Agency or the principal corporate trust office of any
     successor Trustee.

             "Coverage Tests": Collectively, the Class A Coverage Tests, the Class B Coverage
     Tests and the Class C Coverage Tests applicable as of any Measurement Date.

             "Credit Improved Obligation": Any Collateral Obligation that in the commercially
     reasonable judgment of the Portfolio Manager, has improved in credit quality; provided, if a
     Credit Rating Event is in effect, such Collateral Obligation will be considered a Credit
     Improved Obligation only if:

                         (i)     the Collateral Obligation has been upgraded or has been put on credit
                watch list with the potential for developing positive credit implications by either of the
                Rating Agencies since the date the Issuer first acquired the Collateral Obligation under
                this Indenture,

                         (ii)     such Collateral Obligation has experienced a reduction in credit spread
                of (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a
                Collateral Obligation with a spread (prior to such decrease) less than or equal to 2.00%,
                (B) 0.375% or more (on an absolute rather than a relative basis) in the case of a
                Collateral Obligation with a spread (prior to such decrease) greater than 2.00% but less
                than or equal to 4.00% or (C) 0.50% or more (on an absolute rather than a relative
                basis) in the case of a Collateral Obligation with a spread (prior to such decrease)
                greater than 4.00%, in each case compared to the credit spread at the time such
                Collateral Obligation was acquired by the Issuer, determined by reference to an
                applicable index selected by the Portfolio Manager (such index selection subject to
                satisfaction of the Rating Condition with respect to Moody's),

                        (iii)    (x) in the case of a Loan, the Market Value of such Collateral
                Obligation has increased by at least 1.00% from the Market Value of such Collateral
                Obligation as of its date of acquisition, as determined by the Portfolio Manager
                (provided that this subclause (iii)(x) will be deemed satisfied if Market Value increases
                to 101%), or (y) in the case of a Bond, the Market Value of such Collateral Obligation
                has changed since its date of acquisition by a percentage more positive than the
                percentage change in the Merrill Lynch US High Yield Master II Index, Bloomberg
                ticker H0A0, plus 3.00%, over the same period, or

                         (iv)     a Super Majority of the Controlling Class have voted to suspend the
                limitations on a Collateral Obligation being a Credit Improved Obligation, and for each
                subsequent downgrade by Moody's after a vote to suspend the limitations pursuant to
                this clause (iv) has occurred, a Super Majority of the Controlling Class must again vote
                to suspend the limitations on the Collateral Obligation being a Credit Improved
                Obligation for this clause (iv) to remain applicable.

                A Synthetic Security shall be considered a Credit Improved Obligation if:

                        (i)     the Synthetic Security itself is a Credit Improved Obligation or


                                                        21
     45824v26

                                                                                                009647
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 35 of 304 PageID 12520


                        (ii)    the Reference Obligation of the Synthetic Security would, if it were a
                Collateral Obligation, be a Credit Improved Obligation.

                "Credit Rating Event": An event that is in effect if the rating by Moody's:

                        (i)     of the Senior Class A Notes, the Class A-2 Notes or the Class A-3
                Notes (without giving effect to the Policy) has been withdrawn or is one or more rating
                sub-categories below its Initial Rating; or

                        (ii)    of the Class B Notes or the Class C Notes has been withdrawn or is two
                or more rating sub-categories below its respective Initial Rating.

              For the purposes of this definition, any withdrawal or reduction in rating shall not be
     effective if after the withdrawal or reduction Moody's has upgraded the reduced or withdrawn
     rating to at least the Initial Rating in the case of the Senior Class A Notes, the Class A-2 Notes
     and the Class A-3 Notes (or the Initial Shadow Rating in the Class of the Class A-1g Notes), or
     to only one subcategory below their Initial Rating in the case of the Class B Notes and the Class
     C Notes.

              "Credit Risk Obligation": Any Collateral Obligation (other than a Defaulted Collateral
     Obligation) that, in the commercially reasonable judgment of the Portfolio Manager, has a
     significant risk of declining in credit quality and, with a lapse of time, becoming a Defaulted
     Collateral Obligation.

              So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible
     to be a Credit Risk Obligation unless, as of the date of determination:

                        (i)       the Collateral Obligation has been downgraded or has been put on
                credit watch list with the potential for developing negative credit implications by either
                of the Rating Agencies since the date the Issuer first acquired the Collateral Obligation
                under this Indenture,

                         (ii)     such Collateral Obligation has experienced an increase in credit spread
                of (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a
                Collateral Obligation with a spread (prior to such increase) less than or equal to 2.00%,
                (B) 0.375% or more (on an absolute rather than a relative basis) in the case of a
                Collateral Obligation with a spread (prior to such increase) greater than 2.00% but less
                than or equal to 4.00% or (C) 0.50% or more (on an absolute rather than a relative
                basis) in the case of a Collateral Obligation with a spread (prior to such increase)
                greater than 4.00%, in each case compared to the credit spread at the time such
                Collateral Obligation was acquired by the Issuer, determined by reference to an
                applicable index selected by the Portfolio Manager (such index selection subject to
                satisfaction of the Rating Condition with respect to Moody's),

                         (iii)    (x) in the case of a Loan, the Market Value of such Collateral
                Obligation has decreased by at least 2.50% from the Market Value of such Collateral
                Obligation as of its date of acquisition, as determined by the Portfolio Manager, and
                (y) in the case of a Bond, the Market Value of such Collateral Obligation has changed
                since its date of acquisition by a percentage more negative, or less positive, as the case
                may be, than the percentage change in the Merrill Lynch US High Yield Master II
                Index, Bloomberg ticker H0A0, less 3.00%, over the same period, or

                                                        22
     45824v26

                                                                                                 009648
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 36 of 304 PageID 12521


                         (iv)     a Super Majority of the Controlling Class have voted to suspend the
                limitations on a Collateral Obligation being a Credit Risk Obligation, and for each
                subsequent downgrade by Moody's after a vote to suspend the limitations pursuant to
                this clause (iv) has occurred, a Super Majority of the Controlling Class must again vote
                to suspend the limitations on the Collateral Obligation being a Credit Risk Obligation
                for this clause (iv) to remain applicable.

                A Synthetic Security shall be considered a Credit Risk Obligation if:

                        (a)      the Synthetic Security itself is a Credit Risk Obligation, or

                        (b)     the Reference Obligation of the Synthetic Security would, if it were a
                Collateral Obligation, be a Credit Risk Obligation.

                "Current-Pay Obligation": A Collateral Obligation as to which:

                        (i)     an Insolvency Event has occurred with respect to its obligor or as to
                which its obligor is rated "D" or "SD" by S&P or its obligor has previously been rated
                "CCC-" by S&P and the rating has been withdrawn,

                        (ii)    no default as to the payment of principal or interest with respect to the
                Collateral Obligation is then continuing and the Portfolio Manager has delivered to the
                Trustee an officer's certificate to the effect that the Portfolio Manager expects that the
                obligor will make payments on the Collateral Obligation as they become due,

                        (iii)    (A) if the rating by Moody's of the Collateral Obligation is at least
                "Caa1" (and not on credit watch with negative implications) the Market Value of the
                Collateral Obligation is at least equal to 80% of its Principal Balance or (B) if the rating
                by Moody's of the Collateral Obligation is less than "Caa1" or is "Caa1" and on credit
                watch with negative implications, the Market Value of the Collateral Obligation is at
                least equal to 85% of its Principal Balance,

                        (iv)     if an Insolvency Event has occurred with respect to the obligor of the
                Collateral Obligation, a bankruptcy court has authorized the payment of interest payable
                on the Collateral Obligation, and

                        (v)     the Portfolio Manager has designated in writing to the Trustee the
                Collateral Obligation as a Current-Pay Obligation.

             If the Aggregate Principal Balance of Collateral Obligations that would otherwise be
     Current-Pay Obligations exceeds 5% of the Maximum Investment Amount, all or a portion of
     one or more Collateral Obligations that would otherwise be Current-Pay Obligations with an
     Aggregate Principal Balance equal to the amount of the excess shall not be Current-Pay
     Obligations (and will therefore be Defaulted Collateral Obligations). The Portfolio Manager
     shall designate in writing to the Trustee the Collateral Obligations that shall not be Current-Pay
     Obligations pursuant to the preceding sentence as the Collateral Obligations (or portions
     thereof) that have the lowest Market Value on any applicable date of determination.

            The Portfolio Manager may, by notice to the Issuer, the Trustee, and the Collateral
     Administrator, change the definition of "Current-Pay Obligation" or how Current-Pay


                                                        23
     45824v26

                                                                                                 009649
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 37 of 304 PageID 12522


     Obligations are treated in this Indenture, subject to the satisfaction of the Rating Condition with
     respect to each Rating Agency.

             "Current Portfolio": At any time, the portfolio (measured by Aggregate Principal
     Balance) of Collateral Obligations, Principal Proceeds held as Cash on deposit in the Collection
     Account, and other Eligible Investments purchased with Principal Proceeds on deposit in the
     Collection Account that exists before the sale, maturity, or other disposition of a Collateral
     Obligation or before the acquisition of a Collateral Obligation, as the case may be.

            "Custodial Account": The custodial account established in the name of the Trustee
     pursuant to Section 10.3(a).

              "Custodian": The meaning specified in the first sentence of Section 3.2(a) with respect
     to items of collateral referred to therein, and each entity with which an Account is maintained,
     as the context may require, each of which shall be a Securities Intermediary.

             "Deep Discount Obligation": Until the average Market Value Percentage of the
     Collateral Obligation, as determined daily for any period of 30 consecutive days, equals or
     exceeds 90%, any Collateral Obligation acquired by the Issuer for a Purchase Price less than
     85% of its Principal Balance. For such purpose, the Market Value Percentage of a Collateral
     Obligation on a day that is not a Business Day shall be deemed to be the Market Value
     Percentage of the Collateral Obligation on the immediately preceding Business Day.

              "Default": Any Event of Default or any occurrence that, with notice or the lapse of time
     or both, would become an Event of Default.

             "Defaulted Collateral Obligation": Any Collateral Obligation or other obligation
     included in the Collateral:

                         (i)      as to which there has occurred and is continuing a default with respect
                to the payment of interest or principal with respect to such Collateral Obligation,
                without giving effect to any applicable grace period or waiver (provided, that if the
                Portfolio Manager certifies to the Trustee in writing that such default is for non-credit
                related reasons, the related Collateral Obligation shall not be treated as a Defaulted
                Collateral Obligation under this clause (i) unless and until such default has continued
                for a period of three (3) consecutive business days), but, in any case, only until such
                default has been cured;

                         (ii)     with respect to which there has been effected any distressed exchange
                or other debt restructuring where the obligor has offered the holders thereof a new
                security or instrument or package of securities or instruments that, in the commercially
                reasonable judgment of the Portfolio Manager, either (x) amounts to a diminished
                financial obligation or (y) has the sole purpose of enabling the obligor to avoid a
                default;

                        (iii)    (1) that is pari passu with or subordinated to other indebtedness for
                borrowed money owing by its obligor ("Other Indebtedness"), (2) the obligor has
                defaulted in the payment of principal or interest (without regard to any applicable grace
                or notice period and without regard to any waiver of the default) on the Other
                Indebtedness, unless, in the case of a failure of the obligor to make required interest
                payments, the obligor has resumed current Cash payments of interest previously

                                                       24
     45824v26

                                                                                                009650
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 38 of 304 PageID 12523


                scheduled and unpaid on the Other Indebtedness and has paid in full any accrued
                interest due and payable thereon, in which case the Collateral Obligation shall cease to
                be classified as a Defaulted Collateral Obligation and (3) the Portfolio Manager,
                provided that the related Collateral Obligation has not been downgraded after the
                default on such Other Indebtedness has occurred, determines (in its commercially
                reasonable judgment) that such Other Indebtedness is material;

                        (iv)     (other than a Current-Pay Obligation or a DIP Loan) as to which:

                                 (A) an Insolvency Event has occurred with respect to its obligor, or

                                (B) the obligation is rated "D", "SD", "C" or "CC" by S&P or was so
                        rated immediately prior to such rating being withdrawn, or has previously been
                        rated "CCC-" or lower by S&P and the rating has been withdrawn;

                        (v)     if the Collateral Obligation is a Structured Finance Obligation, it is
                rated "CC" or below by S&P, or it was rated "C" or below by S&P but the rating has
                since been withdrawn, or it is rated "Ca" or below by Moody's, or it was rated "C" or
                below by Moody's but the rating has since been withdrawn;

                        (vi)    that is a Participation that would, if the underlying Loan were a
                Collateral Obligation, be a Defaulted Collateral Obligation under any of clauses (i)
                through (iv) above or with respect to which the Participating Institution has defaulted in
                the performance of any of its payment obligations under the Participation;

                         (vii)   that is a Synthetic Security referencing a Reference Obligation that
                would, if the Reference Obligation were a Collateral Obligation, be a Defaulted
                Collateral Obligation under any of clauses (i) through (v) above or with respect to
                which the Synthetic Security Counterparty has defaulted in the performance of any of
                its payment obligations under the Synthetic Security; provided, however, with respect
                to a Synthetic Security based upon or relating to a senior secured index investment
                providing non-leveraged credit exposure to a basket of credit default swaps referencing
                a diversified group of Reference Obligations, with respect to which the principal or
                notional amount of the credit exposure to any single Reference Obligation does not
                increase over time: (x) a determination whether the Reference Obligations upon which
                such Synthetic Security is based would, if such Reference Obligations were Collateral
                Obligations, be a Defaulted Collateral Obligation, shall be determined by treating such
                Synthetic Security as a direct investment by the Issuer in each of the Reference
                Obligations on which such Synthetic Security is based in an amount equal to the
                Allocable Principal Balance of such Reference Obligation and (y) the "Defaulted
                Collateral Obligation" for purposes of this clause (vii) shall be limited to the Allocable
                Principal Balance of each Reference Obligation that would, if the Reference Obligation
                were a Collateral Obligation, be a Defaulted Collateral Obligation under any of clauses
                (i) through (v) above;

                        (viii)   that is a Written-Down Obligation;

                         (ix)    that is a DIP Loan as to which an order has been entered converting the
                debtor's chapter 11 case to a case under chapter 7 of the Bankruptcy Code; or



                                                       25
     45824v26

                                                                                                009651
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 39 of 304 PageID 12524


                      (x)       that is declared to be a Defaulted Collateral Obligation by the Portfolio
                Manager.

             Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall
     cease to be so classified if the Collateral Obligation, at any date thereafter,

                        (1)    would not otherwise be classified as a Defaulted Collateral Obligation
                in accordance with this definition; and

                        (2)     otherwise meets the Eligibility Criteria as of that date.

              If any portion of a Collateral Obligation has a maturity later than one year after the
     Stated Maturity of the Notes due to a change in the payment schedule of the Collateral
     Obligation occurring after its acquisition by the Issuer, that portion of the Collateral Obligation
     shall be considered a Defaulted Collateral Obligation.

             "Defaulted Hedge Termination Payment": Any termination payment required to be
     made by the Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination
     of the Hedge Agreement in respect of which the Hedge Counterparty is the sole Defaulting
     Party or Affected Party (each as defined in the Hedge Agreements).

            "Defaulted Interest": Any interest payable in respect of any Class of Notes that is not
     punctually paid or duly provided for on the applicable Payment Date or at Stated Maturity;
     provided that, any interest paid with the proceeds of the Policy shall not be treated for the
     purpose of this definition as paid or provided for.

             "Defaulted Interest Charge": To the extent lawful, interest on any Defaulted Interest at
     the Default Interest Rate.

              "Default Interest Rate": With respect to any specified Class of Notes, the per annum
     interest rate equal to the Note Interest Rate payable on the Notes of the Class.

            "Deferred Interest": With respect to any specified Class of Deferred Interest Notes, the
     meaning specified in Section 2.8(a).

                "Deferred Interest Notes": The Class B Notes and the Class C Notes.

                "Deficiency Amount": The meaning specified in Section 16.3(a).

                "Deficiency Notice Date": The meaning specified in Section 16.3(a).

                "Definitive Securities": The meaning specified in Section 2.11(b).

             "Delayed Drawdown Loan": A Loan or any Synthetic Security with a Reference
     Obligation that

                       (i)     requires the Issuer to make one or more future advances to the
                borrower under its Underlying Instruments,

                        (ii)   specifies a maximum amount that can be borrowed on one or more
                fixed borrowing dates, and


                                                       26
     45824v26

                                                                                               009652
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 40 of 304 PageID 12525


                        (iii)   does not permit the re-borrowing of any amount previously repaid.

     A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan for so
     long as its unused commitment amount is greater than zero.

             "Delayed Drawdown Reserve Account": The trust account established pursuant to
     Section 10.3(b).

                "Deliver" or "Delivered" or "Delivery": The taking of the following steps:

                        (i)     in the case of each Certificated Security (UCC) (other than a Clearing
                Corporation Security), Instrument or Participation in which the underlying Loan is
                represented by an Instrument,

                                 (A)    causing the delivery of such Certificated Security (UCC) or
                        Instrument to the Custodian registered in the name of the Custodian or its
                        affiliated nominee or endorsed to the Custodian or in blank,

                                (B)      causing the Custodian to continuously indicate on its books and
                        records that such Certificated Security (UCC) or Instrument is credited to the
                        applicable Account, and

                               (C)      causing the Custodian to maintain continuous possession of
                        such Certificated Security (UCC) or Instrument;

                       (ii)    in the case of each Uncertificated Security (other than a Clearing
                Corporation Security),

                                 (A)     causing such Uncertificated Security to be continuously
                        registered on the books of the issuer thereof to the Custodian, and

                                (B)      causing the Custodian to continuously indicate on its books and
                        records that such Uncertificated Security is credited to the applicable Account;

                        (iii)   in the case of each Clearing Corporation Security,

                                (A)    causing the relevant Clearing Corporation to credit such
                        Clearing Corporation Security to the securities account of the Custodian, and

                                (B)      causing the Custodian to continuously indicate by on its books
                        and records that such Clearing Corporation Security is credited to the
                        applicable Account;

                        (iv)    in the case of each security issued or guaranteed by the United States of
                America or agency or instrumentality thereof and that is maintained in book-entry
                records of a Federal Reserve Bank ("FRB") (each such security, a "Government
                Security"),

                                 (A)    causing the creation of a Security Entitlement to such
                        Government Security by the credit of such Government Security to the
                        securities account of the Custodian at such FRB, and


                                                       27
     45824v26

                                                                                              009653
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 41 of 304 PageID 12526


                                (B)      causing the Custodian to continuously indicate on its books and
                        records that such Government Security is credited to the applicable Account;

                        (v)     in the case of each Security Entitlement not governed by clauses (i)
                through (iv) above,

                                 (A)     causing a Securities Intermediary (x) to indicate on its books
                        and records that the underlying Financial Asset has been credited to be the
                        Custodian's securities account, (y) to receive a Financial Asset from a Securities
                        Intermediary or acquiring the underlying Financial Asset for a Securities
                        Intermediary, and in either case, accepting it for credit to the Custodian's
                        securities account or (z) to become obligated under other law, regulation or rule
                        to credit the underlying Financial Asset to a Security Intermediary's securities
                        account,

                                (B)      causing such Securities Intermediary to make entries on its
                        books and records continuously identifying such Security Entitlement as
                        belonging to the Custodian and continuously indicating on its books and
                        records that such Security Entitlement is credited to the Custodian's securities
                        account, and

                                (C)      causing the Custodian to continuously indicate on its books and
                        records that such Security Entitlement (or all rights and property of the
                        Custodian representing such Security Entitlement) is credited to the applicable
                        Account;

                        (vi)    in the case of cash or money,

                                (A)     causing the delivery of such cash or money to the Custodian,

                                (B)     causing the Custodian to treat such cash or money as a
                        Financial Asset maintained by such Custodian for credit to the applicable
                        Account in accordance with the provisions of Article 8 of the UCC, and

                                (C)      causing the Custodian to continuously indicate on its books and
                        records that such cash or money is credited to the applicable Account; and

                       (v)      in the case of each general intangible (including any Participation in
                which neither the Participation nor the underlying Loan is represented by an
                Instrument),

                               (A)     causing the filing of a Financing Statement in the office of the
                        Recorder of Deeds of the District of Columbia, Washington, DC, and

                               (B)     causing the registration of this Indenture in the Register of
                        Mortgages of the Issuer at the Issuer's registered office in the Cayman Islands;

                in addition, the Portfolio Manager on behalf of the Issuer will obtain any and all
                consents required by the underlying instruments relating to any such general intangibles
                for the transfer of ownership and/or pledge hereunder (except to the extent that the
                requirement for such consent is rendered ineffective under Section 9-406 of the UCC).

                                                       28
     45824v26

                                                                                                009654
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 42 of 304 PageID 12527


                "Depository" or "DTC": The Depository Trust Company and its nominees.

                "Determination Date": The last day of any Due Period.

                "DIP Loan": Any Loan

                         (i)     that has a rating assigned by Moody's (or if the Loan does not have a
                rating assigned by Moody's, the Portfolio Manager has commenced the process of
                having a rating assigned by Moody's within five Business Days of the date the Loan is
                acquired by the Issuer) and a rating assigned by S&P (or if the Loan does not have a
                rating assigned by S&P, the Portfolio Manager has commenced the process of having a
                rating assigned by S&P within two Business Days of the date the Loan is acquired by
                the Issuer),

                        (ii)    that is an obligation of a debtor in possession as described in Section
                1107 of the Bankruptcy Code or a trustee (if appointment of a trustee has been ordered
                pursuant to Section 1104 of the Bankruptcy Code) (a "Debtor") organized under the
                laws of the United States or any state of the United States, and

                         (iii)    the terms of which have been approved by a final order of the United
                States Bankruptcy Court, United States District Court, or any other court of competent
                jurisdiction, the enforceability of which order is not subject to any pending contested
                matter or proceeding (as those terms are defined in the Federal Rules of Bankruptcy
                Procedure) and which order provides that

                               (A)    the Loan is secured by liens on the Debtor's otherwise
                        unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code,

                                (B)     the Loan is secured by liens of equal or senior priority on
                        property of the Debtor's estate that is otherwise subject to a lien pursuant to
                        Section 364(d) of the Bankruptcy Code,

                                (C)      the Loan is fully secured (based on a current valuation or
                        appraisal report) by junior liens on the Debtor's encumbered assets, or

                                 (D)     if any portion of the Loan is unsecured, the repayment of the
                        Loan retains priority over all other administrative expenses pursuant to Section
                        364(c)(1) of the Bankruptcy Code (and in the case of this clause (D), before the
                        acquisition of the Loan, the Rating Condition is satisfied with respect to each
                        Rating Agency).

             "Discount Note": Any Note that is treated as being issued with "original issue discount"
     within the meaning of Section 1271 through 1275 of the Code and Treasury Regulations
     promulgated thereunder.

             "Diversity Score": A single number that indicates collateral concentration in terms of
     both issuer and industry concentration, calculated as set forth in Schedule 4 to this Indenture.

             "Diversity Test": A test that will be satisfied as of any Measurement Date if the
     Diversity Score equals or exceeds the Minimum Diversity Score.


                                                        29
     45824v26

                                                                                                 009655
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 43 of 304 PageID 12528


             "Dollar" or "U.S. Dollar" or "U.S.$": A dollar or other equivalent unit in such coin or
     currency of the United States of America as at the time shall be legal tender for all debts, public
     and private.

               "Domicile" or "Domiciled": With respect to each Collateral Obligation, (i) the
     jurisdiction of incorporation, organization or creation of the related obligor or (ii) in the case of
     a Collateral Obligation that would otherwise be considered to be domiciled pursuant to clause
     (i) in a Tax Advantaged Jurisdiction, the jurisdiction in which, in the commercially reasonable
     judgment of the Portfolio Manager, the related obligor conducts substantially all of its business
     operations and in which the assets primarily responsible for generating its revenues are located.

            "Due Date": Each date on which any payment is due on a Pledged Obligation in
     accordance with its terms.

                "Due for Payment": The meaning set forth in the Policy.

              "Due Period": With respect to any Payment Date, for all purposes other than payments
     and receipts under Hedge Agreements, the period from the Business Day after the eighth
     Business Day before the previous Payment Date (or in the case of the first Payment Date, from
     the Closing Date) up to but excluding the Business Day after the eighth Business Day before the
     Payment Date (or in the case of the final Payment Date or any Payment Date that is a
     Redemption Date, through the Business Day before the Payment Date and for payments and
     receipts under Hedge Agreements the period from the day after the previous Payment Date (or
     in the case of the first Payment Date from the Closing Date) through the Payment Date).

                "Eligibility Criteria": The meaning specified in Section 12.2(b).

             "Eligible Collateral": Means: (i) Cash, (ii) U.S. Treasury obligations, (iii) U.S. agency
     obligations or (iv) commercial paper obligations rated at least "P-1" by Moody's (and not on
     watch for downgrade) and "A-1+" by S&P, in each case to collateralize fully on a mark-to-
     market basis the obligations of a Hedge Counterparty under the related Hedge Agreement.

            "Eligible Country": The United States, Canada and any country classified by Moody's
     as a Moody's Group I Country, Moody's Group II Country or Moody's Group III Country;
     provided that such country has not imposed currency exchange controls.

             "Eligible Investments": Any Dollar-denominated investment that, when it is pledged by
     the Issuer to the Trustee under this Indenture, is one or more of the following:

                        (a)     Cash;

                        (b)     direct Registered obligations of, and Registered obligations the timely
                payment of principal and interest on which is fully and expressly guaranteed by, the
                United States or any agency or instrumentality of the United States the obligations of
                which are expressly backed by the full faith and credit of the United States, which in
                each case are not zero coupon securities;

                        (c)     demand and time deposits in, trust accounts, certificates of deposit
                payable within 91 days of issuance of, bankers' acceptances payable within 91 days of
                issuance issued by, or Federal funds sold by any depositary institution or trust company
                incorporated under the laws of the United States or any state thereof and subject to

                                                       30
     45824v26

                                                                                                009656
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 44 of 304 PageID 12529


                supervision and examination by Federal and/or state banking authorities so long as the
                commercial paper and/or the debt obligations of such depository institution or trust
                company (or, in the case of the principal depository institution in a holding company
                system, the commercial paper or debt obligations of such holding company), at the time
                of such investment or contractual commitment providing for such investment and
                throughout the term of the investment, have a credit rating of not less than "Aaa" by
                Moody's and "AAA" by S&P and in each case are not on watch for downgrade, or "P-1"
                by Moody's and "A-1+" by S&P in the case of commercial paper and short-term debt
                obligations; provided that in any case, the issuer thereof must have at the time of such
                investment a long-term credit rating of not less than "AA-" by S&P and "Aa3" by
                Moody's and a short-term rating of "A-1+" by S&P and "P-1" by Moody's, and if so
                rated, is not on watch for downgrade;

                         (d)      commercial paper or other short-term obligations with a maturity of not
                more than 183 days from the date of issuance and having at the time of such investment
                a credit rating of at least "P-1" by Moody's and "A-1+" by S&P, provided, that, in any
                case, the issuer thereof must have at the time of such investment a long-term credit
                rating of not less than "Aa2" by Moody's, and if so rated, such rating is not on watch for
                downgrade.

                          (e)     unleveraged repurchase obligations with respect to any security
                described in clause (b) above entered into with a U.S. federal or state depository
                institution or trust company (acting as principal) described in clause (c) above or
                entered into with a corporation (acting as principal) whose long-term credit rating is not
                less than "Aaa" by Moody's and "AAA" by S&P and in each case are not on watch for
                downgrade or whose short-term credit rating is "P-1" by Moody's and "A-1+" by S&P
                at the time of such investment and throughout the term of the investment; provided,
                that, if such repurchase obligation has a maturity of longer than 91 days, the
                counterparty thereto must also have at the time of such investment and throughout the
                term of the investment a long-term credit rating of not less than "Aa2" by Moody's and
                "AAA" by S&P, and if so rated, such rating is not on watch for downgrade;

                         (f)      any money market fund or similar investment vehicle having at the
                time of investment therein and throughout the term of the investment a credit rating of
                "MR1+" by Moody's and "AAAm" by S&P; including any fund for which the Trustee
                or an Affiliate of the Trustee serves as an investment advisor, administrator, shareholder
                servicing agent, custodian or subcustodian, notwithstanding that (A) the Trustee or an
                Affiliate of the Trustee charges and collects fees and expenses from such funds for
                services rendered (provided that such charges, fees and expenses are on terms
                consistent with terms negotiated at arm's length) and (B) the Trustee charges and
                collects fees and expenses for services rendered, pursuant to this Indenture;

                         (g)     a guaranteed reinvestment agreement from a bank (if treated as a
                deposit by such bank), insurance company or other corporation or entity organized
                under the laws of the United States or any state thereof (if treated as debt by such
                insurance company or other corporation or entity), providing for periodic payments
                thereunder during each Due Period; provided that each such agreement provides that it
                is terminable by the purchaser, without premium or penalty, in the event that the rating
                assigned to such agreement by either Moody's or S&P is at any time lower than the then
                current ratings assigned to the Senior Class A Notes, the Class A-2 Notes, the Class A-3
                Notes, the Class B Notes or the Class C Notes; provided, further, that, at the time of

                                                       31
     45824v26

                                                                                                009657
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 45 of 304 PageID 12530


                investment therein and throughout the term of the investment, the issuer of such
                agreement has a senior unsecured long-term debt rating, issuer rating or counterparty
                rating of at least "Aaa" by Moody's, a short-term debt rating of "P-1" by Moody's (and
                not on watch for downgrade), a short-term debt rating of at least "A-1+" by S&P and a
                long-term debt rating of at least "AAA" by S&P (and not on watch for downgrade); and

                        (h)      such other investments for which Rating Confirmation has been
                received;

     and, in each case, with a stated maturity (giving effect to any applicable grace period) no later
     than the Business Day before the Payment Date next succeeding the date of the investment.

             Eligible Investments on deposit in the Revolving Reserve Account, the Delayed
     Drawdown Reserve Account, or the Synthetic Security Collateral Account must have a stated
     maturity no later than one Business Day after the date of their purchase.

                Eligible Investments may not include:

                         (1)      any interest-only security, any security purchased at a price in excess of
                100% of its par value, or any security whose repayment is subject to substantial non-
                credit related risk as determined in the commercially reasonable judgment of the
                Portfolio Manager;

                         (2)       any security whose rating assigned by S&P includes the subscript "r,"
                "t," "p," "pi," or "q";

                        (3)     any floating rate security whose interest rate is inversely or otherwise
                not proportionately related to an interest rate index or is calculated as other than the
                sum of an interest rate index plus a spread (which spread may be zero);

                        (4)      any security that is subject to an exchange or tender offer; or

                       (5)      any security that has payments subject to foreign or United States
                withholding tax.

              Eligible Investments may include Eligible Investments for which the Trustee or an
     Affiliate of the Trustee provides services. Eligible Investments may not include obligations
     principally secured by real property.

             "Emerging Market Security": A security or obligation issued by a sovereign or non-
     sovereign issuer located in a country (excluding the Cayman Islands, Bermuda, the British
     Virgin Islands, the Netherlands Antilles, and the Channel Islands):

                       (i)       that is in Latin America, Asia, Africa, Eastern Europe, or the
                Caribbean, or

                         (ii)    the long-term foreign currency debt obligations of which are rated
                below "Aa2" or "Aa2" and on credit watch with negative implications by Moody's or
                the foreign currency issuer credit rating of which is below "AA" by S&P.

                "ERISA": The U.S. Employee Retirement Income Security Act of 1974, as amended.

                                                        32
     45824v26

                                                                                                   009658
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 46 of 304 PageID 12531


             "ERISA Plan": Any (i) "employee benefit plan" (as defined in Section 3(3) of ERISA)
     which is subject to Title I of ERISA, (ii) "plan" (as defined in Section 4975(e)(1) of the Code)
     which is subject to Section 4975 of the Code and (iii) entity whose underlying assets include
     "plan assets" by reason of 29 CFR 2510.3-101 or otherwise.

                "Euroclear": Euroclear Bank S.A./N.V., as operator of the Euroclear system.

                "Event of Default": The meaning specified in Section 5.1.

             "Excess CCC/Caa Collateral Obligations": The Principal Balance of all CCC/Caa
     Collateral Obligations in excess of 7.5% of the Maximum Investment Amount on the relevant
     Determination Date.

                "Exchange Act": The United States Securities Exchange Act of 1934, as amended.

             "Excluded Property": U.S.$250 (attributable to the issue and allotment of the Issuer
     Ordinary Shares) and a U.S.$250 transaction fee paid to the Issuer, the bank account in which
     those amounts are credited in the Cayman Islands and any interest earned on those amounts.

                "Expense Reimbursement Account": The trust account established pursuant to Section
     10.3(c).

             "Extended Reinvestment Period End Date": If an Extension has occurred, the
     sixteenth Payment Date after the then current Extended Reinvestment Period End Date (or, in
     the case of the first Extension pursuant to Section 2.4, the Payment Date in May, 2016).

            "Extended Stated Maturity Date": If a Maturity Extension has occurred, the sixteenth
     Payment Date after the then current Extended Stated Maturity Date (or, in the case of the first
     Extended Stated Maturity Date, the Payment Date in February, 2021).

              "Extended Weighted Average Life Date": If a Maturity Extension has occurred, the
     sixteenth Payment Date after the then current Extended Weighted Average Life Date (or, in the
     case of the first Extended Weighted Average Life Date, March 15, 2018).

            "Extension": An extension of the Reinvestment Period, the Stated Maturity of the
     Notes and the Weighted Average Life Test pursuant to Section 2.4.

              "Extension Bonus Payment": With respect to each Maturity Extension, a single
     payment to each applicable beneficial owner and the Insurer set forth in Section 2.4(g), in an
     amount equal to (1) in the case of the Senior Class A Notes (other than the Class A-1g Notes),
     0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of the
     applicable Extension Effective Date, (2) in the case of the Class A-1g Notes, 0.125% of the
     Aggregate Outstanding Amount thereof held by such beneficial owner as of the applicable
     Extension Date (provided, however, if the Policy has been terminated prior to or in connection
     with such Maturity Extension, each applicable beneficial owner of the Class A-1g Notes will
     instead receive an amount equal to 0.25% of the Aggregate Outstanding Amount thereof held
     by such beneficial owner as of the applicable Extension Date), (3) to the Insurer, 0.125% of the
     Aggregate Outstanding Amount of the Class A-1g Notes as of the applicable Extension Date
     (provided, however, if the Policy has been terminated prior to or in connection with such
     Maturity Extension, the Insurer shall not be entitled to an Extension Bonus Payment pursuant to
     this clause (3)), (4) in the case of the Class A-2 Notes, 0.25% of the Aggregate Outstanding

                                                     33
     45824v26

                                                                                              009659
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 47 of 304 PageID 12532


     Amount thereof held by such beneficial owner as of the applicable Extension Effective Date, (5)
     in the case of the Class A-3 Notes, 0.25% of the Aggregate Outstanding Amount thereof held by
     such beneficial owner as of the applicable Extension Effective Date, (6) in the case of the Class
     B Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as
     of the applicable Extension Effective Date and (7) in the case of the Class C Notes, 0.50% of
     the Aggregate Outstanding Amount thereof held by such beneficial owner as of the applicable
     Extension Effective Date.

              "Extension Bonus Eligibility Certification": With respect to each Maturity Extension
     and each beneficial owner of Notes other than Extension Sale Securities, the written
     certification by such beneficial owner acceptable to the Issuer to the effect that it held Notes
     other than Extension Sale Securities on the applicable Extension Effective Date, including the
     Aggregate Outstanding Amount thereof and wire transfer instructions for the Extension Bonus
     Payment and any required documentation thereunder.

                "Extension Conditions": The meaning specified in Section 2.4.

             "Extension Determination Date": The 8th Business Day prior to each Extension
     Effective Date.

              "Extension Effective Date": If an Extension has occurred, the sixteenth Payment Date
     after the then current Extension Effective Date (or, in the case of the first Extension Effective
     Date, the Payment Date in May, 2010).

                "Extension Notice": The meaning specified in Section 2.4.

              "Extension Purchase Price": The purchase price payable by the Extension Qualifying
     Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in
     an amount equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus
     accrued and unpaid interest (including Deferred Interest, if any) as of the applicable Extension
     Effective Date (giving effect to any amounts paid to the Holder on such date) plus, in the case
     of the Fixed Rate Notes, the applicable Make-Whole Premium, (ii) in the case of the Preference
     Shares, an amount that, when taken together with all payments and distributions made in respect
     of such Preference Shares since the Closing Date would cause such Preference Shares to have
     received (as of the date of purchase thereof) a Preference Share Internal Rate of Return of
     12.0% (assuming such purchase date was a Payment Date); provided, however, that if the
     applicable Extension Effective Date is on or after the date on which such Holders have received
     a Preference Share Internal Rate of Return equal to or in excess of 12.0%, the applicable
     Extension Purchase Price for such Preference Shares shall be zero and (iii) in the case of the
     Class 1 Composite Securities, the sum of (x) the amount that would be payable pursuant to the
     preceding clause (ii) in respect of the Preference Shares underlying the Class 1 Composite
     Security Preference Share Component, (y) the Treasury Strip Market Value and (z) the
     Composite Security Make-Up Amount.

              "Extension Qualifying Purchasers": The Portfolio Manager (or any of its Affiliates
     acting as principal or agent); provided that in the event the Portfolio Manager elects not to
     purchase Securities or Preference Shares from Holders pursuant to the Extension Conditions set
     forth in Section 2.4(c), "Extension Qualifying Purchasers" shall mean one or more qualifying
     purchasers (which may include the Initial Purchaser or any of its Affiliates acting as principal or
     agent) designated by the Portfolio Manager; provided, however, none of the Portfolio Manager,


                                                     34
     45824v26

                                                                                             009660
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 48 of 304 PageID 12533


     the Initial Purchaser, or any of their respective Affiliates shall have any duty to act as an
     Extension Qualifying Purchaser.

                "Extension Sale Notice": The meaning specified in Section 2.4.

                "Extension Sale Notice Period": The meaning specified in Section 2.4.

                "Extension Sale Securities": The meaning specified in Section 2.4.

             "Face Amount": With respect to any Preference Share, the amount set forth therein as
     the "face amount", which "face amount" thereof shall be $1,000 per Preference Share.

             "Finance Lease": A lease agreement or other agreement entered into in connection with
     and evidencing a Leasing Finance Transaction.

                "Financial Asset": The meaning specified in Section 8-102(a)(9) of the UCC.

             "Financing Statements": Financing statements relating to the Collateral naming the
     Issuer as debtor and the Trustee on behalf of the Secured Parties as secured party and relating to
     the Class 1 Collateral naming the Issuer as debtor and the Trustee on behalf of the Holders of
     the Class 1 Composite Securities as secured party.

             "Fixed Rate Excess": As of any Measurement Date, a fraction whose numerator is the
     product of:

                       (i)     the greater of zero and the excess of the Weighted Average Fixed Rate
                Coupon for the Measurement Date over the minimum percentage specified to pass the
                Weighted Average Fixed Rate Coupon Test, and

                        (ii)   the Aggregate Principal Balance of all Fixed Rate Obligations
                (excluding any Non-Performing Collateral Obligations) held by the Issuer as of the
                Measurement Date,

     and whose denominator is the Aggregate Principal Balance of all Floating Rate Obligations
     (excluding any Non-Performing Collateral Obligations) held by the Issuer as of the
     Measurement Date.

             In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average
     Fixed Rate Coupon for the Measurement Date will be computed as if the Spread Excess were
     equal to zero.

                "Fixed Rate Notes": The Class A-1b Notes and the Class A-3b Notes.

              "Fixed Rate Obligation": Any Collateral Obligation that bears interest at a fixed rate,
     including a Collateral Obligation that does not bear interest on a floating rate index and whose
     interest rate is scheduled to increase one or more times over the life of the Collateral Obligation.

              "Floating Rate Obligation": Any Collateral Obligation that bears interest based on a
     floating rate index.




                                                      35
     45824v26

                                                                                               009661
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 49 of 304 PageID 12534


                "Form-Approved Synthetic Security": A Synthetic Security

                        (i)      (A)     each of the Reference Obligations of which satisfy the
                        definition of "Collateral Obligation" and could be purchased by the Issuer
                        without any required action by the Rating Agencies, without satisfaction of the
                        Rating Condition or which the Rating Agencies have otherwise approved; or

                                (B)     each of the Reference Obligations of which would satisfy
                        clause (A) above but for the currency in which the Reference Obligation is
                        payable and the Synthetic Security is payable in Dollars, does not provide for
                        physical settlement, and does not expose the Issuer to Dollar currency risk;

                        (ii)     the Synthetic Security Agreement of which conforms (but for the
                amount and timing of periodic payments, the name of the Reference Obligation, the
                notional amount, the effective date, the termination date, and other similar necessary
                changes) to a form that has been expressly identified and approved in writing in
                connection with a request under this Indenture by Moody's and S&P; and

                        (iii)    that is with a counterparty with respect to which the Rating Condition
                has been satisfied by each of Moody's and S&P prior to the acquisition of any such
                Form-Approved Synthetic Security, and such approval has not been withdrawn.

             Moody's or S&P may at any time, by notice to the Portfolio Manager, withdraw its
     approval of any such form. A withdrawal of approval shall have no effect on any Synthetic
     Security acquired, entered into, or committed to before the date on which the Portfolio Manager
     receives the notice of withdrawal.

                "GAAP": The meaning specified in Section 6.3(j).

                "Global Securities": Any Regulation S Global Securities or Rule 144A Global Notes.

              "Grant": To grant, bargain, sell, warrant, alienate, remise, demise, release, convey,
     assign, transfer, mortgage, pledge, create, and grant a security interest in and right of setoff
     against, deposit, set over, and confirm. A Grant of the Pledged Obligations, or of any other
     instrument, shall include all rights, powers, and options of the granting party thereunder,
     including the immediate continuing right to claim for, collect, receive, and receipt for principal
     and interest payments in respect of the Pledged Obligations, and all other monies payable
     thereunder, to give and receive notices and other communications, to make waivers or other
     agreements, to exercise all rights and options, to bring Proceedings in the name of the granting
     party or otherwise, and generally to do and receive anything that the granting party is or may be
     entitled to do or receive thereunder or with respect thereto.

            "Hedge Agreements": Collectively, all interest rate cap or interest rate swap agreements
     between the Issuer and any Hedge Counterparty, and any replacement agreement entered into
     pursuant to Section 15.2.

             "Hedge Counterparty": JPMorgan Chase Bank, National Association or any other
     counterparty, to the extent that when the Issuer enters into any Hedge Agreement with
     JPMorgan Chase Bank, National Association or the other counterparty, JPMorgan Chase Bank,
     National Association or the other counterparty satisfies the requirements of Section 15.2(b)


                                                       36
     45824v26

                                                                                               009662
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 50 of 304 PageID 12535


     (subject, in the case of any other counterparty, to satisfaction of the Rating Condition for each
     Rating Agency).

             "Hedge Counterparty Collateral Account": The trust account established pursuant to
     Section 10.3(d).

             "Hedge Termination Receipt": Any termination payment paid by the Hedge
     Counterparty to the Issuer upon any early termination of a Hedge Agreement with respect to
     which the Hedge Counterparty is the sole Defaulting Party or Affected Party (each as defined in
     the Hedge Agreements).

              "High-Yield Bond": Any debt security other than a Loan, including any Structured
     Finance Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor
     that is not resident in the United States, (ii) the payments on it are not subject to United States
     withholding tax and (iii) it is held through a financial institution pursuant to the procedures
     described in Treasury Regulation section 1.165-12(c)(3).

             "Holder": Of any Note or Composite Security, the person whose name appears on the
     Indenture Register as the registered holder of the Note or Composite Security; and of any
     Preference Share (including any Preference Share underlying the Preference Share Component),
     the person whose name appears in the Preference Share register related thereto as the registered
     holder of such Preference Share.

             "Important Section 3(c)(7) Reminder Notice": A notice substantially in the form of
     Exhibit H-2.

             "Incentive Management Fee": On each Payment Date, the fee payable to the Portfolio
     Manager in an amount equal to: (i) 20% of the remaining Interest Proceeds, if any, available
     after making the distributions on such Payment pursuant to Section 11.1(a)(i)(21) of the Priority
     of Payments and (ii) 20% of the remaining Principal Proceeds, if any, available for payment in
     respect of the Incentive Management Fee pursuant to Section 11.1(a)(ii)(6)(A) of the Priority of
     Payments and, if applicable, Section 11.1(a)(ii)(9) of the Priority of Payments.

             "Indemnification Agreement": The Indemnification Agreement, dated as of the Closing
     Date, among the Issuer, the Insurer and J.P. Morgan Securities Inc., as modified, amended and
     supplemented and in effect from time to time.

             "Indenture": This instrument as originally executed and, if from time to time
     supplemented or amended by one or more indentures supplemental to this Indenture entered
     into pursuant to this Indenture, as so supplemented or amended.

                "Indenture Register": The meaning specified in Section 2.6(a).

                "Indenture Registrar": The meaning specified in Section 2.6(a).

            "Independent": As to any person, any other person (including, in the case of an
     accountant or lawyer, a firm of accountants or lawyers, and any member of the firm, or an
     investment bank and any member of the bank) who




                                                      37
     45824v26

                                                                                                009663
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 51 of 304 PageID 12536


                       (i)      does not have and is not committed to acquire any material direct or
                any material indirect financial interest in the person or in any Affiliate of the person,
                and

                       (ii)     is not connected with the person as an Officer, employee, promoter,
                underwriter, voting trustee, partner, director, or person performing similar functions.

             "Independent" when used with respect to any accountant may include an accountant
     who audits the books of the person if in addition to satisfying the criteria above the accountant
     is independent with respect to the person within the meaning of Rule 101 of the Code of Ethics
     of the American Institute of Certified Public Accountants.

             Whenever any Independent person's opinion or certificate is to be furnished to the
     Trustee or the Insurer, the opinion or certificate shall state that the signer has read this definition
     and that the signer is Independent within the meaning of this Indenture.

              "Initial Consent Period": The period of 15 Business Days from but excluding the date
     on which the Trustee provided notice of a proposed supplemental indenture pursuant to Section
     8.2(c) to the Holders of Securities and Preference Shares.

                "Initial Purchaser": J.P. Morgan Securities Inc.

             "Initial Rating": The ratings by Moody's and S&P with respect to each Class of Notes
     and the Composite Securities provided in the table in Section 2.3(a).

             "Initial Shadow Rating": With respect to the Class A-1g Notes, that rating or ratings
     which reflects the ratings assigned to the Class A-1g Notes by Moody's and S&P on the Closing
     Date without giving effect to the Policy.

                "Insolvency Event": With respect to any person, means that:

                         (i)      an involuntary proceeding shall be commenced or an involuntary
                petition shall be filed seeking:

                                (A)      liquidation, reorganization, or other relief in respect of the
                        person or its debts, or of all or substantially all of its assets, under any
                        bankruptcy, insolvency, receivership, or similar law now or hereafter in effect,
                        or

                                (B)      the appointment of a receiver, trustee, custodian, sequestrator,
                        conservator, or similar official for the person or for all or substantially all of its
                        assets,

                and, in any such case, the proceeding or petition shall continue undismissed for 30 days;
                or an order or decree approving or ordering any of the foregoing shall be entered, or

                        (ii)     the person shall:

                                (A)      voluntarily commence any proceeding or file any petition
                        seeking liquidation, reorganization, or other relief under any bankruptcy,
                        insolvency, receivership, or similar law now or hereafter in effect,

                                                         38
     45824v26

                                                                                                    009664
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 52 of 304 PageID 12537


                                (B)    consent to the institution of, or fail to contest in a timely and
                        appropriate manner, any proceeding or petition described in clause (i) above,

                                (C)     apply for or consent to the appointment of a receiver, trustee,
                        custodian, sequestrator, or conservator or for all or substantially all of its assets,

                                 (D)       file an answer admitting the material allegations of a petition
                        filed against it in any such proceeding, or

                                 (E)     make a general assignment for the benefit of creditors.

                "Insolvency Proceeding": The meaning specified in Section 16.4(b).

                "Instrument": The meaning specified in Section 9-102(a)(47) of the UCC.

             "Insurance Agreement": The Insurance and Indemnity Agreement, dated as of the
     Closing Date, among the Issuer, the Co-Issuer and the Insurer, as modified, amended, and
     supplemented and in effect from time to time.

           "Insurance Documents": The Policy, the Insurance Agreement, the Indemnification
     Agreement and the Premium Letter.

                "Insured Amount": The meaning assigned to the term "Insured Amount" in the Policy.

                "Insured Notes": The Class A-1g Notes.

                "Insurer": As defined in the first sentence of this Indenture.

                "Insurer Default": The occurrence and continuation of any one of the following events:

                       (i)     the Insurer fails to make a payment required under the Policy in
                accordance with its terms;
                         (ii)     the Insurer (A) files any petition or commences any case or Proceeding
                under any provision or chapter of the Bankruptcy Code or any other similar federal or
                state law relating to the insolvency, bankruptcy, rehabilitation, liquidation or
                reorganization, (B) makes a general assignment for the benefit of its creditors, or (C)
                has an order for relief entered against it under the Bankruptcy Code or any other similar
                federal or state law relating to insolvency, bankruptcy, rehabilitation, liquidation or
                reorganization which is final and nonappealable; or

                         (iii)    a court of competent jurisdiction, the New York Department of
                Insurance or other competent regulatory authority enters a final and nonappealable
                order, judgment or decree (A) appointing a custodian, trustee, agent or receiver for the
                Insurer or for all or any material portion of its property or (B) authorizing the taking of
                possession by a custodian, trustee, agent or receiver of the Insurer (or the taking of
                possession of all or any material portion of the property of the Insurer).

             "Interest Coverage Ratio": With respect to any specified Class of Notes (treating the
     Senior Class A Notes, the Class A-2 Notes and the Class A-3 Notes as one Class for this
     purpose) on any Measurement Date, the ratio calculated by dividing:


                                                         39
     45824v26

                                                                                                   009665
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 53 of 304 PageID 12538


                       (i)     the sum of:

                                (A)    the Interest Proceeds received or scheduled to be received with
                       respect to the Due Period in which the Measurement Date occurs, minus

                               (B)      amounts payable under clauses (1), (2), (3) and (4) of Section
                       11.1(a)(i) on the related Payment Date, by:

                       (ii)    the sum of:

                                (A)    all accrued and unpaid interest on the specified Class of Notes
                       and all Notes ranking senior to the Class (excluding any Deferred Interest) on
                       the related Payment Date, plus

                               (B)     any accrued and unpaid Premium on the related Payment Date.

     For purposes of the Interest Coverage Ratio, only the amount of any interest payment (including
     any "gross up" payment) on any Collateral Obligation in excess of any withholding tax or other
     deductions on account of tax of any jurisdiction on any date of determination shall be included
     in Interest Proceeds.

             "Interest Coverage Test": A test the first Measurement Date for which will be on the
     second Payment Date and that is satisfied with respect to any specified Class of Notes (treating
     the Senior Class A Notes, the Class A-2 Notes and the Class A-3 Notes as one Class for this
     purpose) if, as of the second Payment Date and any Measurement Date thereafter on which any
     Notes remain Outstanding, the Interest Coverage Ratio equals or exceeds the applicable
     required level in the table below for the specified Class:

                                             Test                   Required Level
                         Class A Interest Coverage Test                   120.00%
                         Class B Interest Coverage Test                   115.00%
                         Class C Interest Coverage Test                   110.00%


              "Interest Period": Initially, the period from and including the Closing Date to but
     excluding the first Payment Date, and, thereafter, each successive period from and including
     each Payment Date to but excluding the following Payment Date; provided, however, that the
     "Payment Date" solely for purposes of determining the Interest Period for the Fixed Rate Notes
     will be the 1st day of each February, May, August and November, regardless of whether such
     day is a Business Day.

             "Interest Proceeds": With respect to any Due Period, the sum (without duplication) of
     all amounts received in Cash during the Due Period (or as otherwise specified below) by the
     Issuer with respect to the Collateral that are:

                         (i)    payments of interest, fees, and commissions (excluding (A) Accrued
                Interest Purchased With Principal, (B) interest and dividends on Workout Assets, (C)
                fees and commissions from Defaulted Collateral Obligations, and (D) syndication and


                                                      40
     45824v26

                                                                                             009666
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 54 of 304 PageID 12539


                other up-front fees and any up-front fixed payments received in connection with
                entering into a Synthetic Security);

                        (ii)    any portion of the Sale Proceeds of a Collateral Obligation (other than a
                Defaulted Collateral Obligation) representing Accrued Interest On Sale;

                        (iii)   all payments of principal on, or disposition proceeds from the sale of,
                Eligible Investments to the extent purchased with Interest Proceeds;

                         (iv)   payments with respect to the Hedge Agreements received on or before
                the related Payment Date (other than any amount payable thereunder because of any
                early termination or notional amount reduction), but not any Sale Proceeds from any of
                these instruments (except to the extent that they were purchased with Interest Proceeds);

                        (v)     all fees received pursuant to any Securities Lending Agreements;

                         (vi)   during the continuance of an "event of default" (under and as defined in
                the related Securities Lending Agreement), all interest received from the related
                Securities Lending Collateral;

                         (vii)  amounts in the Collection Account designated for distribution as
                Interest Proceeds pursuant to the Priority of Payments (including any amount
                transferred from the Interest Reserve Account);

                        (viii) all earnings on amounts in the Delayed Drawdown Reserve Account
                and the Revolving Reserve Account deposited to the Collection Account in accordance
                with Section 10.3(b);

                         (ix)    amounts in the Expense Reimbursement Account on the Payment Date
                for the relevant Due Period; and

                        (x)       any recoveries (including interest) received on a Defaulted Collateral
                Obligation in excess of the principal balance of such Defaulted Collateral Obligation (as
                of the date the related Collateral Obligation became a Defaulted Collateral Obligation).

             Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall
     not include earnings on amounts on deposit in the Securities Lending Account to the extent the
     earnings are payable by the Issuer to a Securities Lending Counterparty.

              If an Interim Ramp-Up Completion Date Failure has occurred and is continuing on the
     first Payment Date, all Interest Proceeds remaining after application of Interest Proceeds
     pursuant to clauses (1) through (20) of Section 11.1(a) shall be deemed to be Interest Proceeds
     received in the Due Period relating to the second Payment Date and not available for
     distribution on such first Payment Date.

              Each reference in the definition of "Interest Proceeds" to a Collateral Obligation shall
     include a Collateral Obligation that has been loaned pursuant to a Securities Lending
     Agreement and Interest Proceeds shall include any amounts referred to in clauses (i) through
     (iii) above received by the Issuer in respect of the Collateral Obligation indirectly from the
     related Securities Lending Counterparty pursuant to the Securities Lending Agreement.


                                                       41
     45824v26

                                                                                               009667
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 55 of 304 PageID 12540


                "Interest Reserve Account": The trust account established pursuant to Section 10.3(i).

              "Interim Ramp-Up Completion Date Failure": The failure of the Issuer to satisfy the
     criteria set forth in Section 7.19(e) on or before July 1, 2005; notwithstanding the foregoing, if
     the Issuer receives a Rating Confirmation after an Interim Ramp-Up Completion Date Failure
     but before the first Payment Date, such Interim Ramp-Up Completion Date Failure shall not be
     deemed to have occurred.

              "Investment Criteria Adjusted Balance": For any Collateral Obligation other than Deep
     Discount Obligations, its Principal Balance; and for any Deep Discount Obligation its Purchase
     Price; provided, however, that if any Excess CCC/Caa Collateral Obligations exist, the
     Investment Criteria Adjusted Balance for the Excess CCC/Caa Collateral Obligations shall be
     the lower of (i) the weighted average Market Value of all CCC/Caa Collateral Obligations,
     expressed as a percentage of their outstanding principal balances and (ii) the product of (a) 70%
     and (b) their respective Principal Balance.

            "Investment Obligation": For a Collateral Obligation that is a Synthetic Security, the
     Reference Obligation of the Synthetic Security, and otherwise the Collateral Obligation.

                "Irish Listing and Paying Agent": The meaning specified in Section 7.2.

                "Issuer": The person named as such on the first page of this Indenture.

                "Issuer Accounts": The meaning assigned in the Granting Clauses.

             "Issuer Order" and "Issuer Request": A written order or request dated and signed in the
     name of the Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as
     applicable, or by the Portfolio Manager by an Authorized Officer of the Portfolio Manager, on
     behalf of the Issuer or the Co-Issuer.

            "Issuer Ordinary Shares": The ordinary shares, par value $1.00 per share, of the Issuer
     which have been issued by the Issuer and are outstanding from time to time.

             "Junior Class": With respect to a particular Class of Notes, each Class of Notes that is
     subordinated to that Class, as indicated in Section 13.1.

           "Knowledgeable Employee": The meaning specified in Rule 3c-5 under the Investment
     Company Act.

              "Leasing Finance Transaction": Any transaction pursuant to which the obligations of
     the lessee to pay rent or other amounts on a triple net basis under any lease of (or other
     arrangement conveying the right to use) real or personal property, or a combination thereof, are
     required to be classified and accounted for as a capital lease on a balance sheet of such lessee
     under generally accepted accounting principles in the United States of America; but only if (a)
     such lease or other transaction provides for the unconditional obligation of the lessee to pay a
     stated amount of principal no later than a stated maturity date, together with interest thereon,
     and the payment of such obligation is not subject to any material non-credit related risk as
     determined by the Portfolio Manager, (b) the obligations of the lessee in respect of such lease or
     other transaction are fully secured, directly or indirectly, by the property that is the subject of
     such lease and (c) the interest held by the Issuer in respect of such lease or other transaction is
     treated as debt for U.S. federal income tax purposes.

                                                      42
     45824v26

                                                                                             009668
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 56 of 304 PageID 12541


              "LIBOR": Determined by the Calculation Agent for any Interest Period, the offered
     rate, as determined by the Calculation Agent, for three month Dollar deposits that appears on
     Moneyline Telerate Page 3750 as reported on Bloomberg Financial Markets Commodities
     News (or a page that replaces Moneyline Telerate Page 3750 for the purpose of displaying
     comparable rates), as of 11:00 A.M. (London time) on the second Business Day before the first
     day of the relevant Interest Period.

              If, on the second Business Day before the first day of any relevant Interest Period, that
     rate does not appear on Moneyline Telerate Page 3750 as reported on Bloomberg Financial
     Market Commodities News (or a page that replaces Moneyline Telerate Page 3750 for the
     purpose of displaying comparable rates), the Calculation Agent shall determine the arithmetic
     mean of the offered quotations of the Reference Banks to prime banks in the London interbank
     market for three month Dollar deposits in Europe, by reference to requests by the Calculation
     Agent to four major banks in the London interbank market selected by the Calculation Agent
     (after consultation with the Portfolio Manager) (the "Reference Banks") for quotations as of
     approximately 11:00 A.M. (London time) on the second Business Day before the first day of the
     Interest Period. If at least two of the Reference Banks provide quotations as requested, LIBOR
     shall equal such arithmetic mean. If fewer than two Reference Banks provide quotations,
     LIBOR shall be the arithmetic mean of the offered quotations that leading banks in New York
     City selected by the Calculation Agent (after consultation with the Portfolio Manager) are
     quoting to the principal London offices of leading banks in the London interbank market on the
     second Business Day before the first day of the relevant Interest Period for three month Dollar
     deposits.

              If the Calculation Agent is unable to determine a rate in accordance with any of the
     above procedures, LIBOR for the Interest Period shall be calculated on the last day of the
     Interest Period and shall be the arithmetic mean of the rate of interest for each day during the
     Interest Period determined by the Calculation Agent as being the rate of interest most recently
     announced by the Bank at its New York office as its base rate, prime rate, reference rate, or
     similar rate for Dollar loans (or if the Bank ceases to exist or is not quoting a base rate, prime
     rate, reference rate, or similar rate for Dollar loans, another major money center commercial
     bank in New York City selected by the Calculation Agent (after consultation with the Portfolio
     Manager)).

              For the first Interest Period, LIBOR shall be determined based on the actual number of
     days in the Interest Period using straight-line interpolation of two rates calculated in accordance
     with the above procedure, except that instead of using three month deposits, one rate shall be
     determined using the period for which rates are obtainable next shorter than the Interest Period
     and the other rate shall be determined using the period for which rates are obtainable next
     longer than the Interest Period. All calculations shall be calculated to at least four decimal
     places and rounded to four decimal places.

             "Loan": Any interest in a fully committed, senior secured, unsecured, or revolving loan
     (including loans involving credit linked deposits) that is acquired by assignment or by
     Participation (including any DIP Loan) that is either:

                     (i)      Registered, or

                     (ii)     issued by an obligor that is not resident in the United States:



                                                     43
     45824v26

                                                                                                009669
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 57 of 304 PageID 12542


                                  (A)   whose payments are not subject to United States withholding
                       tax; and

                              (B)     that is held through a financial institution pursuant to the
                       procedures described in Treasury Regulation section 1.165-12(c)(3).

              "Long-Dated Collateral Obligation": Any Collateral Obligation with a stated maturity
     later than the Stated Maturity of the Notes other than a Collateral Obligation with a stated
     maturity later than the Stated Maturities of the Notes that includes a "put" option to its obligor at
     a price of at least par payable on or before the Stated Maturity of the Notes.

              "Majority": With respect to any Class or group of Notes or Composite Securities or the
     Preference Shares, the Holders of more than 50% of the Aggregate Outstanding Amount of that
     Class or group of Notes or Composite Securities or Preference Shares, as the case may be
     (treating the Senior Class A Notes, the Class A-2 Notes and the Class A-3 Notes as separate
     Classes). When used with respect to the Class A-1g Notes, the Insurer if the Insurer is the
     Controlling Class. When used with respect to the Controlling Class, the Insurer if the Insurer is
     the Controlling Class, and if the Insurer is not the Controlling Class, the Holders of more than
     50% of the Aggregate Outstanding Amount of the Controlling Class.

              "Make-Whole Premium": With respect to the Fixed Rate Notes, the premium payable
     to the Holders of the Fixed Rate Notes in connection with (i) an Optional Redemption of such
     Notes (other than in connection with a Tax Event), (ii) the purchase of such Notes that are
     Extension Sale Securities in connection with the Maturity Extension, if any, or (iii) the purchase
     of such Notes in connection with an Amendment Buy-Out, as applicable, in each case in an
     amount equal to the excess, if any, of (x) the present value (discounted to the Redemption Date,
     Extension Effective Date or date of Amendment Buy-Out, as applicable, using the
     Reinvestment Yield as the discount rate on a semi-annual basis using a 360-day year of twelve
     30-day months) of the remaining payments of interest and principal due on the Fixed Rate
     Notes, assuming that the entire outstanding principal amount of the applicable Fixed Rate Notes
     will be paid at the end of the Remaining Life Date and that each intervening payment of interest
     on the Fixed Rate Notes will be made on the related Payment Date in its entirety (and therefore
     there is no Deferred Interest on the Fixed Rate Notes) over (y) the Aggregate Outstanding
     Amount of the applicable Fixed Rate Notes on the Redemption Date, Extension Effective Date
     or date of Amendment Buy-Out, as applicable; provided that, in no event shall any Make-Whole
     Premium be less than zero.

             "Management Agreement": The Portfolio Management Agreement, dated as of the
     Closing Date, between the Issuer and the Portfolio Manager, as modified, amended, and
     supplemented and in effect from time to time.

             "Management Fee": The Senior Management Fee, the Subordinated Management Fee,
     and the Incentive Management Fee. The Portfolio Manager may, in its sole discretion:

                         (i)      waive all or any portion of the Management Fee, any funds
                representing the waived Management Fees to be retained in the Collection Account for
                distribution as either Interest Proceeds or Principal Proceeds (as determined by the
                Portfolio Manager) pursuant to the Priority of Payments; or

                        (ii)   defer all or any portion of the Management Fee, any funds representing
                the deferred Management Fees to be retained in the Collection Account, when they will

                                                      44
     45824v26

                                                                                               009670
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 58 of 304 PageID 12543


                become payable in the same manner and priority as their original characterization
                would have required unless deferred again.

              "Margin Stock": "Margin Stock" as defined under Regulation U issued by the Board of
     Governors of the Federal Reserve System, including any debt security that is by its terms
     convertible into Margin Stock, but does not include any obligation that at the time of
     acquisition, conversion, or exchange does not satisfy the requirements of a Collateral Obligation
     received pursuant to an offer by an issuer of a Defaulted Collateral Obligation.

               "Market Value": As of any Measurement Date, the market value determined by the
     Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or
     fraction of par (expressed in Dollars) of any Collateral Obligation based upon the Portfolio
     Manager's commercially reasonable judgment and based upon the following order of priority:
     (i) the average of the bid-side market prices obtained by the Portfolio Manager from three
     Independent broker-dealers active in the trading of such obligations or (ii) if the foregoing set of
     prices were not obtained, the lower of the bid-side market prices obtained by the Portfolio
     Manager from two Independent broker-dealers active in the trading of such obligations or (iii) if
     the foregoing sets of prices were not obtained, the average of the bid-side prices for the
     purchase of the Collateral Obligation determined by an Approved Pricing Service (Independent
     from the Portfolio Manager) that derives valuations by polling broker-dealers (Independent
     from the Portfolio Manager); provided that if a Market Value of any Collateral Obligation
     cannot be so determined for a period of 30 consecutive days then such Collateral Obligation
     shall be deemed to have a Market Value of zero; provided, further, that during such 30 day
     period, such Collateral Obligation shall be deemed to have a Market Value equal to the lower of
     (i) (if any) the Market Value of such Collateral Obligation as most recently determined by the
     Portfolio Manager in accordance with the foregoing and (ii) the current market value of such
     Collateral Obligation as determined by the Portfolio Manager in its commercially reasonable
     judgment; provided, further, that the maximum amount of Collateral Obligations having a
     Market Value assigned pursuant to the immediately preceding proviso shall be limited to 5.0%
     of the Maximum Investment Amount (and any amount in excess of 5.0% of the Maximum
     Investment Amount shall be deemed to have a Market Value of zero).

             "Market Value Percentage": For any Collateral Obligation, the ratio obtained by
     dividing:

                        (i)     the Market Value of the Collateral Obligation, by

                        (ii)    the Principal Balance of the Collateral Obligation.

              "Maturity": With respect to any Note, the date on which the unpaid principal of the
     Note becomes payable as provided in the Note or this Indenture, whether at the Stated Maturity
     or by declaration of acceleration, call for redemption, or otherwise.

                "Maturity Extension": The meaning specified in Section 2.4.

                "Maximum Investment Amount": An amount equal to:

                       (i)     on any Measurement Date during the Ramp-Up Period,
                U.S.$663,000,000; and

                        (ii)    on any Measurement Date after the Ramp-Up Completion Date:

                                                      45
     45824v26

                                                                                              009671
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 59 of 304 PageID 12544


                                 (A)    the aggregate Principal Balance of all Collateral Obligations
                        plus the aggregate outstanding principal amount of any Defaulted Collateral
                        Obligations, plus

                                (B)    Cash representing Principal Proceeds on deposit in the
                        Collection Account, plus

                                (C)     Eligible Investments (other than Cash) purchased by the Issuer
                        with Principal Proceeds on deposit in the Collection Account.

              "Maximum Weighted Average Moody's Rating Factor": As of any Measurement Date,
     a rate equal to the sum of (i) the number set forth in the column entitled "Maximum Weighted
     Average Moody's Rating Factor" in the Ratings Matrix based upon the applicable "row/column
     combination" chosen by the Portfolio Manager (or the interpolating between two adjacent rows
     and/or two adjacent columns, as applicable) plus (ii) the Recovery Rate Modifier.

                "Measurement Date": Any date:

                        (i)     on which the Issuer commits to acquire or dispose of any Collateral
                Obligation,

                        (ii)    on which a Collateral Obligation becomes a Defaulted Collateral
                Obligation,

                        (iii)   that is a Determination Date,

                        (iv)    that is the Ramp-Up Completion Date, and

                        (v)     that is the date as of which the information in a Monthly Report is
                calculated pursuant to Section 10.6.

              "Memorandum and Articles of Association": The memorandum and articles of
     association of the Issuer, as amended and restated before the Closing Date or in accordance with
     this Indenture.

                "Merging Entity": The meaning specified in Section 7.10.

             "Minimum Diversity Score": As of any Measurement Date, a score equal to the
     number set forth in the column entitled "Minimum Diversity Score" in the Ratings Matrix based
     upon the applicable "row/column combination" chosen by the Portfolio Manager (or the
     interpolating between two adjacent rows and/or two adjacent columns, as applicable).

             "Minimum Weighted Average Spread": As of any Measurement Date, the spread
     equal to the percentage set forth in the row entitled "Minimum Weighted Average Spread" in
     the Ratings Matrix based upon the applicable "row/column combination" chosen by the
     Portfolio Manager (or the interpolating between two adjacent rows and/or two adjacent
     columns, as applicable).

                "Monthly Determination Date": The meaning specified in Section 10.6(a).

                "Monthly Report": The meaning specified in Section 10.6(a).


                                                       46
     45824v26

                                                                                              009672
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 60 of 304 PageID 12545


                "Moody's": Moody's Investors Service, Inc.

                "Moody's Default Probability Rating": The meaning set forth in Schedule 8.

                "Moody's Equivalent Senior Unsecured Rating": The meaning set forth in Schedule 8.

             "Moody's Group I Country": Any of the following countries: Australia, the
     Netherlands, the United Kingdom and any country subsequently determined by Moody's to be a
     Moody's Group I Country.

            "Moody's Group II Country": Any of the following countries: Germany, Ireland,
     Sweden, Switzerland and any country subsequently determined by Moody's to be a Moody's
     Group II Country.

             "Moody's Group III Country": Any of the following countries: Austria, Belgium,
     Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any
     country subsequently determined by Moody's to be a Moody's Group III Country.

            "Moody's Industry Classification": The industry classifications in Schedule 2 as
     modified, amended, and supplemented from time to time by Moody's.

             "Moody's Minimum Average Recovery Rate": As of any Measurement Date, a rate
     equal to the number obtained by

                       (i)      summing the products obtained by multiplying the Principal Balance of
                each Collateral Obligation by its respective Moody's Priority Category Recovery Rate,

                       (ii)    dividing the sum determined pursuant to clause (i) above by the sum of
                the Aggregate Principal Balance of all Collateral Obligations, and

                       (iii)   rounding up to the first decimal place.

                "Moody's Non Senior Secured Loan": Any Loan that is not a Moody's Senior Secured
     Loan.

                "Moody's Obligation Rating": The meaning set forth in Schedule 8.

              "Moody's Priority Category": Each type of Collateral Obligation specified in the
     definition of "Applicable Percentage" as a "Moody's Priority Category."

             "Moody's Priority Category Recovery Rate": For any Collateral Obligation, the
     percentage specified in the definition of "Applicable Percentage" opposite the Moody's Priority
     Category of the Collateral Obligation.

                "Moody's Rating": The meaning set forth in Schedule 8.




                                                     47
     45824v26

                                                                                             009673
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 61 of 304 PageID 12546


             "Moody's Rating Factor": The number in the table below opposite the rating of the
     Collateral Obligation (excluding Synthetic Securities where an Assigned Moody's Rating is not
     available).

                                            Moody's                             Moody's
                           Moody's          Rating            Moody's           Rating
                           Rating           Factor            Rating            Factor
                             Aaa                 1             Ba1                  940
                             Aa1                10             Ba2                 1350
                             Aa2                20             Ba3                 1766
                             Aa3                40             B1                  2220
                             A1                 70             B2                  2720
                             A2                120             B3                  3490
                             A3                180             Caa1                4770
                             Baa1              260             Caa2                6500
                             Baa2              360             Caa3                8070
                             Baa3              610         Ca or lower           10000


               The Moody's Rating Factor for Collateral Obligations that are Synthetic Securities shall
     be determined by Moody's and obtained by the Issuer or the Portfolio Manager on a case-by-
     case basis, unless there is an Assigned Moody's Rating available for such Collateral Obligation
     that is a Synthetic Security, in which case such Assigned Moody's Rating shall be used to
     compute the Moody's Rating Factor for such Collateral Obligation that is a Synthetic Security.

                "Moody's Senior Secured Loan":

                (a)     A Loan that:

                        (i)      is not (and cannot by its terms become) subordinate in right of payment
                to any other obligation of the obligor of the Loan,

                         (ii)    is secured by a valid first priority perfected security interest or lien in,
                to or on specified collateral securing the obligor's obligations under the Loan, and

                         (iii)    the value of the collateral securing the Loan together with other
                attributes of the obligor (including, without limitation, its general financial condition,
                ability to generate cash flow available for debt service and other demands for that cash
                flow) is adequate (in the commercially reasonable judgment of the Portfolio Manager)
                to repay the Loan in accordance with its terms and to repay all other loans of equal
                seniority secured by a first lien or security interest in the same collateral, or

                (b)     a Loan that:

                        (i)      is not (and cannot by its terms become) subordinate in right of payment
                to any other obligation of the obligor of the Loan, other than, with respect to a Loan

                                                         48
     45824v26

                                                                                                    009674
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 62 of 304 PageID 12547


                described in clause (a) above, with respect to the liquidation of such obligor or the
                collateral for such loan,

                          (ii)   is secured by a valid second priority perfected security interest or lien
                in, to or on specified collateral securing the obligor's obligations under the Loan, and

                         (iii)    the value of the collateral securing the Loan together with other
                attributes of the obligor (including, without limitation, its general financial condition,
                ability to generate cash flow available for debt service and other demands for that cash
                flow) is adequate (in the commercially reasonable judgment of the Portfolio Manager)
                to repay the Loan in accordance with its terms and to repay all other loans of equal or
                higher seniority secured by a first or second lien or security interest in the same
                collateral,

              (c)      the Loan is not: (i) a DIP Loan, (ii) a Loan for which the security interest or lien
     (or the validity or effectiveness thereof) in substantially all of its collateral attaches, becomes
     effective, or otherwise "springs" into existence after the origination thereof, or (iii) a type of
     loan that Moody's has identified as having unusual terms and with respect to which its Moody's
     Recovery Rate has been or is to be determined on a case-by-case basis, and

             (d)      if the Loan has an Assigned Moody's Rating, such Assigned Moody's Rating is
     not lower that the senior implied Moody's rating of the related obligor.

             "Non-Call Period": The period from the Closing Date to but not including the Payment
     Date in May, 2010.

             "Non-Consenting Holder": With respect to any supplemental indenture pursuant to
     Section 8.2 that requires the consent of one or more Holders of Securities or Preference Shares,
     any Holder or, in the case of Securities or Preference Shares represented by Global Securities,
     any beneficial owner, that either (i) has declared in writing that it will not consent to such
     supplemental indenture or (ii) had not consented to such supplemental indenture within the
     applicable Initial Consent Period.

                "Nonpayment by the Issuer": The meaning set forth in the Policy.

             "Non-Performing Collateral Obligation": Any Defaulted Collateral Obligation and any
     PIK Security as to which its issuer or obligor has previously deferred or capitalized any interest
     due on it and all the interest so deferred or capitalized has not subsequently been paid in full in
     cash by:

                        (i)      if the PIK Security has a Moody's Rating of "Baa3" (and not on credit
                watch with negative implications) or above or an S&P Rating of "BBB-" (and not on
                credit watch with negative implications) or above, the earlier of its second payment date
                or one year following the date of the initial deferral or capitalization of interest due on
                it, or

                        (ii)    if the PIK Security has a Moody's Rating of "Baa3" and on credit watch
                with negative implications or below "Baa3," or an S&P Rating of "BBB-" and on credit
                watch with negative implications or below "BBB-," the earlier of its first payment date
                or six months following the date of the initial deferral or capitalization of interest due
                on it.

                                                        49
     45824v26

                                                                                                 009675
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 63 of 304 PageID 12548


             "Non-Permitted Holder": A Holder or beneficial owner of an interest in a Certificated
     Composite Security or Global Security that is a U.S. person and (i) is not a QIB/QP and that
     becomes the beneficial owner of an interest in a Rule 144A Global Note, (ii) with respect to the
     Composite Securities evidenced by a Certificated Composite Security, is not (x) a QIB/QP or
     (y) an Accredited Investor and a Qualified Purchaser or (iii) does not have an exemption
     available under the Securities Act.

              "Note Break-Even Loss Rate": With respect to each Class of Notes that is rated by
     S&P, the maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can
     sustain and nevertheless sufficient funds will remain for the payment of principal of the Class of
     Notes in full by its Stated Maturity and the timely payment of interest on the Senior Class A
     Notes, the Class A-2 Notes and the Class A-3 Notes and the ultimate payment of interest on the
     Class B Notes and the Class C Notes using S&P's assumptions on recoveries, defaults, and
     timing, and taking into account the Priority of Payments and the adjusted Weighted Average
     Spread level specified in the applicable row of the table below. The adjusted Weighted Average
     Spread as of any Measurement Date is the Weighted Average Spread as of the Measurement
     Date minus the amount of any Spread Excess added to the Weighted Average Fixed Rate
     Coupon as of the Measurement Date.


                        Row               Adjusted Weighted Average Spread
                          1                 Greater than or equal to 3.05%
                          2       Greater than or equal to 2.95% but less than 3.05%
                          3       Greater than or equal to 2.85% but less than 2.95%
                          4       Greater than or equal to 2.75% but less than 2.85%
                          5       Greater than or equal to 2.65% but less than 2.75%
                          6       Greater than or equal to 2.55% but less than 2.65%
                          7       Greater than or equal to 2.45% but less than 2.55%


              "Note Class Loss Differential": With respect to any Measurement Date and any Class
     of Notes that is rated by S&P, the rate calculated by subtracting the Class Scenario Loss Rate
     for the Class from the then-applicable Note Break-Even Loss Rate for the Class of Notes.

             "Noteholder": A Holder of the Senior Class A Notes, the Class A-2 Notes, the Class A-
     3 Notes, the Class B Notes or the Class C Notes.

              "Note Interest Rate": With respect to any specified Class of Notes, the per annum
     interest rate payable on the Notes of the Class with respect to each Interest Period equal to (i) in
     the case of the Notes (other than the Fixed Rate Notes), LIBOR for Eurodollar deposits for the
     applicable Interest Period plus the spread specified in the "Interest Rate" rows of the tables in
     Section 2.3 with respect to such Notes except in the first Interest Period and (ii) in the case of
     the Fixed Rate Notes, the rate specified for them in Section 2.3.

                "Note Payment Sequence": The application of funds in the following order:

                         (1)    to the Senior Class A Notes until the Senior Class A Notes have been
                fully redeemed (with each of the Senior Class A Notes being redeemed pro rata based

                                                      50
     45824v26

                                                                                               009676
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 64 of 304 PageID 12549


                upon the outstanding principal amount of the Class A-1 Notes, the Class A-1b Notes
                and the Class A-1g Notes);

                       (2)      to the Class A-2 Notes until the Class A-2 Notes have been fully
                redeemed;

                        (3)     to the Class A-3 Notes until the Class A-3 Notes have been fully
                redeemed (with each of the Class A-3 Notes being redeemed pro rata based upon the
                outstanding principal amount of the Class A-3a Notes and the Class A-3b Notes);

                        (4)     to the Class B Notes until the Class B Notes have been fully redeemed;
                and

                        (5)     to the Class C Notes until the Class C Notes have been fully redeemed.

             "Notes": The Senior Class A Notes, the Class A-2 Notes, the Class A-3 Notes, the Class
     B Notes and the Class C Notes authorized by, and authenticated and delivered under, this
     Indenture or any supplemental indenture.

                "Offer": The meaning specified in Section 10.7(c).

                "Offering": The offering of the Notes and the Composite Securities.

             "Offering Circular": The final Offering Circular, dated March 9, 2005, prepared and
     delivered in connection with the offer and sale of the Notes, the Composite Securities and the
     Preference Shares.

              "Officer": With respect to the Issuer and any corporation, any director, the Chairman of
     the board of directors, the President, any Vice President, the Secretary, an Assistant Secretary,
     the Treasurer, or an Assistant Treasurer of the entity; with respect to the Co-Issuer and any
     corporation, any director, the Chairman of the board of directors, the President, any Vice
     President, the Secretary, an Assistant Secretary, the Treasurer, or an Assistant Treasurer of the
     entity; with respect to any partnership, any of its general partners; and with respect to the
     Trustee, any Trust Officer.

              "Opinion of Counsel": A written opinion addressed to the Trustee, the Insurer and each
     Rating Agency, in form and substance reasonably satisfactory to the Trustee and each Rating
     Agency, of an attorney at law (or law firm with one or more partners) reasonably satisfactory to
     the Trustee and admitted to practice before the highest court of any state of the United States or
     the District of Columbia (or the Cayman Islands, in the case of an opinion relating to the laws of
     the Cayman Islands), which attorney (or law firm) may, except as otherwise expressly provided
     in this Indenture, be counsel for the Portfolio Manager, the Issuer or the Co-Issuer. Whenever
     an Opinion of Counsel is required under this Indenture, the Opinion of Counsel may rely on
     opinions of other counsel who are so admitted and so satisfactory, which opinions of other
     counsel shall accompany the Opinion of Counsel and shall either be addressed to the Trustee
     and each Rating Agency or shall state that the Trustee and each Rating Agency may rely on it.
     An Opinion of Counsel may be supported as to factual (including financial and capital markets)
     matters by any relevant certificates and other documents necessary or advisable in the judgment
     of counsel delivering the opinion.

                "Optional Redemption": A redemption of the Notes in accordance with Section 9.2.

                                                      51
     45824v26

                                                                                             009677
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 65 of 304 PageID 12550


             "Other Indebtedness": The meaning specified in the definition of "Defaulted Collateral
     Obligation."

                "Outstanding": With respect to:

             (a)      the Notes and the Composite Securities or any specified Class, as of any date of
     determination, all of the Notes, all of the Composite Securities, or all of the Notes or Composite
     Securities of the specified Class, as the case may be, theretofore authenticated and delivered
     under this Indenture, except with respect to Notes and Composite Securities:

                        (i)     Securities canceled by the Indenture Registrar or delivered to the
                Indenture Registrar for cancellation;

                         (ii)     Notes for whose payment or redemption funds in the necessary amount
                have been theretofore irrevocably deposited with the Trustee or any Paying Agent in
                trust for their Holders pursuant to Section 4.1(a)(ii) and if the Notes are to be redeemed,
                notice of redemption has been duly given pursuant to this Indenture;

                        (iii)   Notes in exchange for or in lieu of which other Notes have been
                authenticated and delivered pursuant to this Indenture and Composite Securities in
                exchange for or in lieu of which other Composite Securities have been authenticated
                and delivered pursuant to this Indenture; and

                         (iv)     Securities alleged to have been destroyed, lost, or stolen for which
                replacement Securities have been issued as provided in Section 2.7, unless proof
                satisfactory to the Trustee is presented that any such Securities are held by a protected
                purchaser;

             (b)      the Preference Shares, as of any date of determination, all of the Preference
     Shares theretofore issued under the Preference Share Documents and listed in the Preference
     Share register of the Issuer as outstanding;

     provided that, in determining whether the Holders of the requisite Aggregate Outstanding
     Amount of the Notes, the Preference Shares or the Composite Securities have given any request,
     demand, authorization, direction, notice, consent, or waiver under this Indenture,

                        (1)      to the extent the Class A-1g Notes have been paid with proceeds of the
                Policy and subject to Section 16.5, such Class A-1g Notes shall continue to remain
                Outstanding for purposes of this Indenture until the Insurer has been paid as subrogee
                hereunder and reimbursed pursuant to the Insurance Agreement, as evidenced by a
                written notice from the Insurer delivered to the Trustee, and the Insurer shall be deemed
                the Holder thereof, to the extent of any payments thereon made by the Insurer;

                        (2)      Holders of Composite Securities, except to the extent otherwise
                expressly provided, will be entitled to vote with the Preference Shares to which the
                Preference Share Component of such Composite Securities relates, with a face amount
                equal to the aggregate Face Amount of the Preference Shares relating to such
                Preference Share Component; and

                        (3)     Notes, Composite Securities or Preference Shares owned or
                beneficially owned by the Issuer, the Co-Issuer, any Affiliate of either of them and

                                                        52
     45824v26

                                                                                                009678
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 66 of 304 PageID 12551


                (only (x) with respect to any matter affecting its status as Portfolio Manager, or (y) in
                any matter respecting an acceleration of any Class of Notes or Composite Securities if
                the effect of the Portfolio Manager's action or inaction as a Holder of Notes, Composite
                Securities or Preference Shares would effectively prevent acceleration) the Portfolio
                Manager and its Affiliates shall be disregarded and not be Outstanding, except that, in
                determining whether the Trustee shall be protected in relying on any request, demand,
                authorization, direction, notice, consent, or waiver, only Notes, Composite Securities or
                Preference Shares that a Trust Officer of the Trustee has actual knowledge to be so
                owned or beneficially owned shall be so disregarded. Notes, Composite Securities or
                Preference Shares so owned or beneficially owned that have been pledged in good faith
                may be regarded as Outstanding if the pledgee establishes to the satisfaction of the
                Trustee the pledgee's right so to act with respect to the Notes, Composite Securities or
                Preference Shares and that the pledgee is not the Issuer, the Co-Issuer, the Portfolio
                Manager, the Preference Shares Paying Agent or any Affiliate of the Issuer or the Co-
                Issuer.

                With respect to Components, as of any date of determination, all of the Components
                represented by Composite Securities that are Outstanding under this Indenture or the
                Preference Share Documents.

             "Overcollateralization Ratio": With respect to any Class of Notes (treating the Senior
     Class A Notes, the Class A-2 Notes and the Class A-3 Notes as one Class for this purpose) on
     any Measurement Date, the ratio calculated by dividing:

                        (i)     the Overcollateralization Ratio Numerator; by

                        (ii)     the Aggregate Outstanding Amount of the Class of Notes and all Notes
                ranking senior to it together with any Deferred Interest on the Notes and all Notes
                ranking senior to it.

                "Overcollateralization Ratio Numerator": On any date, the sum of:

                        (1)     the Aggregate Principal Balance of all Collateral Obligations (other
                than any Excess CCC/Caa Collateral Obligations, any Non-Performing Collateral
                Obligations, any Deep Discount Obligations, and any Collateral Obligations loaned
                pursuant to a Securities Lending Agreement with respect to which an "event of default"
                (under and as defined in the Securities Lending Agreement) is continuing); plus

                        (2)     unpaid Accrued Interest Purchased With Principal (excluding any
                unpaid Accrued Interest Purchased With Principal in respect of Non-Performing
                Collateral Obligations); plus

                        (3)     the Aggregate Principal Balance of any Eligible Investments that were
                purchased with Principal Proceeds and the amount of Principal Proceeds on deposit in
                the Collection Account; plus

                        (4)     the Aggregate Principal Balance of Eligible Investments on deposit in a
                Securities Lending Account that relate to a Securities Lending Agreement with respect
                to which an "event of default" (under and as defined in the Securities Lending
                Agreement) is continuing; plus


                                                       53
     45824v26

                                                                                               009679
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 67 of 304 PageID 12552


                        (5)      with respect Collateral Obligation that are Non-Performing Collateral
                Obligations, Deep Discount Obligations or Excess CCC/Caa Collateral Obligations, the
                amount determined by using one of the following methods applicable to such type of
                Collateral Obligation; provided that if a Collateral Obligation falls within more than one
                of such types, the Issuer will be required to use the method that results in the smallest
                amount:

                                (A)     with respect to any Excess CCC/Caa Collateral Obligations, an
                        amount equal to the product of (i) the lower of (1) 70% and (2) the weighted
                        average Market Value of all CCC/Caa Collateral Obligations, expressed as a
                        percentage of their outstanding principal balances multiplied by (ii) the Excess
                        CCC/Caa Collateral Obligations;

                                 (B)     with respect to any Non-Performing Collateral Obligations, the
                        aggregate of the Applicable Collateral Obligation Amounts for all included
                        Non-Performing Collateral Obligations (other than Defaulted Collateral
                        Obligations that have been held by the Issuer for more than three years, which
                        shall be deemed to be zero for purposes of this clause (B)); and

                               (C)      with respect to any Deep Discount Obligations, the Aggregate
                        Purchase Price Amount for all Deep Discount Obligations.

            As used in this definition, "Applicable Collateral Obligation Amount" for any Non-
     Performing Collateral Obligation means:

                        (a)     the lesser of:

                                (x)     the Market Value Percentage of the Non-Performing Collateral
                        Obligation; and

                                (y)      the Applicable Percentage for the Non-Performing Collateral
                        Obligation;

                        multiplied by:

                        (b)     if the Non-Performing Collateral Obligation is:

                                (1)     any Pledged Obligation other than those in clauses (2) through
                        (4) below, the outstanding principal amount of the Pledged Obligation as of the
                        relevant Measurement Date;

                                (2)     a Synthetic Security, the notional amount specified in the
                        Synthetic Security;

                                (3)     any Revolving Loan or Delayed Drawdown Loan, its Principal
                        Balance including any unfunded amount thereof (regardless of the nature of the
                        contingency relating to the Issuer's obligation to fund the unfunded amount);
                        and

                                (4)      any PIK Security, its Principal Balance.



                                                       54
     45824v26

                                                                                               009680
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 68 of 304 PageID 12553


     As used in the calculation of Market Value Percentage of the Non-Performing Collateral
     Obligation, the Principal Balance of any Defaulted Obligation shall be, if the Defaulted
     Obligation is:

                        (i)     any Pledged Obligation other than those in clauses (ii) through (iv)
                below, the outstanding principal amount of the Pledged Obligation as of the relevant
                Measurement Date;

                        (ii)    a Synthetic Security, the notional amount specified in the Synthetic
                Security;

                         (iii)    any Revolving Loan or Delayed Drawdown Loan, its Principal Balance
                including any unfunded amount thereof (regardless of the nature of the contingency
                relating to the Issuer's obligation to fund the unfunded amount); and

                        (iv)    any PIK Security, its Principal Balance.

              "Overcollateralization Test": A test that is satisfied with respect to any Class of Notes
     (treating the Senior Class A Notes, the Class A-2 Notes and the Class A-3 Notes as one Class
     for this purpose) if, as of any Measurement Date, the Overcollateralization Ratio for the Class is
     at least equal to the required level for the specified Class indicated in the table below:

                                           Test                       Required Level
                         Class A Overcollateralization Test                113.40%
                         Class B Overcollateralization Test                108.00%
                         Class C Overcollateralization Test                106.30%


             "Participating Institution": An institution that creates a participation interest and that
     has a long-term senior unsecured rating by Moody's of at least "A3" (and if so rated by Moody's
     such rating is not on watch for possible downgrade) and an issuer credit rating by S&P of at
     least "A".

              "Participation": A Loan acquired as a participation interest created by a Participating
     Institution.

             "Paying Agent": Any person authorized by the Issuer to pay the principal of or interest
     on any Notes or to pay any amounts on any Composite Securities on behalf of the Issuer as
     specified in Section 7.2.

                "Payment Account": The trust account established pursuant to Section 10.3(h).

             "Payment Date": The first day of February, May, August and November in each year,
     commencing in August 2005 or, if any such day is not a Business Day, the next following
     Business Day, any other date on which the Notes are redeemed or paid before their Stated
     Maturity, and at the Stated Maturity for the Notes.

             "Permitted Offer": An Offer pursuant to which the offeror offers to acquire a debt
     obligation (including a Collateral Obligation) in exchange solely for cash in an amount equal to
     or greater than the full face amount of the debt obligation plus any accrued and unpaid interest

                                                      55
     45824v26

                                                                                              009681
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 69 of 304 PageID 12554


     and as to which the Portfolio Manager has determined in its commercially reasonable judgment
     that the offeror has sufficient access to financing to consummate the Offer.

            "PIK Security": Any Collateral Obligation with respect to which its issuer or obligor
     may defer or capitalize interest due on the Collateral Obligation under the related Underlying
     Instruments.

              "Plan Asset Regulation": The regulation issued by the U.S. Department of Labor set
     forth at 29 CFR 2510.3-101 that, under specified circumstances, requires plan fiduciaries, and
     entities with certain specified relationships to an ERISA Plan, to "look through" investment
     vehicles (such as the Issuer) and treat as an "asset" of the plan each underlying investment made
     by such investment vehicle.

            "Pledged Obligations": As of any date of determination, the Collateral Obligations, the
     Workout Assets, the Eligible Investments, and any other securities or obligations that have been
     Granted to the Trustee that form part of the Collateral.

             "Policy": The Financial Guaranty Insurance Policy of the Insurer with respect to the
     Insured Notes, including any endorsements thereto.

                "Policy Payment Account": The meaning specified in Section 16.6.

           "Portfolio Manager": Highland Capital Management, L.P., and any successor Portfolio
     Manager pursuant to the Management Agreement.

                "Preference Claim": The meaning specified in Section 16.4(b).

           "Preference Share Component": The Class 1 Composite Security Preference Share
     Component.

             "Preference Share Distribution Account": A segregated bank account established by
     the Preference Shares Paying Agent pursuant to the Preference Shares Paying Agency
     Agreement into which the Preference Shares Paying Agent will deposit all amounts received
     from the Issuer and payable to the Holders of the Preference Shares under the Priority of
     Payments.

             "Preference Share Documents": The Issuer's Memorandum and Articles of
     Association, the Preference Shares Paying Agency Agreement and the resolutions of the Issuer's
     Board of Directors authorizing the issuance of the Preference Shares passed on or before the
     Closing Date.

              "Preference Share Internal Rate of Return": With respect to any Payment Date, the
     internal rate of return (computed using the "XIRR" function in Microsoft® Excel 2002 or an
     equivalent function in another software package), stated on a per annum basis, for the following
     cash flows, assuming all Preference Shares were purchased on the Closing Date at par:

                        (i)     each distribution of Interest Proceeds made to the Holders of the
                Preference Shares on any prior Payment Date and, to the extent necessary to reach the
                applicable Preference Share Internal Rate of Return, the current Payment Date and




                                                      56
     45824v26

                                                                                             009682
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 70 of 304 PageID 12555


                        (ii)    each distribution of Principal Proceeds made to the Holders of the
                Preference Shares on any prior Payment Date and, to the extent necessary to reach the
                applicable Preference Share Internal Rate of Return, the current Payment Date.

             For purposes of this definition, distributions in respect of the Preference Share
     Components shall be deemed to have been received by the Holders of the Composite Securities
     on the Payment Date preceding the related Composite Securities Payment Date.

              "Preference Shares": The Preference Shares issued by the Issuer pursuant to the
     Issuer's Memorandum and Articles of Association and the resolutions of the Issuer's Board of
     Directors authorizing the issuance of the Preference Shares passed on or before the Closing
     Date.

             "Preference Shares Distribution Amount": With respect to each Payment Date, an
     amount equal to 7.0% per annum of the Preference Shares Notional Amount (such Preference
     Shares Notional Amount reduced by any distribution prior to such Payment Date pursuant to
     Section 11.1(a)(ii) made in respect of the Preference Shares). The Preference Shares
     Distribution Amount shall be calculated on the basis of a 360-day year consisting of twelve 30-
     day months.

                "Preference Shares Notional Amount": Means, $82,200,000.

             "Preference Shares Paying Agency Agreement": The Preference Shares Paying
     Agency Agreement, dated as of the Closing Date, by and between the Issuer and the Preference
     Shares Paying Agent, as amended from time to time in accordance with the terms thereof.

              "Preference Shares Paying Agent": JPMorgan Chase Bank, National Association, in
     its capacity as Preference Shares Paying Agent under the Preference Shares Paying Agency
     Agreement, unless a successor Person shall have become the preference shares paying agent
     pursuant to the applicable provisions of the Preference Shares Paying Agency Agreement, and
     thereafter "Preference Shares Paying Agent" shall mean such successor person.

                "Premium": The meaning assigned to the term "Premium" in the Premium Letter.

             "Premium Letter": The letter agreement, dated as of the Closing Date, between the
     Issuer and the Insurer in respect of the Premium payable by the Issuer in consideration of the
     issuance of the Policy.

             "Premium Rate": A per annum rate equal to the per annum rate at which the Premium
     accrues pursuant to the Premium Letter.

                "Principal Balance": With respect to:

                         (i)     any Pledged Obligation other than those specifically covered in this
                definition, the outstanding principal amount of the Pledged Obligation as of the relevant
                Measurement Date;

                        (ii)    a Synthetic Security, the notional amount specified in the Synthetic
                Security;




                                                        57
     45824v26

                                                                                              009683
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 71 of 304 PageID 12556


                         (iii)   any Pledged Obligation in which the Trustee does not have a first
                priority perfected security interest, zero, except as otherwise expressly specified in this
                Indenture;

                        (iv)     any Defaulted Collateral Obligation, except as otherwise provided,
                zero;

                         (v)    any Collateral Obligation that has been loaned, its Principal Balance
                shall be reduced by the excess of the amount of collateral required over the actual
                Market Value of the collateral;

                         (vi)     any Revolving Loan or Delayed Drawdown Loan, its Principal Balance
                shall include any unfunded amount thereof (regardless of the nature of the contingency
                relating to the Issuer's obligation to fund the unfunded amount), except as otherwise
                expressly specified in this Indenture;

                       (vii)    any PIK Security, its Principal Balance shall not include any principal
                amount of the PIK Security representing previously deferred or capitalized interest; and

                       (viii) any obligation or security that at the time of acquisition, conversion, or
                exchange does not satisfy the requirements of a Collateral Obligation, zero.

             "Principal Proceeds": With respect to any Due Period, all amounts received in Cash
     during the Due Period by the Issuer with respect to the Collateral that are not Interest Proceeds.

            Principal Proceeds shall include any funds transferred from the Closing Date Expense
     Account and the Interest Reserve Account into the Collection Account pursuant to Section 10.2.

             Principal Proceeds do not include the Excluded Property or earnings on amounts on
     deposit in the Securities Lending Account to the extent the earnings are payable by the Issuer to
     a Securities Lending Counterparty.

             At any time when an "event of default" under a Securities Lending Agreement has
     occurred and is continuing, any payments received by the Issuer from the related Securities
     Lending Collateral shall be Principal Proceeds.

             "Priority Class": With respect to any specified Class of Notes, each Class of Notes that
     ranks senior to that Class, as indicated in Section 13.1.

                "Priority of Payments": The meaning specified in Section 11.1(a).

            "Proceeding": Any suit in equity, action at law, or other judicial or administrative
     proceeding.

              "Proposed Portfolio": As of any Measurement Date, the portfolio (measured by
     Aggregate Principal Balance) of Collateral Obligations and Principal Proceeds held as Cash on
     deposit in the Collection Account and other Eligible Investments purchased with Principal
     Proceeds on deposit in the Collection Account resulting from the sale, maturity, or other
     disposition of a Collateral Obligation or a proposed reinvestment in a Collateral Obligation, as
     the case may be.



                                                        58
     45824v26

                                                                                                 009684
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 72 of 304 PageID 12557


              "Purchase Agreement": A purchase agreement dated March 14, 2005 among the Co-
     Issuers and J.P. Morgan Securities Inc. relating to the initial purchase of the Purchased
     Securities, as modified, amended and supplemented and in effect from time to time.

             "Purchased Securities": The Notes, the Composite Securities and the portion of the
     Preference Shares, in each case purchased by the Initial Purchaser pursuant to the Purchase
     Agreement.

              "Purchase Price": With respect to the purchase of any Collateral Obligation (other than
     any obligation that at the time of acquisition, conversion, or exchange does not satisfy the
     requirements of a Collateral Obligation), the net purchase price paid by the Issuer for the
     Collateral Obligation. The net purchase price is determined by subtracting from the purchase
     price the amount of any Accrued Interest Purchased With Principal and any syndication and
     other upfront fees paid to the Issuer and by adding the amount of any related transaction costs
     (including assignment fees) paid by the Issuer to the seller of the Collateral Obligation or its
     agent.

             "Purchase Price Amount": With respect to any Collateral Obligation on any date of
     determination, the product of (i) the Purchase Price (stated as a percentage) thereof and (ii) the
     Principal Balance thereof on such date.

             "QIB/QP": Any person that, at the time of its acquisition of Notes or Composite
     Securities is both a Qualified Institutional Buyer and a Qualified Purchaser.

              "Qualified Equity Security": Any obligation that at the time of acquisition, conversion,
     or exchange does not satisfy the requirements of a Collateral Obligation that is stock or
     evidence of an interest in or a right to buy stock, or any obligation that at the time of
     acquisition, conversion, or exchange does not satisfy the requirements of a Collateral Obligation
     but whose acquisition otherwise is a transaction in stocks or securities within the meaning of
     Section 864(b)(2)(A)(ii) of the Code and the regulations under the Code. Qualified Equity
     Securities do not include any obligation that at the time of acquisition, conversion, or exchange
     does not satisfy the requirements of a Collateral Obligation and that will cause the Issuer to be
     treated as engaged in or having income from a United States trade or business for United States
     federal income tax purposes by virtue of its ownership or disposition of the obligation (without
     regard to the Issuer's other activities).

             "Qualified Institutional Buyer": The meaning specified in Rule 144A under the
     Securities Act.

            "Qualified Purchaser": The meaning specified in Section 2(a)(51) of the 1940 Act and
     Rule 2a51-2 under the 1940 Act.

                "Ramp-Up Completion Date": The earlier of:

                       (i)     the Business Day after the 179th day after the Closing Date, and

                       (ii)    the first date on which the following conditions are satisfied:

                                       (x) (A) the Aggregate Principal Balance of the Collateral
                               Obligations owned by the Issuer equals at least $663,000,000 or (B) the
                               Aggregate Principal Balance of the Collateral Obligations purchased

                                                      59
     45824v26

                                                                                                 009685
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 73 of 304 PageID 12558


                              (or committed to be purchased) by the Issuer with proceeds from the
                              sale of the Securities (in each case in this clause (B), measured solely
                              as of the date of purchase or commitment, as the case may be) equals at
                              least $663,000,000 (for the avoidance of doubt, without giving effect to
                              any reductions of that amount that may have resulted from scheduled
                              principal payments, principal prepayments or dispositions made with
                              respect to any Collateral Obligations on or before the Ramp-Up
                              Completion Date); and

                                     (y)    the Overcollateralization Ratio Numerator is at least
                              $663,000,000.

            "Ramp-Up Period": The period from and including the Closing Date to and including
     the Ramp-Up Completion Date.

              "Rating Agency": Each of Moody's and S&P or, with respect to Pledged Obligations
     generally, if at any time Moody's or S&P ceases to provide rating services with respect to high
     yield debt securities, any other nationally recognized statistical rating organization selected by
     the Issuer and reasonably satisfactory to a Majority of each Class of Notes. If at any time
     Moody's ceases to be a Rating Agency, references to rating categories of Moody's in this
     Indenture shall instead be references to the equivalent categories of the replacement rating
     agency as of the most recent date on which the replacement rating agency and Moody's
     published ratings for the type of security in respect of which the replacement rating agency is
     used. If at any time S&P ceases to be a Rating Agency, references to rating categories of S&P
     in this Indenture shall instead be references to the equivalent categories of the replacement
     rating agency as of the most recent date on which the replacement rating agency and S&P
     published ratings for the type of security in respect of which the replacement rating agency is
     used.

              "Rating Condition": With respect to any Rating Agency and any action taken or to be
     taken under this Indenture, a condition that is satisfied when the Rating Agency has confirmed
     to the Portfolio Manager (as agent for the Issuer) in writing that no withdrawal, reduction,
     suspension, or other adverse action with respect to any then current rating by it (including any
     private or confidential rating) of any Class of Notes (in the case of the Class A-1g Notes,
     without giving effect to the Policy) or Composite Securities will occur as a result of the action.
     The Rating Condition with respect to any Rating Agency shall be satisfied for all purposes of
     this Indenture at any time when no Outstanding Securities are rated by it.

              "Rating Confirmation": Confirmation from each Rating Agency (and with respect to
     the Composite Securities, from Moody's only) that it has not reduced, suspended, or withdrawn
     the Initial Rating assigned by it to any Class of Notes or Composite Securities.

              "Rating Confirmation Failure": A failure by the Issuer or the Portfolio Manager (on
     behalf of the Issuer) to obtain confirmation from S&P and written confirmation from Moody's
     that it has not reduced, suspended, or withdrawn its Initial Rating of each Class of Notes and
     Composite Securities and that it has not placed any Class of Notes or Composite Securities on
     credit watch with negative implications by the Business Day after the 29th day after the Ramp-
     Up Completion Date.

             "Ratings Matrix": The "row/column combination" of the table below selected by the
     Portfolio Manager on the Closing Date to apply initially for purposes of the Diversity Test, the

                                                     60
     45824v26

                                                                                              009686
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 74 of 304 PageID 12559


     Weighted Average Spread Test and the Weighted Average Rating Factor Test. Thereafter, on
     notice to the Trustee, the Portfolio Manager may select a different row of the Ratings Matrix to
     apply, or may interpolate between two adjacent rows and/or two adjacent columns, as
     applicable, on a straight-line basis and round the results to two decimal points.

                                                         Minimum Diversity Score

                Minimum Weighted
                                        50       55         60      65       70       75       80
                 Average Spread

                       2.45%           2185     2220     2255      2290     2325     2360      2395

                       2.55%           2245     2280     2315      2350     2385     2420      2455

                       2.65%           2305     2340     2375      2410     2445     2480      2515

                       2.75%           2365     2400     2435      2470     2505     2540      2575

                       2.85%           2425     2460     2495      2530     2565     2600      2635

                       2.95%           2485     2520     2555      2590     2625     2660      2695

                       3.05%           2545     2580     2615      2650     2685     2720      2755

                                              Maximum Weighted Average Moody's Rating Factor



             "Recovery Rate Modifier": As of any Measurement Date, the lesser of 60 and the
     product of:

                         (i)     (a) the Moody's Minimum Average Recovery Rate minus the minimum
                percentage specified to pass the Weighted Average Moody's Recovery Rate Test (but
                not less than zero) multiplied by (b) 100; and

                (ii)     40.

             "Record Date": As to any Payment Date, the 15th day (whether or not a Business Day)
     before the Payment Date.

             "Redemption Date": Any Payment Date specified for an Optional Redemption of
     Securities pursuant to Section 9.2.

             "Redemption Price": With respect to any Note and any Optional Redemption pursuant
     to Section 9.2(a), an amount equal to:

                       (i)     the outstanding principal amount of the portion of the Note being
                redeemed, plus

                         (ii)   accrued interest on the Note (including any Defaulted Interest and
                interest on Defaulted Interest), plus

                         (iii)   in the case of any Deferred Interest Note, the applicable Deferred
                Interest on the Note, plus



                                                       61
     45824v26

                                                                                               009687
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 75 of 304 PageID 12560


                      (iv)      in the case of the Fixed Rate Notes, the applicable Make-Whole
                Amount; plus

                        (v)     any unpaid Extension Bonus Payment in respect of the Note.

               With respect to any Preference Share and any Optional Redemption pursuant to Section
     9.2(b), "Redemption Price" means (i) at the direction of a Majority of the Preference Shares, the
     pro rata portion for such Preference Share of the entire remaining amount of available funds
     after all prior applications pursuant to the Priority of Payments or (ii) as specified by the
     unanimous direction of the Holders of the Preference Shares, in each case, as specified in
     Section 9.2(b).

              With respect to any Class 1 Component and any Optional Redemption pursuant to
     Section 9.2, "Redemption Price" means the distribution in kind of the Treasury Strip provided
     for in Section 9.2(b).

             "Reference Obligation": An obligation that would otherwise satisfy the definition of
     "Collateral Obligation" and on which a Synthetic Security is based.

                "Reference Obligor": The obligor of a Reference Obligation.

               "Registered": With respect to a Collateral Obligation or Eligible Investment, means that
     it is issued after July 18, 1984 and is in registered form within the meaning of Section
     881(c)(2)(B)(i) of the Code and the United States Department of the Treasury ("Treasury")
     regulations promulgated thereunder.

             "Registered Office": The registered office of the Issuer, which shall be located outside
     of the United States.

                "Regulation D": Regulation D under the Securities Act.

                "Regulation S": Regulation S under the Securities Act.

             "Regulation S Global Composite Security": Any Composite Security issued in the form
     of a Regulation S Global Security.

             "Regulation S Global Note": Any Note issued in the form of a Regulation S Global
     Security.

             "Regulation S Global Preference Share": The meaning set forth in the Preference
     Shares Paying Agency Agreement.

                "Regulation S Global Security": The meaning specified in Section 2.2(b).

             "Reinvestment Overcollateralization Ratio": As of any Measurement Date, the ratio
     obtained by dividing:

                        (i)     the Overcollateralization Ratio Numerator by

                        (ii)   the Aggregate Outstanding Amount of the Senior Class A Notes, the
                Class A-2 Notes, the Class A-3 Notes, the Class B Notes and the Class C Notes together
                with any Deferred Interest on any Class of Notes.
                                                      62
     45824v26

                                                                                             009688
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 76 of 304 PageID 12561


             "Reinvestment Overcollateralization Test": A test that is satisfied as of any
     Measurement Date during the Reinvestment Period on which Class C Notes remain
     Outstanding, if the Reinvestment Overcollateralization Ratio as of such Measurement Date is at
     least equal to 107.30%.

               "Reinvestment Period": The period from the Closing Date through and including the
     first to occur of:

                        (i)     the Payment Date after the date that the Portfolio Manager notifies the
                Trustee, each Rating Agency, and the Administrator, in the sole discretion of the
                Portfolio Manager, that, in light of the composition of the Collateral, general market
                conditions, and other factors, investments in additional Collateral Obligations within the
                foreseeable future would either be impractical or not beneficial,

                       (ii)   the Payment Date in May, 2012 or, in the case of an Extension, the
                Extended Reinvestment Period End Date,

                          (iii)    the Payment Date on which all Notes are to be optionally redeemed or
                an earlier date after notice of an Optional Redemption chosen by the Portfolio Manager
                to facilitate the liquidation of the Collateral for the Optional Redemption, and

                         (iv)     the date on which the Reinvestment Period terminates or is terminated
                as a result of an Event of Default (subject to Section 5.2(b)).

               "Reinvestment Yield": With respect to the Fixed Rate Notes, the rate equal to the sum
     of (a)(i) for the Class A-1b Notes, 0.155% and (ii) for the Class A-3b Notes, 0.30% and (b) the
     applicable yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New York City
     time) on the tenth Business Day preceding the Redemption Date, Extension Effective Date or
     date of Amendment Buy-Out, as applicable, on "Notes/Bonds" section on the first page on the
     display designated as "Govt PX1" on Bloomberg Financial Markets Commodities News (or
     such other display as may replace such display) for actively traded U.S. Treasury securities (for
     the avoidance of doubt, excluding U.S. Treasury securities with option features, U.S. Treasury
     inflation securities and other markets) having a maturity as nearly as practicable equal to the
     Remaining Life Date or (ii) if such yields are not reported as of such time or the yields reported
     as of such time are not ascertainable, the Treasury Constant Maturity Series Yields reported, for
     the latest day for which such yields have been so reported as of the tenth Business Day
     preceding the Redemption Date, Extension Effective Date or date of Amendment Buy-Out, as
     applicable, in Federal Reserve Statistical Release H.15 (519) (or any comparable successor
     publication) for actively traded U.S. Treasury securities having a constant maturity as nearly as
     practicable equal to the Remaining Life Date; provided, however, if the maturity of the
     obligations used in the preceding clauses (i) and (ii) differ by more than one month from the
     Remaining Life Date, then the yield determined pursuant to the preceding clauses (i) and (ii)
     shall be determined by using linear interpolation between two maturities, one being the nearest
     maturity preceding the end of the Remaining Life Date and the other being the nearest maturity
     next succeeding the end of the Remaining Life Date.

             "Remaining Life Date": With respect of the Class A-1b Notes, June 1, 2013 and with
     respect of the Class A-3b Notes, September 1, 2015.

                "Removal Buy-Out": The meaning specified in Section 9.7(a).


                                                       63
     45824v26

                                                                                               009689
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 77 of 304 PageID 12562


                "Removal Buy-Out Option": The meaning specified in Section 9.7(a).

              "Removal Buy-Out Purchase Price": The purchase price payable by the Removal Buy-
     Out Purchaser for the Class A-1g Notes purchased in an Removal Buy-Out, if any, in an amount
     equal to the Aggregate Outstanding Amount of such Class A-1g Notes, plus accrued and unpaid
     interest to the date of purchase payable to the Holder of such Class A-1g Notes (giving effect to
     any amounts paid to the Holder on such date).

              "Removal Buy-Out Purchaser": The Portfolio Manager (or any of its Affiliates acting
     as principal or agent); provided that in the event that the Portfolio Manager elects not to
     purchase Class A-1g Notes from Holders pursuant to Section 9.7, "Removal Buy-Out
     Purchaser" shall mean one or more qualifying purchasers (which may include the Initial
     Purchaser) or any of its Affiliates acting as principal or agent) designated by the Portfolio
     Manager; provided, however, none of the Portfolio Manager, the Initial Purchaser or any of
     their respective Affiliates shall have any duty to act as an Removal Buy-Out Purchaser.

           "Replacement Hedge": A replacement hedge agreement that qualifies to be a Hedge
     Agreement under this Indenture.

              "Repository": The internet-based password protected electronic repository of
     transaction documents relating to privately offered and sold collateralized debt obligation
     securities located at "www.cdolibrary.com" operated by The Bond Market Association.

                "Required Rating": The meaning specified in Section 15.2(b).

              "Revolving Loan": A Loan or any Synthetic Security with a Reference Obligation (in
     each case excluding any Delayed Drawdown Loan) that requires the Issuer to make future
     advances to (or for the account of) the borrower under its Underlying Instruments (including
     any letter of credit for which the Issuer is required to reimburse the issuing bank for under it).
     A Loan or Synthetic Security shall only be considered to be a Revolving Loan for so long as its
     Commitment Amount is greater than zero.

                "Revolving Reserve Account": The trust account established pursuant to Section
     10.3(b).

                "Rule 144A": Rule 144A under the Securities Act.

                "Rule 144A Global Note": A Note issued in the form of a Rule 144A Global Security.

                "Rule 144A Global Securities": The meaning specified in Section 2.2(c).

                "Rule 144A Information": The meaning specified in Section 7.15.

           "S&P": Standard & Poor's Ratings Services, a division of The McGraw-Hill
     Companies, Inc.

              "S&P CDO Monitor": A dynamic, analytical computer model developed by S&P and
     provided to the Portfolio Manager and the Collateral Administrator to be used to calculate the
     default frequency in terms of the amount of debt assumed to default as a percentage of the
     original principal amount of the Collateral Obligations consistent with a specified benchmark
     rating level based on certain assumptions and S&P's proprietary corporate default studies. For

                                                     64
     45824v26

                                                                                             009690
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 78 of 304 PageID 12563


     the purpose (and only for the purpose) of applying the S&P CDO Monitor to a portfolio of
     obligations, for each obligation in the portfolio, the rating of the obligation shall be its S&P
     Rating.

              "S&P CDO Monitor Test": A test that will be satisfied as of any Measurement Date if,
     after giving effect to the sale of a Collateral Obligation or the purchase of a Collateral
     Obligation, each Note Class Loss Differential of the Proposed Portfolio is positive. The S&P
     CDO Monitor Test shall be considered to be improved if each Note Class Loss Differential of
     the Proposed Portfolio is at least equal to the corresponding Note Class Loss Differential of the
     Current Portfolio. The S&P CDO Monitor Test is not required to be satisfied or improved upon
     the sale of a Credit Risk Obligation and the reinvestment of the related Sale Proceeds in
     additional Collateral Obligations as provided in Section 12.1(a). For purposes of the S&P CDO
     Monitor Test,

                        (i)     the S&P Rating of any S&P Unrated DIP Loan shall be "CCC-" and

                         (ii)    the S&P Industry Classification for a Synthetic Security shall be that
                of the related Reference Obligation and not the Synthetic Security.

            "S&P Industry Classification": The S&P Industry Classifications in Schedule 3 as
     modified, amended, and supplemented from time to time by S&P.

            "S&P Minimum Average Recovery Rate": As of any Measurement Date, a rate equal to
     the number obtained by

                       (i)      summing the products obtained by multiplying the Principal Balance of
                each Collateral Obligation by its respective S&P Priority Category Recovery Rate,

                       (ii)    dividing the sum determined pursuant to clause (i) above by the sum of
                the Aggregate Principal Balance of all Collateral Obligations, and

                        (iii)   rounding up to the first decimal place.

            "S&P Priority Category": Each type of Collateral Obligation specified in the definition
     of "Applicable Percentage" as an "S&P Priority Category."

             "S&P Priority Category Recovery Rate": For any Collateral Obligation, the percentage
     specified in the definition of "Applicable Percentage" opposite the S&P Priority Category of the
     Collateral Obligation.

                "S&P Rating": The meaning set forth in Schedule 8.

              "S&P Unrated DIP Loan": A DIP Loan acquired by the Issuer that does not have a
     rating assigned by S&P and for which the Portfolio Manager has commenced the process of
     having a rating assigned by S&P (as specified in the definition of "DIP Loan").

                "Sale": The meaning specified in Section 5.17.

             "Sale Proceeds": All proceeds received (including any proceeds received with respect
     to any associated interest rate swap or security providing fixed annuity payments ) with respect
     to Collateral Obligations or other Pledged Obligations as a result of their sales or other

                                                       65
     45824v26

                                                                                               009691
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 79 of 304 PageID 12564


     dispositions less any reasonable expenses expended by the Portfolio Manager or the Trustee in
     connection with the sales or other dispositions, which shall be paid from such proceeds
     notwithstanding their characterization otherwise as Administrative Expenses.

            "Schedule of Collateral Obligations": The Collateral Obligations listed on Schedule 1,
     which schedule shall include with respect to each listed Collateral Obligation:

                         (A)    the name of the obligor and a unique Loan or other instrument
                identifier;

                        (B)     the purchase price;

                        (C)     the Principal Balance;

                        (D)     the classification (including whether the Collateral Obligation is a
                Loan, a High-Yield Bond, a Synthetic Security, a Participation, a Structured Finance
                Obligation, a Revolving Loan, or a Delayed Drawdown Loan);

                        (E)      the funded amount (stated as a percentage) in respect of a Collateral
                Obligation that is a Revolving Loan or a Delayed Drawdown Loan;

                        (F)     the coupon or spread (as applicable);

                        (G)     the Stated Maturity;

                        (H)     the Moody's Rating;

                        (I)     the S&P Rating; and

                        (J)     the CUSIP and any ISIN, if applicable,

     as the schedule may be amended from time to time to reflect the release of Collateral
     Obligations pursuant to Article 10 and the inclusion of Collateral Obligations as provided in
     Section 12.2.

              "Secondary Risk Counterparty": Any obligor Domiciled other than in the United
     States, any Participating Institution, any Synthetic Security Counterparty, and any Securities
     Lending Counterparty.




                                                         66
     45824v26

                                                                                               009692
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 80 of 304 PageID 12565


                "Secondary Risk Table": The table below:

                    Long-Term Senior Unsecured               Individual     Aggregate
                    Debt Rating of Secondary Risk           Counterparty   Counterparty
                            Counterparty                       Limit          Limit
                     Moody's              S&P
                  Aaa              AAA                         20.0%          20.0%
                  Aa1              AA+                         10.0%          10.0%
                  Aa2              AA                          10.0%          10.0%
                  Aa3              AA-                         10.0%          10.0%
                  A1               A+                           5.0%          10.0%
                  A2 or below      A or below                   0.0%           0.0%


              If any Secondary Risk Counterparty's long-term senior unsecured debt rating or short-
     term rating is on credit watch for possible downgrade by Moody's or S&P, then for the purposes
     of the table above, its rating by the Rating Agency putting its rating on credit watch shall be one
     rating notch lower for that Rating Agency.

                "Section 3(c)(7)": Section 3(c)(7) of the 1940 Act.

             "Section 3(c)(7) Reminder Notice": A notice from the Issuer to the Noteholders (to be
     delivered in accordance with Sections 10.6(a) and (b)) substantially in the form of Exhibit H-1.

              "Secured Loan": A Loan that (i) is not subordinated by its terms to other indebtedness
     of the borrower for borrowed money and (ii) is secured by a valid and perfected security interest
     in specified collateral.

                "Secured Obligations": The meaning specified in the Granting Clauses.

                "Secured Parties": The meaning specified in the Granting Clauses.

                "Securities": The Notes and the Composite Securities.

                "Securities Act": The United States Securities Act of 1933, as amended.

              "Securities Intermediary": Any clearing corporation or any person, including a bank or
     broker, that in the ordinary course of its business maintains securities accounts for others and is
     acting in that capacity.

                "Securities Lending Account": The trust account established pursuant to Section
     10.3(f).

                "Securities Lending Agreements": The meaning specified in Section 7.18.

                "Securities Lending Collateral": The meaning specified in Section 7.18.

                "Securities Lending Counterparty": The meaning specified in Section 7.18.

                                                       67
     45824v26

                                                                                              009693
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 81 of 304 PageID 12566


                "Security Entitlement": The meaning specified in Section 8-102(a)(17) of the UCC.

              "Selected Collateral Quality Tests": The Weighted Average Moody's Recovery Rate
     Test, the Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the
     Weighted Average Life Test (after taking into consideration any applicable Maturity
     Extension), the Weighted Average Rating Factor Test and the Diversity Test.

            "Senior Class A Notes": The Class A-1a Notes, the Class A-1b Notes and the Class A-
     1g Notes.

             "Senior Management Fee": A fee that accrues from the Closing Date payable to the
     Portfolio Manager in arrears on each Payment Date equal to 0.30% per annum of the Maximum
     Investment Amount if and to the extent funds are available for that purpose in accordance with
     the Priority of Payments. The Senior Management Fee shall be calculated on the basis of a 360-
     day year consisting of twelve 30-day months.

             "Senior Secured Loan": A Secured Loan that is not subordinated by its terms to
     indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or other
     similar obligations, with a first priority security interest in collateral.

             "Senior Unsecured Loan": A Loan that is not (i) subordinated by its terms to
     indebtedness of the borrower for borrowed money and (ii) secured by a valid and perfected
     security interest in collateral.

                "Share Trustee": Maples Finance Limited.

                "Special Redemption": The meaning specified in Section 9.5.

                "Special Redemption Amount": The meaning specified in Section 9.5.

                "Special Redemption Date": The meaning specified in Section 9.5.

                "Spread Excess": As of any Measurement Date, a fraction whose:

                       (i)     numerator is the product of:

                               (A)      the greater of zero and the excess of the Weighted Average
                       Spread for the Measurement Date over the Minimum Weighted Average Spread
                       specified in the applicable row of the Ratings Matrix, and

                               (B)      the Aggregate Principal Balance of all Floating Rate
                       Obligations (excluding any Non-Performing Collateral Obligations) held by the
                       Issuer as of the Measurement Date, and

                         (ii)   denominator is the Aggregate Principal Balance of all Fixed Rate
                Obligations (excluding any Non-Performing Collateral Obligations) held by the Issuer
                as of the Measurement Date.

             In computing the Spread Excess on any Measurement Date, the Weighted Average
     Spread for the Measurement Date will be computed as if the Fixed Rate Excess were equal to
     zero.


                                                     68
     45824v26

                                                                                            009694
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 82 of 304 PageID 12567


              "Stated Maturity": With respect to any Collateral Obligation, the maturity date
     specified in it or the applicable Underlying Instrument (or, if earlier, the first date on which any
     person may be required by the Issuer to repurchase the entire principal amount of the Collateral
     Obligation at or above par) and with respect to the Notes of any Class and the Composite
     Securities, the Payment Date in February, 2017 or, upon a Maturity Extension (if any), the
     applicable Extended Stated Maturity Date. Unless otherwise specified, "Stated Maturity" means
     the Stated Maturity of the Notes and the Composite Securities.

                "Structured Finance Obligation": Any obligation:

                        (i)      secured directly by, referenced to, or representing ownership of, a pool
                of receivables or other assets of U.S. obligors, or obligors organized or incorporated in
                Moody's Group I Countries, Moody's Group II Countries or Moody's Group III
                Countries, including portfolio credit default swaps, synthetic collateralized debt
                obligations, and collateralized debt obligations, but excludes:

                                 (A)     residential mortgage-backed securities,

                                (B)      collateralized debt obligations backed by Emerging Market
                        Securities,

                               (C)      collateralized debt obligations primarily backed by asset-
                        backed securities,

                                 (D)     market value collateralized debt obligations,

                                 (E)     securities backed by "future flow" receivables,

                                 (F)     net interest margin securitizations,

                                (G)      collateralized debt obligations backed by other collateralized
                        debt obligations, and

                                (H)    collateralized debt obligations a significant portion of which
                        are backed by Bonds;

                        (ii)     that has an S&P Rating and an S&P Priority Category Recovery Rate;

                        (iii) that has a rating and a Moody's Priority Category Recovery Rate
                assigned by Moody's; and

                         (iv)     whose ownership or disposition (without regard to the Issuer's other
                activities) by the Issuer will not cause the Issuer to be treated as engaged in a U.S. trade
                or business for United States federal income tax purposes or otherwise subject the
                Issuer to net income taxes.

           In connection with the purchase of a Structured Finance Obligation, the Portfolio
     Manager shall obtain from Moody's the applicable Moody's Priority Category Recovery Rate.




                                                        69
     45824v26

                                                                                                 009695
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 83 of 304 PageID 12568


            For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs
     managed by the same Portfolio Manager or multiple Structured Finance Obligations issued by
     the same master trust will be considered to be obligations of one issuer.

             "Subordinated Lien Loan": A Secured Loan secured by a second (or lower) priority
     security interest in the relevant collateral.

             "Subordinated Management Fee": An amount equal to the sum of (i) a fee that
     accrues from the Closing Date payable to the Portfolio Manager in arrears on each Payment
     Date equal to 0.25% per annum of the Maximum Investment Amount if and to the extent funds
     are available for that purpose in accordance with the Priority of Payments, (ii) on any Payment
     Date that any part of the Senior Management Fee was not paid on the preceding Payment Date,
     an amount equal to interest on such unpaid amount at a rate of LIBOR for the applicable period
     plus 3.00% per annum and (iii) on any Payment Date that any part of the Subordinated
     Management Fee was not paid on the preceding Payment Date, an amount equal to interest on
     such unpaid amount at a rate of LIBOR for the applicable period plus 3.00% per annum. The
     portion of the Subordinated Management Fee or Senior Management Fee, as applicable, in
     clauses (i) through (iii) above, as applicable, shall be calculated on the basis of a 360-day year
     consisting of twelve 30-day months.

                "Successor Entity": The meaning specified in Section 7.10.

             "Super Majority": With respect to any Class or group of Notes or Composite Securities,
     the Holders of more than 66Ҁ% of the Aggregate Outstanding Amount of that Class or group of
     Notes or Composite Securities, as the case may be.

              "Synthetic Security": Any swap transaction, structured bond investment, credit linked
     note, or other derivative financial instrument relating to a debt instrument (but excluding any
     such instrument relating directly to a basket or portfolio of debt instruments) or an index or
     indices (such as the "SAMI" index published by Credit Suisse First Boston) in connection with
     a basket or portfolio of debt instruments or other similar instruments entered into by the Issuer
     with a Synthetic Security Counterparty that has in the Portfolio Manager's commercially
     reasonable judgment, equivalent expected loss characteristics (those characteristics, "credit
     risk") to those of the related Reference Obligations (taking account of those considerations as
     they relate to the Synthetic Security Counterparty), if (i) it is either a Form-Approved Synthetic
     Security or the Rating Condition for each Rating Agency is satisfied, and (ii) the Reference
     Obligations thereof have a weighted average Market Value of at least 80% at the time the
     Synthetic Security is entered into.

             The maturity, interest rate, and other non-credit characteristics of a Synthetic Security
     may be different from the Reference Obligations to which the credit risk of the Synthetic
     Security relates.

             No Synthetic Security shall require the Issuer to make any payment to the Synthetic
     Security Counterparty after its initial purchase other than any payments represented by the
     release of any cash collateral posted by the Issuer from the Collection Account to the Synthetic
     Security Counterparty Account simultaneously with the Issuer's purchase of or entry into the
     Synthetic Security in an amount not exceeding the amount of the posted cash collateral.
     Collateral may be posted only to a Synthetic Security Counterparty Account. No Synthetic
     Security shall result in the Issuer being a "buyer" of credit protection.


                                                     70
     45824v26

                                                                                             009696
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 84 of 304 PageID 12569


             The term Synthetic Security shall not include any Structured Finance Obligation or any
     Participation, but the Reference Obligation of a Synthetic Security may be a Structured Finance
     Obligation.

              Each Synthetic Security Agreement shall contain appropriate limited recourse and non-
     petition provisions (to the extent the Issuer has contractual payment obligations to the Synthetic
     Security Counterparty) equivalent (mutatis mutandis) to those contained in this Indenture.

             The ownership or disposition of any Synthetic Security (without regard to the Issuer's
     other activities) must not cause the Issuer to be treated as engaged in a U.S. trade or business for
     United States federal income tax purposes or otherwise subject the Issuer to net income taxes.

             Unless the Rating Condition is otherwise satisfied, any "deliverable obligation" that
     may be delivered to the Issuer as a result of the occurrence of any "credit event" under any
     proposed Synthetic Security must not provide that its transfer to the Issuer is subject to
     obtaining any consents and must qualify (when the Issuer purchases the related Synthetic
     Security and when such "deliverable obligation" is delivered to the Issuer as a result of the
     occurrence of any "credit event") as a Collateral Obligation and satisfy the Concentration
     Limitations under this Indenture, except that such "deliverable obligation" may constitute a
     Defaulted Obligation when delivered upon a "credit event and if the Reference Obligation of the
     Synthetic Security is a Senior Secured Loan then the "deliverable obligation" under the
     Synthetic Security must also be a Senior Secured Loan.

            Synthetic Securities that are credit default swaps, credit linked notes, or other similar
     instruments may not provide for "restructuring" as a "credit event".

              For purposes of the Coverage Tests and the Reinvestment Overcollateralization Test,
     unless the Rating Condition for each Rating Agency is satisfied in respect of any proposed
     alternative treatment, a Synthetic Security shall be included as a Collateral Obligation having
     the characteristics of the Synthetic Security and not of the related Reference Obligations.

              For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P
     Industry Classification with respect to the S&P CDO Monitor Test), a Synthetic Security shall
     be included as a Collateral Obligation having the characteristics of the Synthetic Security and
     not of the related Reference Obligations.

              For purposes of calculating compliance with the Concentration Limitations other than
     limits relating to payment characteristics, and all related definitions, unless otherwise specified
     in this Indenture or by the Rating Agencies, a Synthetic Security shall be included as a
     Collateral Obligation having the characteristics of its Reference Obligations and not the
     Synthetic Security. For purposes of calculating compliance with the Concentration Limitations
     relating to payment characteristics, and all related definitions, unless otherwise specified in this
     Indenture or by the Rating Agencies, a Synthetic Security shall be included as a Collateral
     Obligation having the characteristics of the Synthetic Security and not its Reference Obligation.

             With respect to a Synthetic Security based upon or relating to a senior secured index
     investment providing non-leveraged credit exposure to a basket of credit default swaps
     referencing a diversified group of Reference Obligations, with respect to which the principal or
     notional amount of the credit exposure to any single Reference Obligation does not increase
     over time, for purposes of: (i) calculating compliance with the Diversity Test, the S&P Industry
     Classification with respect to the S&P CDO Monitor Test, and the Concentration Limitations

                                                      71
     45824v26

                                                                                              009697
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 85 of 304 PageID 12570


     (other than limits relating to payment characteristics and except for clauses 17 and 17(a) of the
     definition of "Concentration Limitations"), and all related definitions, and (ii) any other
     provision or definition of this Indenture involving a determination with respect to a Reference
     Obligation, the characteristics of such Reference Obligations shall be determined by treating
     such Synthetic Security as a direct investment by the Issuer in each such Reference Obligation
     in an amount equal to the Allocable Principal Balance of such Reference Obligation. In
     addition, each Reference Obligation under such Synthetic Security shall be assigned a Moody's
     Rating Factor equal to the sum of the Moody's Rating Factor of (i) the related Reference
     Obligor, (ii) the Synthetic Security Counterparty of such Synthetic Security and (iii) the
     Synthetic Security Collateral of such Synthetic Security. In addition, the Moody's Priority
     Category Rate in respect of a Synthetic Security referencing multiple Reference Obligations
     pursuant to this paragraph shall be the Moody's Priority Category Rate as assigned by Moody's
     to each Reference Obligation underlying such Synthetic Security. For the avoidance of doubt,
     Reference Obligations upon which a Synthetic Security is based as described in this paragraph
     must meet the definition of "Collateral Obligation" to the extent provided in this definition.

             If the Rating Condition must be satisfied to execute the purchase of any Synthetic
     Security, the Portfolio Manager, on behalf of the Issuer, shall give each applicable Rating
     Agency not less than 5 days' prior notice of the purchase of or entry into any Synthetic Security.

                "Synthetic Security Agreement": The documentation governing any Synthetic Security.

              "Synthetic Security Collateral": With respect to any Synthetic Security, amounts posted
     to the Synthetic Security Collateral Account by the Synthetic Security Counterparty in support
     of its obligations under the Synthetic Security, including (i) all Eligible Investments or (ii)
     investments that satisfy the Rating Condition with respect to Moody's, in each case that mature
     no later than the Stated Maturity, in the Synthetic Security Collateral Account that are
     purchased with Synthetic Security Collateral.

             "Synthetic Security Collateral Account": The trust account established pursuant to
     Section 10.3(e).

             "Synthetic Security Counterparty": An entity required to make payments on a
     Synthetic Security to the extent that a Reference Obligor makes payments on a related
     Reference Obligation.

             "Synthetic Security Counterparty Account": The trust account established pursuant to
     Section 10.5.

             "Tax Advantaged Jurisdiction": One of the Cayman Islands, Bermuda, the Netherlands
     Antilles or the tax advantaged jurisdiction of the Channel Islands, or such other jurisdiction that
     the Rating Condition with respect to each Rating Agency is satisfied with respect thereto.

                "Tax Event": An event that occurs if either:

                        (i)     (A) one or more Collateral Obligations that were not subject to
                withholding tax when the Issuer committed to purchase them have become subject to
                withholding tax ("New Withholding Tax Obligations") or the rate of withholding has
                increased on one or more Collateral Obligations that were subject to withholding tax
                when the Issuer committed to purchase them ("Increased Rate Withholding Tax
                Obligations") and (B) in any Due Period, the aggregate of the payments subject to

                                                       72
     45824v26

                                                                                             009698
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 86 of 304 PageID 12571


                withholding tax on New Withholding Tax Obligations and the increase in payments
                subject to withholding tax on Increased Rate Withholding Tax Obligations, in each case
                to the extent not "grossed-up" (on an after-tax basis) by the related obligor, represent
                5% or more of Interest Proceeds for the Due Period; or

                         (ii)    taxes, fees, assessments, or other similar charges are imposed on the
                Issuer or the Co-Issuer in an aggregate amount in any twelve-month period in excess of
                U.S.$2,000,000, other than any deduction or withholding for or on account of any tax
                with respect to any payment owing in respect of any obligation that at the time of
                acquisition, conversion, or exchange does not satisfy the requirements of a Collateral
                Obligation or Collateral Obligation.

                "Transaction Reports": The meaning specified in Section 14.4.

              "Transfer Agent": The person or persons, which may be the Issuer, authorized by the
     Issuer to exchange or register the transfer of Securities.

                "Transferee Certificate": The meaning specified in Section 2.6(b).

             "Treasury Regulations": The regulations, including proposed or temporary regulations,
     promulgated under the Code. References herein to specific provisions of proposed or temporary
     regulations shall include analogous provisions of final Treasury Regulations or other successor
     Treasury Regulations.

                "Treasury Strip": The meaning specified in Section 10.3(j).

             "Treasury Strip Market Value": On any date of determination, the market value of the
     Treasury Strip underlying the applicable portion of the Class 1 Component of the Class 1
     Composite Securities on such date, as determined in a commercially reasonable manner by the
     Portfolio Manager.

              "Trust Officer": When used with respect to the Trustee, any officer in the Corporate
     Trust Office (or any successor group of the Trustee) including any director, vice president,
     assistant vice president, associate, or any other officer of the Trustee customarily performing
     functions similar to those performed by such officers in the Corporate Trust Office, or to whom
     any corporate trust matter is referred at the Corporate Trust Office because of his knowledge of
     and familiarity with the particular subject and having direct responsibility for the administration
     of this Indenture.

                "Trustee": As defined in the first sentence of this Indenture.

           "UCC": The Uniform Commercial Code as in effect in the State of New York, and as
     amended from time to time.

                "Uncertificated Security": The meaning specified in Section 8-102(a)(18) of the UCC.

             "Underlying Instrument": The loan agreement, indenture, credit agreement, or other
     agreement pursuant to which a Pledged Obligation has been issued or created and each other
     agreement that governs the terms of or secures the obligations represented by the Pledged
     Obligation or of which the holders of the Pledged Obligation are the beneficiaries.


                                                        73
     45824v26

                                                                                              009699
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 87 of 304 PageID 12572


                "Unregistered Securities": The meaning specified in Section 5.17(c).

             "Unscheduled Principal Payments": Any principal payments received with respect to
     a Collateral Obligation as a result of optional redemptions, exchange offers, tender offers, other
     payments or prepayments made at the option of the issuer thereof or that are otherwise not
     scheduled to be made thereunder.

              "U.S. Person": A beneficial owner of a Security that is, for U.S. federal income tax
     purposes, a citizen or individual resident of the United States of America, an entity treated for
     United States federal income tax purposes as a corporation or a partnership created or organized
     in or under the laws of the United States of America or any state thereof or the District of
     Columbia, an estate the income of which is includable in gross income for U.S. federal income
     tax purposes regardless of its source, or a trust if, in general, a court within the United States of
     America is able to exercise primary supervision over its administration and one or more U.S.
     persons have the authority to control all substantial decisions of such trust, and certain eligible
     trusts that have elected to be treated as United States persons.

                "Valuation Report": The meaning specified in Section 10.6(b).

             "Warehouse Agreement": The Warehouse Agreement, dated as of October 28, 2004,
     among JPMorgan Chase Bank, National Association (formerly known as JPMorgan Chase
     Bank), the Issuer, and the Portfolio Manager, as amended.

            "Warehoused Loans": Loans acquired by the Issuer before the Closing Date pursuant to
     the Warehouse Agreement.

             "Weighted Average Fixed Rate Coupon": As of any Measurement Date, the rate
     obtained by

                        (i)     multiplying the Principal Balance of each Collateral Obligation that is a
                Fixed Rate Obligation held by the Issuer as of the Measurement Date by the current per
                annum rate at which it pays interest, using only the effective after-tax interest rate
                determined by the Portfolio Manager on any Fixed Rate Obligation after taking into
                account any withholding tax or other deductions on account of tax of any jurisdiction
                and any gross-up paid by the obligor),

                        (ii)     summing the amounts determined pursuant to clause (i),

                        (iii)    dividing the sum by the Aggregate Principal Balance of all Collateral
                Obligations that are Fixed Rate Obligations held by the Issuer as of the Measurement
                Date, and

                         (iv)     if the result obtained in clause (iii) is less than the minimum percentage
                rate specified to satisfy the Weighted Average Fixed Rate Coupon Test, adding to the
                sum the amount of any Spread Excess as of the Measurement Date, but only to the
                extent required to satisfy the Weighted Average Fixed Rate Coupon Test.

            "Weighted Average Fixed Rate Coupon Test": A test that is satisfied if, as of any
     Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 8.0%.




                                                        74
     45824v26

                                                                                                 009700
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 88 of 304 PageID 12573


                "Weighted Average Life": As of any Measurement Date, the number obtained by

                        (i)     summing the products obtained by multiplying

                                (A)      the Average Life at that time of each Collateral Obligation by

                                (B)      the Principal Balance at that time of the Collateral Obligation
                        and

                        (ii)    dividing that sum by the Aggregate Principal Balance at that time of all
                Collateral Obligations.

              "Weighted Average Life Test": A test that will be satisfied as of any Measurement
     Date if the Weighted Average Life on that date of all Collateral Obligations is equal to or less
     than the number of years (including any fraction of a year) between such Measurement Date
     and March 15, 2014 or, in the case of a Maturity Extension, the Extended Weighted Average
     Life Date.

             "Weighted Average Moody's Rating Factor": The summation of the products obtained
     by multiplying the Principal Balance of each Collateral Obligation (excluding Eligible
     Investments) by its respective Moody's Rating Factor, dividing that sum by the Aggregate
     Principal Balance of all Collateral Obligations (excluding Eligible Investments) and rounding
     the result up to the nearest whole number.

            "Weighted Average Moody's Recovery Rate Test": A test that is satisfied as of any
     Measurement Date if the Moody's Minimum Average Recovery Rate is greater than or equal to
     44.5%.

              "Weighted Average Rating Factor Test": A test that is satisfied as of any Measurement
     Date if the Weighted Average Moody's Rating Factor of the Collateral Obligations (excluding
     Eligible Investments) as of such Measurement Date is less than or equal to the Maximum
     Weighted Average Moody's Rating Factor.

            "Weighted Average S&P Recovery Rate Test": A test that is satisfied as of any
     Measurement Date if the S&P Minimum Average Recovery Rate is greater than or equal to
     49.3%.

                "Weighted Average Spread": As of any Measurement Date, a rate obtained by:

                        (i)      multiplying the Principal Balance of each Collateral Obligation that is a
                Floating Rate Obligation held by the Issuer as of the Measurement Date by the current
                per annum overall rate at which it pays interest, determined with respect to any Floating
                Rate Obligation that does not bear interest based on a three month London interbank
                offered rate, by expressing the current interest rate on the Floating Rate Obligation as a
                spread above a three month London interbank offered rate calculated in a manner
                consistent with the calculation of LIBOR,

                        (ii)    summing the amounts determined pursuant to clause (i),

                       (iii)   dividing that sum by the Aggregate Principal Balance of all Floating
                Rate Obligations held by the Issuer as of the Measurement Date, and

                                                       75
     45824v26

                                                                                               009701
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 89 of 304 PageID 12574


                        (iv)      if the result obtained in clause (iii) is less than the minimum percentage
                rate specified to pass the Weighted Average Spread Test, adding to that sum the amount
                of Fixed Rate Excess as of the Measurement Date.

             For purposes of calculating the Weighted Average Spread, the Principal Balance of
     each Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan shall not
     include any of its unfunded amount.

            "Weighted Average Spread Test": A test that is satisfied as of any Measurement Date if
     the Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum
     Weighted Average Spread.

             "Workout Assets": A Loan, High-Yield Bond, or Qualified Equity Security acquired in
     connection with the workout or restructuring of any Collateral Obligation that the Issuer does
     not advance any funds to purchase that does not qualify as a Collateral Obligation.

              "Written-Down Obligation": As of any date of determination, any Structured Finance
     Obligation as to which the Issuer or the Portfolio Manager, on behalf of the Issuer, has been
     notified by the issuer of the Structured Finance Obligation that the Aggregate Principal Balance
     of the Structured Finance Obligation and all other Structured Finance Obligations secured by
     the same pool of collateral that rank pari passu with or senior in priority of payment to the
     Structured Finance Obligation exceeds the aggregate principal balance (including reserved
     interest or other amounts available for overcollateralization) of all collateral securing the
     Structured Finance Obligation and such other pari passu and senior Structured Finance
     Obligations (excluding defaulted collateral).

             "Zero-Coupon Security": A security that, at the time of determination, does not make
     periodic payments of interest. A Zero-Coupon Security shall not include a security that is a PIK
     Security.

     Section 1.2.       Assumptions as to Pledged Obligations; Construction Conventions.

            This Section 1.2 shall be applied in connection with all calculations required to be made
     pursuant to this Indenture:

                x      with respect to the scheduled payment of principal or interest on any Pledged
                        Obligation, or any payments on any other assets included in the Collateral or
                        the Class 1 Collateral,

                x      with respect to the sale of and reinvestment in Collateral Obligations,

                x      with respect to the income that can be earned on the scheduled payment of
                        principal or interest on the Pledged Obligations and on any other amounts that
                        may be received for deposit in the Collection Account, and

                x      with respect to the treatment of Collateral Obligations loaned pursuant to a
                        Securities Lending Agreement.

              The provisions of this Section 1.2 shall be applicable to any determination or
     calculation that is covered by this Section 1.2, whether or not reference is specifically made to


                                                        76
     45824v26

                                                                                                  009702
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 90 of 304 PageID 12575


     Section 1.2, unless some other method of calculation or determination is expressly specified in
     the particular provision.

              (a)     All calculations with respect to the scheduled payment of principal or interest
     on the Pledged Obligations shall be made on the basis of information as to the terms of each
     Pledged Obligation and on reports of payments received on the Pledged Obligation that are
     furnished by or on behalf of the issuer of the Pledged Obligation and, to the extent they are not
     manifestly in error, the information or report may be conclusively relied on in making the
     calculations.

             (b)       For each Due Period and as of any Measurement Date, the scheduled payment
     of principal or interest on any Pledged Obligation shall be the sum of

                        (i)     the total amount of payments and collections reasonably expected to be
                received during the Due Period in respect of the Pledged Obligation that, if paid as
                scheduled, will be available for payment on the Notes and of certain expenses of the
                Issuer and the Co-Issuer in the Collection Account at the end of the Due Period; and

                        (ii)    any such amounts received in prior Due Periods that were not disbursed
                on a previous Payment Date.

              Except as provided in paragraph (h) below, a Non-Performing Collateral Obligation
     shall be assumed to have a scheduled payment of principal and interest of zero.

             The total amount of payments and collections reasonably expected to be received
     includes the proceeds of the sale of the Pledged Obligation received and, in the case of sales
     which have not yet settled, to be received during the Due Period and not reinvested in additional
     Collateral Obligations (including any related deposit into the Revolving Reserve Account or the
     Delayed Drawdown Reserve Account or the posting by the Issuer of cash collateral with (or for
     the benefit of) a Synthetic Security Counterparty, Securities Lending Counterparty, or Hedge
     Counterparty simultaneously with the Issuer's purchase of or entry into a Synthetic Security,
     Securities Lending Agreement, or Hedge Agreement) or Eligible Investments or retained in the
     Collection Account for subsequent reinvestment pursuant to Section 12.2.

              (c)     For purposes of the applicable determinations required by Article 12 and the
     definition of "Interest Coverage Ratio," the expected interest on Collateral Obligations shall be
     calculated using their then current interest rates.

             (d)     With respect to any Collateral Obligation, the date on which it "matures" (or its
     "maturity" date) shall be the earlier of

                        (i)     the stated maturity of the obligation or

                         (ii)     if the Issuer has the right to require the issuer or obligor of the
                Collateral Obligation to purchase, redeem, or retire the Collateral Obligation at a price
                of at least par on any one or more dates before its Stated Maturity (a "put right") and the
                Portfolio Manager certifies to the Trustee that it will cause the Issuer to direct the
                Trustee to exercise the put right on a date, the maturity date shall be the date specified
                in the certification.




                                                        77
     45824v26

                                                                                                009703
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 91 of 304 PageID 12576


              (e)     For purposes of calculating compliance with the Collateral Quality Tests (other
     than the Diversity Test and the S&P Industry Classification with respect to the S&P CDO
     Monitor Test), the Coverage Tests, and the Reinvestment Overcollateralization Test and all
     related definitions, unless otherwise specified in this Indenture a Synthetic Security shall be
     included as a Collateral Obligation having the characteristics of the Synthetic Security and not
     of the Reference Obligation. For purposes of calculating compliance with the Concentration
     Limits other than limits relating to payment characteristics, and all related definitions, unless
     otherwise specified in this Indenture or by the Rating Agencies, a Synthetic Security shall be
     included as a Collateral Obligation having the characteristics of its Reference Obligations and
     not the Synthetic Security. For purposes of calculating compliance with the Concentration
     Limits relating to payment characteristics, and all related definitions, unless otherwise specified
     in this Indenture or by the Rating Agencies, a Synthetic Security shall be included as a
     Collateral Obligation having the characteristics of the Synthetic Security and not its Reference
     Obligations.

              (f)     Any Collateral Obligation loaned to a Securities Lending Counterparty shall be
     included in the Collateral Quality Tests, the Coverage Tests, and the Reinvestment
     Overcollateralization Test and the Principal Balance of any Collateral Obligation loaned to a
     Securities Lending Counterparty shall be included in the Aggregate Principal Balance of
     Collateral Obligations, in each case unless an "event of default" (under and as defined in the
     related Securities Lending Agreement) is continuing.

              (g)     If a Class of Notes ceases to be Outstanding, then any Coverage Test computed
     by reference to the Class of Notes (but not to any subordinate Class of Notes then Outstanding)
     shall cease to be of any force.

             (h)      For purposes of calculating compliance with the Eligibility Criteria (other than
     the Weighted Average Life Test), at the direction of the Portfolio Manager by notice to the
     Trustee, during the Reinvestment Period any Eligible Investment representing Principal
     Proceeds received upon the maturity, redemption, sale, or other disposition of a Collateral
     Obligation (or, after the Reinvestment Period, in respect of Principal Proceeds constituting
     Unscheduled Principal Payments and Sale Proceeds from Credit Improved Obligations) shall be
     deemed to have the characteristics of the disposed Collateral Obligation until reinvested in an
     additional Collateral Obligation. The calculations shall be based on the Principal Balance of the
     disposed Collateral Obligations except in the case of Defaulted Collateral Obligations and
     Credit Risk Securities, in which case the calculations will be based on the Principal Proceeds
     received on the disposition or sale of the Defaulted Collateral Obligation or Credit Risk
     Obligation.

     Section 1.3.     Rules of Interpretation.

             Except as otherwise expressly provided in this Indenture or unless the context clearly
     requires otherwise:

             (a)      Defined terms include, as appropriate, all genders and the plural as well as the
     singular.

             (b)      References to designated articles, sections, subsections, exhibits, and other
     subdivisions of this Indenture, such as "Section 6.12 (a)," refer to the designated article, section,
     subsection, exhibit, or other subdivision of this Indenture as a whole and to all subdivisions of
     the designated article, section, subsection, exhibit, or other subdivision. The words "herein,"

                                                      78
     45824v26

                                                                                               009704
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 92 of 304 PageID 12577


     "hereof," "hereto," "hereunder," and other words of similar import refer to this Indenture as a
     whole and not to any particular article, section, exhibit, or other subdivision of this Indenture.

              (c)     Any term that relates to a document or a statute, rule, or regulation includes any
     amendments, modifications, supplements, or any other changes that may have occurred since
     the document, statute, rule, or regulation came into being, including changes that occur after the
     date of this Indenture. References to law are not limited to statutes. Any reference to any
     person includes references to its successors and assigns.

              (d)       Any party may execute any of the requirements under this Indenture either
     directly or through others, and the right to cause something to be done rather than doing it
     directly shall be implicit in every requirement under this Indenture. Unless a provision is
     restricted as to time or limited as to frequency, all provisions under this Indenture are implicitly
     available and things may happen from time to time.

             (e)      The term "including" and all its variations mean "including but not limited to."
     Except when used in conjunction with the word "either," the word "or" is always used
     inclusively (for example, the phrase "A or B" means "A or B or both," not "either A or B but not
     both").

              (f)      A reference to "a thing" or "any of a thing" does not imply the existence or
     occurrence of the thing referred to even though not followed by "if any," and "any of a thing" is
     any and all of it. A reference to the plural of anything as to which there could be either one or
     more than one does not imply the existence of more than one (for instance, the phrase "the
     obligors on a note" means "the obligor or obligors on a note"). "Until something occurs" does
     not imply that it must occur, and will not be modified by the word "unless." The word "due" and
     the word "payable" are each used in the sense that the stated time for payment has passed. The
     word "accrued" is used in its accounting sense, i.e., an amount paid is no longer accrued. In the
     calculation of amounts of things, differences and sums may generally result in negative
     numbers, but when the calculation of the excess of one thing over another results in zero or a
     negative number, the calculation is disregarded and an "excess" does not exist. Portions of
     things may be expressed as fractions or percentages interchangeably. The word "shall" is used
     in its imperative sense, as for instance meaning a party agrees to something or something must
     occur or exist.

              (g)     All accounting terms used in an accounting context and not otherwise defined,
     and accounting terms partly defined in this Indenture, to the extent not completely defined, shall
     be construed in accordance with generally accepted accounting principles. To the extent that
     the definitions of accounting terms in this Indenture are inconsistent with their meanings under
     generally accepted accounting principles, the definitions contained in this Indenture shall
     control.

              (h)     In the computation of a period of time from a specified date to a later specified
     date or an open-ended period, the words "from" and "beginning" mean "from and including,"
     the word "after" means "from but excluding," the words "to" and "until" mean "to but
     excluding," and the word "through" means "to and including." Likewise, in setting deadlines or
     other periods, "by" means "on or before." The words "preceding," "following," "before," "after,"
     "next," and words of similar import, mean immediately preceding or following. References to a
     month or a year refer to calendar months and calendar years.



                                                      79
     45824v26

                                                                                               009705
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 93 of 304 PageID 12578


               (i)     Any reference to the enforceability of any agreement against a party means that
     it is enforceable against the party in accordance with its terms, subject to applicable bankruptcy,
     insolvency, reorganization, and other similar laws of general applicability relating to or
     affecting creditors' rights and to general equity principles.

              (j)     Except when only the registered holder is recognized, such as in Section 2.9.,
     references to Noteholders, holders, and the like refer equally to beneficial owners who have an
     interest in a Note but are not reflected in the Indenture Register as the owner.

                                               ARTICLE 2

                             THE NOTES AND THE COMPOSITE SECURITIES

     Section 2.1.    Forms Generally.

               The Notes, the Composite Securities, and the Trustee's or Authenticating Agent's
     certificate of authentication on them (the "Certificate of Authentication") shall be in
     substantially the forms required by this Article, with appropriate insertions, omissions,
     substitutions, and other variations required or permitted by this Indenture, and may have any
     letters, numbers, or other marks of identification and any legends or endorsements on them that
     are consistent with this Indenture, as determined by the Authorized Officers of the Issuer
     executing the Securities as evidenced by their execution of the Securities.

     Section 2.2.    Forms of Securities and Certificate of Authentication.

             (a)     The Securities, including the Certificated Composite Securities, Regulation S
     Global Securities, Rule 144A Global Notes and Certificate of Authentication, shall be in the
     forms of the applicable portion of Exhibit A.

              (b)     Regulation S Global Securities. The Notes of each Class and the Composite
     Securities sold to non-U.S. persons in off-shore transactions in reliance on Regulation S shall
     each be represented by one or more global securities in definitive, fully registered form without
     interest coupons substantially in the form of the applicable portion of Exhibit A, including
     legends (the "Regulation S Global Securities"). The global securities shall be deposited on
     behalf of the subscribers for the Securities represented thereby with the Trustee as custodian for,
     and registered in the name of a nominee of, the Depository for the respective accounts of
     Euroclear and Clearstream, duly executed by the Applicable Issuers and authenticated by the
     Trustee as hereinafter provided. The aggregate principal amount of the Regulation S Global
     Securities may from time to time be increased or decreased by adjustments made on the records
     of the Trustee or the Depository or its nominee, as the case may be, as hereinafter provided. As
     used above and in subsection (d) below, "U.S. person" and "off-shore transaction" have the
     meanings assigned to them in Regulation S.

              (c)     Rule 144A Global Securities. The Notes of each Class sold to U.S. persons
     that are QIB/QPs shall each be issued initially in the form of one permanent global note per
     Class in definitive, fully registered form without interest coupons substantially in the form of
     the applicable portion of Exhibit A, including legends (each, a "Rule 144A Global Security"),
     which shall be deposited on behalf of the subscribers for the Notes represented thereby with the
     Trustee as custodian for, and registered in the name of a nominee of, the Depository, duly
     executed by the Applicable Issuers and authenticated by the Trustee as hereinafter provided.
     The aggregate principal amount of the Rule 144A Global Notes may from time to time be

                                                     80
     45824v26

                                                                                             009706
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 94 of 304 PageID 12579


     increased or decreased by adjustments made on the records of the Trustee or the Depository or
     its nominee, as the case may be, as hereinafter provided.

              (d)     Certificated Composite Securities. The Composite Securities sold to U.S.
     persons that are either (x) QIB/QPs or (y) both Accredited Investors and Qualified Purchasers,
     shall be issued in the form of certificated securities in definitive, fully registered form without
     interest coupons substantially in the form of the applicable portion of Exhibit A (each, a
     "Certificated Composite Security"), which shall be registered in the name of their beneficial
     owner or a nominee of their beneficial owner, duly executed by the Issuer and authenticated by
     the Trustee as hereinafter provided.

              (e)      Book-Entry Provisions. This Section 2.2(e) shall apply only to Global
     Securities deposited with or on behalf of the Depository. The "Operating Procedures of the
     Euroclear System" of Euroclear and the "Terms and Conditions Governing Use of Participants"
     of Clearstream, respectively, shall be applicable to the Regulation S Global Securities insofar as
     interests in the Global Securities are held by the Agent Members of Euroclear or Clearstream, as
     the case may be.

             Agent Members shall have no rights under this Indenture with respect to any Global
     Security held on their behalf by the Trustee, as custodian for the Depository and the Depository
     may be treated by the Co-Issuers, the Trustee, and any agent of the Co-Issuers or the Trustee as
     the absolute owner of the Note for all purposes whatsoever. Notwithstanding the foregoing,
     nothing in this Indenture shall prevent the Co-Issuers, the Trustee, or any agent of the Co-
     Issuers or the Trustee, from giving effect to any written certification, proxy, or other
     authorization furnished by the Depository or impair, as between the Depository and its Agent
     Members, the operation of customary practices governing the exercise of the rights of a Holder
     of any Security.

     Section 2.3.       Authorized Amount; Denominations.

             (a)     The aggregate principal amount of Notes that may be authenticated and
     delivered under this Indenture is limited to U.S.$602,800,000, except for Notes authenticated
     and delivered upon registration of, transfer of, or in exchange for, or in lieu of, other Notes
     pursuant to Section 2.6, 2.7, or 8.5.

             The aggregate principal amount of Composite Securities that may be authenticated and
     delivered under this Indenture is limited to U.S.$6,000,000, except for Composite Securities
     authenticated and delivered upon registration of transfer of, or in exchange for, or in lieu of,
     other Composite Securities pursuant to Section 2.6, 2.7, or 8.5.

              The Securities shall be divided into the following Classes, having the designations,
     original principal amounts and other characteristics as follows:

              Class          A-1a            A-1b              A-1g              A-2               A-3a

     Original
     Principal Amount   U.S.$52,000,000 U.S.$7,000,000   U.S.$400,000,000   U.S.$42,500,000   U.S.$23,500,000
                                                                       1
     Interest Rate       LIBOR + 0.31%     4.685%        LIBOR + 0.25%      LIBOR + 0.50%     LIBOR + 0.60%

     Initial Rating
     (Moody's/S&P)         Aaa/AAA        Aaa/AAA           Aaa/AAA            Aaa/AAA           Aa2/AA




                                                          81
     45824v26

                                                                                                     009707
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 95 of 304 PageID 12580



                                                                                                                Class 1 Composite
                        Class                    A-3b                      B                      C                 Securities2

            Original
            Principal/Face Amount           U.S.$2,500,000        U.S.$39,000,000         U.S.$36,300,000         U.S.$6,000,0003

            Interest Rate                       5.068%             LIBOR + 1.05%          LIBOR + 2.10%                 N/A

            Initial Rating
            (Moody's/S&P)                      Aa2/AA                   A2/A                 Baa2/BBB                Aaa/N/A4

     ____________
     1          Upon the termination of the Policy pursuant to Section 16.8, the Interest Rate for the Class A-1g Notes shall be LIBOR +
                0.25% + the Premium Rate.
     2          The Class 1 Composite Securities shall consist of the Preference Share Component and the Class 1 Component. The
                portions of the interest in the Treasury Strip and the Preference Shares that comprise the Class 1 Composite Securities
                are not separately transferable. On each Composite Securities Payment Date, the Holders of the Class 1 Composite
                Securities will be entitled to receive the proceeds from the sale of the portion of the Treasury Strip with respect to such
                Composite Securities Payment Date and a pro rata share of the distribution on the Preference Shares on such date. No
                other payments will be made on the Class 1 Composite Securities.
     3          The amount of the Composite Securities shown includes the Preference Share Component comprised of 2,000 Preference
                Shares.
     4          The Class 1 Composite Securities are rated only as to the ultimate payment of their Class 1 Composite Security Rated
                Balance.

             (b)     The Class 1 Composite Securities have 2 Components, the Class 1 Component
     and the Preference Share Component. At issuance U.S.$6,000,000 original principal amount of
     Class 1 Composite Securities represents a Preference Share Component equal to 2,000
     Preference Shares combined with the Class 1 Component.

              (c)     The Notes will be issuable in minimum denominations of U.S.$250,000, and
     integral multiples of U.S.$1,000 in excess of that amount and the Composite Securities will be
     issuable in minimum denominations of U.S.$100,000, and integral multiples of U.S.$1,000 in
     excess of that amount.

              (d)     The Issuer will also issue 82,200 Preference Shares pursuant to the Preference
     Share Documents, simultaneously with the issuance of the Notes and Composite Securities
     under this Indenture. The Preference Shares are not secured by the lien of this Indenture. Any
     payments made by the Trustee hereunder with respect to the Preference Shares will be released
     by the Trustee to the Preference Shares Paying Agent in accordance with the Priority of
     Payments for deposit into the Preference Shares Distribution Account for payment (subject to
     the laws of the Cayman Islands) to Holders of the Preference Shares as dividends or redemption
     price, as applicable.

     Section 2.4.           Extension of Reinvestment Period and Stated Maturity.

               (a)     The Issuer, if directed by the Portfolio Manager, shall be entitled on each
     Extension Effective Date to extend the Reinvestment Period to the applicable Extended
     Reinvestment Period End Date if (i) in the case of an Extension Effective Date occurring after
     the first Extension Effective Date, the Issuer has previously affected a Maturity Extension for
     each preceding Extension Effective Date in accordance with this Section 2.4 and (ii) the
     Extension Conditions set forth in Section 2.4(c) are satisfied and the Issuer has given written
     notice of its election to extend the Reinvestment Period no later than 60 days and no earlier than
     90 days prior to such Extension Effective Date. If the Extension Conditions are satisfied, the
     Stated Maturity of the Securities shall be automatically extended to the related Extended Stated
     Maturity Date and the Weighted Average Life Test shall be automatically extended to the
     related Extended Weighted Average Life Date, without any requirement for approval or consent

                                                                      82
     45824v26

                                                                                                                              009708
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 96 of 304 PageID 12581


     of any Holders of Securities or Preference Shares or amendment or supplement to this Indenture
     or the Preference Share Documents (the "Maturity Extension").

              (b)     In the case of a Maturity Extension, any Holder of Notes, Composite Securities
     or Preference Shares wishing to sell such Securities or Preference Shares to an Extension
     Qualifying Purchaser pursuant to the Extension Conditions must provide the applicable
     Extension Sale Notice within the Extension Sale Notice Period pursuant to Section 2.4(d) (such
     Securities as to which an Extension Sale Notice has been duly given, "Extension Sale
     Securities"). Notwithstanding anything to the contrary herein, each Holder providing an
     Extension Sale Notice shall be deemed to agree that no Extension Sale Securities of any Holder
     shall be purchased unless all Extension Sale Securities of all Holders are purchased and settled
     at the applicable Extension Purchase Price on the applicable Extension Effective Date and the
     other Extension Conditions are satisfied as of such date.

            (c)    The Maturity Extension shall be effective only if the following conditions (the
     "Extension Conditions") are satisfied:

                               (i)       the purchase of all Extension Sale Securities has been settled
                by the designated Extension Qualifying Purchasers at the applicable Extension Purchase
                Price as of the applicable Extension Effective Date;

                              (ii)       all such purchases of Extension Sale Securities individually
                and in the aggregate comply with the applicable transfer restrictions in this Indenture
                and the Preference Share Documents immediately after such purchase and the legends
                on such Securities or Preference Shares and all applicable law, rules and regulations
                (including, without limitation, rules, regulations and procedures of any applicable
                securities exchange, self-regulatory organization or clearing agency);

                             (iii)       (a) the Rating Condition has been satisfied with respect to S&P
                (so long as any Notes are then rated by S&P) and (b) either (i) all Coverage Tests and
                the Selected Collateral Quality Tests are satisfied as of the related Extension
                Determination Date, the rating of each Class of Securities by Moody's has not been
                downgraded, withdrawn or qualified from that in effect on the Closing Date (unless it
                subsequently has been reinstated to the rating assigned on the Closing Date) and the
                Overcollateralization Ratio Numerator is at least $663,000,000 or (ii) the Rating
                Condition has been satisfied with respect to Moody's (so long as any Securities are then
                rated by Moody's); and

                              (iv)        so long as the Insurer is the Controlling Class, the Portfolio
                Manager on behalf of the Issuer has obtained the Insurer's consent; provided, however,
                in the event that the Insurer does not consent to a Maturity Extension, the Holders of
                100% of the Insured Notes (after giving effect to the sale of any Insured Notes which
                are Extension Sale Securities in connection with the proposed Maturity Extension) may,
                pursuant to Section 16.8, terminate the Policy, upon which, so long as clauses (i)
                through (iii) above have been satisfied, the Maturity Extension shall be effective.

              The Issuer, the Trustee, the Insurer and, by its acceptance of the Securities or
     Preference Shares, each Holder of Securities or Preference Shares agrees that the Initial
     Purchaser shall not be responsible for causing the Extension Conditions to be satisfied and shall
     not be liable to any such person or Holder of Securities or Preference Shares (whether or not
     such Holder gave an Extension Sale Notice with respect to its Securities or Preference Shares)

                                                       83
     45824v26

                                                                                              009709
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 97 of 304 PageID 12582


     or to any other person if the Extension Conditions are not satisfied. Failure of the Extension
     Conditions to be satisfied shall not constitute a Default or Event of Default under this Indenture.

                (d)     Extension Procedure.

                              (i)        No later than three Business Days following receipt by the
                Trustee of the notice given by the Issuer's election to extend the Reinvestment Period
                (the "Extension Notice"), the Trustee shall mail the Extension Notice to all Holders of
                Securities and the Preference Shares Paying Agent (for forwarding to the Holders of the
                Preference Shares) and each Rating Agency (so long as any rated Securities are
                Outstanding), in the form of Exhibit J, and shall request the Rating Condition for the
                Maturity Extension from S&P, if applicable;

                               (ii)        Any Holder of Securities or Preference Shares may give
                irrevocable notice (an "Extension Sale Notice") within 30 days after the Trustee has
                mailed the Extension Notice (the "Extension Sale Notice Period") of its intention to
                sell its Securities or Preference Shares to an Extension Qualifying Purchaser in the case
                of a Maturity Extension. Any Extension Sale Notice received by the Trustee after the
                Extension Sale Notice Period shall be disregarded and deemed not to have been given.
                No Holder of Securities or Preference Shares that has not given such an Extension Sale
                Notice within the Extension Sale Notice Period shall be entitled to sell its Securities or
                Preference Shares to an Extension Qualifying Purchaser in connection with the
                Maturity Extension; and

                             (iii)        If clause (iii)(b)(i) of the Extension Conditions is not satisfied
                as of the applicable Extension Determination Date as determined by the Issuer (or its
                agent), the Trustee shall request the Rating Condition to be satisfied with respect to
                Moody's.

              (e)      On the applicable Extension Determination Date, the Issuer (or its agent) shall
     confirm (i) whether or not Extension Qualifying Purchasers for all Extension Sale Securities
     have been designated to purchase such Securities or Preference Shares in compliance with all
     transfer restrictions in this Indenture and the legends on such Securities or Preference Shares
     and all applicable laws, rules and regulations (including, without limitation, any rules,
     regulations and procedures of any securities exchange, self-regulatory organization or clearing
     agency), (ii) whether the requirements of clause (c)(iii) of the Extension Conditions are satisfied
     as of the applicable Extension Determination Date and (iii) whether all other Extension
     Conditions can be satisfied as of the applicable Extension Effective Date.

              (f)      On each Extension Effective Date, the Maturity Extension shall automatically
     become effective under the terms of this Indenture; provided that all Extension Conditions set
     forth in clauses (a) and (c) above are satisfied. No later than two Business Days after each
     Extension Effective Date, the Trustee based on a determination made by the Issuer in
     consultation with the Portfolio Manager, at the expense of the Co-Issuers, shall mail a notice to
     all Holders of Securities, the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares), the Portfolio Manager, the Initial Purchaser, each Rating Agency (so long as
     any rated Securities are Outstanding) and the Irish Stock Exchange (if and for so long as any
     Class of Notes is listed thereon) confirming whether or not the Maturity Extension became
     effective. If the Maturity Extension became effective, the Issuer shall make any required
     notifications thereof to the Depositary for any Securities or Preference Shares subject to the
     Maturity Extension.

                                                         84
     45824v26

                                                                                                   009710
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 98 of 304 PageID 12583


              (g)     In the case of a Maturity Extension, each Holder of Notes (other than Extension
     Sale Securities) and the Insurer (so long as the Policy has not been terminated) shall be entitled
     to receive an amount equal to the applicable Extension Bonus Payment. Holders of Composite
     Securities and Preference Shares shall not be entitled to receive any Extension Bonus Payment.

              The Extension Bonus Payment shall be payable to (i) any applicable qualifying
     beneficial owners who have provided the Trustee with an Extension Bonus Eligibility
     Certification and (ii) to the Insurer, on the first Payment Date from and including each
     Extension Effective Date on which funds are available to be used for such purposes in
     accordance with Priority of Payments, but in any event, no later than the earlier of the Stated
     Maturity and the date of redemption of the Notes. Extension Bonus Payments which are not
     available to be paid on a Payment Date in accordance with the Priority of Payments on a
     Payment Date shall not be considered "due and payable" hereunder. The failure to pay any such
     Extension Bonus Payment on such date shall not be an Event of Default, unless the Issuer shall
     fail to pay in full such Extension Bonus Payment on the earlier of the Stated Maturity and the
     date of redemption in full of the relevant Securities. Unpaid Extension Bonus Payments shall
     not accrue interest. Such amounts shall be paid: (i) in the case of the Notes, to the accounts
     designated in the applicable Extension Bonus Eligibility Certification or, to the extent otherwise
     required by the rules of any applicable securities exchange or clearing agency, in a manner
     determined by the Issuer and (ii) in the case of the Insurer, to the account specified in the
     Premium Letter or as otherwise directed by the Insurer in writing.

     Section 2.5.    Execution, Authentication, Delivery, and Dating.

              The Securities shall be executed on behalf of each of the Applicable Issuers by one of
     their respective Authorized Officers. The signature of the Authorized Officer on the Securities
     may be manual or facsimile.

             Securities bearing the manual or facsimile signatures of individuals who were at any
     time the Authorized Officers of the Issuer or the Co-Issuer, as applicable, shall bind the Issuer
     and the Co-Issuer, notwithstanding that any of them have ceased to hold their offices before the
     authentication and delivery of the Securities or did not hold their offices at the date of issuance
     of the Securities.

             At any time and from time to time after the execution and delivery of this Indenture, the
     Issuer and the Co-Issuer may deliver Securities executed by the Applicable Issuers to the
     Trustee or the Authenticating Agent for authentication and the Trustee or the Authenticating
     Agent, upon Issuer Order, shall authenticate and deliver the Securities as provided in this
     Indenture and not otherwise.

             Each Security authenticated and delivered by the Trustee or the Authenticating Agent
     upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All other
     Securities that are authenticated after the Closing Date for any other purpose under this
     Indenture shall be dated the date of their authentication.

             Securities issued upon transfer, exchange, or replacement of other Securities shall be
     issued in authorized denominations reflecting the original Aggregate Outstanding Amount of
     the Securities so transferred, exchanged, or replaced, but shall represent only the current
     outstanding principal amount of the Securities so transferred, exchanged, or replaced. If any
     Security is divided into more than one Security in accordance with this Article 2, the original
     principal amount of the Security shall be proportionately divided among the Securities delivered

                                                     85
     45824v26

                                                                                              009711
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 99 of 304 PageID 12584


     in exchange for it and shall be the original aggregate principal amount of the subsequently
     issued Securities.

             No Security shall be entitled to any benefit under this Indenture or be valid or
     obligatory for any purpose, unless there appears on the Security a Certificate of Authentication
     executed by the Trustee or by the Authenticating Agent by the manual signature of one of their
     Authorized Officers, and that certificate on any Security shall be conclusive evidence, and the
     only evidence, that the Security has been duly authenticated and delivered under this Indenture.

     Section 2.6.    Registration, Registration of Transfer and Exchange.

              (a)      The Issuer shall cause a register (the "Indenture Register") to be kept in which
     the Issuer shall provide for the registration of Securities and the registration of transfers of
     Securities. The Trustee is hereby initially appointed "Indenture Registrar" for the purpose of
     registering Securities and transfers of the Securities as provided in this Indenture. The Issuer
     may rely conclusively on any such information provided to it by the Trustee. Upon any
     resignation or removal of the Indenture Registrar, the Issuer shall promptly appoint a successor
     and notify the Portfolio Manager of the appointment or, in the absence of such appointment,
     assume the duties of Indenture Registrar. The Issuer shall cause the Composite Securities to be
     registered and recorded in the Indenture Register and, with respect to the Preference Share
     Component, in the Preference Share register.

              If the Issuer appoints a person other than the Trustee to be Indenture Registrar, the
     Issuer will give the Trustee prompt written notice of the appointment of the Indenture Registrar
     and of the location, and any change in the location, of the Indenture Register. The Trustee may
     inspect the Indenture Register at all reasonable times and obtain copies of it. The Trustee may
     rely on a certificate executed on behalf of the Indenture Registrar by an Officer of the Indenture
     Registrar as to the names and addresses of the Holders of the Securities and the principal
     amounts and number of the Securities.

              Upon surrender for registration of transfer of any Securities at the office or agency of
     the Co-Issuers to be maintained pursuant to Section 7.2, if the requirements of this Indenture are
     met the Applicable Issuers shall execute, and the Trustee shall authenticate and deliver, in the
     name of the designated transferees, new Securities of any authorized denomination and of a like
     original Aggregate Outstanding Amount.

             At the option of its holder, Securities may be exchanged for Securities of like terms, in
     any authorized denominations and of like aggregate principal amount, upon surrender of the
     Securities to be exchanged at the office or agency of the Co-Issuers to be maintained pursuant to
     Section 7.2. Whenever any Security is surrendered for exchange, the Applicable Issuers shall
     execute, and the Trustee shall authenticate and deliver, the Securities that the Noteholder or
     Composite Securityholder making the exchange is entitled to receive.

              All Securities issued on any registration of transfer or exchange of Securities shall be
     the valid obligations of the Applicable Issuers evidencing the same obligations, and entitled to
     the same benefits under this Indenture, as the Securities surrendered for registration of transfer
     or exchange.

             Every Security presented or surrendered for registration of transfer or exchange shall be
     duly endorsed, or be accompanied by a written instrument of transfer in form satisfactory to the
     Indenture Registrar duly executed by its holder or his attorney duly authorized in writing.

                                                     86
     45824v26

                                                                                              009712
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 100 of 304 PageID 12585


             No Holder shall incur a service charge for any registration of transfer or exchange of
     Securities, but the Trustee may require payment of a sum sufficient to cover any tax or other
     governmental charge payable in connection therewith.

              (b)     No Security may be sold or transferred (including by pledge or hypothecation)
     unless the sale or transfer is exempt from the registration requirements of the Securities Act, is
     exempt from the registration requirements under applicable state securities laws, and will not
     cause either of the Co-Issuers to become subject to the requirement that it register as an
     investment company under the 1940 Act. None of the Co-Issuers, the Trustee, or any other
     person shall have any obligation to register the Securities under the Securities Act or any state
     securities laws.

              The Trustee shall require, before any registration of transfer of a Composite Security in
     which delivery is to be made in the form of a Certificated Composite Security, that the Holder's
     prospective transferee deliver to the Trustee and the Co-Issuers a certificate relating to the
     transfer in the form of the applicable portion of Exhibit B (each, a "Transferee Certificate").

              (c)      (i)      No Note may be transferred, directly or indirectly, to a Benefit Plan
     Investor unless the purchaser's purchase, holding and disposition of a Note or any beneficial
     interest therein (x) will not constitute or result in a non-exempt prohibited transaction under
     Section 406 of ERISA or Section 4975 of the Code and (y) in the case of a governmental,
     church or other plan, will not result in a non-exempt violation of any substantially similar U.S.
     federal, state, local or non-U.S. law.

                        (ii)     No Composite Security may be transferred, directly or indirectly, to (i)
                an ERISA Plan or (ii) a Benefit Plan Investor that is not an ERISA Plan but whose
                purchase, holding or disposition of a Composite Security or any beneficial interest
                therein will result in a non-exempt violation of any federal, state, local or non-U.S. law
                substantially similar to Section 406 of ERISA or Section 4975 of the Code.

             (d)      Neither the Trustee nor the Indenture Registrar shall be responsible for
     ascertaining whether any transfer complies with, or for otherwise monitoring or determining
     compliance with, the requirements or terms of the Securities Act, applicable state securities
     laws, ERISA, the Code or the 1940 Act; except that if a certificate or any other document is
     specifically required by this Section 2.6 to be provided to the Trustee by a prospective
     transferee, the Trustee shall be under a duty to receive and examine the same to determine
     whether it conforms substantially on its face to the applicable requirements of this Section 2.6.

             Each Holder of a Class 1 Composite Security (other than a Regulation S Global
     Security) will be required to provide to the Issuer and the Trustee written certification in the
     form of the applicable portion of Exhibit B as to whether it is an Affected Bank and each
     subsequent transferee of a Regulation S Global Security will be deemed to represent to the
     Issuer and to the Trustee that it is not an Affected Bank. No transfer of any Class 1 Composite
     Security to a transferee that has represented it is an Affected Bank will be effective, and the
     Trustee will not recognize any such transfer, unless such transfer is specifically authorized by
     the Issuer in writing; provided, however, that the Issuer shall authorize any such transfer if (x)
     such transfer would not cause more than 33 1/3% of the aggregate outstanding amount of the
     Preference Shares (including the Preference Share Components of the Class 1 Composite
     Securities) to be owned by Affected Banks or (y) the transferor is an Affected Bank previously
     approved by the Issuer.


                                                        87
     45824v26

                                                                                                009713
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 101 of 304 PageID 12586


              (e)      For so long as any of the Securities are Outstanding, the Issuer shall not issue or
     register the transfer of any Issuer Ordinary Shares to U.S. persons and the Co-Issuer shall not
     issue or register the transfer of any of its shares of the Co-Issuer to U.S. persons. As used in
     this subsection (e), "U.S. person" has the meaning assigned to it in Regulation S.

            (f)      So long as a Global Security remains Outstanding and is held by or on behalf of
     the Depository, transfers of the Global Security, in whole or in part, shall only be made in
     accordance with Section 2.2(c) and this Section 2.6(f).

                         (i)    Subject to clauses (ii), (iii), and (iv) of this Section 2.6(f), transfers of a
                Global Security shall be limited to transfers of the Global Security in whole, but not in
                part, to nominees of the Depository.

                         (ii)     Rule 144A Global Security to Regulation S Global Security. If a
                Holder of a beneficial interest in a Rule 144A Global Security deposited with the
                Depository wishes at any time to exchange its interest in the Rule 144A Global Security
                for an interest in the corresponding Regulation S Global Security, or to transfer its
                interest in the Rule 144A Global Security to a person who wishes to take delivery of it
                in the form of an interest in the corresponding Regulation S Global Security, the Holder
                may exchange or transfer the interest for an equivalent beneficial interest in the
                corresponding Regulation S Global Security (subject to the rules and procedures of the
                Depository) if the Holder after the exchange or transfer is not a U.S. person.

                         The Indenture Registrar shall instruct the Depository to reduce the principal
                amount of the Rule 144A Global Security and to increase the principal amount of the
                Regulation S Global Security by the aggregate principal amount of the beneficial
                interest in the Rule 144A Global Security to be exchanged, and to credit to the
                securities account of the person specified in the instructions a beneficial interest in the
                corresponding Regulation S Global Security equal to the reduction in the principal
                amount of the Rule 144A Global Security upon receipt by the Indenture Registrar of

                                 (A)     instructions given in accordance with the Depository's
                        procedures from an Agent Member directing the Indenture Registrar to credit a
                        beneficial interest in the corresponding Regulation S Global Security, but not
                        less than the minimum denomination applicable to the Holder's Securities,
                        equal to the beneficial interest in the Rule 144A Global Security to be
                        exchanged or transferred,

                                (B)     a written order given in accordance with the Depository's
                        procedures containing information regarding the participant account of the
                        Depository and the Euroclear or Clearstream account to be credited with the
                        increase,

                                (C)      a certificate in the form of Exhibit B-2 given by the Holder of
                        the beneficial interest stating that the exchange or transfer of the interest has
                        been made in compliance with the transfer restrictions applicable to the Global
                        Securities, including that the Holder or the transferee, as applicable, is not a
                        U.S. person, and that the transfer has been made pursuant to and in accordance
                        with Regulation S, and



                                                          88
     45824v26

                                                                                                    009714
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 102 of 304 PageID 12587


                                (D)     in the case of a transfer, a certificate in the applicable form of
                        Exhibit B given by the proposed transferee stating that it is not a U.S. person.

                        (iii)     Regulation S Global Security to Rule 144A Global Security. If a
                Holder of a Note held as a beneficial interest in a Regulation S Global Security
                deposited with the Depository wishes at any time to exchange its interest in the
                Regulation S Global Security for an interest in the corresponding Rule 144A Global
                Security or to transfer its interest in the Regulation S Global Security to a person who
                wishes to take delivery of it in the form of an interest in the corresponding Rule 144A
                Global Security, the Holder may, subject to the rules and procedures of Euroclear,
                Clearstream, or the Depository, as the case may be, exchange or transfer, or cause the
                exchange or transfer of, the interest for an equivalent beneficial interest in the
                corresponding Rule 144A Global Security. Upon receipt by the Indenture Registrar of:

                                 (A)      instructions from Euroclear, Clearstream, or the Depository, as
                        the case may be, directing the Indenture Registrar to cause to be credited a
                        beneficial interest in the corresponding Rule 144A Global Security equal to the
                        beneficial interest in the Regulation S Global Security, but not less than the
                        minimum denomination applicable to the Holder's Securities, to be exchanged
                        or transferred, the instructions to contain information regarding the participant
                        account with the Depository to be credited with the increase,

                                 (B)      a certificate in the form of Exhibit B-3 given by the Holder of
                        the beneficial interest and stating that, in the case of an exchange, the Holder is
                        a Qualified Institutional Buyer and is also a Qualified Purchaser or, in the case
                        of a transfer, the person transferring the interest in the Regulation S Global
                        Security reasonably believes that the person acquiring the interest in a Rule
                        144A Global Security is a Qualified Institutional Buyer, is obtaining the
                        beneficial interest in a transaction meeting the requirements of Rule 144A and
                        in accordance with any applicable securities laws of any state of the United
                        States or any other jurisdiction, and is also a Qualified Purchaser, and

                                (C)      a certificate in the form of Exhibit B-1 given by the proposed
                        transferee stating that it is both a Qualified Institutional Buyer and a Qualified
                        Purchaser,

                then the Indenture Registrar shall instruct the Depository to reduce the Regulation S
                Global Security by the aggregate principal amount of the beneficial interest in the
                Regulation S Global Security to be transferred or exchanged and the Indenture Registrar
                shall instruct the Depository, concurrently with the reduction, to credit to the securities
                account of the person specified in the instructions a beneficial interest in the
                corresponding Rule 144A Global Security equal to the reduction in the principal
                amount of the Regulation S Global Security.

                        (iv)    Regulation S Global Composite Security to Certificated Composite
                Security. If a Holder of a beneficial interest in a Regulation S Global Composite
                Security wishes at any time to transfer its interest in such Global Security to a person
                who wishes to take delivery of it in the form of a Certificated Composite Security of the
                same Class, the Holder may, subject to the rules and procedures of Euroclear,
                Clearstream, or the Depository, as the case may be, transfer the interest for an


                                                        89
     45824v26

                                                                                                 009715
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 103 of 304 PageID 12588


                equivalent beneficial interest in one or more Certificated Composite Securities of the
                same Class as described below. Upon receipt by the Indenture Registrar of:

                                (A)      instructions given in accordance with the Depository's
                        procedures from an Agent Member, or instructions from Euroclear,
                        Clearstream, or the Depository, as the case may be, directing the Trustee to
                        deliver one or more Certificated Composite Securities of the same Class,
                        designating the registered name or names, address, payment instructions, the
                        Class, and the number and principal amounts of the Certificated Composite
                        Securities to be executed and delivered (the Class and the aggregate principal
                        amounts of the Certificated Composite Securities being equal to the aggregate
                        principal amount of such Global Security to be transferred), in authorized
                        denominations,

                                (B)       a certificate in the form of Exhibit B-6 given by the Holder of
                        the beneficial interest and stating that the person transferring the interest in the
                        Global Security reasonably believes that the person acquiring the interest in a
                        Certificated Composite Security is either a Qualified Institutional Buyer or an
                        Accredited Investor, is obtaining the beneficial interest in a transaction meeting
                        the requirements of Rule 144A or in a transaction not requiring registration
                        under the Securities Act and in accordance with any applicable securities laws
                        of any state of the United States or any other jurisdiction, and is also either (i) a
                        Qualified Purchaser, (ii) a Knowledgeable Employee or (iii) an entity owned
                        exclusively by Qualified Purchasers and/or Knowledgeable Employees, and

                                 (C)     a certificate in the applicable form of Exhibit B given by the
                        transferee of the beneficial interest stating that it is both (x) either a Qualified
                        Institutional Buyer or an Accredited Investor and (y) either (i) a Qualified
                        Purchaser, (ii) Knowledgeable Employee or (iii) an entity owned exclusively by
                        Qualified Purchasers and/or Knowledgeable Employees, and

                then the Indenture Registrar shall instruct the Depository to reduce the applicable
                Global Security by the aggregate principal amount of the beneficial interest in the
                Global Security to be transferred and the Indenture Registrar shall record the transfer in
                the Indenture Register in accordance with Section 2.6(a) and authenticate and deliver
                one or more Certificated Composite Securities of the appropriate Class registered in the
                names specified in the certificate described in clause (B) above in principal amounts
                designated by the transferee (the aggregate of the amounts being equal to the beneficial
                interest in the Global Securities to be transferred) and in the minimum denominations
                and integral multiples in excess thereof as specified in Section 2.3.

                         If a Holder of a beneficial interest in a Regulation S Global Composite Security
                wishes at any time to exchange the interest in such Global Security for one or more
                Certificated Composite Securities of the same Class, the Holder may exchange the
                interest for an equivalent beneficial interest in one or more Certificated Composite
                Securities of the same Class as provided below. Upon receipt by the Indenture
                Registrar of

                               (A)     instructions given in accordance with the Depository's
                        procedures from an Agent Member, or instructions from Euroclear,


                                                        90
     45824v26

                                                                                                  009716
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-36 Filed273 06/09/21 Page 104 of 304 PageID 12589


                        Clearstream, or the Depository, as the case may be, directing the Trustee to
                        deliver one or more Certificated Composite Securities and

                                (B)      written instructions from the Holder designating the registered
                        name, address, and payment instructions of the Holder and the Class and the
                        face amounts of the Certificated Composite Securities to be executed and
                        delivered to the Holder (the Class and the aggregate face amounts of the
                        Certificated Composite Securities being the same as the beneficial interest in
                        the Global Security to be exchanged),

                then the Indenture Registrar shall instruct the Depository to reduce the Global Security
                by the aggregate principal amount of the beneficial interest in the Global Security to be
                exchanged, shall record the exchange in the Indenture Register in accordance with
                Section 2.6(a), and authenticate and deliver one or more Certificated Composite
                Securities of the appropriate Class registered as specified in the instructions described
                in clause (A) above, in authorized denominations.

                         (v)      Other Exchanges. If a Global Security is exchanged for Securities in
                definitive registered form without interest coupons pursuant to Section 2.11, the
                Securities may be exchanged for one another only in accordance with procedures
                substantially consistent with the provisions above (including certification requirements
                intended to insure that the transfers are made only to Holders who are QIB/QPs or are
                to non-U.S. persons, or otherwise comply with Regulation S, as the case may be), and
                as may be from time to time adopted by the Co-Issuers and the Trustee.

              (g)     So long as a Certificated Composite Security remains Outstanding, transfers of
     a Certificated Composite Security, in whole or in part, shall only be made in accordance with
     this Section 2.6(g).

                         (i)      Certificated Composite Security to Regulation S Global Composite
                Security. If a Holder of a Composite Security represented by a Certificated Composite
                Security wishes at any time to exchange the Certificated Composite Security for an
                interest in the corresponding Regulation S Global Composite Security, or to transfer the
                Certificated Composite Security to a person who wishes to take delivery of it in the
                form of an interest in the corresponding Regulation S Global Composite Security, the
                Holder may exchange or transfer the Security for an equivalent beneficial interest in the
                corresponding Regulation S Global Composite Security, if the proposed transferee or
                the person requesting the exchange, as applicable, is not a U.S. person. Upon receipt by
                the Indenture Registrar of:

                                 (A)     the Certificated Composite Security properly endorsed for the
                        transfer, and written instructions from the Holder directing the Indenture
                        Registrar to cause to be credited a beneficial interest in the Regulation S Global
                        Composite Security of the same Class equal to the principal amount of the
                        Certificated Composite Security,

                                (B)     a written order containing information regarding the Euroclear
                        or Clearstream account to be credited with the increase,

                                (C)      a certificate in the form of Exhibit B-5, given by the Holder of
                        the Certificated Composite Security stating that the exchange or transfer of the

                                                       91
     45824v26

                                                                                               009717
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 27306/09/21 Page 105 of 304 PageID 12590
Case 3:21-cv-00538-N Document 26-36 Filed


                        interest has been made in compliance with the transfer restrictions applicable to
                        the Regulation S Global Composite Security, including that the proposed
                        transferee or the person requesting the exchange, as the case may be, is not a
                        U.S. person and that the proposed transfer is being made pursuant to and in
                        accordance with Regulation S, and

                                (D)     in the case of a transfer, a certificate in the appropriate form of
                        Exhibit B given by the proposed transferee stating that it is not a U.S. person,

                the Indenture Registrar shall cancel the Certificated Composite Security in accordance
                with Section 2.10, record the transfer in the Indenture Register in accordance with
                Section 2.6(a), and instruct the Depository to increase the principal amount of
                Regulation S Global Composite Security by the aggregate principal amount of the
                Certificated Composite Security to be exchanged or transferred, and to credit to the
                account of the person specified in the instructions a beneficial interest in the Regulation
                S Global Composite Security of the same Class equal to the amount specified in the
                instructions received pursuant to clause (A) above.

                        (ii)    Certificated Composite Security to Certificated Composite Security. If
                a Holder of a Certificated Composite Security wishes at any time to transfer the
                Certificated Composite Security to a person who wishes to take delivery of it in the
                form of one or more Certificated Composite Securities of the same Class, the Holder
                may transfer the Security as provided below. Upon receipt by the Indenture Registrar
                of

                                 (A)      the Holder's Certificated Composite Security properly endorsed
                        for the transfer, and

                                (B)      a certificate in the applicable form of Exhibit B given by the
                        transferee of the Certificated Composite Security,

                then the Indenture Registrar shall cancel the Certificated Composite Security in
                accordance with Section 2.10, record the transfer in the Indenture Register in
                accordance with Section 2.6(a), and upon execution by the Applicable Issuers
                authenticate and deliver one or more Certificated Composite Securities bearing the
                same designation as the Certificated Composite Securities endorsed for transfer,
                registered in the names specified in the assignment described in clause (A) above, in
                principal amounts designated by the transferee (the aggregate of the principal amounts
                being equal to the aggregate principal amount of the Certificated Composite Securities
                surrendered by the transferor), and in authorized denominations.

                         (iii)   Exchange of Certificated Composite Securities. If a Holder of one or
                more Certificated Composite Securities wishes at any time to exchange the Certificated
                Composite Securities for one or more Certificated Composite Securities of the same
                Class of different face amounts, the Holder may exchange the Certificated Composite
                Security for Certificated Composite Securities bearing the same designation as the
                Certificated Composite Securities endorsed for exchange as provided below. Upon
                receipt by the Applicable Issuers and the Indenture Registrar of (A) the Holder's
                Certificated Composite Securities properly endorsed for the exchange and (B) written
                instructions from the Holder designating the face amounts of the Certificated
                Composite Securities to be issued (the aggregate of the face amounts being equal to the

                                                        92
     45824v26

                                                                                                 009718
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 27306/09/21 Page 106 of 304 PageID 12591
Case 3:21-cv-00538-N Document 26-36 Filed


                aggregate face amount of the Certificated Composite Securities surrendered for
                exchange), then the Indenture Registrar shall cancel the Certificated Composite
                Securities in accordance with Section 2.10, record the exchange in the Indenture
                Register in accordance with Section 2.6(a), and upon execution by the Applicable
                Issuers authenticate and deliver one or more Certificated Composite Securities bearing
                the same designation as the Certificated Composite Securities endorsed for exchange,
                registered in the same names as the Certificated Composite Securities surrendered by
                the Holder, in different face amounts designated by the Holder, and in authorized
                denominations.

             (h)      The Components of the Composite Securities, whether in the form of
     Certificated Preference Shares, Regulation S Global Preference Shares or the Treasury Strip, are
     not separately transferable. For the avoidance of doubt, a Holder of a Class 1 Composite
     Security may not exchange its Class 1 Composite Security for proportional interests in the
     underlying securities represented by the Components thereof.

              (i)       If Securities are issued upon the transfer, exchange, or replacement of
     Securities bearing the applicable legends in the applicable Exhibit A, and if a request is made to
     remove the legend on the Securities, the legend shall not be removed unless the Trustee and the
     Applicable Issuers received satisfactory evidence, which may include an Opinion of Counsel
     acceptable to them, reasonably required by the Applicable Issuers (and which shall by its terms
     permit reliance by the Trustee), to the effect that neither the legend nor the restrictions on
     transfer in it are required to ensure that transfers of the Securities comply with the Securities
     Act, the 1940 Act, ERISA, and the Code. Upon provision of satisfactory evidence, the Trustee
     or its Authenticating Agent, at the written direction of the Applicable Issuers shall, after due
     execution by the Applicable Issuers authenticate and deliver Securities that do not bear the
     applicable legend.

                (j)     Notwithstanding anything contained in this Section 2.6 to the contrary:

                         (i)    Restrictions on U.S. Transfers. Transfers of an interest in a Regulation
                S Global Security that are not made in an offshore transaction pursuant to Regulation S
                or are made to U.S. Persons, if such transferees take delivery in the form of an interest
                in a Rule 144A Global Note or a Certificated Composite Security, shall be limited to
                transfers made pursuant to the provisions of Section 2.6(f)(iii) and Section 2.6(f)(iv).

                        (ii)   Beneficial interests in a Regulation S Global Security may only be held
                through Euroclear or Clearstream.

              (k)      Each person who becomes a beneficial owner of a Note or Composite Security
     evidenced by: (i) an interest in a Certificated Composite Security or Definitive Security, shall
     make the representations, warranties and agreements set forth in the applicable Transferee
     Certificate set forth in Exhibit B upon such person's purchase or other acquisition of the relevant
     Certificated Composite Security or Definitive Security and (ii) an interest in a Global Security,
     shall be deemed to make (or, in the case of a Class 1 Composite Security, represented by a
     Global Security purchased in the Offering of the Securities, will be required to make) the
     representations, warranties and agreements set forth in the applicable legends of the Securities
     set forth in Exhibit A hereto and in the applicable Transferee Certificate set forth in Exhibit B
     hereto upon such person's purchase or other acquisition of the relevant Global Security.



                                                       93
     45824v26

                                                                                               009719
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 27306/09/21 Page 107 of 304 PageID 12592
Case 3:21-cv-00538-N Document 26-36 Filed


             (l)     The aggregate principal amount of any Global Security may be increased or
     decreased by adjustments made on the records of the Trustee, as custodian for DTC for the
     Global Security, which adjustments shall be conclusive as to the aggregate principal amount of
     any Global Security.

              (m)     Any purported transfer of a Security not in accordance with this Section 2.6
     shall be null and void.

     Section 2.7.     Mutilated, Destroyed, Lost, or Stolen Securities.

              If the Applicable Issuers, the Trustee, and the relevant Transfer Agent receive evidence
     to their satisfaction of the destruction, loss, or theft of any Security, and they receive the
     security or indemnity they require to hold each of them harmless, or if any mutilated Security is
     surrendered to a Transfer Agent, then, in the absence of notice to the Applicable Issuers, the
     Trustee, or the Transfer Agent that the Security has been acquired by a protected purchaser, the
     Applicable Issuers shall execute and the Trustee shall authenticate and deliver, in exchange for
     the mutilated, destroyed, lost, or stolen Security, a replacement Security, of like tenor and equal
     principal amount.

             If, after delivery of the replacement Security or payment on it, a protected purchaser of
     the predecessor Security presents it for payment, transfer, or exchange, the Applicable Issuers,
     the Transfer Agent, and the Trustee may recover the replacement Security (or the payment on it)
     from the person to whom it was delivered or any person taking the replacement Note from the
     person to whom the replacement Note was delivered or any assignee of that person, except a
     protected purchaser, and may recover on the security or indemnity provided therefor to the
     extent of any loss, damage, cost, or expense incurred by the Applicable Issuers, the Trustee, and
     the Transfer Agent in connection with it.

              If any mutilated, destroyed, lost, or stolen Security has become payable, the Applicable
     Issuers in their discretion may, instead of issuing a new Security pay the Security without
     requiring its surrender except that any mutilated Security shall be surrendered.

             Upon the issuance of any new Security under this Section, the Applicable Issuers or the
     Trustee may require the payment by its holder of a sum sufficient to cover any tax or other
     governmental charge that may be imposed in connection with the issuance and any other
     expenses (including the fees and expenses of the Trustee) connected with it.

             Every new Security issued pursuant to this Section in replacement for any mutilated,
     destroyed, lost, or stolen Security shall be an original additional contractual obligation of the
     Applicable Issuers and the new Security shall be entitled to all the benefits of this Indenture
     equally and proportionately with all other Securities of the same Class duly issued under this
     Indenture.

              The provisions of this Section are exclusive and shall preclude (to the extent lawful) all
     other rights with respect to the replacement or payment of mutilated, destroyed, lost, or stolen
     Securities.




                                                      94
     45824v26

                                                                                               009720
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 27306/09/21 Page 108 of 304 PageID 12593
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 2.8.       Payment of Principal and Interest and Other Amounts; Principal and Interest
                        Rights Preserved; Withholding.

              (a)     The Notes of each Class shall accrue interest during each Interest Period on
     their Aggregate Outstanding Amount (determined as of the first day of the Interest Period and
     after giving effect to any redemption or other payment of principal occurring on that day) at the
     Applicable Note Interest Rate. Interest shall be payable in arrears on each Payment Date.
     Payment of interest on each Class of Notes shall be subordinated to the payments of interest on
     the related Priority Classes and other amounts in accordance with the Priority of Payments.

              So long as any Priority Classes are Outstanding with respect to any Class of Deferred
     Interest Notes, any payment of interest due on the Class of Deferred Interest Notes that is not
     available to be paid ("Deferred Interest") in accordance with the Priority of Payments on any
     Payment Date shall not be considered "payable" for the purposes of this Indenture (and the
     failure to pay the interest shall not be an Event of Default) until the Payment Date on which the
     interest is available to be paid in accordance with the Priority of Payments. Deferred Interest on
     any Class of Deferred Interest Notes shall be payable on the first Payment Date on which funds
     are available to be used for that purpose in accordance with the Priority of Payments.

             Interest shall cease to accrue on each Note, or in the case of a partial repayment, on the
     part repaid, from the date of repayment or the respective Stated Maturity unless payment of
     principal is improperly withheld or unless there is some other default with respect to the
     payments of principal.

             To the extent lawful and enforceable, interest on Deferred Interest with respect to any
     Class of Deferred Interest Notes shall accrue at the Note Interest Rate for the Class (and to the
     extent not paid as current interest on the Payment Date after the Interest Period in which it
     accrues, shall thereafter be additional Deferred Interest, until paid as provided in this Indenture.

             (b)    The principal of each Note of each Class matures at par and is payable on the
     Payment Date that is the Stated Maturity for the Class of Notes, unless the unpaid principal of
     the Note becomes payable at an earlier date by declaration of acceleration, call for redemption,
     or otherwise. Notwithstanding the foregoing, the payment of principal of each Class of Notes:

                       (i)      may only occur after principal on each Class of Notes that is a Priority
                Class with respect to the Class has been paid in full and

                         (ii)   is subordinated to the payment on each Payment Date of the principal
                and interest payable on the Priority Classes, and other amounts in accordance with the
                Priority of Payments.

            (c)     Principal payments on the Notes shall be made in accordance with the Priority
     of Payments and Section 9.1.

              (d)      As a condition to the payment of principal of and interest on any Security
     without the imposition of U.S. withholding tax, the Paying Agent shall require the previous
     delivery of appropriate properly completed and signed United States federal income tax
     certifications (generally, an Internal Revenue Service Form W-9 (or applicable successor form)
     in the case of a person that is a "United States person" within the meaning of Section
     7701(a)(30) of the Code or an appropriate Internal Revenue Service Form W-8 (or applicable
     successor form) in the case of a person that is not a "United States person" within the meaning

                                                       95
     45824v26

                                                                                               009721
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 27306/09/21 Page 109 of 304 PageID 12594
Case 3:21-cv-00538-N Document 26-36 Filed


     of Section 7701(a)(30) of the Code) or any other certification acceptable to it to enable the
     Issuer, the Co-Issuer, the Trustee, and any Paying Agent to determine their duties and liabilities
     with respect to any taxes or other charges that they may be required to deduct or withhold from
     payments on the Security under any present or future law of the United States or any present or
     future law of any political subdivision of the United States or taxing authority in the United
     States or to comply with any reporting or other requirements under any such law.

             (e)       Payments in respect of interest on and principal of any Note shall be made by
     the Trustee, or by the Irish Listing and Paying Agent, if applicable, in U.S. Dollars to the
     Depository or its designee with respect to a Global Security and to the Holder or its nominee
     with respect to a Certificated Composite Security or a Definitive Security, by wire transfer, as
     directed by the Holder, in immediately available funds to a U.S. Dollar account maintained by
     the Depository or its nominee with respect to a Global Security, and to the Holder or its
     designee with respect to a Certificated Composite Security or a Definitive Security, in the case
     of a Certificated Composite Security or a Definitive Security, its holder has provided written
     wiring instructions to the Trustee and, if the payment is to be made by the Irish Listing and
     Paying Agent, the Irish Listing and Paying Agent, on or before the related Record Date.
     Payments in respect of interest on and principal of any Preference Share payable to the
     Preference Shares Paying Agent in accordance with the Priority of Payments for payments on
     the Preference Shares in accordance with the Preference Share Documents shall be payable by
     wire transfer in immediately available funds (or by internal transfer if the Trustee and the
     Preference Shares Paying Agent are the same Person) to the Preference Shares Distribution
     Account.

              If appropriate instructions for the wire transfer are not received by the related Record
     Date, then the payment will be made by check drawn on a U.S. bank mailed to the address of
     the Holder in the Indenture Register. Upon final payment due on the Maturity of a Note, its
     holder shall present and surrender the Note at the office designated by the Trustee on or before
     the Maturity. If the Trustee and the Applicable Issuers have been furnished the security or
     indemnity they require to save each of them harmless and an undertaking thereafter to surrender
     the certificate, then, in the absence of notice to the Applicable Issuers or the Trustee that the
     applicable Note has been acquired by a protected purchaser, the final payment shall be made
     without presentation or surrender. In the case of Components to be redeemed, the related
     Composite Securities do not need to be surrendered at the office of any paying agent under this
     Indenture to receive the applicable Redemption Price. Neither the Co-Issuers, the Trustee, nor
     any Paying Agent shall have any responsibility or liability for any aspects of the records
     maintained by Euroclear, Clearstream, or any of the Agent Members relating to or for payments
     made thereby on account of beneficial interests in a Global Security.

              In the case where any final payment of principal and interest is to be made on any Note
     (other than on its Stated Maturity and except as otherwise provided in this Indenture), the
     Trustee, in the name and at the expense of the Applicable Issuers shall, not more than 30 nor
     less than 10 days before the date on which the payment is to be made, mail (by first-class mail,
     postage prepaid) to the persons entitled thereto at their addresses appearing on the Indenture
     Register, a notice specifying the date on which the payment will be made, the amount of the
     payment per U.S.$100,000 original principal amount of Notes and the place where the Notes
     may be presented and surrendered for payment.

              The final payment on any Composite Security shall be made only upon surrender of the
     certificate for the Composite Security to the Trustee at the office designated by the Trustee. If
     the Trustee and the Issuer have been furnished any security or indemnity they require to save

                                                     96
     45824v26

                                                                                             009722
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 27306/09/21 Page 110 of 304 PageID 12595
Case 3:21-cv-00538-N Document 26-36 Filed


     each of them harmless and an undertaking thereafter to surrender the certificate, then, in the
     absence of notice to the Issuer or the Trustee that the applicable certificate has been acquired by
     a protected purchaser, final payment shall be made without presentation or surrender of the
     applicable certificate.

             (f)      Payments of principal to Holders of the Notes of each Class shall be made in
     the proportion that the Aggregate Outstanding Amount of the Notes of the Class registered in
     the name of each Holder on the applicable Record Date bears to the Aggregate Outstanding
     Amount of all Notes of the Class on the Record Date.

             (g)     Interest accrued shall be calculated (i) in the case of the Notes (other than the
     Fixed Rate Notes) on the basis of the actual number of days elapsed in the applicable Interest
     Period divided by 360 and (ii) in the case of the Fixed Rate Notes on the basis of a 360-day year
     consisting of twelve 30-day months.

             (h)     All reductions in the principal amount of a Security (or one or more
     predecessor Securities) effected by payments of installments of principal made on any Payment
     Date or Redemption Date shall be binding on all future Holders of the Security and of any
     Security issued upon the registration of its transfer, exchange, or replacement, whether or not
     the payment is noted on the Security.

              (i)      Notwithstanding any other provision of this Indenture, the obligations of the
     Applicable Issuers under the Notes and the Class 1 Components and under this Indenture are
     limited recourse obligations of the Applicable Issuers payable solely from the Collateral and the
     Class 1 Collateral (as applicable) and following realization of the assets, application of their
     proceeds in accordance with this Indenture and the reduction of the proceeds of the Collateral to
     zero, all obligations of, and any claims against, the Co-Issuers under this Indenture or under the
     Securities or arising in connection therewith shall be extinguished and shall not thereafter
     revive. No recourse shall be had against any Officer, director, employee, shareholder, or
     incorporator of either of the Co-Issuers or their respective successors or assigns for any amounts
     payable under the Securities or this Indenture. The foregoing provisions of this paragraph (i)
     shall not (1) prevent recourse to the Collateral and the Class 1 Collateral (as applicable) for the
     sums due or to become due under any security, instrument, or agreement that is part of the
     Collateral or the Class 1 Collateral (as applicable) or (2) be a waiver, release, or discharge of
     any indebtedness or obligation evidenced by the Securities or secured by this Indenture until the
     Collateral or the Class 1 Collateral (as applicable) have been realized. The foregoing
     provisions of this paragraph (i) shall not limit the right of any person to name the Issuer or the
     Co-Issuer as a party defendant in any Proceeding or in the exercise of any other remedy under
     the Notes or this Indenture, so long as no judgment in the nature of a deficiency judgment or
     seeking personal liability is sought or (if obtained) enforced against the person.

              (j)     If any withholding tax is imposed on the Issuer's payment (or allocations of
     income) under the Securities to any Noteholder or Composite Securityholder, as applicable, the
     tax shall reduce the amount otherwise distributable to the Noteholder or Composite
     Securityholder, as applicable. The Trustee is hereby authorized and directed to retain from
     amounts otherwise distributable to any Noteholder or Composite Securityholder sufficient funds
     for the payment of any tax that is legally owed, or required by law to be collected, by or on
     behalf of the Issuer (but the authorization shall not prevent the Trustee or the Issuer from
     contesting any such tax in appropriate proceedings and withholding payment of the tax, if
     permitted by law, pending the outcome of the proceedings). The amount of any withholding tax
     imposed with respect to any Noteholder or Composite Securityholder shall be treated as Cash

                                                     97
     45824v26

                                                                                              009723
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 27306/09/21 Page 111 of 304 PageID 12596
Case 3:21-cv-00538-N Document 26-36 Filed


     distributed to the Noteholder or Composite Securityholder when it is withheld by the Trustee
     and remitted to the appropriate taxing authority. If there is a possibility that withholding tax is
     payable with respect to a distribution, the Trustee may in its sole discretion withhold the
     amounts in accordance with this Section 2.8(j). If any Noteholder or Composite Securityholder
     wishes to apply for a refund of any such withholding tax, the Trustee shall reasonably cooperate
     with the Noteholder or Composite Securityholder in making the claim by providing information
     readily available to the Trustee so long as the Noteholder or Composite Securityholder agrees to
     reimburse the Trustee for any out-of-pocket expenses incurred and provides the Trustee with
     security reasonably acceptable to the Trustee assuring the reimbursement. The Trustee hereby
     provides notice to each Noteholder or Composite Securityholder that the failure by the
     Noteholder or Composite Securityholder to provide the Trustee with appropriate tax
     certifications may result in amounts being withheld from payments to the Noteholder or
     Composite Securityholder. Nothing in this Indenture shall impose an obligation on the part of
     the Trustee to determine the amount of any tax or withholding obligation on the part of the
     Issuer or in respect of the Securities.

     Section 2.9.       Persons Considered Owners.

             The Issuer, the Co-Issuer, the Trustee, and any agent of the Co-Issuers or the Trustee
     may treat as the owner of the Security the person in whose name any Security is registered on
     the Indenture Register on the applicable Record Date for the purpose of receiving payments of
     principal of and interest on the Security and on any other date for all other purposes whatsoever
     (whether or not the Security is overdue), and neither the Issuer, the Co-Issuers, nor the Trustee
     nor any agent of the Issuer, the Co-Issuer, or the Trustee shall be affected by notice to the
     contrary. The Portfolio Manager shall notify the Trustee of any Affiliate of the Portfolio
     Manager that owns the Securities or Preference Shares.

     Section 2.10.      Cancellation.

             All Securities surrendered for payment, registration of transfer, exchange, or
     redemption, or lost or stolen, shall be promptly canceled by the Trustee and may not be reissued
     or resold. No Securities shall be authenticated in lieu of or in exchange for any Securities
     canceled as provided in this Section 2.10, except as expressly permitted by this Indenture. All
     canceled Securities held by the Trustee shall be destroyed by the Trustee in accordance with its
     standard policy unless the Co-Issuers direct by an Issuer Order delivered to the Trustee prior to
     cancellation and destruction that they be returned to the Issuer.

     Section 2.11.      Definitive Securities.

             (a)      A Global Security deposited with the Depository pursuant to Section 2.2 shall
     be transferred in the form of a Definitive Security to their beneficial owners only if the transfer
     complies with Section 2.6 and either

                        (i)    the Depository notifies the Co-Issuers that it is unwilling or unable to
                continue as Depository for the Global Security or

                        (ii)    if at any time the Depository ceases to be a Clearing Agency registered
                under the Exchange Act and, in each case, a successor depository is not appointed by
                the Co-Issuers within 90 days after the notice.



                                                       98
     45824v26

                                                                                               009724
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 27306/09/21 Page 112 of 304 PageID 12597
Case 3:21-cv-00538-N Document 26-36 Filed


              (b)     Any Global Security that is transferable in the form of a Definitive Security to
     its beneficial owners pursuant to this Section 2.11 shall be surrendered by the Depository to the
     office of the Trustee's agent located in the City of New York, New York as specified in Section
     7.2 (or any other office designated by the Trustee) to be so transferred, in whole or from time to
     time in part, without charge, and the Applicable Issuers shall execute and the Trustee shall
     authenticate and deliver, upon the transfer of each portion of the Global Security, an equal
     aggregate principal amount of definitive physical certificates (pursuant to the instructions of the
     Depository) (each, a "Definitive Security") in authorized denominations. Any Definitive
     Security delivered in exchange for an interest in a Global Security, as applicable, shall, except
     as otherwise provided by Section 2.6(i), bear the legends in the applicable portion of Exhibit A
     and shall be subject to the transfer restrictions referred to in the legends.

              (c)     The Holder of a Global Security may grant proxies and otherwise authorize any
     person, including Agent Members and persons that may hold interests through Agent Members,
     to take any action which a Holder is entitled to take under this Indenture or the Securities, as
     applicable.

               (d)     Upon the occurrence of either of the events specified in Section 2.11(a)(i) and
     (ii), the Co-Issuers shall promptly make available to the Trustee a reasonable supply of
     Definitive Securities in definitive, fully registered form without interest coupons.

             The Definitive Securities shall be in substantially the same form as the Global
     Securities, with any changes the Issuer and Trustee agree to and the Applicable Issuers shall
     execute, and the Trustee shall authenticate and deliver, in exchange therefor, the same aggregate
     principal amount of Definitive Securities of authorized denominations.

     Section 2.12.    Securities Beneficially Owned by Persons Not QIB/QPs or Qualified
                      Purchasers.

              (a)     Notwithstanding anything to the contrary elsewhere in this Indenture, any
     transfer of a beneficial interest in any (i) Global Security to a U.S. person (for purposes of this
     Section 2.12 as defined in Regulation S) that is not a QIB/QP or (ii) Certificated Composite
     Security to a U.S. person that is not an Accredited Investor and a Qualified Purchaser, and that
     is not in each case made pursuant to an applicable exemption under the Securities Act, shall be
     void and any such purported transfer of which the Issuer, the Co-Issuer, or the Trustee has
     notice may be disregarded by the Issuer, the Co-Issuer, and the Trustee for all purposes.

              (b)      After discovery by the Issuer, the Co-Issuer, or the Trustee (and notice by the
     Trustee or the Co-Issuer to the Issuer, if either of them makes the discovery), that a person is a
     Non-Permitted Holder, the Issuer shall promptly send notice to the Non-Permitted Holder
     demanding that the Non-Permitted Holder transfer its interest to a person that is not a Non-
     Permitted Holder within 30 days of the date of the notice. If the Non-Permitted Holder fails to
     so transfer its Notes, Composite Securities, or interest in the Securities, without further notice to
     the Non-Permitted Holder, the Issuer may sell the Notes, Composite Securities, or interest in the
     Securities to a purchaser selected by the Issuer that is a not a Non-Permitted Holder on any
     terms the Issuer chooses. The Issuer, or the Trustee acting on behalf of the Issuer, may select
     the purchaser by soliciting bids (or by appointing an investment bank at the expense of the
     Issuer to solicit bids) from brokers or other market professionals that regularly deal in securities
     similar to the Securities, and selling the Securities, or interest in the Securities to the highest
     bidder. However, the Issuer or the Trustee may select a purchaser by any other means
     determined by it in its sole discretion. The Holder of each Security, the beneficial owner of

                                                      99
     45824v26

                                                                                               009725
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 27306/09/21 Page 113 of 304 PageID 12598
Case 3:21-cv-00538-N Document 26-36 Filed


     each interest in a Security, the Non-Permitted Holder, and each other person in the chain of title
     from the Holder or beneficial owner to the Non-Permitted Holder, by its acceptance of an
     interest in the Securities agrees to cooperate with the Issuer and the Trustee to effect the
     transfers. The proceeds of the sale, net of any commissions, expenses of the Trustee or
     otherwise, and taxes due in connection with the sale shall be remitted to the Non-Permitted
     Holder. The terms of any sale under this subsection shall be determined in the sole discretion of
     the Issuer (or the Trustee acting on its behalf), and the Issuer and the Trustee shall not be liable
     to any person having an interest in the Securities sold as a result of any such sale or the exercise
     of its discretion.

                                                  ARTICLE 3

                                           CONDITIONS PRECEDENT

     Section 3.1.       Conditions to Issuance of Securities on Closing Date.

              The Securities to be issued on the Closing Date shall be executed by the Applicable
     Issuers and delivered to the Trustee for authentication and thereupon the same shall be
     authenticated and delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
     the following:

                       (i)       Officers' Certificates of the Co-Issuers Regarding Corporate Matters.
                An Officer's certificate of each of the Co-Issuers:

                                 (A)      (1) evidencing (x) the authorization by Board Resolution of the
                        execution and delivery of this Indenture and the Purchase Agreement and, in
                        the case of the Issuer, the Management Agreement, the Preference Shares
                        Paying Agency Agreement, the Collateral Administration Agreement, the
                        Insurance Documents and the Hedge Agreements being entered into on or
                        before the Closing Date (if any), and related transaction documents and (y) the
                        execution, authentication, and delivery of the Notes and Composite Securities
                        applied for by it and specifying the Stated Maturity, principal amount, and, with
                        respect to the Notes, the Note Interest Rate of each Class of Notes to be
                        authenticated and delivered and (2) evidencing the authorization by Board
                        Resolution of the issuance, terms and number of Preference Shares issued on
                        the Closing Date, and that each of the foregoing is in accordance with the terms
                        of the Board Resolution, and

                                (B)      certifying that (1) the attached copy of the Board Resolution is
                        an accurate copy, (2) the resolutions have not been rescinded and are in full
                        force on and as of the Closing Date, and (3) the Officers authorized to execute
                        and deliver the documents hold the offices and have the signatures indicated on
                        the documents.

                        (ii)    Governmental Approvals. From each of the Co-Issuers either:

                                (A)       a certificate of the Applicable Issuer or other official document
                        evidencing the due authorization, approval, or consent of any governmental
                        bodies, at the time having jurisdiction in the premises, together with an Opinion
                        of Counsel of the Applicable Issuer that no other authorization, approval, or


                                                       100
     45824v26

                                                                                                009726
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 27306/09/21 Page 114 of 304 PageID 12599
Case 3:21-cv-00538-N Document 26-36 Filed


                        consent of any governmental body is required for the valid issuance of the
                        Securities applied for by it, or

                                 (B)     an Opinion of Counsel of the Applicable Issuer that no
                        authorization, approval, or consent of any governmental body is required for
                        the valid issuance of the Securities except as have been given.

                        (iii)   Co-Issuers' and Portfolio Manager's U.S. Counsel Opinion. An
                opinion of McKee Nelson LLP, special U.S. counsel to the Co-Issuers, and Orrick,
                Herrington & Sutcliffe LLP, counsel to the Portfolio Manager, including 10b-5 letter,
                dated the Closing Date, substantially in the forms of Exhibit C and Exhibit F.

                        (iv)  Issuer's Cayman Counsel Opinion. An opinion of Maples and Calder,
                Cayman Islands counsel to the Issuer, dated the Closing Date, substantially in the form
                of Exhibit D.

                       (v)      Trustee's Counsel Opinion. An opinion of Gardere Wynne Sewell
                LLP, counsel to the Trustee, dated the Closing Date, substantially in the form of Exhibit
                E.

                         (vi)     Officers' Certificates of Co-Issuers Regarding Indenture. An Officer's
                certificate of each of the Co-Issuers stating that, to the best of the Officer's knowledge,

                                 (A)      the Applicable Issuer is not in default under this Indenture and
                        that the issuance of the Securities applied for by it will not result in a default or
                        a breach of, or be a default under, its organizational documents, any indenture
                        or other agreement or instrument to which it is a party or by which it is bound,
                        or any order of any court or administrative agency entered in any Proceeding to
                        which it is a party or by which it may be bound or to which it may be subject;

                                (B)     all conditions precedent in this Indenture relating to the
                        authentication and delivery of the Securities have been complied with; and

                                 (C)      all expenses due or accrued with respect to the Offering or
                        relating to actions taken on or in connection with the Closing Date have been
                        paid or reserves therefor have been made.

                         The Officer's certificate of the Issuer shall also state that, to the best of the
                Officer's knowledge, all of its representations and warranties contained in this Indenture
                are accurate as of the Closing Date.

                        (vii)    Hedge Agreements. Executed copies of the Hedge Agreements being
                entered into on or entered into before the Closing Date, if any.

                      (viii)     Management Agreement. Executed copy of the Management
                Agreement.

                        (ix)     Preference Shares. Copies of executed Preference Share certificates to
                be issued on the Closing Date.




                                                        101
     45824v26

                                                                                                  009727
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 27306/09/21 Page 115 of 304 PageID 12600
Case 3:21-cv-00538-N Document 26-36 Filed


                        (x)    Preference Share Documents. An executed counterpart of each of the
                Preference Share Documents.

                       (xi)    Collateral Administration Agreement. Executed copy of the Collateral
                Administration Agreement.

                        (xii) Insurance Documents. An executed counterpart of each of the
                Insurance Documents

                        (xiii) Grant of Collateral Obligations. Evidence of the Grant pursuant to the
                Granting Clauses of this Indenture of all of the Issuer's interest in the Collateral
                Obligations and the Treasury Strip pledged to the Trustee for inclusion in the Collateral
                and the Class 1 Collateral, as applicable, on the Closing Date and Delivery of the
                Collateral Obligations (including any promissory notes and all other Underlying
                Instruments related to them to the extent received by the Issuer) and the Treasury Strip
                to the Trustee or the Custodian as contemplated by Section 3.2.

                        (xiv) Certificate of the Portfolio Manager. A certificate of an Authorized
                Officer of the Portfolio Manager, dated as of the Closing Date, to the effect that, to the
                best knowledge of the Portfolio Manager, in the case of each Collateral Obligation
                pledged to the Trustee for inclusion in the Collateral, as the case may be, on the Closing
                Date and immediately before the delivery of the Collateral Obligation on the Closing
                Date:

                                 (A)     the "row/column combination" of the table appearing in the
                        definition of "Ratings Matrix" selected by the Portfolio Manager on the Closing
                        Date;

                               (B)     the information with respect to the Collateral Obligation in the
                        Schedule of Collateral Obligations is correct; and

                                 (C)     the Collateral Obligation satisfies the requirements of the
                        definition of "Collateral Obligation" and of Section 3.1(xxi)(B);

                        (xv)     Rating Letters. An Officer's certificate of the Issuer to the effect that
                attached is an accurate copy of a letter signed by each Rating Agency and confirming
                that each Class of Securities rated by the Rating Agency has been assigned the
                applicable Initial Rating and that the ratings are in full force on the Closing Date.

                        (xvi)    Accounts. Evidence that each of the Accounts has been established.

                        (xvii) Issuer Order for Deposit of Funds into Accounts. An Issuer Order
                signed in the name of the Issuer by an Authorized Officer of the Issuer, dated as of the
                Closing Date, authorizing the deposit of approximately U.S.$276,000,000 into the
                Collection Account for use pursuant to Section 7.19, the deposit of approximately
                U.S.$18,300,000 into the Closing Date Expense Account for use pursuant to Section
                10.3(g) and the deposit of approximately U.S.$2,000,000 into the Interest Reserve
                Account for use pursuant to Section 10.3(i).




                                                        102
     45824v26

                                                                                                  009728
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 27306/09/21 Page 116 of 304 PageID 12601
Case 3:21-cv-00538-N Document 26-36 Filed


                        (xviii) Irish Listing. An Officer's certificate of the Issuer to the effect that
                application has been made to the Irish Stock Exchange to admit the Securities to the
                Daily Official List.

                         (xix) Issuer Order for Authentication of Securities. An Issuer Order signed
                in the name of the Issuer by an Authorized Officer of the Issuer, dated as of the Closing
                Date, directing the Trustee to authenticate the Securities in the amounts, in the
                registered names, and with the CUSIP numbers in the Issuer Order.

                         (xx)     Accountants' Certificate. An Accountants' Certificate (A) confirming
                the information with respect to each Collateral Obligation on the Schedule of Collateral
                Obligations attached as Schedule 1, (B) confirming that the Aggregate Principal
                Balance of the Collateral Obligations that the Issuer has committed to purchase in
                accordance with customary settlement procedures in the relevant markets, is at least
                U.S.$497,250,000, that each Concentration Limitation is satisfied taking into account
                all of the Collateral Obligations acquired as of the Closing Date (including binding
                agreements to purchase Collateral Obligations in effect on the Closing Date), that the
                Weighted Average Spread Test is satisfied as of the Closing Date, that the Weighted
                Average Rating Factor Test is satisfied as of the Closing Date, that the Weighted
                Average Life Test is satisfied as of the Closing Date, that each Overcollateralization
                Test is satisfied as of the Closing Date, that the Weighted Average Moody's Recovery
                Rate Test is satisfied as of the Closing Date, that the Weighted Average S&P Recovery
                Rate Test is satisfied as of the Closing Date and that the Weighted Average Fixed Rate
                Coupon Test is satisfied as of the Closing Date and a calculation of the Diversity Score,
                (C) specifying the procedures undertaken by them to review data and computations
                relating to this Section 3.1(xx) and (D) confirming the weighted average purchase price
                of the Collateral Obligations.

                        (xxi) Certificate of the Issuer Regarding Collateral. A certificate of an
                Authorized Officer of the Issuer, dated as of the Closing Date, to the effect that, to the
                knowledge of the Issuer, in the case of each Collateral Obligation pledged to the
                Trustee for inclusion in the Collateral, as the case may be, on the Closing Date and
                immediately before the delivery of the Collateral Obligation on the Closing Date:

                                 (A)      the Issuer is the owner of the Collateral Obligation free of any
                        liens, claims, or encumbrances of any nature whatsoever except for those that
                        are being released on the Closing Date and except for those Granted pursuant to
                        or permitted by this Indenture;

                                (B)     the Issuer has acquired its ownership in the Collateral
                        Obligation in good faith without notice of any adverse claim, except as
                        described in paragraph (A) above;

                                 (C)      the Issuer has not assigned, pledged, or otherwise encumbered
                        any interest in the Collateral Obligation (or, if any interest in the Collateral
                        Obligation has been assigned, pledged, or otherwise encumbered, it has been
                        released before the Closing Date or is being released on the Closing Date) other
                        than interests Granted pursuant to or permitted by this Indenture;

                                (D)     the Issuer has full right to Grant a security interest in and
                        assign and pledge the Collateral Obligation to the Trustee;

                                                        103
     45824v26

                                                                                                 009729
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 27306/09/21 Page 117 of 304 PageID 12602
Case 3:21-cv-00538-N Document 26-36 Filed


                                (E)      upon Grant by the Issuer, the Trustee has a first priority
                        perfected security interest in the Collateral Obligations and the other Collateral;
                        and

                                 (F)     based solely on the Accountant's Certificate set forth in clause
                        (xx) above, the weighted average purchase price of the Collateral Obligations in
                        the Portfolio as of the Closing Date is at least 90% of the aggregate par amount
                        thereof.

                        (xxii) Certificate of the Issuer Regarding Important Section 3(c)(7) Reminder
                Notice. A certificate of an Authorized Officer of the Issuer, dated as of the Closing
                Date, to the effect that, on or prior to the Closing Date the Issuer provided to the
                Depository the Important Section 3(c)(7) Reminder Notice, substantially in the form of
                Exhibit H-2.

                        (xxiii) Other Documents. Any other documents the Trustee reasonably
                requires. Nothing in this clause (xxiii) shall imply or impose a duty on the part of the
                Trustee to require any other documents.

     Section 3.2.       Custodianship; Delivery of Collateral Obligations and Eligible Investments.

              (a)      The Portfolio Manager, on behalf of the Issuer, shall deliver or cause to be
     delivered to a custodian appointed by the Issuer, which shall be a Securities Intermediary (the
     "Custodian"), all Collateral in accordance with the definition of "Deliver." Initially, the
     Custodian shall be JPMorgan Chase Bank, National Association. Any successor custodian shall
     be a state or national bank or trust company that is not an Affiliate of the Issuer or the Co-Issuer
     and has capital and surplus of at least U.S.$200,000,000 and is a Securities Intermediary.
     Subject to the limited right to relocate Pledged Obligations as provided in Section 7.5(b), the
     Trustee shall hold all Collateral Obligations, Eligible Investments, other investments purchased
     in accordance with this Indenture (other than Loans, Participations and general intangibles) and
     Cash in the relevant Account established and maintained pursuant to Article 10, as to which in
     each case the Trustee shall have entered into an agreement with the Custodian substantially in
     the form of Exhibit G providing, inter alia, that the establishment and maintenance of the
     Account shall be governed by the law of the State of New York. Initially, the Custodian for
     each Account shall be JPMorgan Chase Bank, National Association.

              (b)     Each time that the Issuer, or the Portfolio Manager on behalf of the Issuer,
     directs or causes the acquisition of any Collateral Obligation, Eligible Investment, or other
     investments, the Portfolio Manager (on behalf of the Issuer) shall, if the Collateral Obligation,
     Eligible Investment, or other investment is required to be, but has not already been, transferred
     to the relevant Account, cause the Collateral Obligation, Eligible Investment, or other
     investment to be Delivered to the Custodian to be held in the Custodial Account (or in the case
     of any such investment that is not a Collateral Obligation, in the Account in which the funds
     used to purchase the investment are held in accordance with Article 10) for the benefit of the
     Trustee in accordance with this Indenture. The security interest of the Trustee in the funds or
     other property used in connection with the acquisition shall, immediately and without further
     action on the part of the Trustee, be released. The security interest of the Trustee shall
     nevertheless come into existence and continue in the Collateral Obligation, Eligible Investment,
     or other investment so acquired, including all interests of the Issuer in to any contracts related to
     and proceeds of the Collateral Obligations, Eligible Investments, or other investments.


                                                       104
     45824v26

                                                                                                009730
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 27306/09/21 Page 118 of 304 PageID 12603
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 3.3.       Representations as to Collateral.

             (a)      The Issuer hereby represents and warrants to the Secured Parties as to the
     Collateral and to the Holders of the Class 1 Composite Securities as to the Class 1 Collateral as
     follows (which representations are repeated on each day on which the Issuer acquires new
     Collateral or new Class 1 Collateral):

                        (i)      This Indenture creates a valid and continuing security interest (as
                defined in the applicable Uniform Commercial Code) in the Collateral and the Class 1
                Collateral in favor of the Trustee, which security interest is prior to all other liens,
                charges, claims, security interests, mortgages, and other encumbrances, and is
                enforceable as such as against creditors of and purchasers from the Issuer.

                        (ii)     The Issuer has good and marketable title to and is the owner of each
                item of Collateral and Class 1 Collateral free of any liens, claims, or encumbrances of
                any nature whatsoever except for liens (A) that are being released on the Closing Date
                and (B) granted pursuant to or permitted by this Indenture.

                         (iii)   The Issuer has not assigned, pledged, or otherwise encumbered any
                interest in the Collateral or the Class 1 Collateral (or, if any interest in the Collateral or
                the Class 1 Collateral has been assigned, pledged, or otherwise encumbered, it has been
                released before the Closing Date or is being released on the Closing Date) other than
                interests granted pursuant to or permitted by this Indenture.

                        (iv)     The Issuer has full right, and has received all consents and approvals
                required by the related Underlying Instruments, to grant a security interest in its rights
                in the Collateral and the Class 1 Collateral to the Trustee.

                        (v)     Each Collateral Obligation included in the Collateral satisfied the
                requirements of the definition of "Collateral Obligation" as of the date the Issuer
                committed to purchase the same or, in the case of the Warehoused Loans, as of the
                Closing Date.

                         (vi)   All Collateral Obligations, any obligation that at the time of
                acquisition, conversion, or exchange did not satisfy the requirements of a Collateral
                Obligation, and Eligible Investments (other than, in each case, "general intangibles"
                within the meaning of the applicable Uniform Commercial Code) have been and will
                have been credited to one of the Accounts. The securities intermediary for each
                Account has agreed to treat all assets credited to the Accounts as "financial assets"
                within the meaning of the applicable Uniform Commercial Code.

                        (vii)    The Issuer has pledged to the Trustee all of the Issuer's interest in the
                Class 1 Collateral and each Collateral Obligation included in the Collateral pursuant to
                the Granting Clauses of this Indenture and has delivered the Class 1 Collateral and each
                Collateral Obligation (including any promissory note and all its other Underlying
                Instruments to the extent received by the Issuer) to the Trustee or the Custodian as
                contemplated by Section 3.2.

                        (viii) Each of the Class 1 Collateral and the Collateral constitutes "general
                intangibles," "certificated securities," "instruments," "securities entitlements,"
                "uncertificated securities," each within the meaning of the applicable Uniform

                                                         105
     45824v26

                                                                                                   009731
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 27306/09/21 Page 119 of 304 PageID 12604
Case 3:21-cv-00538-N Document 26-36 Filed


                Commercial Code, or any other category of collateral under the applicable Uniform
                Commercial Code as to which the Issuer has complied with its obligations under
                Section 3.3(b).

                         (ix)     The Issuer has caused (or will have caused within 10 days following
                the Closing Date) the filing of appropriate financing statements in the proper filing
                offices in the appropriate jurisdictions under applicable law to perfect the security
                interest in the portion of the Collateral and the Class 1 Collateral pledged to the Trustee
                under this Indenture that may be perfected by the filing of financing statements.

                         (x)      The Issuer has not authorized the filing of and is not aware of any
                financing statements against the Issuer that include a description of collateral covering
                the Collateral or the Class 1 Collateral other than any financing statement (A) relating
                to the security interest granted to the Trustee under this Indenture, (B) that has been
                terminated, or (C) that names the Trustee as the secured party. On the date of this
                Indenture, the Issuer is not aware of any judgment or Pension Benefit Guaranty
                Corporation or tax lien filings against the Issuer.

                         (xi)     The Issuer has delivered to the Trustee a fully executed agreement
                pursuant to which the securities intermediary for each Account has agreed to comply
                with all instructions originated by the Trustee relating to the Account without further
                consent by the Issuer.

                        (xii)    All original executed copies of each "instrument" (as defined in each
                applicable Uniform Commercial Code) that are or evidence the Collateral or the Class 1
                Collateral have been delivered to the Custodian, to the extent received by the Issuer.
                The Issuer has received a written acknowledgment from the Custodian that the
                Custodian is holding all the instruments delivered to it that are or evidence the
                Collateral or the Class 1 Collateral solely on behalf and for the benefit of the Trustee.
                None of the instruments that are or evidence the Collateral or the Class 1 Collateral has
                any marks or notations indicating that they are then pledged or otherwise assigned to
                any person other than the Trustee.

                        (xiii) The Accounts are not in the name of any person other than the Issuer or
                the Trustee. The Issuer has not consented to the securities intermediary of any Account
                to comply with instructions of any person other than the Trustee.

                         (xiv) All "certificated securities" (as defined in each applicable Uniform
                Commercial Code) that are or evidence the Collateral or the Class 1 Collateral have
                been delivered to the Custodian, to the extent received by the Issuer, registered in the
                name of the Custodian or indorsed to the Custodian. The Issuer has received a written
                acknowledgment from the Custodian that the Custodian is holding all the certificated
                securities delivered to it that are or evidence the Collateral or the Class 1 Collateral
                solely on behalf and for the benefit of the Trustee.

                        (xv)     The Issuer has caused all "uncertificated securities" (as defined in each
                applicable Uniform Commercial Code) that are or evidence the Collateral or the Class 1
                Collateral to be registered in the name of the Custodian.

                        (xvi) Upon grant by the Issuer, the Trustee has a first priority perfected
                security interest in the Collateral and the Class 1 Collateral.

                                                       106
     45824v26

                                                                                                 009732
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 27306/09/21 Page 120 of 304 PageID 12605
Case 3:21-cv-00538-N Document 26-36 Filed


              (b)      If the Issuer acquires Collateral or Class 1 Collateral that is not "general
     intangibles," "certificated securities," "instruments," "securities entitlements," "uncertificated
     securities," each within the meaning of the applicable Uniform Commercial Code, or another
     category of collateral under the applicable Uniform Commercial Code as to which the Issuer has
     complied with its obligations under this Section 3.3(b), then on or before the date on which the
     Issuer acquires the Collateral or the Class 1 Collateral, the Issuer (or the Portfolio Manager on
     behalf of the Issuer) shall notify S&P and the Trustee (for the benefit of the Secured Parties) of
     its acquisition or intended acquisition of the Collateral or the Class 1 Collateral and the Issuer
     shall represent to S&P and to the Trustee (for the benefit of the Secured Parties) as to the
     category of the Collateral or the Class 1 Collateral under the applicable Uniform Commercial
     Code and shall make any further representations as to the perfection and priority of the security
     interest in the Collateral Granted under this Indenture acceptable to S&P.

                                                  ARTICLE 4

                                       SATISFACTION AND DISCHARGE

     Section 4.1.       Satisfaction and Discharge of Indenture.

             This Indenture shall be discharged and shall cease to be of further effect with respect to
     the Notes, the Composite Securities, the Class 1 Collateral and the Collateral except as to:

                        (i)     rights of registration of transfer and exchange,

                        (ii)    substitution of mutilated, destroyed, lost, or stolen Securities,

                         (iii)    rights of Holders of the Notes to receive payments of principal and
                interest on, or other amounts (including without limitation Extension Bonus Payments)
                owing in respect of, the Notes as provided in this Indenture, rights of Holders of the
                Class 1 Composite Securities to receive distributions with respect to the Class 1
                Component as provided herein and rights of the Insurer to receive any such payments of
                principal and interest pursuant to Section 16.5,

                         (iv)    the rights, indemnities, and immunities of the Trustee under this
                Indenture and the obligations of the Trustee under Section 7.3 of this Indenture with
                respect to the holding and paying of unclaimed funds,

                        (v)     for so long as any Preference Shares remain Outstanding, any
                provisions hereof conferring any rights or remedies upon the Holders of the Preference
                Shares or the Preference Shares Paying Agent on behalf of the Holders of the
                Preference Shares, including but not limited to, the provisions of Articles 7, 8, 10, 11,
                12, 14 and 15,

                        (vi)    for so long as any Preference Shares remain Outstanding, the
                provisions of Articles 10, 11 and 12 relating to the acquisition, retention, disbursement
                and reinvestment of Collateral,

                         (vi)    the rights, obligations, and immunities of the Portfolio Manager under
                this Indenture and under the Management Agreement,



                                                       107
     45824v26

                                                                                                    009733
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 27306/09/21 Page 121 of 304 PageID 12606
Case 3:21-cv-00538-N Document 26-36 Filed


                        (vii)   the rights, obligations, and immunities of the Insurer under this
                Indenture and under the Insurance Agreement, and

                         (viii) the rights of Holders of the Notes as beneficiaries of this Indenture with
                respect to the property deposited with the Trustee and payable to any of them and the
                rights of the Holders of the Class 1 Composite Securities as beneficiaries of this
                Indenture with respect to the Class 1 Collateral (and the Trustee, on demand of and at
                the expense of the Issuer, shall execute proper instruments acknowledging satisfaction
                and discharge of this Indenture),

     when:

                (a)     either:

                          (i)     all Securities theretofore authenticated and delivered to Noteholders
                and Composite Securityholders (other than (A) Securities that have been destroyed,
                lost, or stolen and which have been replaced or paid as provided in Section 2.7 and (B)
                Notes for whose payment money has theretofore irrevocably been deposited in trust and
                thereafter repaid to the Issuer or discharged from the trust, as provided in Section 7.3),
                have been delivered to the Trustee for cancellation; or

                        (ii)      all Securities not theretofore delivered to the Trustee for cancellation

                                  (A)     have become payable, or

                                  (B)     will become payable at their Stated Maturity within one year,
                        or

                                (C)     are to be called for redemption pursuant to Article 9 under an
                        arrangement satisfactory to the Trustee for the giving of notice of redemption
                        by the Applicable Issuers pursuant to Section 9.3,

                and the Issuer has irrevocably deposited with the Trustee, in trust for payment of the
                principal and interest on the Securities, Cash or non-callable obligations of the United
                States of America. The Treasury Strip is the obligation that must be deposited and held
                in a segregated trust account with respect to the Class 1 Component, and when
                distribution is required, will be distributed in kind in complete satisfaction of all
                obligations to the Holders of the Class 1 Composite Securities for payment on their
                interest in the Class 1 Component (and the Class 1 Component shall not be entitled to
                any of the proceeds of any of the other obligations). The obligations deposited under
                Section 4.1(a)(ii) with respect to the other Securities must be entitled to the full faith
                and credit of the United States of America or be debt obligations that are rated "Aaa" by
                Moody's and "AAA" by S&P, in an amount sufficient, as verified by a firm of
                Independent certified public accountants that are nationally recognized, to pay and
                discharge the entire indebtedness on the Securities not theretofore delivered to the
                Trustee for cancellation, for principal and interest to the date of the deposit (in the case
                of Securities that have become payable), or to the respective Stated Maturity or the
                respective Redemption Date, as the case may be, and the Issuer shall have Granted to
                the Trustee a valid perfected security interest in the Eligible Investment that is of first
                priority, free of any adverse claim, and shall have furnished an Opinion of Counsel with
                respect thereto. Section 4.1(a)(ii) shall not apply if an election to act in accordance with

                                                        108
     45824v26

                                                                                                  009734
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 27306/09/21 Page 122 of 304 PageID 12607
Case 3:21-cv-00538-N Document 26-36 Filed


                Section 5.5(a) has been made and not rescinded. In addition, the Issuer shall cause
                delivery to the Trustee of an Opinion of Counsel of Independent U.S. tax counsel of
                nationally recognized standing in the United States experienced in such matters to the
                effect that the Holders of Notes would recognize no income, gain or loss for U.S.
                federal income tax purposes as a result of the deposit and satisfaction and discharge of
                this Indenture;

              (b)   the Issuer has paid all other sums then payable under this Indenture and the
     Insurance Agreement by the Issuer and no other amounts are scheduled to be payable by the
     Issuer; and

              (c)      the Co-Issuers have delivered to the Trustee Officer's certificates and an
     Opinion of Counsel, each stating that all conditions precedent in this Indenture provided for
     relating to the satisfaction and discharge of this Indenture have been complied with.

              Notwithstanding the satisfaction and discharge of this Indenture, the rights and
     obligations of the Co-Issuers, the Trustee, the Portfolio Manager, the Insurer, and, if applicable,
     the Noteholders and the Composite Securityholders, as the case may be, under Sections 2.8, 4.2,
     5.4(d), 5.9, 5.18, 6.6, 6.7, 7.1, 7.3, 13.1, and 14.14 shall survive.

     Section 4.2.       Application of Trust Money.

              All monies deposited with the Trustee pursuant to Section 4.1 shall be held in trust for
     the person entitled to it and applied by the Trustee in accordance with the Securities and this
     Indenture, including the Priority of Payments, to the payment of principal and interest, either
     directly or through any Paying Agent, as the Trustee may determine. The money shall be held
     in a segregated non-interest bearing trust account identified as being held in trust for the benefit
     of the Secured Parties.

     Section 4.3.       Repayment of Monies Held by Paying Agent.

              In connection with the satisfaction and discharge of this Indenture with respect to the
     Securities, all monies then held by any Paying Agent other than the Trustee under this Indenture
     shall, upon demand of the Co-Issuers, be paid to the Trustee to be held and applied pursuant to
     Section 7.3 and in accordance with the Priority of Payments and thereupon the Paying Agent
     shall be released from all further liability with respect to the monies.

                                                 ARTICLE 5

                                                   REMEDIES

     Section 5.1.       Events of Default.

             "Event of Default," wherever used in this Indenture, means any one of the following
     events whatever the reason:

             (a)      a default for four Business Days in the payment of any interest on any Class of
     Notes (determined without giving effect to any payments made under the Policy) that is
     currently part of the Controlling Class when it becomes payable (or in the case of a default in
     payment due to an administrative error or omission by the Trustee, the Irish Listing and Paying
     Agent or the Indenture Registrar, after seven Business Days);

                                                      109
     45824v26

                                                                                               009735
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 27306/09/21 Page 123 of 304 PageID 12608
Case 3:21-cv-00538-N Document 26-36 Filed


             (b)     a default in the payment of principal of any Note (and any Make-Whole
     Premium, if applicable) (determined without giving effect to any payments made under the
     Policy) or any distribution with respect to the Class 1 Component under Section 11.2, when the
     same becomes payable, at its Stated Maturity or on the Redemption Date;

            (c)     the failure on any Payment Date to disburse amounts available in the Payment
     Account in accordance with the Priority of Payments and the failure continues for 3 Business
     Days;

             (d)     on any Measurement Date for so long as any Senior Class A Notes or Class A-2
     Notes are Outstanding, the Overcollateralization Ratio Numerator is less than 102% of the
     Aggregate Outstanding Amount of the Senior Class A Notes and the Class A-2 Notes;

           (e)     either of the Co-Issuers or the pool of Collateral becomes an investment
     company under the 1940 Act;

              (f)      breach of any other covenant or other agreement of the Issuer or the Co-Issuer
     in this Indenture (other than any failure to satisfy any of the Collateral Quality Tests, any of the
     Concentration Limitations, any of the Coverage Tests, the Reinvestment Overcollateralization
     Test, or other covenants or agreements for which a specific remedy has been provided in this
     Section 5.1) in any material respect, or the failure of any representation or warranty of the Issuer
     or the Co-Issuer in this Indenture or in any certificate or other writing delivered pursuant
     thereto, or in connection therewith, to be correct in any material respect when made, and the
     breach or failure continues for 30 days after either of the Co-Issuers has actual knowledge of it
     or after notice to the Issuer, the Co-Issuer, and the Portfolio Manager by the Trustee or to the
     Issuer, the Co-Issuer, the Portfolio Manager, and the Trustee by the Holders of at least 25% of
     the Aggregate Outstanding Amount of the Controlling Class by registered or certified mail or
     overnight courier specifying the breach or failure and requiring it to be remedied and stating
     that the notice is a "Notice of Default" under this Indenture;

              (g)     the entry of a decree or order by a court having competent jurisdiction
     adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed a
     petition seeking reorganization, arrangement, adjustment, or composition of the Issuer or the
     Co-Issuer under the Bankruptcy Law or any other applicable law, or appointing a receiver,
     liquidator, assignee, or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of
     any substantial part of its property, or ordering the winding up or liquidation of its affairs, and if
     the decree or order remains unstayed and in effect for 45 consecutive days;

              (h)      the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings
     to have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent, or the
     consent by the shareholders of the Issuer or the Co-Issuer to the institution of bankruptcy or
     insolvency Proceedings against the Issuer or Co-Issuer, or the filing by the Issuer or the Co-
     Issuer of a petition or answer or consent seeking reorganization or relief under the Bankruptcy
     Law or any other similar applicable law, or the consent by the Issuer or the Co-Issuer to the
     filing of any such petition or to the appointment of a receiver, liquidator, assignee, trustee, or
     sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any substantial part of
     its property, or the making by the Issuer or the Co-Issuer of an assignment for the benefit of
     creditors, or the admission by the Issuer or the Co-Issuer in writing of its inability to pay its
     debts generally as they become due, or the taking of any action by the Issuer or the Co-Issuer in
     furtherance of any such action;


                                                      110
     45824v26

                                                                                                009736
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 27306/09/21 Page 124 of 304 PageID 12609
Case 3:21-cv-00538-N Document 26-36 Filed


             (i)      one or more final judgments is rendered against the Issuer or the Co-Issuer that
     exceed in the aggregate U.S.$2,000,000 (or any lesser amount specified by any Rating Agency)
     and that remain unstayed, undischarged, and unsatisfied for 30 days after the judgments become
     nonappealable, unless adequate funds have been reserved or set aside for their payment, and
     unless (except as otherwise specified in writing by each Rating Agency) the Rating Condition
     with respect to each Rating Agency is satisfied with respect thereon; or

           (j)          the occurrence of an "Event of Default" under (and defined in) the Insurance
     Agreement.

     Section 5.2.       Acceleration of Maturity; Rescission and Annulment.

              (a)      If an Event of Default is continuing (other than (i) an Event of Default specified
     in Section 5.1(e), (g) or (h) or (ii) an Event of Default with respect to the Class 1 Component
     under Section 5.1(b)), the Trustee may, and upon the written direction of a Majority of the
     Controlling Class shall, declare the principal of all the Notes and the Class 1 Component to be
     immediately payable (and the Class 1 Composite Security Rated Balance shall become
     immediately payable) by notice to the Applicable Issuers, and upon that declaration the unpaid
     principal of all the Notes, together with all its accrued and unpaid interest (and any applicable
     Defaulted Interest Charge), and other amounts payable under this Indenture, shall become
     immediately payable. The Reinvestment Period shall terminate upon a declaration of
     acceleration (subject to re-commencement pursuant to Section 5.2(b)). If an Event of Default
     specified in Section 5.1(e), (g) or (h) occurs, all unpaid principal, together with all its accrued
     and unpaid interest (and any applicable Defaulted Interest Charge), of all the Notes and the
     Class 1 Component, and other amounts payable under this Indenture, shall automatically
     become payable (and the Class 1 Composite Security Rated Balance shall become immediately
     payable) without any declaration or other act on the part of the Trustee or any Noteholder and
     the Reinvestment Period shall terminate automatically (subject to re-commencement pursuant to
     Section 5.2(b)). If an Event of Default occurs with respect to the Class 1 Component under
     Section 5.1(b), a Majority of the Holders of the Class 1 Composite Securities may declare the
     Class 1 Component immediately payable by notice to the Issuer and the Class 1 Composite
     Security Rated Balance shall become immediately payable. Payment of the Class 1 Composite
     Security Rated Balance when made shall be made to the Holders of the Class 1 Components as
     a distribution in kind of a pro rata share (based on the Class 1 Composite Security Rated
     Balance) of each item of the Class 1 Collateral.

             (b)      At any time after the declaration of acceleration of maturity has been made and
     before a judgment or decree for payment of the money due has been obtained by the Trustee, a
     Majority of the Controlling Class (or a Majority of the Holders of the Class 1 Composite
     Securities solely in respect of the acceleration of the Class 1 Component by the Majority of the
     Class 1 Component) by written notice to the Issuer, the Trustee and the Preference Shares
     Paying Agent, may rescind the declaration and its consequences if:

                       (i)       The Issuer or the Co-Issuer has paid or deposited with the Trustee a
                sum sufficient to pay:

                                (A)      all unpaid installments of interest and principal on the Notes
                        then due or, in the case of acceleration of the Class 1 Component by the
                        Majority of the Class 1 Component, all distributions with respect to the Class 1
                        Component under Section 11.2 (other than as a result of the acceleration);


                                                      111
     45824v26

                                                                                               009737
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 27306/09/21 Page 125 of 304 PageID 12610
Case 3:21-cv-00538-N Document 26-36 Filed


                                (B)     to the extent that payment of the interest is lawful, interest on
                        any Deferred Interest and Defaulted Interest at the Applicable Note Interest
                        Rate or Default Interest Rate, as applicable;

                                 (C)     all unpaid Accrued Insurance Liabilities and unpaid Premium;

                                (D)    all Administrative Expenses of the Co-Issuers and other sums
                        paid or advanced by the Trustee under this Indenture;

                                 (E)     all unpaid Senior Management Fees; and

                                 (F)     all amounts then payable to any Hedge Counterparty; and

                         (ii)    The Trustee has determined that all Events of Default, other than the
                nonpayment of the interest on or principal of the Notes or, in the case of acceleration of
                the Class 1 Component by the Majority of the Class 1 Component, nonpayment of
                distributions with respect to the Class 1 Component under Section 11.2 that have
                become due solely by the acceleration, have been (A) cured, and a Majority of the
                Controlling Class (or a Majority of the Holders of the Class 1 Composite Securities
                solely in respect of the acceleration of the Class 1 Component) by written notice to the
                Trustee has agreed with that determination, or (B) waived as provided in Section 5.14.

                If a declaration of acceleration is rescinded as described above:

                         (x)     the Reinvestment Period, if terminated by the declaration, shall re-
                commence on the date of the rescission (unless the Reinvestment Period would have
                otherwise terminated before that date pursuant to clauses (i), (ii), or (iii) of its
                definition); and

                         (y)      the Trustee shall preserve the Collateral and the Class 1 Collateral in
                accordance with this Indenture. If the preservation of the Collateral or the Class 1
                Collateral is rescinded pursuant to Section 5.5, the Notes and the Class 1 Component
                may again be accelerated pursuant to Section 5.2(a), notwithstanding any previous
                rescission of a declaration of acceleration pursuant to this Section 5.2(b)).

                No rescission shall affect any subsequent Default or impair any right resulting from the
     Default.

             (c)      Notwithstanding anything in this Section 5.2 to the contrary, the Notes will not
     be subject to acceleration by the Trustee, a Majority of the Controlling Class, or any other
     Holders solely as a result of the failure to pay any amount due on Notes that are not of the
     Controlling Class.

     Section 5.3.       Collection of Indebtedness and Suits for Enforcement by Trustee.

              The Applicable Issuers covenant that if a default occurs in the payment of any principal
     of or interest when payable on any Note (determined without giving effect to any payments
     made under the Policy) or the Class 1 Component, upon demand of the Trustee or the Holder of
     any affected Note or Class 1 Composite Securities, the Applicable Issuers shall pay to the
     Trustee, for the benefit of the Holder of the Note or the Class 1 Composite Securities, the whole
     amount then payable on the Note or the Class 1 Component for principal and interest with

                                                       112
     45824v26

                                                                                                 009738
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 27306/09/21 Page 126 of 304 PageID 12611
Case 3:21-cv-00538-N Document 26-36 Filed


     interest on the overdue principal and, to the extent that payments of the interest shall be legally
     enforceable, on overdue installments of interest and all other amounts owing to the Holders of
     the Securities and the Insurer under this Indenture and the Insurance Agreement, at the
     Applicable Note Interest Rate or Default Interest Rate, as applicable, and, in addition, an
     amount sufficient to cover the costs and expenses of collection, including the reasonable
     compensation, expenses, disbursements, and advances of the Trustee and the Holders and their
     agents and counsel.

             If the Issuer or the Co-Issuer fails to pay those amounts immediately on demand, the
     Trustee, in its own name and as Trustee of an express trust, may, and shall at the direction of a
     Majority of the Controlling Class, institute a Proceeding for the collection of the sums due, may
     prosecute the Proceeding to judgment or final decree, and may enforce the same against the
     Applicable Issuers or any other obligor on the Notes or the Class 1 Component and collect the
     monies determined to be payable in the manner provided by law out of the Collateral.

              If an Event of Default is continuing, the Trustee may, and shall upon written direction
     of a Majority of the Controlling Class, proceed to protect and enforce its rights and the rights of
     the Holders of the Securities by any appropriate Proceedings as is deemed most effective (if no
     direction is received by the Trustee) or as the Trustee may be directed by a Majority of the
     Controlling Class, to protect and enforce the rights of the Trustee and the Holders of the
     Securities, whether for the specific enforcement of any agreement in this Indenture or in aid of
     the exercise of any power granted in this Indenture, or to enforce any other proper remedy or
     legal or equitable right vested in the Trustee by this Indenture or by law. The reasonable
     compensation, costs, expenses, disbursements and advances incurred or paid by the Trustee and
     its agents and counsel, in connection with such Proceeding, including, without limitation, the
     exercise of any remedies pursuant to Section 5.4, shall be reimbursed to the Trustee pursuant to
     Section 6.7.

              If any Proceedings are pending relating to the Issuer or the Co-Issuer or any other
     obligor on the Notes or the Class 1 Component under the Bankruptcy Law or any other
     applicable bankruptcy, insolvency, or other similar law, or if a receiver, assignee, or trustee in
     bankruptcy or reorganization, liquidator, sequestrator, or similar official has been appointed for
     or taken possession of the Issuer, the Co-Issuer, or their respective property or any other obligor
     on the Notes or its property, or if any other comparable Proceedings are pending relating to the
     Issuer, the Co-Issuer, or other obligor on the Notes or the Class 1 Component, or the creditors or
     property of the Issuer, the Co-Issuer, or other obligor on the Notes, the Trustee, regardless of
     whether the principal of any Notes is then payable by declaration or otherwise and regardless of
     whether the Trustee has made any demand pursuant to this Section 5.3, may, by intervention in
     the Proceedings or otherwise:

              (a)      file and prove claims for the whole amount of principal and interest owing and
     unpaid in respect of the Notes and the Class 1 Component, and file any other papers or
     documents appropriate and take any other appropriate action (including sitting on a committee
     of creditors) to have the claims of the Trustee (including any claim for reasonable compensation
     to the Trustee and each predecessor Trustee, and their respective agents, attorneys, and counsel,
     and for reimbursement of all expenses and liabilities incurred, and all advances made, by the
     Trustee and each predecessor Trustee, except as a result of negligence or bad faith) and of the
     Holders of the Securities allowed in any Proceedings relating to the Issuer, the Co-Issuer, or
     other obligor on the Notes or to the creditors or property of the Issuer, the Co-Issuer, or other
     obligor on the Notes;


                                                     113
     45824v26

                                                                                              009739
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 27306/09/21 Page 127 of 304 PageID 12612
Case 3:21-cv-00538-N Document 26-36 Filed


              (b)     unless prohibited by applicable law, vote on behalf of the Holders of the
     Securities in any election of a trustee or a standby trustee in arrangement, reorganization,
     liquidation, or other bankruptcy or insolvency Proceedings or person performing similar
     functions in comparable Proceedings; and

             (c)      collect and receive any monies or other property payable to or deliverable on
     any such claims, and distribute all amounts received with respect to the claims of the Holders of
     the Securities and of the Trustee on their behalf; and any trustee, receiver or liquidator,
     custodian, or other similar official is authorized by each of the Holders of the Securities to make
     payments to the Trustee, and, if the Trustee consents to making payments directly to the
     Holders of the Securities, to pay to the Trustee amounts sufficient to cover reasonable
     compensation to the Trustee, each predecessor Trustee, and their respective agents, attorneys,
     and counsel, and all other reasonable expenses and liabilities incurred, and all advances made,
     by the Trustee and each predecessor Trustee except as a result of negligence or bad faith.

              Nothing in this Indenture shall authorize the Trustee to authorize or consent to or vote
     for or accept or adopt on behalf of the Holder of any Security, any plan of reorganization,
     arrangement, adjustment, or composition affecting the Securities or any Holder of Securities, or
     to authorize the Trustee to vote on the claim of the Holder of any Security in any Proceeding
     except, as aforesaid, to vote for the election of a trustee in bankruptcy or similar person.

              Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may not sell or
     liquidate the Collateral or the Class 1 Collateral or institute Proceedings in furtherance of the
     sale or liquidation of the Collateral pursuant to this Section 5.3 except according to Section
     5.5(a).

     Section 5.4.       Remedies.

             (a)      If an Event of Default is continuing, and the Notes have been declared payable
     and the declaration and its consequences have not been rescinded, or at any time after the Stated
     Maturity, the Co-Issuers agree that the Trustee may, and shall, upon written direction of a
     Majority of the Controlling Class, to the extent permitted by applicable law, exercise one or
     more of the following rights:

                        (i)     institute Proceedings for the collection of all amounts then payable on
                the Notes or otherwise payable under this Indenture, whether by declaration or
                otherwise, enforce any judgment obtained, and collect from the Collateral any monies
                adjudged due;

                        (ii)    sell or liquidate all or a portion of the Collateral or interests in it, at one
                or more public or private sales called and conducted in any manner permitted by law
                and in accordance with Section 5.17;

                        (iii)    institute Proceedings from time to time for the complete or partial
                foreclosure of this Indenture with respect to the Collateral;

                        (iv)     exercise any remedies of a secured party under the UCC and take any
                other appropriate action to protect and enforce the rights of the Trustee and the Holders
                of the Securities under this Indenture; and

                        (v)      exercise any other rights that may be available at law or in equity;

                                                         114
     45824v26

                                                                                                    009740
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 27306/09/21 Page 128 of 304 PageID 12613
Case 3:21-cv-00538-N Document 26-36 Filed


     except that the Trustee may not sell or liquidate the Collateral or institute Proceedings in
     furtherance of the sale or liquidation of the Collateral pursuant to this Section 5.4 except
     according to Section 5.5(a).

              If an Event of Default is continuing, and the Class 1 Component has been declared
     payable and the declaration and its consequences have not been rescinded, or at any time after
     the Stated Maturity, the Co-Issuers agree that the Trustee may, and shall, upon written direction
     of a Majority of the Class 1 Composite Securities, to the extent permitted by applicable law,
     exercise one or more of the following rights:

                        (i)      institute Proceedings for the collection of all amounts then payable on
                the Class 1 Component or otherwise payable under this Indenture, whether by
                declaration or otherwise, enforce any judgment obtained, and collect from the Class 1
                Collateral any monies adjudged due;

                          (ii)   sell or liquidate all or a portion of the Class 1 Collateral or interests in
                it, at one or more public or private sales called and conducted in any manner permitted
                by law and in accordance with Section 5.17;

                        (iii)    institute Proceedings from time to time for the complete or partial
                foreclosure of this Indenture with respect to the Class 1 Collateral;

                        (iv)     exercise any remedies of a secured party under the UCC and take any
                other appropriate action to protect and enforce the rights of the Trustee and the Holders
                of the Securities under this Indenture; and

                        (v)      exercise any other rights that may be available at law or in equity;

     except that the Trustee may not sell or liquidate the Class 1 Collateral or institute Proceedings in
     furtherance of the sale or liquidation of the Class 1 Collateral pursuant to this Section 5.4 except
     according to Section 5.5(a).

              The Trustee may, but need not, obtain at the Issuer's expense, and rely on an opinion of
     an Independent investment banking firm of national reputation with demonstrated capabilities in
     structuring and distributing securities similar to the Securities, which may be the Initial
     Purchaser, as to the feasibility of any action proposed to be taken in accordance with this
     Section 5.4 and as to the sufficiency of the proceeds and other amounts receivable with respect
     to the Collateral or the Class 1 Collateral to make the required payments of principal of and
     interest on the Securities, which opinion shall be conclusive evidence as to the feasibility or
     sufficiency.

             (b)     If an Event of Default as described in Section 5.1(f) is continuing the Trustee
     may, with the consent of, and shall, at the direction of, the Holders of not less than 25% of the
     Aggregate Outstanding Amount of the Controlling Class, institute a Proceeding solely to
     compel performance of the covenant or agreement or to cure the representation or warranty, the
     breach of which gave rise to the Event of Default under Section 5.1(f), and enforce any
     equitable decree or order arising from the Proceeding.

             (c)     Upon any sale, whether made under the power of sale given under this
     Indenture or by virtue of judicial Proceedings, any Holders or the Portfolio Manager (subject to
     the Management Agreement) may bid for and purchase any part of the Collateral and, upon

                                                         115
     45824v26

                                                                                                   009741
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 27306/09/21 Page 129 of 304 PageID 12614
Case 3:21-cv-00538-N Document 26-36 Filed


     compliance with the terms of sale, may hold, retain, possess, or dispose of the Collateral in its
     or their own absolute right without accountability.

              Upon any sale, whether made under the power of sale given under this Indenture or by
     virtue of judicial Proceedings, the receipt of the Trustee, or of the Officer making a sale under
     judicial Proceedings, shall be a sufficient discharge to the purchasers at any sale for their
     purchase money, and the purchasers shall not be obliged to see to its application.

              Any sale, whether under any power of sale given under this Indenture or by virtue of
     judicial Proceedings, shall bind the Co-Issuers, the Trustee, and the Holders of the Securities,
     shall operate to divest all interest whatsoever, either at law or in equity, of each of them in the
     property sold, and shall be a perpetual bar, both at law and in equity, against each of them and
     their successors and assigns, and against all persons claiming through or under them.

              (d)      Notwithstanding any other provision of this Indenture, none of the Trustee, the
     Secured Parties, or the Holders of the Securities may, before the date that is one year and one
     day (or if longer, any applicable preference period plus one day) after the payment in full of all
     Notes, institute against, or join any other person in instituting against, the Issuer or the Co-
     Issuer any bankruptcy, reorganization, arrangement, insolvency, moratorium, or liquidation
     Proceedings, or other Proceedings under the Bankruptcy Law or any similar laws in any
     jurisdiction. Nothing in this Section 5.4 shall preclude the Trustee or any Secured Party (i) from
     taking any action before the expiration of that period in (A) any case or Proceeding voluntarily
     filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary insolvency Proceeding
     filed or commenced by a person other than a Secured Party, or (ii) from commencing against
     the Issuer or the Co-Issuer or any of its properties any legal action that is not a bankruptcy,
     reorganization, arrangement, insolvency, moratorium, or liquidation Proceeding.

     Section 5.5.       Optional Preservation of Collateral.

              (a)      Notwithstanding anything to the contrary in this Indenture, if an Event of
     Default has occurred and is continuing, the Trustee shall retain the Class 1 Collateral intact,
     collect, and cause the collection of the proceeds of the Class 1 Collateral and make and apply all
     payments and deposits and maintain all accounts in respect of the Class 1 Collateral and the
     Class 1 Components in accordance with Section 11.2 and Article 10 and shall not sell the Class
     1 Collateral in any circumstances unless so directed by all of the Holders of the Class 1
     Composite Securities, in which case the Trustee shall sell the Class 1 Collateral to the buyer
     identified by such Holders of the Class 1 Composite Securities. Notwithstanding anything to
     the contrary in this Indenture, if an Event of Default is continuing, the Trustee shall retain the
     Collateral intact, collect, and cause the collection of the proceeds of the Collateral and make and
     apply all payments and deposits and maintain all accounts in respect of the Collateral and the
     Notes, and any Hedge Agreements (other than amounts received under a Hedge Agreement that
     are used in putting a Replacement Hedge in place), in accordance with the Priority of Payments
     and Article 10 and Article 12 unless:

                         (i)     the Trustee determines that the anticipated net proceeds of a sale or
                liquidation of the Collateral would be sufficient to discharge in full the amounts then
                due and unpaid on the Notes for principal and interest (including Defaulted Interest and
                Deferred Interest and any interest on the Defaulted Interest and Deferred Interest), all
                Administrative Expenses, all other amounts (if any) then payable to the Hedge
                Counterparty by the Issuer (including any applicable termination payments) net of all
                amounts then payable to the Issuer by the Hedge Counterparty, all amounts owing by

                                                      116
     45824v26

                                                                                               009742
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 27306/09/21 Page 130 of 304 PageID 12615
Case 3:21-cv-00538-N Document 26-36 Filed


                the Issuer to the Insurer under the Insurance Agreement, and all other amounts then
                payable under clause (3) of Section 11.1(a)(i) and a Majority of the Controlling Class
                agrees with that determination; or

                         (ii)     the Holders of a Super Majority of each of the Senior Class A Notes,
                the Class A-2 Notes, the Class A-3 Notes, the Class B Notes and the Class C Notes
                direct the sale and liquidation of the Collateral; provided, however, if an Event of
                Default specified in 5.1(d) occurs and if the Insurer is the Controlling Class, the Insurer
                shall have the sole right to direct the sale and liquidation of the Collateral under this
                clause (ii).

             The Trustee shall give written notice of the retention of the Collateral to the Issuer with
     a copy to the Co-Issuer and the Portfolio Manager. So long as the Event of Default is
     continuing, any retention pursuant to this Section 5.5(a) may be rescinded at any time when the
     conditions specified in clause (i) or (ii) exist.

              (b)     Nothing contained in Section 5.5(a) shall be construed to require the Trustee to
     sell the Collateral if the conditions in clause (i) or (ii) of Section 5.5(a) are not satisfied.
     Nothing contained in Section 5.5(a) shall be construed to require the Trustee to preserve the
     Collateral or the Class 1 Collateral if prohibited by applicable law.

              (c)      In determining whether the condition specified in Section 5.5(a)(i) exists, the
     Trustee shall obtain bid prices with respect to each security contained in the Collateral from two
     nationally recognized dealers (or if there is only one market maker, that market maker and if
     there is no market maker, from a pricing service), at the time making a market in those
     securities, and shall compute the anticipated proceeds of sale or liquidation on the basis of the
     lower of the bid prices for each security. In addition, for the purposes of determining issues
     relating to the valuation of the Collateral, the satisfaction of the conditions specified in this
     Indenture, the execution of a sale or liquidation of the Collateral, and the execution of a sale or
     other liquidation of the Collateral in connection with a determination whether the condition
     specified in Section 5.5(a)(i) exists, the Trustee may retain, at the Issuer's expense, and rely on
     an opinion of an Independent investment banking firm of national reputation, which may be the
     Initial Purchaser.

              The Trustee shall deliver to the Preference Shares Paying Agent (for forwarding to the
     Holders of Preference Shares), the Holders of the Securities, the Co-Issuers, the Insurer, the
     Portfolio Manager and the Hedge Counterparties a report stating the results of any
     determination required pursuant to Section 5.5(a)(i). The Trustee shall make the determinations
     required by Section 5.5(a)(i) after an Event of Default at the request of a Majority of the
     Controlling Class at any time during which the Trustee retains the Collateral pursuant to Section
     5.5(a). The Trustee shall obtain (at the Issuer's expense) a letter of a firm of Independent
     certified public accountants confirming the accuracy of each calculation made by the Trustee
     pursuant to Section 5.5(a)(i) and certifying their conformity to the requirements of this
     Indenture.

             (d)      Notwithstanding anything in this Indenture to the contrary, the Trustee may not,
     and the Holders of the Notes representing the requisite percentage of the Aggregate Outstanding
     Amount of the Notes specified in Section 5.4 or 5.5, may not instruct the Trustee to sell or
     liquidate or (except in connection with the concurrent execution of a Replacement Hedge)
     terminate any Hedge Agreement during the continuance of an Event of Default until all


                                                       117
     45824v26

                                                                                                 009743
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 27306/09/21 Page 131 of 304 PageID 12616
Case 3:21-cv-00538-N Document 26-36 Filed


     Collateral other than the Hedge Agreements has been sold or liquidated and its proceeds applied
     in accordance with this Indenture.

              (e)     Collateral may not be sold or liquidated pursuant to Section 5.5(a)(i) after the
     last date on which the sale or liquidation is permitted under Section 5.5(a)(i) with respect to a
     determination made pursuant to Section 5.5(a)(i) (the last permitted date being determined by
     the Trustee under Section 5.5(a)(i)), unless a new determination is made in accordance with
     Section 5.5(a)(i) and the Collateral is sold or liquidated before the last sale date permitted in
     accordance with the new determination.

     Section 5.6.    Trustee May Enforce Claims Without Possession of Securities.

              All rights of action and claims under this Indenture or under any of the Securities may
     be prosecuted and enforced by the Trustee without the possession of any of the Securities or
     their production in any trial or other Proceeding relating to them, and any Proceeding instituted
     by the Trustee shall be brought in its own name as trustee of an express trust, and any recovery
     of judgment shall be applied as provided in Section 5.7.

              In any Proceedings brought by the Trustee (and any Proceedings involving the
     interpretation of any provision of this Indenture to which the Trustee shall be a party) the
     Trustee shall be held to represent all the Holders of the Securities.

     Section 5.7.    Application of Money Collected.

             Any money collected by the Trustee with respect to the Notes pursuant to this Article 5
     and any money that may then be held or subsequently received by the Trustee with respect to
     the Notes under this Indenture shall be applied, subject to Section 13.1 and in accordance with
     Section 11.1, at the dates fixed by the Trustee.

              Any money collected by the Trustee with respect to the Class 1 Component pursuant to
     this Article 5 and any money that may then be held or subsequently received by the Trustee
     with respect to the Class 1 Component under this Indenture shall be applied in accordance with
     Section 11.2 at the dates fixed by the Trustee.

     Section 5.8.    Limitation on Suits.

             No Holder of any Security shall have any right to institute any Proceedings, judicial or
     otherwise, with respect to this Indenture, or for the appointment of a receiver or trustee, or for
     any other remedy under this Indenture, unless:

             (a)     the Holder has previously given to the Trustee written notice of an Event of
     Default;

              (b)    the Holders of not less than 25% of the Aggregate Outstanding Amount of the
     Controlling Class or, in the case of acceleration of the Class 1 Component by the Majority of
     the Class 1 Component, the Class 1 Components, of the Class 1 Composite Securities shall have
     made written request to the Trustee to institute Proceedings with respect to the Event of Default
     in its own name as Trustee under this Indenture and the Holders have offered to the Trustee
     indemnity satisfactory to it against the expenses and liabilities to be incurred in compliance with
     the request;


                                                    118
     45824v26

                                                                                              009744
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 27306/09/21 Page 132 of 304 PageID 12617
Case 3:21-cv-00538-N Document 26-36 Filed


            (c)      the Trustee for 30 days after its receipt of the notice, request, and offer of
     indemnity has failed to institute a Proceeding; and

             (d)     no direction inconsistent with the written request has been given to the Trustee
     during the 30 day period by a Majority of the Controlling Class or, in the case of acceleration of
     the Class 1 Component by the Majority of the Class 1 Component, the Class 1 Components, of
     the Class 1 Composite Securities.

              No one or more Holders of Securities have any right in any manner whatever by virtue
     of, or by availing of, any provision of this Indenture to affect the rights of any other Holders of
     Securities of the same Class or to obtain or to seek to obtain priority or preference over any
     other Holders of the Securities of the same Class or to enforce any right under this Indenture,
     except in the manner provided in this Indenture and for the equal and ratable benefit of all the
     Holders of Securities of the same Class subject to and in accordance with Section 13.1 and the
     Priority of Payments or Section 11.2, as the case may be.

             If the Trustee receives conflicting or inconsistent requests and indemnity from two or
     more groups of Holders of the Controlling Class, each representing less than a Majority of the
     Controlling Class, the Trustee shall take the action requested by the Holders of the largest
     percentage in Aggregate Outstanding Amount of the Controlling Class, notwithstanding any
     other provisions of this Indenture.

             For the avoidance of doubt, this Section 5.8 shall not limit the right of the Insurer to
     exercise any rights or remedies that the Insurer may have pursuant to Section 16.2.

     Section 5.9.     Unconditional Rights of Holders of Securities.

              Notwithstanding any provision of this Indenture other than this Section 5.9 and Sections
     2.8(i), 5.4(d), and 13.1, (i) the Holder of any Note and a Holder of the Class 1 Composite
     Securities shall have the right, which is absolute and unconditional, to receive payment of the
     principal of and interest on the Note or the Class 1 Component, as the case may be, as it comes
     due in accordance with the Priority of Payments or Section 11.2, as the case may be, and
     Section 13.1, and, subject to Section 5.8, to institute proceedings for the enforcement of any
     such payment, and that right shall not be impaired without the consent of the Holder; and (ii) the
     Insurer shall have the right, which is absolute and unconditional, to receive payment of all
     outstanding Accrued Insurance Liabilities in accordance with the Priority of Payments and
     Section 13.1, and subject to Section 5.8, to institute proceedings for the enforcement of any
     such payment, and that right shall not be impaired without the consent of the Insurer. Holders
     of Notes ranking junior to Notes still Outstanding may not institute proceedings for the
     enforcement of any such payment until no Note ranking senior to their Note remains
     Outstanding, subject to Section 5.8, and shall not be impaired without the consent of any such
     Holder. For so long as any Notes are Outstanding, the Preference Shares Paying Agent shall not
     be entitled to any payment of any amount for payments to the Holders of the Preference Shares
     pursuant to the Preference Shares Documents, to the extent legally permitted, on a claim against
     the Issuer unless there are sufficient funds to pay such amounts to the Preference Shares Paying
     Agent in accordance with the Priority of Payments.

     Section 5.10.    Restoration of Rights and Remedies.

             If the Trustee, the Insurer or the Holder of any Security has instituted any Proceeding to
     enforce any right under this Indenture and the Proceeding has been discontinued or abandoned

                                                     119
     45824v26

                                                                                               009745
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 27306/09/21 Page 133 of 304 PageID 12618
Case 3:21-cv-00538-N Document 26-36 Filed


     for any reason, or has been determined adversely to the Trustee, the Insurer or to the Holder,
     then, subject to any determination in the Proceeding, the Co-Issuers, the Trustee, the Insurer and
     the Holder shall be restored to their former positions under this Indenture, and thereafter all
     rights of the Trustee, the Insurer and the Holder shall continue as though no Proceeding had
     been instituted.

     Section 5.11.      Rights and Remedies Cumulative.

             No right in this Indenture conferred on or reserved to the Trustee, the Insurer or to the
     Holders of Securities is intended to be exclusive of any other right, and every right shall, to the
     extent permitted by law, be cumulative and in addition to every other right given under this
     Indenture or now or hereafter existing at law or in equity or otherwise. The assertion or
     employment of any right under this Indenture, or otherwise, shall not prevent the concurrent
     assertion or employment of any other appropriate right.

     Section 5.12.      Delay or Omission Not Waiver.

             No delay or omission of the Trustee, the Insurer or the Holder of any Security to
     exercise any right accruing upon any Event of Default shall impair the right or be a waiver of
     the Event of Default or an acquiescence in it or of a subsequent Event of Default. Every right
     given by this Article 5 or by law to the Trustee, the Insurer or to the Holders of Securities may
     be exercised from time to time, and as often as deemed expedient, by the Trustee, the Insurer or
     by the applicable Holders.

     Section 5.13.      Control by Majority of the Controlling Class.

             (a)      Notwithstanding any other provision of this Indenture, during the continuance
     of an Event of Default, a Majority of the Controlling Class, with respect to the Notes, or all of
     the Holders of the Class 1 Composite Securities, with respect to acceleration of the Class 1
     Component by the Majority of the Class 1 Component, the Class 1 Components, may institute
     and direct the time, method, and place of conducting any Proceeding for any remedy available
     to the Trustee, or exercising any right of the Trustee with respect to the Notes or the Class 1
     Components, as the case may be, if:

                        (i)      the direction does not conflict with any rule of law or with any express
                provision of this Indenture; and

                        (ii)    the Trustee has been indemnified to its reasonable satisfaction (and the
                Trustee need not take any action that it determines might involve it in liability unless it
                has received an indemnity against the liability).

     Notwithstanding the foregoing, only a Majority of the Controlling Class may direct proceedings
     with respect to remedies specified in Section 5.4(a) or otherwise with respect to the Collateral,
     and only a Majority of the Class 1 Component may direct proceedings with respect to the
     remedies specified in Section 5.4(b) or otherwise with respect to the Class 1 Component.

             (b)      The Trustee may take any other action deemed proper by the Trustee that is not
     inconsistent with a direction under Section 5.13(a). Subject to Section 6.1, the Trustee need not
     take any action that it determines might involve it in liability (unless the Trustee has received an
     indemnity against the liabilities reasonably satisfactory to it) and during the continuance of an
     Event of Default that has not been cured, or waived, the Trustee shall, before receiving

                                                       120
     45824v26

                                                                                                 009746
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 27306/09/21 Page 134 of 304 PageID 12619
Case 3:21-cv-00538-N Document 26-36 Filed


     directions from a Majority of the Controlling Class or all of the Holders of the Class 1
     Components, as the case may be, exercise the rights expressly vested in it by this Indenture and
     use the same degree of care and skill in their exercise with respect to the Event of Default as is
     required by Section 6.1(b).

             (c)      Any direction to the Trustee to undertake a Sale of the Collateral or the Class 1
     Collateral shall be in accordance with Section 5.4 or 5.5.

     Section 5.14.    Waiver of Past Defaults.

             Before a judgment or decree for payment of any money due has been obtained by the
     Trustee, as provided in this Article 5, a Majority of the Controlling Class may on behalf of the
     Holders of all the Notes, with respect to the Notes, or all of the Holders of the Class 1
     Composite Securities, with respect to the Class 1 Components, waive any past Default and its
     consequences, except a Default:

            (a)      in the payment of the principal or Redemption Price of any Note or the Class 1
     Component, as the case may be, or in the payment of interest (including Defaulted Interest,
     Deferred Interest, and any interest on Defaulted Interest or Deferred Interest) on the Notes;

             (b)    with respect to a provision of this Indenture that under Section 8.2 cannot be
     modified or amended without the waiver or consent of the Holder of each Outstanding Note or
     Class 1 Composite Security adversely affected by the modification or amendment;

              (c)    in the payment of amounts due to the Portfolio Manager, the Trustee, the
     Insurer or the Hedge Counterparty, which may only be waived with the consent of the affected
     party; or

                (d)   arising as a result of an Event of Default described in Section 5.1(e), (g) or (h).

              Upon any such waiver, the Default shall cease to exist, and any Event of Default arising
     from it shall be cured, for every purpose of this Indenture, but no such waiver shall extend to
     any subsequent or other Default or impair any right consequent thereto. The Trustee shall
     promptly give written notice of any such waiver to the Portfolio Manager, the Preference Shares
     Paying Agent (for forwarding to the Holders of Preference Shares) and each Holder of
     Securities.

     Section 5.15.    Undertaking for Costs.

              All parties to this Indenture agree, and each Holder of any Note by its acceptance of its
     Note agrees, that in any suit for the enforcement of any right under this Indenture, or in any suit
     against the Trustee or the Portfolio Manager for any action taken or omitted by it as Trustee or
     for any action taken or omitted by the Portfolio Manager, as applicable, any court may in its
     discretion require the filing by any party litigant in the suit of an undertaking to pay the costs of
     the suit, and that the court may in its discretion assess reasonable costs, including reasonable
     attorneys' fees, against any party litigant in the suit, having due regard to the merits and good
     faith of the claims or defenses made by the party litigant. This Section 5.15 shall not apply to
     any suit instituted by the Trustee, the Portfolio Manager or the Insurer, to any suit instituted by
     any Holder, or group of Holders, of Notes holding in the aggregate more than 10% in Aggregate
     Outstanding Amount of the Controlling Class, or to any suit instituted by any Holder of Notes
     for the enforcement of the payment of the principal of or interest on any Note or any other

                                                     121
     45824v26

                                                                                               009747
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 27306/09/21 Page 135 of 304 PageID 12620
Case 3:21-cv-00538-N Document 26-36 Filed


     amount payable under this Indenture after the applicable Stated Maturity (or, in the case of
     redemption, after the applicable Redemption Date).

     Section 5.16.   Waiver of Stay or Extension Laws.

              To the extent that they may lawfully do so, the Co-Issuers covenant that they will not at
     any time insist on, or plead, or in any manner whatsoever claim or take the benefit or advantage
     of, any stay or extension law or any valuation, appraisement, redemption, or marshalling law or
     rights, in each case wherever enacted, now or at any time hereafter in force, that may affect the
     covenants, the performance of, or any remedies under this Indenture. To the extent that they
     may lawfully do so, the Co-Issuers expressly waive all benefit or advantage of any such law or
     rights, and covenant that they shall not delay or impede the execution of any power in this
     Indenture granted to the Trustee or the Holders of the Securities but will permit the execution of
     every power as though the law had not been enacted or rights created.

     Section 5.17.   Sale of Collateral.

              (a)     The power to effect any sale (a "Sale") of any portion of the Collateral or the
     Class 1 Collateral pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or more
     Sales as to any portion of the Collateral or the Class 1 Collateral remaining unsold, but shall
     continue unimpaired until the entire Collateral or the Class 1 Collateral is sold or all amounts
     secured by the Collateral or the Class 1 Collateral have been paid. The Trustee may upon notice
     to the Holders of the Securities and the Preference Shares Paying Agent (for forwarding to the
     Holders of Preference Shares), and shall, at the direction of a Majority of the Controlling Class
     with respect to Collateral and all of the Holders of the Class 1 Composite Securities with respect
     to the Class 1 Component, from time to time postpone any Sale by public announcement made
     at the time and place of the Sale. The Trustee waives its rights to any amount fixed by law as
     compensation for any Sale. The Trustee may deduct the reasonable expenses incurred by it in
     connection with a Sale from its proceeds notwithstanding Section 6.7.

              (b)     The Trustee or the Insurer may bid for and acquire any portion of the Collateral
     or the Class 1 Collateral in connection with a public Sale of the Collateral or the Class 1
     Collateral, and may pay all or part of the purchase price by crediting against amounts owing on
     the Notes in the case of the Collateral or the Class 1 Components in the case of the Class 1
     Collateral or other amounts secured by the Collateral in the case of the Notes or the Class 1
     Collateral in the case of the Class 1 Components all or part of the net proceeds of the Sale after
     deducting the reasonable expenses incurred by the Trustee in connection with the Sale
     notwithstanding Section 6.7. The Securities need not be produced to complete any Sale, or for
     the net proceeds of the Sale to be credited against amounts owing on the Notes in the case of the
     Collateral or the Class 1 Components in the case of the Class 1 Collateral. The Trustee or the
     Insurer may hold, lease, operate, manage, or otherwise deal with any property so acquired in
     any manner permitted by law in accordance with this Indenture.

             (c)     If any portion of the Collateral or the Class 1 Collateral consists of securities
     issued without registration under the Securities Act ("Unregistered Securities"), the Trustee
     may seek an Opinion of Counsel, or, if no Opinion of Counsel can be obtained, seek a no action
     position from the Securities and Exchange Commission or any other relevant federal or state
     regulatory authorities, regarding the legality of a public or private Sale of the Unregistered
     Securities.



                                                    122
     45824v26

                                                                                             009748
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 27306/09/21 Page 136 of 304 PageID 12621
Case 3:21-cv-00538-N Document 26-36 Filed


              (d)      The Trustee shall execute and deliver an appropriate instrument of transfer
     transferring its interest in any portion of the Collateral or the Class 1 Collateral in connection
     with its Sale. In addition, the Trustee is irrevocably appointed the agent and attorney-in-fact of
     the Issuer to transfer its interest in any portion of the Collateral or the Class 1 Collateral in
     connection with its Sale, and to take all action necessary to effect the Sale. No purchaser or
     transferee at a Sale shall be bound to ascertain the Trustee's authority, to inquire into the
     satisfaction of any conditions precedent, or see to the application of any monies.

     Section 5.18.      Action on the Securities.

              The Trustee's right to seek and recover judgment on the Notes, the Class 1 Component
     or under this Indenture shall not be affected by the seeking or obtaining of or application for any
     other relief under or with respect to this Indenture. Neither the lien of this Indenture nor any
     rights or remedies of the Trustee, the Insurer or the Holders of the Securities shall be impaired
     by the recovery of any judgment by the Trustee against the Issuer or by the levy of any
     execution under the judgment on any portion of the Collateral or the Class 1 Collateral or on
     any of the assets of the Issuer or the Co-Issuer.

     Section 5.19.      Direction by the Insurer.

              Notwithstanding anything contained herein to the contrary, if an Event of Default has
     occurred and is continuing, so long as the Insurer is the Controlling Class, the Insurer shall have
     the right (to the exclusion of the Holders of the Insured Notes) to direct the Trustee as to any
     and all remedies to be sought or taken on behalf of the Holders of the Insured Notes under this
     Indenture and the Trustee shall not exercise any such remedies unless directed by the Insurer to
     the extent the Holders of the Insured Notes could control the actions of the Trustee. Each
     Holder of the Insured Notes shall be deemed to have consented to the Insurer's rights hereunder
     with respect to an Event of Default. At such time as there exists and is continuing a Insurer
     Default, the Trustee shall not be bound to continue to comply with any term or condition of this
     Indenture that requires the consent of or approval or direction from the Insurer.

                                                 ARTICLE 6

                                                 THE TRUSTEE

     Section 6.1.       Certain Duties and Responsibilities.

                (a)     Except during the continuance of an Event of Default:

                        (i)      the Trustee undertakes to perform the duties and only the duties
                specifically provided in this Indenture, and no implied covenants or obligations shall be
                read into this Indenture against the Trustee; and

                         (ii)      in the absence of bad faith on its part, the Trustee may conclusively
                rely, as to the truth of the statements and the correctness of the opinions expressed
                therein, on certificates or opinions furnished to the Trustee and conforming to the
                requirements of this Indenture; the Trustee shall examine any certificates or opinions
                that by any provision of this Indenture are specifically required to be furnished to the
                Trustee to determine whether or not they substantially conform on their face to the
                requirements of this Indenture and shall promptly notify the party delivering the same if
                the certificate or opinion does not conform. If a corrected form has not been delivered

                                                      123
     45824v26

                                                                                               009749
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 27306/09/21 Page 137 of 304 PageID 12622
Case 3:21-cv-00538-N Document 26-36 Filed


                to the Trustee within 15 days after the notice from the Trustee, the Trustee shall so
                notify the Holders of the Securities and the Preference Shares Paying Agent (for
                forwarding to the Holders of Preference Shares).

              (b)      If the Trustee has actual knowledge that an Event of Default is continuing, the
     Trustee shall, before the receipt of directions from a Majority of the Controlling Class, exercise
     the rights and powers vested in it by this Indenture, and use the same degree of care and skill in
     its exercise, as a prudent person would use under the circumstances in the conduct of the
     person's own affairs.

               (c)      No provision of this Indenture shall be construed to relieve the Trustee from
     liability for its own negligent action, its own negligent failure to act, or its own willful
     misconduct, except that:

                         (i)      this subsection shall not be construed to limit the effect of subsection
                (a) of this Section 6.1;

                         (ii)    the Trustee shall not be liable for any error of judgment made in good
                faith by a Trust Officer, unless it is proven that the Trustee was negligent in
                ascertaining the pertinent facts;

                         (iii)   the Trustee shall not be liable with respect to any action taken or
                omitted to be taken by it in good faith in accordance with the direction of the Issuer or
                the Co-Issuer or the Portfolio Manager in accordance with this Indenture or a Majority
                (or the other percentage required by this Indenture) of the Controlling Class (or other
                Class if required or permitted by this Indenture) or, with respect to the Class 1
                Component, the Holders of the Class 1 Composite Securities relating to the time,
                method, and place of conducting any Proceeding for any remedy available to the
                Trustee, or exercising any trust or power conferred on the Trustee, under this Indenture;
                and

                          (iv)   no provision of this Indenture shall require the Trustee to expend or
                risk its own funds or otherwise incur any extraordinary financial liability in the
                performance of any of its duties under this Indenture, or in the exercise of any of its
                rights contemplated under this Indenture, if it has reasonable grounds for believing that
                repayment of the funds or indemnity satisfactory to it against the risk or liability is not
                reasonably assured to it; provided that the reasonable costs of performing its ordinary
                services under this Indenture shall not be deemed an "extraordinary financial liability"
                for purposes hereof.

             (d)       For all purposes under this Indenture, the Trustee shall not have notice or
     knowledge of any Insurer Default or Event of Default described in Section 5.1(d) through 5.1(i)
     or any Default described in Section 5.1(e) through 5.1(j) unless a Trust Officer assigned to and
     working in the Corporate Trust Office has actual knowledge of it or unless written notice of any
     event that is in fact the an Event of Default or Default is received by the Trustee at the
     Corporate Trust Office, and the notice references the Notes or the Class 1 Component generally,
     the Issuer, the Co-Issuer, the Collateral, the Class 1 Collateral or this Indenture. For purposes of
     determining the Trustee's responsibility and liability under this Indenture, whenever reference is
     made in this Indenture to an Event of Default or a Default, the reference shall be construed to
     refer only to an Event of Default or Default of which the Trustee has notice as described in this
     Section 6.1.

                                                        124
     45824v26

                                                                                                  009750
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 27306/09/21 Page 138 of 304 PageID 12623
Case 3:21-cv-00538-N Document 26-36 Filed


              (e)      Whether or not therein expressly so provided, every provision of this Indenture
     relating to the conduct or affecting the liability of or affording protection to the Trustee shall be
     subject to this Section 6.1 and Section 6.3.

              Upon written request by the Insurer (so long as it is the Controlling Class), the Trustee
     shall, upon reasonable (but no less than three Business Day's) prior written notice to the Trustee,
     permit any representative of the Insurer, during the Trustee's normal business hours, to examine
     all books of account, records, reports and other papers of the Trustee relating to the Securities,
     to make copies and extracts therefrom (the reasonable out-of-pocket expenses incurred in
     making any such copies or extracts to be reimbursed to the Trustee by the Insurer) and to
     discuss the Trustee's actions, as such actions relate to the Trustee's duties with respect to the
     Securities, with the Trustee's officers and employees responsible for carrying out the Trustee's
     duties with respect to the Securities.

     Section 6.2.       Notice of Default.

             Promptly (and in no event later than five Business Days) after the occurrence of any
     Default known to the Trustee or after any declaration of acceleration has been made or
     delivered to the Trustee pursuant to Section 5.2, the Trustee shall transmit notice of all Defaults
     under this Indenture known to the Trustee, unless the Default has been cured or waived, and of
     the declaration by mail to the Portfolio Manager and the Co-Issuers, each Rating Agency, the
     Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares) and to all
     Holders of Securities, as their names and addresses appear on the Indenture Register, the Irish
     Stock Exchange, for so long as any Class of Securities is listed on the Irish Stock Exchange and
     so long as the rules of the exchange so require, and, upon written request therefor by a
     Beneficial Owner in the form of Exhibit I certifying that it is a Beneficial Owner, to the
     Beneficial Owner (or its designee).

     Section 6.3.       Certain Rights of Trustee.

                Except as otherwise provided in Section 6.1:

             (a)      the Trustee may rely and shall be protected in acting or refraining from acting
     on any resolution, certificate, statement, instrument, opinion, report, notice, request, direction,
     consent, order, note, or other paper or document (including but not limited to any reports
     prepared and delivered under Article 10) believed by it to be genuine and to have been signed or
     presented by the proper party or parties;

             (b)      any request or direction of the Issuer or the Co-Issuer mentioned in this
     Indenture shall be sufficiently evidenced by an Issuer Request or Issuer Order;

                (c)     whenever in the administration of this Indenture the Trustee

                        (i)       deems it desirable that a matter be proved or established before taking,
                suffering, or omitting any action under this Indenture, the Trustee may, in the absence
                of bad faith on its part, rely on an Officer's certificate (unless other evidence is
                specifically prescribed in this Indenture) or

                        (ii)     is required to determine the value of, or any other matter with respect
                to, any Collateral or Class 1 Collateral or funds under this Indenture or the cash flows
                projected to be received therefrom, the Trustee may, in the absence of bad faith on its

                                                       125
     45824v26

                                                                                                009751
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 27306/09/21 Page 139 of 304 PageID 12624
Case 3:21-cv-00538-N Document 26-36 Filed


                part, rely on reports of nationally recognized accountants, investment bankers, or other
                persons qualified to provide the information required to make the determination,
                including nationally recognized dealers in securities of the type being valued and
                securities quotation services;

              (d)     as a condition to taking or omitting to take any action under this Indenture, the
     Trustee may consult with counsel and the advice of the counsel or any Opinion of Counsel shall
     be full and complete authorization and protection with respect to any action taken or omitted by
     it under this Indenture in good faith and in reliance thereon;

              (e)     the Trustee need not exercise any of the rights or powers vested in it by this
     Indenture at the request or direction of the Insurer or any of the Holders of the Securities
     pursuant to this Indenture, unless the Insurer or the Holders have offered to the Trustee security
     or indemnity satisfactory to it against the costs and liabilities that might reasonably be incurred
     by it in compliance with the request or direction;

               (f)      the Trustee need not make any investigation into the facts or matters stated in
     any resolution, certificate, statement, instrument, opinion, report, notice, request, direction,
     consent, order, note, or other paper or document, but the Trustee, in its discretion, may, and
     upon the written direction of a Majority of the Controlling Class or of a Rating Agency shall,
     make any the further inquiry or investigation into the facts or matters that it deems appropriate
     or as it is directed, and the Trustee shall be entitled, on reasonable prior notice to the Co-Issuers
     and the Portfolio Manager, to examine the books and records relating to the Notes, the
     Collateral and the Class 1 Collateral, personally or by agent or attorney, during the Co-Issuers'
     or the Portfolio Manager's normal business hours. The Trustee shall, and shall cause its agents
     to, hold in confidence all such information, except to the extent (i) disclosure may be required
     by law by any regulatory or administrative authority and (ii) that the Trustee, in its sole
     judgment, determines that disclosure is consistent with its obligations under this Indenture;
     provided, however, that the Trustee may disclose on a confidential basis any such information
     to its agents, attorneys and auditors and the Insurer in connection with the performance of its
     responsibilities hereunder;

              (g)     the Trustee may execute any of the trusts or powers under this Indenture or
     perform any duties under this Indenture either directly or by or through agents or attorneys, and
     the Trustee shall not be responsible for any misconduct or negligence on the part of any non-
     Affiliated agent, or non-Affiliated attorney, appointed with due care by it under this Indenture;
     provided that, except with respect to any authentication agent, subcustodian or any agent or
     attorney appointed by the Trustee to comply with applicable law, the Trustee shall not delegate
     its obligations hereunder unless the Trustee shall have received the written consent (or deemed
     consent, as applicable) of the Insurer (so long as it is the Controlling Class) which consent shall
     not be unreasonably withheld; provided that, if the Trustee shall have provided written notice of
     any such proposed delegation to the Insurer and, within five Business Days thereof, the Insurer
     shall not have objected in writing to such delegation the Insurer shall be deemed to have
     consented to such delegation; provided, further, that so long as the Trustee shall have received,
     or shall be deemed to have received, the consent of the Insurer (so long as it is the Controlling
     Class), the Trustee shall not be responsible to the Insurer for any misconduct or negligence on
     the part of any agent or attorney appointed by it hereunder; provided, further, that, for the
     avoidance of doubt, the Trustee shall not be required to obtain the consent of the Insurer for the
     appointment of legal counsel, accountants or any other service provider which this Indenture
     permits the Trustee to appoint or rely upon, or that the Trustee deems advisable to perform its
     obligations hereunder.

                                                      126
     45824v26

                                                                                                009752
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 27306/09/21 Page 140 of 304 PageID 12625
Case 3:21-cv-00538-N Document 26-36 Filed


              (h)       the Trustee shall not be liable for any action it takes or omits to take in good
     faith that it reasonably believes to be authorized or within its rights or powers under this
     Indenture;

             (i)      nothing in this Indenture shall be construed to impose an obligation on the
     Trustee to recalculate, evaluate, or verify any report, certificate, or information received from
     the Issuer or Portfolio Manager;

              (j)     the Trustee may request and receive (and rely on) instruction from the Issuer,
     the Portfolio Manager, or the accountants identified in the Accountants' Certificate (and in the
     absence of its receipt of timely instruction from them, may obtain from an Independent
     accountant at the expense of the Issuer) as to the application of GAAP to the extent any defined
     term in this Indenture, or any calculation required to be made or determined by the Trustee
     under this Indenture, is dependent on or defined by reference to United States generally
     accepted accounting principles ("GAAP"), in any instance;

            (k)      the permissive rights of the Trustee to take or refrain from taking any actions
     enumerated in this Indenture are not duties;

             (l)      the Trustee is not responsible for the accuracy of the books and records of, or
     for any acts or omissions of, the Depository, any Transfer Agent, Custodian, Securities
     Intermediary, Collateral Administrator, Clearstream, Euroclear, Calculation Agent, or any
     Paying Agent (in each case, other than the Bank acting in that capacity);

              (m)     in making or disposing of any investment permitted by this Indenture, the
     Trustee is authorized to deal with itself (in its individual capacity) or with any one or more of its
     Affiliates, whether it or the Affiliate is acting as a subagent of the Trustee or for any third
     person or dealing as principal for its own account. If otherwise qualified, obligations of the
     Bank or any of its Affiliates shall qualify as Eligible Investments under this Indenture; and

             (n)     if the Bank is also acting in the capacity of Paying Agent, Transfer Agent,
     Custodian, Calculation Agent, or Securities Intermediary under this Indenture, the rights
     protections, immunities, and indemnities afforded to the Trustee pursuant to this Article 6 shall
     also be afforded to the Bank acting in those capacities.

     Section 6.4.     Not Responsible for Recitals or Issuance of Securities.

              The recitals contained in this Indenture and in the Securities, other than the Certificate
     of Authentication, shall be taken as the statements of the Applicable Issuers. The Trustee
     assumes no responsibility for their correctness. The Trustee makes no representation as to the
     validity or sufficiency of this Indenture (except as may be made with respect to the validity of
     the Trustee's obligations under this Indenture), the Collateral, the Class 1 Collateral or the
     Securities. The Trustee shall not be accountable for the use or application by the Co-Issuers of
     the Securities or their proceeds or any money paid to the Co-Issuers pursuant to this Indenture.

     Section 6.5.     May Hold Securities.

              The Trustee, any Paying Agent, Indenture Registrar, or any other agent of the Co-
     Issuers, in its individual or any other capacity, may become the owner or pledgee of Securities
     and may otherwise deal with the Co-Issuers or any of their Affiliates with the same rights it
     would have if it were not Trustee, Paying Agent, Indenture Registrar, or other agent.

                                                      127
     45824v26

                                                                                                 009753
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 27306/09/21 Page 141 of 304 PageID 12626
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 6.6.       Money Held in Trust.

             Money held by the Trustee under this Indenture shall be held in trust to the extent
     required in this Indenture. The Trustee shall be under no liability for interest on any money
     received by it under this Indenture except as otherwise agreed on with the Issuer and except to
     the extent of income or other gain on investments that are deposits in or certificates of deposit
     of the Bank in its commercial capacity and income or other gain actually received by the
     Trustee on Eligible Investments. Under no circumstances shall the Trustee be responsible for
     any losses on investments made in accordance with an Issuer Order or a written order or request
     by the Portfolio Manager, unless such investment is made in an obligation of the Trustee in its
     corporate capacity.

     Section 6.7.       Compensation and Reimbursement.

                (a)     The Issuer agrees:

                         (i)     to pay the Trustee on each Payment Date reasonable compensation for
                all services rendered by it under this Indenture in accordance with its letter agreement
                with the Trustee (which compensation shall not be limited by any provision of law in
                regard to the compensation of a trustee of an express trust);

                         (ii)     except as otherwise expressly provided in this Indenture or in its letter
                agreement with the Trustee, to reimburse the Trustee in a timely manner upon its
                request for all reasonable expenses, disbursements, and advances incurred or made by
                the Trustee in accordance with this Indenture (including securities transaction charges
                and the reasonable compensation and expenses and disbursements of its agents and
                legal counsel and of any accounting firm or investment banking firm employed by the
                Trustee pursuant to Section 5.4, 5.5, 10.5, or 10.7, except any such expense,
                disbursement, or advance attributable to its negligence, willful misconduct, or bad faith)
                but with respect to securities transaction charges, only to the extent they have not been
                waived during a Due Period due to the Trustee's receipt of a payment from a financial
                institution with respect to certain Eligible Investments, as specified by the Portfolio
                Manager;

                         (iii)   to indemnify the Trustee and its officers, directors, employees, and
                agents for any loss, liability, or expense incurred without negligence, willful
                misconduct, or bad faith on their part, arising out of or in connection with the
                acceptance or administration of this trust, including the costs and expenses of defending
                themselves (including reasonable attorney's fees and costs) against any claim or liability
                in connection with the exercise or performance of any of their powers or duties under
                this Indenture; and

                       (iv)     to pay the Trustee reasonable additional compensation together with its
                expenses (including reasonable counsel fees and costs) for any collection action taken
                pursuant to Section 6.13.

             (b)      The Trustee shall receive amounts pursuant to this Section 6.7 as provided in
     Sections 11.1(a)(i) and (ii) but only to the extent that funds are available for their payment.
     Subject to Section 6.9, the Trustee shall continue to serve as Trustee under this Indenture
     notwithstanding the fact that the Trustee has not received amounts due to it under this Indenture.
     No direction by the Holders of the Securities shall affect the right of the Trustee to collect

                                                       128
     45824v26

                                                                                                009754
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 27306/09/21 Page 142 of 304 PageID 12627
Case 3:21-cv-00538-N Document 26-36 Filed


     amounts owed to it under this Indenture. If on any date when a fee is payable to the Trustee
     pursuant to this Indenture insufficient funds are available for its payment any portion of a fee
     not so paid shall be deferred and payable on the next date on which a fee is payable and
     sufficient funds are available for it.

             (c)      The Trustee agrees not to cause the filing of a petition in bankruptcy for the
     non-payment to the Trustee of any amounts provided by this Section 6.7 until at least one year
     and one day, or if longer the applicable preference period then in effect plus one day, after the
     payment in full of all Securities issued under this Indenture and the payment to the Preference
     Shares Paying Agent of all amounts payable with respect to the Preference Shares in accordance
     with the Priority of Payments. Nothing in this Section 6.7(c) shall prohibit or otherwise prevent
     the Trustee from filing proofs of claim in any bankruptcy, insolvency or similar proceeding.

     Section 6.8.    Corporate Trustee Required; Eligibility.

              There shall at all times be a Trustee under this Indenture that is an Independent entity
     organized and doing business under the laws of the United States of America or of any state of
     the United States, authorized under those laws to exercise corporate trust powers, having a
     combined capital and surplus of at least U.S.$200,000,000, subject to supervision or
     examination by federal or state authority, having a rating of at least "Baa1" (and not on credit
     watch with negative implications) by Moody's and at least "BBB+" by S&P, and having an
     office within the United States. If the Trustee publishes reports of condition at least annually,
     pursuant to law or to the requirements of its supervising or examining authority, then for the
     purposes of this Section 6.8, the combined capital and surplus of the Trustee shall be its
     combined capital and surplus in its most recent published report of condition. For so long as the
     Insurer is the Controlling Class, upon written request by the Insurer, the Trustee shall provide
     copies of any such reports to the Insurer. If at any time the Trustee ceases to be eligible in
     accordance with this Section 6.8, it shall resign immediately in the manner and with the effect
     specified in Section 6.9.

     Section 6.9.    Resignation and Removal; Appointment of Successor.

             (a)     No resignation or removal of the Trustee and no appointment of a successor
     Trustee pursuant to this Article 6 shall become effective until the acceptance of appointment by
     the successor Trustee under Section 6.10. The indemnification in favor of the Trustee shall
     survive any resignation or removal of the Trustee.

              (b)     The Trustee may resign at any time by giving not less than 30 days written
     notice to the Co-Issuers, the Portfolio Manager, the Holders of the Securities, the Preference
     Shares Paying Agent (for forwarding to the Holders of Preference Shares) and each Rating
     Agency. Upon receiving the notice of resignation, the Co-Issuers shall at the direction of a
     Majority of the Controlling Class promptly appoint a successor trustee satisfying the
     requirements of Section 6.8, by written instrument, in duplicate, executed by an Authorized
     Officer of the Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
     delivered to the resigning Trustee and one copy to the successor Trustee, together with a copy to
     the Insurer, each Holder of Securities, the Preference Shares Paying Agent (for forwarding to
     the Holders of Preference Shares) and the Portfolio Manager. If no successor Trustee has been
     appointed and an instrument of acceptance by a successor Trustee has not been delivered to the
     Trustee within 60 days after the giving of the notice of resignation, the resigning Trustee, the
     Insurer or any Holder of a Security, on behalf of himself and all others similarly situated, may


                                                    129
     45824v26

                                                                                             009755
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 27306/09/21 Page 143 of 304 PageID 12628
Case 3:21-cv-00538-N Document 26-36 Filed


     petition any court of competent jurisdiction for the appointment of a successor Trustee
     satisfying the requirements of Section 6.8.

              (c)     The Trustee may be removed (i) at any time by an Act of a Majority of each
     Class of Securities, (ii) at any time when an Event of Default is continuing by a Majority of the
     Controlling Class, or (iii) by order of a court of competent jurisdiction, delivered to the Trustee
     and to the Co-Issuers.

                (d)     If at any time:

                        (i)      the Trustee ceases to be eligible under Section 6.8 and fails to resign
                after written request by the Co-Issuers or a Majority of the Controlling Class; or

                        (ii)     the Trustee becomes incapable of acting or is adjudged bankrupt or
                insolvent or a receiver or liquidator of the Trustee or of its property appointed or any
                public officer takes charge or control of the Trustee or of its property or affairs for the
                purpose of rehabilitation, conservation, or liquidation,

     then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by Issuer Order, may, and
     at the direction of a Majority of the Controlling Class shall, remove the Trustee, or (B) subject
     to Section 5.15, the Insurer or any Holder may, on behalf of itself and all others similarly
     situated, petition any court of competent jurisdiction for the removal of the Trustee and the
     appointment of a successor Trustee.

              (e)      If the Trustee is removed or becomes incapable of acting, or if a vacancy occurs
     in the office of the Trustee for any reason (other than resignation), the Co-Issuers, by Issuer
     Order or at the direction of a Majority of the Controlling Class, shall promptly appoint a
     successor Trustee. If the Co-Issuers fail to appoint a successor Trustee within 60 days after the
     removal or incapability or the occurrence of the vacancy, a successor Trustee may be appointed
     by a Majority of the Controlling Class by written instrument delivered to the Issuer and the
     retiring Trustee. The successor Trustee so appointed shall, upon its acceptance of its
     appointment, become the successor Trustee and supersede any successor Trustee proposed by
     the Co-Issuers. If no successor Trustee has been so appointed by the Co-Issuers or a Majority
     of the Controlling Class and accepted appointment pursuant to Section 6.10, subject to Section
     5.15, then the Trustee to be replaced, or any Holder, may, on behalf of himself and all others
     similarly situated, petition any court of competent jurisdiction for the appointment of a
     successor Trustee.

              (f)     The Co-Issuers shall give prompt notice of each resignation and each removal
     of the Trustee and each appointment of a successor Trustee by mailing written notice of the
     event by first-class mail, postage prepaid, to the Portfolio Manager, the Insurer, to each Rating
     Agency, to the Holders of Securities as their names and addresses appear in the Indenture
     Register and to the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares). Each notice shall include the name of the successor Trustee and the address
     of its Corporate Trust Office. If the Co-Issuers fail to mail the notice within ten days after
     acceptance of appointment by the successor Trustee, the successor Trustee shall cause the notice
     to be given at the expense of the Co-Issuers.




                                                        130
     45824v26

                                                                                                  009756
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 27306/09/21 Page 144 of 304 PageID 12629
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 6.10.    Acceptance of Appointment by Successor.

              Every successor Trustee appointed under this Indenture shall execute, acknowledge,
     and deliver to the Co-Issuers, the Insurer and the retiring Trustee an instrument accepting its
     appointment. Upon delivery of the required instruments, the resignation or removal of the
     retiring Trustee shall become effective and the successor Trustee, without any further act, shall
     become vested with all the rights and obligations of the retiring Trustee; but, on request of the
     Co-Issuers, the Insurer or a Majority of any Class of Notes or the successor Trustee, the retiring
     Trustee shall, upon payment of any amounts then due to it, execute and deliver an instrument
     transferring to the successor Trustee all the rights and obligations of the retiring Trustee, and
     shall duly assign, transfer, and deliver to the successor Trustee all property and money held by
     the retiring Trustee under this Indenture. Upon request of any successor Trustee, the Co-Issuers
     shall execute any instruments to more fully and certainly vest in and confirm to the successor
     Trustee all the rights and obligations of the Trustee under this Indenture.

              No successor Trustee shall accept its appointment unless at the time of its acceptance
     the successor is qualified and eligible under Section 6.8 and either (a) each Rating Agency has
     been notified and the successor has long-term debt rated within the four highest rating
     categories by each Rating Agency, or (b) if not rated within the four highest categories by each
     Rating Agency, the Rating Condition with respect to each Rating Agency is satisfied with
     respect thereto.

     Section 6.11.    Merger, Conversion, Consolidation, or Succession to Business of Trustee.

              Any entity into which the Trustee may be merged or converted or with which it may be
     consolidated, or any entity resulting from any merger, conversion, or consolidation to which the
     Trustee is a party, or any entity succeeding to all or substantially all of the corporate trust
     business of the Trustee, shall be the successor of the Trustee under this Indenture (and of the
     Bank under all of its other capacities under this Indenture, including as Custodian, Securities
     Intermediary, Indenture Registrar, and Paying Agent) without the execution or filing of any
     paper or any further act on the part of any of the parties hereto. If any of the Securities have
     been authenticated, but not delivered, by the Trustee then in office, any successor by merger,
     conversion, or consolidation to the authenticating Trustee may adopt the authentication and
     deliver the Securities so authenticated with the same effect as if the successor Trustee had itself
     authenticated the Securities.

     Section 6.12.    Co-Trustees.

              At any time, to meet the legal requirements of any jurisdiction in which any part of the
     Collateral or the Class 1 Collateral may at the time be located, the Co-Issuers and the Trustee
     may appoint a co-trustee (subject to the approval of the Rating Agencies) to act jointly with the
     Trustee, with respect to all or any part of the Collateral or the Class 1 Collateral, with the power
     to file proofs of claim and take any other actions pursuant to Section 5.6 in this Indenture and to
     make claims and enforce rights of action on behalf of the Holders of the Securities and the, as
     the Holders themselves have the right to do, subject to the other provisions of this Section 6.12.

              The Co-Issuers shall join with the Trustee in the execution, delivery, and performance
     of all instruments and agreements necessary or proper to appoint a co-trustee. If the Co-Issuers
     do not join in the appointment within 15 days after they receive a request to do so, the Trustee
     may make the appointment.


                                                     131
     45824v26

                                                                                              009757
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 27306/09/21 Page 145 of 304 PageID 12630
Case 3:21-cv-00538-N Document 26-36 Filed


             Any instruments to more fully confirm a co-trustee's appointment shall, on request, be
     executed, acknowledged, and delivered by the Co-Issuers. The Co-Issuers agree to pay (but
     only from and to the extent of the Collateral), to the extent funds are available therefor under
     Section 11.1(a)(i)(1), any reasonable fees and expenses in connection with the appointment.

             Every co-trustee shall, to the extent permitted by law, but to that extent only, be
     appointed subject to the following terms:

             (a)      the Securities shall be authenticated and delivered and all rights and obligations
     under this Indenture in respect of the custody of securities, cash, and other personal property
     held by, or required to be deposited or pledged with, the Trustee under this Indenture, shall be
     exercised solely by the Trustee;

              (b)    the rights and obligations conferred or imposed on the Trustee in respect of any
     property covered by the appointment of a co-trustee shall be conferred or imposed on and
     exercised or performed by the Trustee or by the Trustee and the co-trustee jointly as provided in
     the instrument appointing the co-trustee;

             (c)      the Trustee at any time, by an instrument in writing executed by it, with the
     concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the resignation of or
     remove any co-trustee appointed under this Section 6.12, and if an Event of Default is
     continuing, the Trustee shall have the power to accept the resignation of, or remove, any co-
     trustee without the concurrence of the Co-Issuers. A successor to any co-trustee so resigned or
     removed may be appointed in the manner provided in this Section 6.12;

             (d)     no co-trustee under this Indenture shall be personally liable because of any act
     or omission of the Trustee under this Indenture;

                (e)     the Trustee shall not be liable because of any act or omission of a co-trustee;
     and

            (f)      any Act of Holders of Securities delivered to the Trustee shall be deemed to
     have been delivered to each co-trustee.

     Section 6.13.      Certain Duties of Trustee Related to Delayed Payment of Proceeds.

             If in any month the Trustee has not received a payment with respect to any Pledged
     Obligation on its Due Date:

                         (a)    the Trustee shall promptly notify the Issuer and the Portfolio Manager
                in writing, and

                         (b)     unless the payment is received by the Trustee within three Business
                Days (or the end of the applicable grace period for the payment, if longer) after the
                notice, or unless the Issuer, in its absolute discretion (but only to the extent permitted by
                Section 10.2(a)), makes provision for the payment satisfactory to the Trustee in
                accordance with Section 10.2(a),

     the Trustee shall request the issuer of the Pledged Obligation, the trustee under the related
     Underlying Instrument, or paying agent designated by either of them to make the payment as
     soon as practicable after the request but in no event later than three Business Days after the date

                                                        132
     45824v26

                                                                                                  009758
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 27306/09/21 Page 146 of 304 PageID 12631
Case 3:21-cv-00538-N Document 26-36 Filed


     of the request. If the payment is not made within that time period, the Trustee, subject to clause
     (iv) of Section 6.1(c), shall take the action directed by the Portfolio Manager in writing. Any
     such action shall be without prejudice to any right to claim a Default or Event of Default under
     this Indenture. If the Issuer or the Portfolio Manager requests a release of a Pledged Obligation
     or delivers a Collateral Obligation in connection with any such action under the Management
     Agreement, the release or substitution shall be subject to Section 10.6 and Article 12.
     Notwithstanding any other provision of this Indenture, the Trustee shall deliver to the Issuer or
     its designee any payment with respect to any Pledged Obligation or any Collateral Obligation
     received after its Due Date to the extent the Issuer previously made provisions for the payment
     satisfactory to the Trustee in accordance with this Section 6.13 and the payment shall not be
     part of the Collateral.

     Section 6.14.    Authenticating Agents.

              Upon the request of the Co-Issuers, the Trustee shall, and if the Trustee so chooses the
     Trustee may, appoint one or more Authenticating Agents with power to act on its behalf and
     subject to its direction in the authentication of Securities in connection with issuance, transfers,
     and exchanges under Sections 2.4, 2.5, 2.6, 2.7, and 8.5, as fully to all intents and purposes as
     though each Authenticating Agent had been expressly authorized by those Sections to
     authenticate the Securities. For all purposes of this Indenture, the authentication of Securities
     by an Authenticating Agent pursuant to this Section 6.14 shall be the authentication of
     Securities "by the Trustee."

             Any Authenticating Agent may at any time resign by giving written notice of
     resignation to the Trustee and the Issuer. The Trustee may at any time terminate the agency of
     any Authenticating Agent by giving written notice of termination to the Authenticating Agent
     and the Co-Issuers.

             The Co-Issuers agree to pay to each Authenticating Agent from time to time reasonable
     compensation for its services, and reimbursement for its reasonable expenses relating to its
     services as an Administrative Expense; provided, however, that if the Trustee elects to appoint
     an Authenticating Agent without the approval or request of the Co-Issuers, then the Trustee
     shall pay such compensation and reimbursement. Sections 2.9, 6.4, and 6.5 shall be applicable
     to any Authenticating Agent.

     Section 6.15.    Fiduciary for Holders of Notes Only; Agent for Secured Parties.

              With respect to the security interest created under this Indenture, the delivery of any
     Pledged Obligation to the Trustee is to the Trustee as representative of the Holders of Notes or
     the Holders of the Class 1 Composite Securities, as the case may be, and agent for the other
     Secured Parties. In furtherance of the foregoing, the possession by the Trustee of any Pledged
     Obligation and the endorsement to or registration in the name of the Trustee of any Pledged
     Obligation (including as entitlement holder of the Custodial Account) are all undertaken by the
     Trustee in its capacity as representative of the Holders of Notes or the Holders of the Class 1
     Composite Securities, as the case may be, and agent for the other Secured Parties. The Trustee
     shall owe no fiduciary duties to the Insurer other than as subrogee of the Noteholders; provided
     that, the foregoing shall not limit any of the express obligations of the Trustee under this
     Indenture.




                                                     133
     45824v26

                                                                                               009759
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 27306/09/21 Page 147 of 304 PageID 12632
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 6.16.   Representations and Warranties of the Bank.

           The Bank represents and warrants as follows for the benefit of the Noteholders, the
     Composite Securityholders and the Insurer:

             (a)     Organization. The Bank has been duly organized and is validly existing as a
     national banking association and has the power to conduct its business and affairs as a trustee.

              (b)     Authorization; Binding Obligations. The Bank has the corporate power and
     authority to perform the duties and obligations of trustee under this Indenture. The Bank has
     taken all necessary corporate action to authorize the execution, delivery, and performance of
     this Indenture, and all of the documents required to be executed by the Bank pursuant to this
     Indenture. Upon execution and delivery by the Bank, this Indenture will be the valid and
     legally binding obligation of the Bank enforceable in accordance with its terms.

             (c)     Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee under this
     Indenture.

     Section 6.17.   Additional Reporting Requirements.

             If the Initial Purchaser elects to enter into a posting dealer agreement pursuant to
     Section 7.20, upon the effectiveness of the posting dealer agreement, the Issuer shall provide to
     The Bond Market Association certain documents for posting in the Repository as mutually
     agreed between the Portfolio Manager and the Initial Purchaser.

             If the Initial Purchaser has entered into a posting dealer agreement, as promptly as
     possible following the execution of any supplemental indenture under Article 8, the Trustee at
     the expense of the Issuer shall deliver a copy of such supplemental indenture to the Repository
     in the manner described in Section 14.3(a)(viii).

                                               ARTICLE 7

                                               COVENANTS

     Section 7.1.    Payment of Principal and Interest.

            The Applicable Issuers shall pay the principal of and interest on the Securities in
     accordance with the Securities and this Indenture.

             The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer for any
     amounts paid by the Co-Issuer pursuant to the Securities or this Indenture. The Co-Issuer shall
     not reimburse the Issuer for any amounts paid by the Issuer pursuant to the Securities or this
     Indenture.

             Amounts properly withheld under the Code or other applicable law by any person from
     a payment to any Holder shall be considered as having been paid by the applicable Issuers to the
     Holder for all purposes of this Indenture.




                                                    134
     45824v26

                                                                                             009760
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 27306/09/21 Page 148 of 304 PageID 12633
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 7.2.     Maintenance of Office or Agency.

             The Co-Issuers appoint the Trustee as a Paying Agent for the payment of principal of
     and interest on the Notes and of the Class 1 Component. The Co-Issuers appoint JPMorgan
     Chase Bank, National Association, 4 New York Plaza, Ground Floor, New York, NY 10004,
     Attn: ITS (Houston) Southfork CLO Ltd., as the Co-Issuers' agent where notices and demands
     on the Co-Issuers in respect of the Securities or this Indenture may be served and where
     Securities may be surrendered for registration of transfer or exchange.

            The Co-Issuers may at any time and from time to time vary or terminate the
     appointment of any Paying Agent or appoint any additional agents for all of these purposes.

              The Co-Issuers shall maintain in the Borough of Manhattan, The City of New York, an
     office or agency where notices and demands on the Co-Issuers in respect of the Securities and
     this Indenture may be served and an office or agency outside of the United States where
     Securities may be presented and surrendered for payment.

             No paying agent shall be appointed in a jurisdiction that subjects payments on the
     Securities to withholding tax.

              So long as any Class of Securities is listed on the Irish Stock Exchange and the rules of
     the exchange so require, the Co-Issuers shall maintain in Ireland a Paying Agent and an office
     or agency where notices and demands on the Co-Issuers in respect of the Securities and this
     Indenture may be served and where the Securities may be surrendered for registration of
     transfer or exchange.

             The Co-Issuers appoint, for so long as any Class of Securities is listed on the Irish Stock
     Exchange, JP Morgan Bank (Ireland) PLC (the "Irish Listing and Paying Agent") as Listing
     Agent and as Paying Agent in Ireland with respect to the Securities, for the payment of principal
     and interest on the Securities and as the Co-Issuers' agent where notices and demands on the
     Co-Issuers in respect of the Securities or this Indenture may be served. If the Irish Listing and
     Paying Agent is replaced at any time when any Class of Securities is listed on the Irish Stock
     Exchange, notice of the appointment of any replacement shall be given to the Company
     Announcements Office of the Irish Stock Exchange as promptly as practicable after the
     appointment. The Co-Issuers shall give prompt written notice to the Trustee, each Rating
     Agency, the Preference Shares Paying Agent (for forwarding to the Holders of Preference
     Shares) and the Holders of the Securities of the appointment or termination of any such agent
     and of the location and any change in the location of any such office or agency.

             If at any time the Co-Issuers fail to maintain any required office or agency in the
     Borough of Manhattan, The City of New York, or outside the United States, or fail to furnish
     the Trustee with their addresses, notices and demands may be served on the Co-Issuers.

     Section 7.3.     Money for Note Payments to be Held in Trust.

             All payments of amounts payable with respect to any Securities that are to be made
     from amounts withdrawn from the Payment Account shall be made on behalf of the Applicable
     Issuers by the Trustee or a Paying Agent with respect to payments on the Securities.

             When the Applicable Issuers have a Paying Agent that is not also the Indenture
     Registrar, they shall furnish no later than the fifth calendar day after each Record Date a list in

                                                     135
     45824v26

                                                                                               009761
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 27306/09/21 Page 149 of 304 PageID 12634
Case 3:21-cv-00538-N Document 26-36 Filed


     the form the Paying Agent reasonably requests, of the names and addresses of the Holders and
     of the certificate numbers of individual Securities held by each Holder.

              Whenever the Applicable Issuers have a Paying Agent other than the Trustee, they
     shall, on or before the Business Day before each Payment Date or Redemption Date direct the
     Trustee to deposit on the Payment Date with the Paying Agent an aggregate sum sufficient to
     pay the amounts then becoming due (to the extent funds are then available for that purpose in
     the Payment Account), that sum to be held in trust for the benefit of the persons entitled to it
     and (unless the Paying Agent is the Trustee) the Co-Issuers shall promptly notify the Trustee of
     its action or failure so to act. Any monies deposited with a Paying Agent (other than the
     Trustee) in excess of an amount sufficient to pay the amounts then becoming due on the
     Securities with respect to which the deposit was made shall be paid over by the Paying Agent to
     the Trustee for application in accordance with Article 10.

              Additional or successor Paying Agents shall be appointed by Issuer Order with written
     notice of the appointment to the Trustee. So long as Notes of any Class are rated by a Rating
     Agency any Paying Agent must either have a long-term debt rating of "Aa3" (and not on credit
     watch with negative implications) or higher by Moody's and "AA-" or higher by S&P or a short-
     term debt rating of "P-1" (and not on credit watch for possible downgrade) by Moody's and "A-
     1+" by S&P or the Rating Condition with respect to each Rating Agency must be satisfied with
     respect to its appointment. If a successor Paying Agent ceases to have a long-term debt rating
     of "Aa3" (and not on credit watch with negative implications) or higher by Moody's and "AA-"
     or higher by S&P or a short-term debt rating of "P-1" (and not on credit watch for possible
     downgrade) by Moody's and a short-term debt rating of "A-1+" by S&P, the Co-Issuers shall
     promptly remove the Paying Agent and appoint a successor Paying Agent. The Co-Issuers shall
     not appoint any Paying Agent that is not, at the time of the appointment, a depository institution
     or trust company subject to supervision and examination by federal or state or national banking
     authorities. The Co-Issuers shall cause each Paying Agent other than the Trustee to execute and
     deliver to the Trustee an instrument in which the Paying Agent agrees with the Trustee, subject
     to this Section 7.3, that the Paying Agent will:

                        (i)      allocate all sums received for payment to the Holders of Securities for
                which it acts as Paying Agent on each Payment Date and any Redemption Date among
                the Holders in the proportion specified in the applicable report to the extent permitted
                by applicable law;

                        (ii)     hold all sums held by it for the payment of amounts due with respect to
                the Securities in trust for the benefit of the persons entitled to them until they are paid
                or otherwise disposed of as provided in this Indenture;

                        (iii)    immediately resign as a Paying Agent and forthwith pay to the Trustee
                all sums held by it in trust for the payment of Securities if at any time it ceases to meet
                the standards required to be met by a Paying Agent at the time of its appointment;

                       (iv)     immediately give the Trustee notice of any default by the Issuer or the
                Co-Issuer (or any other obligor on the Notes) in the making of any payment required to
                be made; and

                        (v)      during the continuance of any such default, upon the written request of
                the Trustee, forthwith pay to the Trustee all sums so held in trust by the Paying Agent.


                                                       136
     45824v26

                                                                                                 009762
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 27306/09/21 Page 150 of 304 PageID 12635
Case 3:21-cv-00538-N Document 26-36 Filed


             To obtain the satisfaction and discharge of this Indenture or for any other purpose, the
     Co-Issuers may at any time pay, or by Issuer Order direct any Paying Agent to pay, to the
     Trustee all sums held in trust by the Co-Issuers or the Paying Agent, and, upon the payment by
     any Paying Agent to the Trustee, the Paying Agent shall be released from all further liability
     with respect to the money paid.

               Any money deposited with a Paying Agent and not previously returned that remains
     unclaimed for 20 Business Days shall be returned to the Trustee. Except as otherwise required
     by applicable law, any money deposited with the Trustee or any Paying Agent in trust for the
     payment of the principal of or interest on any Security or with respect to the Class 1 Component
     and remaining unclaimed for two years after the principal or interest has become payable shall
     be paid to the Applicable Issuers. The Holder of the Security shall thereafter look only to the
     Applicable Issuers for payment of the amounts due to it as an unsecured general creditor and all
     liability of the Trustee or the Paying Agent with respect to that money (but only to the extent of
     the amounts so paid to the Applicable Issuers) shall thereupon cease. The Trustee or the Paying
     Agent, before being required to release any payment, may, but shall not be required to, adopt
     and employ, at the expense of the Applicable Issuers any reasonable means of notification of the
     release of the payment, including mailing notice of the release to Holders whose Securities have
     been called but have not been surrendered for redemption or whose right to or interest in monies
     payable but not claimed is determinable from the records of any Paying Agent, at the last
     address of record of each Holder.

     Section 7.4.       Existence of Co-Issuers.

              (a)     The Issuer and the Co-Issuer shall maintain in full force their existence and
     rights as companies incorporated or organized under the laws of the Cayman Islands and the
     State of Delaware, respectively, and shall obtain and preserve their qualification to do business
     as foreign corporations in each jurisdiction in which the qualifications are necessary to protect
     the validity and enforceability of this Indenture, the Securities, the Preference Shares Paying
     Agency Agreement, the Preference Shares, any of the Collateral or any of the Class 1 Collateral.

              However, the Issuer may change its jurisdiction of incorporation from the Cayman
     Islands to any other jurisdiction reasonably selected by the Issuer so long as:

                         (A)      the Issuer has received a legal opinion (on which the Trustee may rely)
                to the effect that the change is not disadvantageous in any material respect to the
                Holders, the Portfolio Manager, the Insurer or any Hedge Counterparty,

                        (B)      written notice of the change has been given by the Issuer to the Trustee,
                the Holders of the Securities, the Preference Shares Paying Agent (for forwarding to the
                Holders of Preference Shares), the Portfolio Manager, any Hedge Counterparty, the
                Insurer and each Rating Agency, and

                        (C)      on or before the 15th Business Day following its receipt of the notice
                the Trustee has not received written notice from a Majority of the Controlling Class
                objecting to the change.

             The Issuer may take any action required by this Indenture within the United States
     notwithstanding any provision of this Indenture requiring the Issuer to take the action outside of
     the United States so long as before taking the action the Issuer receives a legal opinion from
     nationally recognized legal counsel to the effect that it is not necessary to take the action outside

                                                       137
     45824v26

                                                                                               009763
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 27306/09/21 Page 151 of 304 PageID 12636
Case 3:21-cv-00538-N Document 26-36 Filed


     of the United States or any political subdivision of the United States to prevent the Issuer from
     becoming subject to any United States federal, state, or local withholding or other taxes.

              (b)      The Issuer and the Co-Issuer shall ensure that all corporate or other formalities
     regarding their respective existences (including holding regular board of directors' and
     shareholders', or other similar, meetings to the extent required by applicable law) are followed.
     Neither the Issuer nor the Co-Issuer shall take any action, or conduct its affairs in a manner, that
     is likely to result in its separate existence being ignored or in its assets and liabilities being
     substantively consolidated with any other person in a bankruptcy, reorganization, or other
     insolvency proceeding. Without limiting the foregoing,

                        (i)      the Issuer shall not have any subsidiaries other than the Co-Issuer,

                        (ii)     the Co-Issuer shall not have any subsidiaries,

                         (iii)  the Issuer shall maintain at all times at least one director who is
                Independent of the Portfolio Manager, the Trustee, and any of their respective
                Affiliates,

                        (iv)    the Issuer shall not commingle its funds with the funds of any other
                person, except as expressly permitted by this Indenture, and

                        (v)      except to the extent contemplated in the Management Agreement, the
                Administration Agreement, the Preference Shares Paying Agency Agreement and the
                declaration of trust by the Share Trustee, the Issuer and the Co-Issuer shall not:

                                 (A)     have any employees (other than their respective directors),

                                 (B)      engage in any transaction with any shareholder that would be a
                        conflict of interest (the entry into the Administration Agreement with the
                        Administrator shall not be deemed a conflict of interest), or

                                 (C)     pay dividends in violation of this Indenture, the resolutions of
                        its board of directors and the Preference Share Documents.

     Section 7.5.       Protection of Collateral.

              (a)      The Portfolio Manager on behalf of the Issuer will procure any action within
     the Portfolio Manager's control that is reasonably necessary to maintain the perfection and
     priority of the security interest of the Trustee in the Collateral or the Class 1 Collateral. The
     Issuer from time to time (and promptly upon the request of the Insurer for so long as the Insurer
     is the Controlling Class) shall execute and deliver any supplements and amendments to this
     Indenture and shall execute and deliver any Financing Statements, continuation statements,
     instruments of further assurance, and other instruments and shall take any other action
     appropriate to secure the rights and remedies of the Secured Parties under this Indenture and to:

                        (i)      Grant more effectively all or any portion of the Collateral or the Class 1
                Collateral;

                        (ii)    maintain or preserve the lien (and its priority) of this Indenture or to
                carry out more effectively the purposes of this Indenture;

                                                       138
     45824v26

                                                                                                 009764
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 27306/09/21 Page 152 of 304 PageID 12637
Case 3:21-cv-00538-N Document 26-36 Filed


                         (iii)   perfect, publish notice of, or protect the validity of any Grant made by
                this Indenture (including any actions appropriate as a result of changes in law);

                        (iv)     enforce any of the Pledged Obligations or other instruments or property
                included in the Collateral and the Class 1 Collateral;

                         (v)      preserve and defend title to the Collateral and the Class 1 Collateral and
                the rights of the Secured Parties in the Collateral and of the Holders of the Class 1
                Composite Securities in the Class 1 Collateral against the claims of anyone; and

                        (vi)    pay when due all taxes levied or assessed on any part of the Collateral
                and the Class 1 Collateral.

              The Issuer designates the Portfolio Manager as its agent and attorney in fact to execute
     any Financing Statement, continuation statement, and all other instruments, and take all other
     actions, required pursuant to this Section 7.5.

             The Issuer authorizes the filing without the Issuer's signature a financing statement that
     names the Issuer as "debtor" and JPMorgan Chase Bank, National Association as "secured
     party" (with or without indicating its capacity as Trustee hereunder) and that describes the
     Collateral and the Class 1 Collateral as "all assets of the debtor, whether now owned or
     hereafter acquired and wherever located."

                (b)     The Trustee shall not:

                        (i)     except in accordance with Section 10.6(a), (b), or (c), remove any
                portion of the Collateral or the Class 1 Collateral that consists of Cash or is evidenced
                by an instrument, certificate, or other writing:

                                 (A)     from the jurisdiction in which it was held at the date the most
                        recent Opinion of Counsel was delivered pursuant to Section 7.6 (or from the
                        jurisdiction in which it was held as described in the Opinions of Counsel
                        delivered at the Closing Date pursuant to Section 3.1(iii) if no Opinion of
                        Counsel has yet been delivered pursuant to Section 7.6), or

                                (B)      from the possession of the person who held it (other than the
                        Bank), or

                        (ii)    cause or permit ownership or the pledge of any portion of the Collateral
                or the Class 1 Collateral that consists of book-entry securities to be recorded on the
                books of a person (other than the Bank):

                               (A)     located in a different jurisdiction from the jurisdiction in which
                        the ownership or pledge was recorded, or

                                (B)      other than the person on whose books the ownership or pledge
                        was originally recorded, unless the Trustee shall have first received an Opinion
                        of Counsel to the effect that the lien and security interest created by this
                        Indenture with respect to the property and its priority will continue to be
                        maintained after giving effect to the change.


                                                       139
     45824v26

                                                                                                 009765
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 27306/09/21 Page 153 of 304 PageID 12638
Case 3:21-cv-00538-N Document 26-36 Filed


             (c)     Without at least 30 days' prior written notice to the Trustee and the Portfolio
     Manager, the Issuer shall not change its "location" (as defined in Section 9-307 of the UCC) or
     change its name from the name shown on the signature pages of this Indenture.

              (d)    The Issuer shall, subject to the Priority of Payments, enforce all of its material
     rights and remedies under the Management Agreement, the Collateral Administration
     Agreement, the Preference Shares Paying Agency Agreement, each Hedge Agreement and each
     Securities Lending Agreement.

            (e)     The Issuer shall pay any taxes levied because any Pledged Obligations are
     owned by the Issuer.

              (f)      The Portfolio Manager on behalf of the Issuer will either exercise the "put"
     option that prevents a Collateral Obligation from being a Long-Dated Collateral Obligation on
     the last available date before the Stated Maturity of the Securities or sell the Collateral
     Obligation for Sale Proceeds at least equal to the Principal Balance of the Collateral Obligation,
     in either case by the Stated Maturity of the Securities.

     Section 7.6.    Opinions as to Collateral.

              On or before May, 31 in each calendar year, commencing in 2006, the Issuer shall
     furnish to the Trustee, the Portfolio Manager, the Insurer and each Rating Agency an Opinion of
     Counsel from each relevant jurisdiction stating that, in the counsel's opinion, as of the date of
     the opinion, all actions necessary to maintain the lien and security interest created by this
     Indenture with respect to the Collateral and the Class 1 Collateral have been taken and that no
     further action (other than as specified in the opinion) needs to be taken for the continued
     effectiveness and perfection of the lien over the next year. The opinion may be subject to
     customary assumptions and qualifications.

     Section 7.7.    Performance of Obligations.

              (a)     The Co-Issuers, each as to itself, shall not take any action, and shall use their
     reasonable commercial efforts not to permit any action to be taken by others, that would release
     any person from any of the person's covenants or obligations under any instrument included in
     the Collateral or the Class 1 Collateral, except in the case of enforcement action taken with
     respect to any Defaulted Collateral Obligation in accordance with this Indenture and actions by
     the Portfolio Manager under the Management Agreement and in conformity with this Indenture
     or as otherwise required by this Indenture.

              (b)     The Applicable Issuers may, with the prior written consent of the Insurer, a
     Majority of each Class of Notes, a Majority of the Preference Shares and a Majority of the Class
     1 Component (except in the case of the Management Agreement and the Collateral
     Administration Agreement as initially executed), contract with other persons (including the
     Portfolio Manager, the Trustee, and the Collateral Administrator) for the performance of actions
     and obligations to be performed by the Applicable Issuers under this Indenture.
     Notwithstanding any such arrangement, the Applicable Issuers shall remain primarily liable for
     performance under this Indenture. The Applicable Issuers shall punctually perform, and use
     their reasonable commercial efforts to cause the Portfolio Manager, the Trustee, the Collateral
     Administrator, the Preference Shares Paying Agent and any other person to perform, all of their
     obligations in the Management Agreement, this Indenture, the Collateral Administration
     Agreement, the Preference Shares Paying Agency Agreement or any other agreement.

                                                    140
     45824v26

                                                                                             009766
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 27306/09/21 Page 154 of 304 PageID 12639
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 7.8.       Negative Covenants.

             (a)       The Issuer shall not and, with respect to clauses (ii), (iii), (iv), and (vi), the Co-
     Issuer shall not, in each case from and after the Closing Date:

                        (i)     sell, transfer, assign, exchange, or otherwise dispose of, or pledge,
                mortgage, hypothecate, or otherwise encumber (or permit or suffer the sale, transfer,
                assignment, exchange, or other disposition of, or pledge, mortgage, hypothecation, or
                other encumbering of), any part of the Collateral or the Class 1 Collateral, except as
                expressly permitted by this Indenture and the Management Agreement;

                         (ii)    claim any credit on, make any deduction from, or, to the fullest extent
                permitted by applicable laws, dispute the enforceability of payment of the principal or
                interest (or any other amount) payable in respect of the Notes or the Class 1 Component
                (other than amounts withheld in accordance with the Code or any applicable laws of the
                Cayman Islands) or assert any claim against any present or future Holder of Notes
                because of the payment of any taxes levied or assessed on any part of the Collateral or
                the Class 1 Collateral;

                        (iii)    (A) incur or assume or guarantee any indebtedness, other than the
                Securities and this Indenture and the transactions contemplated by this Indenture
                (including, as contemplated hereby, entering into the Hedge Agreements and Securities
                Lending Agreements), or (B) issue any additional class of securities other than the
                Preference Shares issued on or before the Closing Date, except as otherwise permitted
                by the Preference Share Documents;

                         (iv)     (A) permit the validity or effectiveness of this Indenture or any Grant
                under this Indenture to be impaired, or permit the lien of this Indenture to be amended,
                hypothecated, subordinated, terminated, or discharged, or permit any person to be
                released from any covenants or obligations with respect to this Indenture or the
                Securities, except as may be expressly permitted by this Indenture or by the
                Management Agreement, (B) permit any lien, charge, adverse claim, security interest,
                mortgage, or other encumbrance (other than the lien of this Indenture) to be created on
                or extend to or otherwise arise on or burden any part of the Collateral or the Class 1
                Collateral, any interest in it, or its proceeds of, or (C) take any action that would permit
                the lien of this Indenture not to be a valid first priority perfected security interest in the
                Collateral and the Class 1 Collateral;

                          (v)    amend the Management Agreement except pursuant to its terms and
                Section 15.1(f)(iv) or amend the Collateral Administration Agreement except pursuant
                to its terms unless the Rating Condition with respect to each Rating Agency is satisfied
                with respect to the amendment or enter into any waiver in respect of any of the
                foregoing agreements without providing written notice to each Rating Agency and the
                Trustee (and, with respect to the Collateral Administration Agreement, without the
                consent of the Trustee);

                         (vi)    to the extent permitted by applicable law, dissolve or liquidate in whole
                or in part, except as permitted under this Indenture;

                        (vii)    pay any dividends or other distributions other than in accordance with
                the Priority of Payments and the Preference Share Documents;

                                                         141
     45824v26

                                                                                                    009767
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 27306/09/21 Page 155 of 304 PageID 12640
Case 3:21-cv-00538-N Document 26-36 Filed


                        (viii)   conduct business under any name other than its own;

                       (ix)     have any employees (other than directors and officers to the extent they
                are employees); or

                        (x)     except for any Underlying Instrument and agreements involving the
                purchase or sale of Collateral Obligations having customary purchase or sale terms and
                documented with customary trading documentation (but not excepting any Synthetic
                Security or Hedge Agreement), enter into any agreement unless the agreement contains
                "non-petition" and "limited recourse" provisions.

              (b)      Neither the Issuer nor the Trustee shall sell, transfer, exchange, or otherwise
     dispose of Collateral or Class 1 Collateral, or enter into an agreement or commitment to do so,
     or enter into or engage in any business with respect to any part of the Collateral or Class 1
     Collateral, except as expressly permitted by this Indenture and, with respect to the Issuer, the
     Management Agreement.

             (c)      The Co-Issuer shall not invest any of its assets in "securities" as the term is
     defined in the 1940 Act, and shall keep all of its assets in Cash.

             (d)    Neither the Issuer nor the Co-Issuer shall use the proceeds of the Securities to
     buy or carry Margin Stock.

     Section 7.9.       Notice of Default; Statement as to Compliance.

            (a)     The Co-Issuers shall notify the Trustee, the Portfolio Manager, the Insurer, the
     Rating Agencies, and each Hedge Counterparty within 10 days of acquiring actual knowledge
     of Default.

              (b)      On or before May, 31 in each calendar year commencing in 2006, the Issuer
     shall deliver to the Trustee (to be forwarded by the Trustee to the Portfolio Manager and each
     Holder of Securities making a written request therefor and, upon written request therefor by a
     Beneficial Owner in the form of Exhibit I certifying that it is a Beneficial Owner, to the
     Beneficial Owner (or its designee), the Insurer and each Rating Agency) a certificate of an
     Authorized Officer of the Issuer that, to the best knowledge of the Issuer, no Default exists, and
     has not existed since the date of the last certificate or, if a Default does then exist or had existed,
     specifying the same and its nature and status, including actions undertaken to remedy it, and
     that the Issuer has complied with all of its obligations under this Indenture or, if that is not the
     case, specifying those obligations with which it has not complied.

     Section 7.10.      Co-Issuers May Consolidate, etc., Only on Certain Terms.

              Neither the Issuer nor the Co-Issuer (the "Merging Entity") shall consolidate or merge
     with or into any other person or transfer or convey all or substantially all of its assets to any
     person, unless permitted by Cayman Islands law (in the case of the Issuer) or United States and
     Delaware law (in the case of the Co-Issuer) and unless:

             (a)     the Merging Entity shall be the surviving corporation, or the person (if other
     than the Merging Entity) formed by the consolidation or into which the Merging Entity is
     merged or to which all or substantially all of the assets of the Merging Entity are transferred
     (the "Successor Entity"),

                                                      142
     45824v26

                                                                                                 009768
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 27306/09/21 Page 156 of 304 PageID 12641
Case 3:21-cv-00538-N Document 26-36 Filed


                        (i)     if the Merging Entity is the Issuer, is a company organized and existing
                under the laws of the Cayman Islands or another jurisdiction approved by a Majority of
                the Controlling Class (except that no approval shall be required in connection with any
                such transaction undertaken solely to effect a change in the jurisdiction of incorporation
                pursuant to Section 7.4), and

                         (ii)    in any case shall expressly assume, by an indenture supplemental to
                this Indenture, executed and delivered to the Trustee, the Insurer and each Noteholder
                and each Composite Securityholder, the due and punctual payment of all amounts on all
                Securities issued by the Merging Entity and the performance and observance of every
                covenant of this Indenture on its part to be performed or observed, all as provided in
                this Indenture;

              (b)     each Rating Agency shall have been notified of the consolidation, merger,
     transfer, or conveyance and the Rating Condition with respect to each Rating Agency is
     satisfied with respect to the transaction;

             (c)     if the Merging Entity is not the surviving corporation, the Successor Entity
     shall have agreed with the Trustee,

                         (i)      to observe the same legal requirements for the recognition of the
                formed or surviving corporation as a legal entity separate and apart from any of its
                Affiliates as are applicable to the Merging Entity with respect to its Affiliates,

                        (ii)    not to consolidate or merge with or into any other person or transfer or
                convey the Collateral or the Class 1 Collateral or all or substantially all of its assets to
                any other person except in accordance with this Section 7.10; and

                         (iii)   in any case shall expressly assume by an indenture supplemental to this
                Indenture, executed and delivered to the Trustee, the Insurer, each Noteholder, each
                Composite Securityholder and the Preference Shares Paying Agent (for forwarding to
                the Holders of Preference Shares), the due and punctual payment of all amounts on all
                Securities issued by the Merging Entity and the performance and observance of every
                covenant of this Indenture on its part to be performed or observed, all as provided in
                this Indenture;

               (d)      if the Merging Entity is not the surviving corporation, the Successor Entity
     shall have delivered to the Trustee, the Insurer and each Rating Agency an Officer's certificate
     and an Opinion of Counsel each stating that it is duly organized, validly existing, and in good
     standing in the jurisdiction in which it is organized; that it has sufficient power and authority to
     assume the obligations in subsection (a) above and to execute and deliver an indenture
     supplemental to this Indenture for the purpose of assuming the obligations in subsection (a)
     above; that it has duly authorized the execution, delivery, and performance of an indenture
     supplemental to this Indenture for the purpose of assuming the obligations in subsection (a)
     above and that the supplemental indenture is its valid and legally binding obligation,
     enforceable in accordance with its terms, subject only to bankruptcy, reorganization,
     insolvency, moratorium, and other laws affecting the enforcement of creditors' rights generally
     and to general principles of equity; if the Merging Entity is the Issuer, that, following the event
     that causes the Successor Entity to become the successor to the Issuer, (i) the Successor Entity
     has title, free of any lien, security interest, or charge, other than the lien and security interest of
     this Indenture, to the Collateral and the Class 1 Collateral, and (ii) the lien of this Indenture

                                                        143
     45824v26

                                                                                                  009769
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 27306/09/21 Page 157 of 304 PageID 12642
Case 3:21-cv-00538-N Document 26-36 Filed


     continues to be effective in the Collateral and the Class 1 Collateral; and in each case as to any
     other matters the Trustee or any Noteholder or Composite Securityholder reasonably requires;

             (e)      after giving effect to the transaction, no Default or Event of Default shall be
     continuing;

              (f)     the Merging Entity shall have notified each Rating Agency of the consolidation,
     merger, transfer, or conveyance and shall have delivered to the Trustee, the Insurer, each
     Noteholder, each Composite Securityholder and the Preference Shares Paying Agent (for
     forwarding to the Holders of Preference Shares) an Officer's certificate and an Opinion of
     Counsel each stating that the consolidation, merger, transfer, or conveyance and the
     supplemental indenture comply with this Article 7 and that all conditions precedent in this
     Article 7 relating to the transaction have been complied with and that no adverse tax
     consequences will result therefrom to the Holders of the Securities or Preference Shares or the
     Insurer;

               (g)     the Merging Entity shall have delivered to the Trustee and the Insurer an
     Opinion of Counsel stating that after giving effect to the transaction, neither of the Co-Issuers
     (or, if applicable, the Successor Entity) will be as an investment company under the 1940 Act;
     and

             (h)       after giving effect to the transaction, the outstanding stock of the Merging
     Entity (or, if applicable, the Successor Entity) will not be beneficially owned within the
     meaning of the 1940 Act by any U.S. Person.

     Section 7.11.    Successor Substituted.

              Upon any consolidation or merger, or transfer or conveyance of all or substantially all
     of the assets of the Issuer or the Co-Issuer, in accordance with Section 7.10 in which the
     Merging Entity is not the surviving corporation, the Successor Entity shall succeed to, and be
     substituted for, and may exercise every right of, the Merging Entity under this Indenture with
     the same effect as if the person had been named as the Issuer or the Co-Issuer, as the case may
     be, in this Indenture. Upon any such consolidation, merger, transfer, or conveyance, the person
     named as the "Issuer" or the "Co-Issuer" in the first paragraph of this Indenture or any successor
     may be dissolved, wound up, and liquidated at any time thereafter, and the person thereafter
     shall be released from its liabilities as obligor and maker on all the Securities and from its
     obligations under this Indenture.

     Section 7.12.    No Other Business.

              (a)     From and after the Closing Date, the Issuer shall not engage in any business or
     activity other than issuing and selling the Securities pursuant to this Indenture and the
     Preference Shares pursuant to the Preference Share Documents and acquiring, owning, holding,
     and pledging and selling Collateral Obligations and the other Collateral and the Class 1
     Collateral in connection therewith, and shall not act as agent, negotiator or structurer with
     respect to any Collateral, act as a participant in negotiating terms of a primary loan agreement,
     enter into a binding commitment to purchase any Collateral prior to the issuance thereof or
     engage in any transaction or activity not permitted by Schedule 7 or which the Issuer knows
     would cause it to be treated as engaged in a trade or business in the United States within the
     meaning of Section 864 of the Code, and the Co-Issuer shall not engage in any business or
     activity other than issuing and selling the Notes to be issued by it pursuant to this Indenture and,

                                                     144
     45824v26

                                                                                              009770
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 27306/09/21 Page 158 of 304 PageID 12643
Case 3:21-cv-00538-N Document 26-36 Filed


     with respect to the Issuer and the Co-Issuer, other activities appropriate to accomplish the
     foregoing or incidental thereto or connected therewith.

             (b)      In furtherance and not in limitation of clause (a) of this Section 7.12, the Issuer
     shall comply with all of the provisions set forth in Schedule 7 hereto, unless, with respect to a
     particular transaction, the Issuer and the Trustee shall have received an opinion or advice of tax
     counsel of nationally recognized standing in the United States experienced in such matters that,
     under the relevant facts and circumstances with respect to such transaction, the Issuer's failure
     to comply with one or more of such provisions will not cause the Issuer to be engaged, or
     deemed to be engaged, in a trade or business within the United States within the meaning of
     Section 864 of the Code or otherwise to be subject to United States federal income tax on a net
     basis. The provisions set forth in Schedule 7 hereto may be amended, eliminated or
     supplemented (without execution of a supplemental indenture) if the Issuer and the Trustee shall
     have received an opinion of tax counsel of nationally recognized standing in the United States
     experienced in such matters that the Issuer's compliance with such amended provisions or
     supplemental provisions or the Issuer's failure to comply with such provisions proposed to be
     eliminated, as the case may be, will not cause the Issuer to be engaged, or deemed to be
     engaged, in a trade or business within the United States within the meaning of Section 864 of
     the Code or otherwise to be subject to United States federal income tax on a net basis provided,
     however, that written notice of any such amendment, elimination or supplementation of or to
     the provisions of Schedule 7 pursuant to this Section 7.12(b) shall be provided to the Insurer
     and each Rating Agency then rating any Outstanding Class of Securities within 90 days of any
     such amendment, elimination or supplementation. For the avoidance of doubt, in the event an
     opinion of tax counsel as described above has been obtained in accordance with the terms
     hereof, no consent of any Holder of the Securities or satisfaction of the Rating Condition shall
     be required in order to comply with this Section 7.12(b) in connection with the amendment,
     elimination or supplementation of any provision of Schedule 7 contemplated by such opinion of
     tax counsel.

             (c)     The Issuer and the Co-Issuer may amend, or permit the amendment of, their
     Memorandum and Articles or the Certificate of Incorporation and By-laws if the Rating
     Condition with respect to each Rating Agency is satisfied with respect to the amendment (but
     not otherwise).

     Section 7.13.   Listing on Irish Stock Exchange.

              So long as any Securities remain Outstanding, the Co-Issuers shall use all reasonable
     efforts to obtain and maintain the listing of the Securities on the Irish Stock Exchange.

     Section 7.14.   Annual Rating Review.

              So long as any Securities of any Class remain Outstanding, on or before May, 31 in
     each year commencing in 2006, the Co-Issuers shall obtain and pay for an annual review or
     ongoing surveillance of the rating of each Outstanding Class of Securities (including, in the case
     of the Insured Notes, the rating thereof without giving effect to the Policy) from each Rating
     Agency, as applicable. The Co-Issuers shall promptly notify the Trustee and the Portfolio
     Manager in writing (and the Trustee shall promptly provide a copy of the notice to the Holders
     of the Securities) and the Preference Shares Paying Agent (for forwarding to the Holders of
     Preference Shares) if at any time the rating of any Class of Securities has been, or is known will
     be, changed or withdrawn.


                                                     145
     45824v26

                                                                                              009771
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 27306/09/21 Page 159 of 304 PageID 12644
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 7.15.      Reporting.

             At any time when the Co-Issuers are not subject to Section 13 or 15(d) of the Exchange
     Act and are not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act,
     upon the request of a Holder or Beneficial Owner of any Note or a Holder of a Composite
     Security, the Co-Issuers shall promptly furnish "Rule 144A Information" to the Holder or
     Beneficial Owner, to a prospective purchaser of a Security designated by the Holder or
     Beneficial Owner or to the Trustee for delivery to the Holder or Beneficial Owner or a
     prospective purchaser designated by the Holder or Beneficial Owner, as the case may be, to
     permit compliance by the Holder or Beneficial Owner with Rule 144A under the Securities Act
     in connection with the resale of the Security by the Holder or Beneficial Owner. "Rule 144A
     Information" is the information specified pursuant to Rule 144A(d)(4) under the Securities Act.

     Section 7.16.      Calculation Agent.

              (a)     The Issuer agrees that for so long as any floating rate Notes remain Outstanding
     an agent will always have been appointed (that does not control and is not controlled by or
     under common control with the Issuer or its Affiliates) to calculate LIBOR in respect of each
     Interest Period (the "Calculation Agent"). The Issuer has initially appointed the Trustee as
     Calculation Agent. The Issuer may remove the Calculation Agent at any time. If the
     Calculation Agent is unable or unwilling to act as such or is removed by the Issuer or if the
     Calculation Agent fails to determine any of the information required to be given to the
     Company Announcements Office of the Irish Stock Exchange, as described in subsection (b), in
     respect of any Interest Period, the Issuer or the Portfolio Manager (on its behalf) shall promptly
     appoint a replacement Calculation Agent. For so long as any Securities are listed on the Irish
     Stock Exchange and the rules of the exchange so require, notice of the appointment of any
     replacement Calculation Agent shall be given to the Company Announcements Office of the
     Irish Stock Exchange or the Irish Listing and Paying Agent as promptly as practicable after the
     appointment. The Calculation Agent may not resign its duties without a successor having been
     duly appointed.

              (b)      As soon as possible after 11:00 A.M., London time, on the second Business Day
     before the first day of each Interest Period, but in no event later than 11:00 A.M., London time,
     on the next Business Day, the Calculation Agent shall calculate the Note Interest Rate for each
     Class of floating rate Notes for the next Interest Period. The Calculation Agent shall
     communicate those rates and amounts to the Co-Issuers, the Trustee, the Insurer, each Paying
     Agent, the Portfolio Manager, Euroclear, Clearstream, the Depository, and, so long as any of the
     floating rate Notes are listed thereon and the rules of the exchange so require, the Irish Stock
     Exchange or the Listing Agent. In the latter case, the information shall be given to the
     Company Announcements Office of the Irish Stock Exchange or the Listing Agent as soon as
     possible after its determination. The Calculation Agent shall separately notify the Irish Stock
     Exchange or the Irish Listing and Paying Agent of the information. The Calculation Agent shall
     also specify to the Co-Issuers the quotations on which the foregoing rates are based, and in any
     event the Calculation Agent shall notify the Co-Issuers before 7:00 P.M., London time, on the
     second Business Day before the first day of each Interest Period that either:

                        (i)     it has determined or is in the process of determining the Note Interest
                Rate for each Class of floating rate Notes, or

                        (ii)    it has not determined and is not in the process of determining any such
                Note Interest Rate together with its reasons therefor.

                                                      146
     45824v26

                                                                                               009772
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 27306/09/21 Page 160 of 304 PageID 12645
Case 3:21-cv-00538-N Document 26-36 Filed


     The Calculation Agent's determination of the foregoing rates for any Interest Period shall (in the
     absence of manifest error) be final and binding on all parties and the Holders and Beneficial
     Owners of the Preference Shares.

     Section 7.17.    Certain Tax Matters.

              (a)      For United States federal income tax purposes, the Issuer shall treat the
     Preference Shares as equity and the Notes as debt. The Issuer shall treat the Composite
     Securities as consisting of Preference Shares corresponding to the Preference Share Component
     and representing an ownership interest in the Class 1 Collateral. Each Holder of a Note, by its
     acquisition of that Note, agrees to treat those Notes as debt for United States federal income tax
     purposes. Each Holder of a Composite Security, by its acquisition of the Composite Security,
     agrees to treat the Composite Securities as consisting of Preference Shares corresponding to
     corresponding to the Preference Share Component, and representing an ownership interest in
     the Class 1 Collateral and to treat the Preference Shares as equity in the Issuer for United States
     federal income tax purposes.

             (b)      The Issuer will not elect to be treated as a partnership for U.S. federal income
     tax purposes.

               (c)     The Issuer shall file, or cause to be filed, any tax returns, including information
     tax returns, required by any governmental authority; provided, however, that the Issuer shall not
     file, or cause to be filed, any income or franchise tax return in any state of the United States
     unless it shall have obtained an opinion of tax counsel of nationally recognized standing
     experienced in such matters prior to such filing that, under the laws of such jurisdiction, the
     Issuer is required to file such income or franchise tax return.

              (d)     Upon the Trustee's receipt of a request of a Holder holding a Note that is issued
     with original issue discount for U.S. Federal income tax purposes for the information described
     in United States Treasury Regulations section 1.1275-3(b)(1) that is applicable to such Note that
     is issued with original issue discount for U.S. Federal income tax purposes, the Issuer will cause
     its independent accountants to provide promptly to the Trustee and such requesting Holder all of
     such information.

              (e)      Notwithstanding any contrary agreement or understanding, the Portfolio
     Manager, the Co-Issuers, the Trustee, the Insurer and the Holders and beneficial owners of the
     Notes and Composite Securities (and each of their respective employees, representatives or
     other agents) may disclose to any and all persons, without limitation of any kind, the tax
     treatment and tax structure of the transactions contemplated by this Indenture and all materials
     of any kind (including opinions or other tax analyses) that are provided to them relating to such
     tax treatment and tax structure. The foregoing provision shall apply from the beginning of
     discussions between the parties. For this purpose, the tax treatment of a transaction is the
     purported or claimed U.S. tax treatment of the transaction under applicable U.S. federal, state or
     local law, and the tax structure of a transaction is any fact that may be relevant to understanding
     the purported or claimed U.S. tax treatment of the transaction under applicable U.S. federal,
     state or local law.

             (f)      The Issuer and each Holder and each beneficial owner of a Senior Class A
     Note, Class A-2 Note, Class A-3 Notes, Class B Note or Class C Note (as the case may be), by
     acceptance of its Senior Class A Note, Class A-2 Note, Class A-3 Notes, Class B Note or Class
     C Note (as the case may be), or its interest in a Senior Class A Note, Class A-2 Note, Class A-3

                                                     147
     45824v26

                                                                                               009773
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 27306/09/21 Page 161 of 304 PageID 12646
Case 3:21-cv-00538-N Document 26-36 Filed


     Notes, Class B Note or Class C Note (as the case may be), as the case may be, shall be deemed
     to have agreed to treat, and shall treat, such Senior Class A Note, Class A-2 Note, Class A-3
     Notes, Class B Note or Class C Note as debt of the Issuer for United States federal income tax
     purposes.

              (g)      Each Holder and beneficial owner of a Note or Composite Security, by
     acceptance of its Note or Composite Security or its interest in a Note or Composite Security,
     shall be deemed to understand and acknowledge that failure to provide the Issuer, the Trustee or
     any Paying Agent with the applicable U.S. federal income tax certifications (generally, a United
     States Internal Revenue Service Form W-9 (or successor applicable form) in the case of a
     person that is a "United States person" within the meaning of Section 7701(a)(30) of the Code
     or an appropriate United States Internal Revenue Service Form W-8 (or successor applicable
     form) in the case of a person that is not a "United States person" within the meaning of Section
     7701(a)(30) of the Code) may result in U.S. federal back-up withholding from payments in
     respect of such Note or Composite Security.

              (h)      The Issuer shall cause its independent accountants, within 90 days after the end
     of each calendar year, to provide to each Holder of Securities and, upon written request therefor
     certifying that it is a holder of a beneficial interest in a Note or Composite Security, to such
     holder (or its designee), all information that a U.S. shareholder making a "qualified electing
     fund" election (as defined in the Code) with respect to the Notes is required to obtain from the
     Issuer for U.S. federal income tax purposes and a "PFIC Annual Information Statement" as
     described in United States Treasury Regulation section 1.1295-1(g)(1) (or any successor
     Treasury Regulation) (including all representations and statements required by such statement),
     and the Issuer will take or cause to be taken any other reasonable steps to facilitate such election
     by a Noteholder or Composite Securityholder or beneficial owner of Notes or Composite
     Securities.

              (i)     If the Issuer is aware that it has purchased an interest in a "reportable
     transaction" within the meaning of Section 6011 of the Code, and a Holder of a Note or
     Composite Security requests information about any such transactions in which the Issuer is an
     investor, the Issuer shall provide such information it has reasonably available as soon as
     practicable after such request.

              (j)      The Issuer shall provide, or cause to be provided, upon the request of a
     Noteholder or Composite Securityholder and, upon written request certifying that it is a holder
     of a beneficial interest in a Note or Composite Security, to such holder (or its designee), any
     information that a Holder or beneficial owner of Notes or Composite Securities reasonably
     requests to assist such Noteholder, Composite Securityholder or beneficial owner with regard to
     filing requirements the Noteholder, Composite Securityholder or beneficial owner of Notes or
     Composite Securities is required to satisfy as a result of the controlled foreign corporation rules
     under the Code.

             (k)      The Issuer shall not conduct any business other than the business that the Issuer
     is permitted to conduct under this Agreement.

     Section 7.18.   Securities Lending.

              (a)      So long as no Event of Default is continuing and if after the completion of the
     transaction the limit in clause (28) of the definition of "Concentration Limitations" would be
     satisfied, the Portfolio Manager may cause Collateral Obligations that are not Defaulted

                                                     148
     45824v26

                                                                                              009774
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 27306/09/21 Page 162 of 304 PageID 12647
Case 3:21-cv-00538-N Document 26-36 Filed


     Collateral Obligations to be lent for a term of 90 days or less to banks, broker-dealers, and other
     financial institutions (other than insurance companies) having long-term and short-term senior
     unsecured debt ratings or guarantors with ratings of at least "A1" (and not "A1" but on credit
     watch with negative implications) and "P-1" (and not on credit watch for possible downgrade)
     from Moody's and a long-term senior unsecured debt rating of at least "A" from S&P (each, a
     "Securities Lending Counterparty") pursuant to one or more agreements (each, a "Securities
     Lending Agreement"); provided that Collateral Obligations the Market Value of which cannot
     be determined under clause (i), (ii) or (iii) of that definition may not be lent pursuant to a
     Securities Lending Agreement. Upon receipt of an Issuer Order, the Trustee shall release any
     lent Collateral Obligations to a Securities Lending Counterparty as directed by the Portfolio
     Manager. The Securities Lending Counterparties may be Affiliates of the Initial Purchaser or
     Affiliates of the Portfolio Manager. The duration of any Securities Lending Agreement shall
     not exceed the Stated Maturity of the Securities.

             (b)     Each Securities Lending Agreement shall be on market terms as determined by
     the Portfolio Manager (except as may be required below) and shall:

                        (i)      require that the Securities Lending Counterparty return to the Issuer
                debt obligations that are identical (in terms of issue and class) to the lent Collateral
                Obligations;

                         (ii)    require that the Securities Lending Counterparty pay to the Issuer
                amounts equivalent to all interest and other payments that the owner of the lent
                Collateral Obligation is entitled to for the period during which the Collateral Obligation
                is lent and require that any such payments not be subject to withholding tax imposed by
                any jurisdiction unless the Securities Lending Counterparty is required under the
                Securities Lending Agreement to make "gross-up" payments to the Issuer that cover the
                full amount of the withholding tax on an after-tax basis;

                         (iii)    require that the Rating Condition with respect to each Rating Agency
                shall be satisfied with respect to the execution of the Securities Lending Agreement;

                       (iv)    satisfy any other requirements of Section 1058 of the Code and the
                Treasury Regulations promulgated under it;

                        (v)      be governed by the laws of New York;

                      (vi)     permit the Issuer to assign its rights under the Securities Lending
                Agreement to the Trustee pursuant to this Indenture;

                        (vii)    provide for early termination and the delivery of any lent Collateral
                Obligation with no penalty if the Collateral Obligation becomes a Credit Risk
                Obligation or is subject to redemption in accordance with its terms;

                        (viii) provide for early termination and the delivery of any lent Collateral
                Obligation with no penalty upon any redemption of the Securities in whole;

                         (ix)    require the Securities Lending Counterparty to post with the Trustee
                collateral consisting of cash or direct registered debt obligations of the United States of
                America that have a maturity date no later than the Business Day preceding the stated
                termination date of the Securities Lending Agreement (the "Securities Lending

                                                       149
     45824v26

                                                                                                 009775
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 27306/09/21 Page 163 of 304 PageID 12648
Case 3:21-cv-00538-N Document 26-36 Filed


                Collateral") to secure its obligation to return the Collateral Obligations or in the
                alternative post the Securities Lending Collateral with a custodian for the benefit of the
                Issuer designated by the Securities Lending Counterparty that satisfies the requirements
                with respect to being a securities intermediary with respect to the posted collateral if
                that custodian would qualify to be a successor trustee under Section 6.8;

                        (x)      provide that the Securities Lending Collateral shall be maintained at all
                times in an amount equal to at least 102% of the current Ask-Side Market Value
                (determined daily and monitored by the Portfolio Manager) of the lent Collateral
                Obligations and if securities are delivered to the Trustee as security for the obligations
                of the Securities Lending Counterparty under the related Securities Lending Agreement,
                the Portfolio Manager on behalf of the Issuer will negotiate with the Securities Lending
                Counterparty a rate for the loan fee to be paid to the Issuer for lending the lent
                Collateral Obligations;

                        (xi)     the lent Collateral Obligations shall be marked-to-market on a daily
                basis by the Portfolio Manager on the basis of their Market Value;

                       (xii)  the Collateral will include the Issuer's rights under the related Securities
                Lending Agreement rather than the loaned Collateral Obligation;

                         (xiii) provide for early termination within 10 days at the option of the Issuer
                and the delivery of any lent Collateral Obligation with no penalty if the Securities
                Lending Counterparty is no longer in compliance with the requirements relating to the
                credit ratings of the Securities Lending Counterparty and the noncompliance is not
                cured as provided in this Indenture; and

                         (xiv) contain appropriate limited recourse and non-petition provisions (to the
                extent the Issuer has contractual payment obligations to the Securities Lending
                Counterparty) equivalent (mutatis mutandis) to those in this Indenture.

              (c)     If either Moody's or S&P downgrades a Securities Lending Counterparty such
     that the Securities Lending Agreements to which the Securities Lending Counterparty is a party
     are no longer in compliance with the requirements relating to the credit ratings of the Securities
     Lending Counterparty, then the Portfolio Manager on behalf of the Issuer, within 10 days of the
     downgrade, shall

                        (i)     terminate its Securities Lending Agreements with the Securities
                Lending Counterparty unless a guarantor for the Securities Lending Counterparty's
                obligations under the Securities Lending Agreements has been obtained; or

                         (ii)    reduce the percentage of the Aggregate Principal Balance of the
                Collateral Obligations lent to the downgraded Securities Lending Counterparty so that
                the Securities Lending Agreements to which the Securities Lending Counterparty is a
                party, together with all other Securities Lending Agreements, are in compliance with
                the requirements relating to the credit ratings of Securities Lending Counterparties; or

                        (iii)   take any other steps Moody's or S&P may require to cause the
                Securities Lending Counterparty's obligations under the Securities Lending Agreements
                to which the Securities Lending Counterparty is a party to be treated by Moody's or
                S&P, as the case may be, as if the obligations were owed by a counterparty having a

                                                       150
     45824v26

                                                                                                009776
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 27306/09/21 Page 164 of 304 PageID 12649
Case 3:21-cv-00538-N Document 26-36 Filed


                rating at least equivalent to the rating that was assigned by Moody's or S&P, as the case
                may be, to the downgraded Securities Lending Counterparty before its being
                downgraded.

              (d)      In connection with any such direction by the Portfolio Manager to enter into a
     Securities Lending Agreement, the Trustee may receive and rely on an Issuer Order to the effect
     that the Securities Lending Agreement, and its Securities Lending Counterparty, is each in
     compliance with the requirements of this Indenture (including the definition of "Securities
     Lending Counterparty"). The Issuer and the Trustee may enter into any Securities Lending
     Agreement (and any related account control agreement) at the instruction of the Portfolio
     Manager, and deliver and accept delivery and return of any Collateral Obligations pursuant to
     the Securities Lending Agreement, or pursuant to instructions from the Portfolio Manager in
     connection with the Securities Lending Agreement. The Trustee may take any actions and
     exercise any rights and remedies under any Securities Lending Agreement that the Portfolio
     Manager instructs. The Trustee need not enter into any Securities Lending Agreement (or any
     related account control agreement) that would in its judgment, subject it to any liability, whether
     financial or otherwise, or cause it to incur or subject it to risk of any cost or disbursement for
     which it is not, in its judgment, adequately indemnified, or that would impose on it any
     obligations or administrative burdens that are unacceptable to it. The Portfolio Manager shall
     instruct the Trustee in writing with respect to the administration of any Securities Lending
     Agreement (including with respect to any default and the exercise of rights under it). The
     Trustee shall not have any responsibility for evaluating the sufficiency, validity, or acceptability
     of any Securities Lending Agreement or for the qualifications or eligibility of any Securities
     Lending Counterparty. Nothing in this Indenture shall be construed to cause the Trustee to have
     any fiduciary duties to any Securities Lending Counterparty.

           So long as any Collateral Obligation is on loan pursuant to a Securities Lending
     Agreement,

                         (a)     the Trustee shall have no liability for any failure or inability on its part
                to receive any information or take any action with respect to the Collateral Obligation
                because of its being on loan (including any failure to take action with respect to a notice
                of redemption, consent solicitation, exchange or tender offer, or similar corporate
                action), and

                         (b)      the loaned Collateral Obligations shall not be disqualified for return to
                the Trustee as a Collateral Obligation by any change in circumstance or status during
                the time while on loan (including any change that would cause the Collateral Obligation
                to be ineligible for purchase by the Issuer under this Indenture if applied to a proposed
                purchase of it in the open market at the time of its return from loan).

     Section 7.19.      Purchase of Collateral Obligations; Ramp-Up Completion Date.

             (a)      The Issuer shall use its best efforts to purchase Collateral Obligations on any
     Business Day during the Ramp-Up Period or enter into commitments to purchase Collateral
     Obligations on any Business Day during the Ramp-Up Period for purchase on or as soon as
     practicable thereafter (not to exceed 60 days thereafter), in each case, for inclusion in the
     Collateral so that each of the Aggregate Principal Balance of the Collateral Obligations and the
     Overcollateralization Ratio Numerator is at least $663,000,000.



                                                        151
     45824v26

                                                                                                  009777
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 27306/09/21 Page 165 of 304 PageID 12650
Case 3:21-cv-00538-N Document 26-36 Filed


              (b)     No Collateral Obligations may be purchased prior to the Ramp-Up Completion
     Date unless immediately following the purchase of any Collateral Obligation (as certified by the
     Portfolio Manager in writing), the remaining funds in the Collection Account, after giving effect
     to such purchase, are sufficient as of the date of determination to purchase Collateral
     Obligations for inclusion in the Collateral so that each of the Aggregate Principal Balance of the
     Collateral Obligations and the Overcollateralization Ratio Numerator is at least $663,000,000
     (taking into account the Collateral Obligations already part of the Collateral (without giving
     effect to any reductions of that amount that may have resulted from scheduled principal
     payments, principal prepayments or dispositions made with respect to any Collateral
     Obligations on or before the Ramp-Up Completion Date)).

              (c)     Notwithstanding the foregoing, or any other provision of this Indenture, if the
     Issuer has previously entered into a commitment to purchase a Collateral Obligation to be
     included in the Collateral, such commitment initially not to exceed 60 days, and at the time of
     the commitment the Collateral Obligation complied with the definition of "Collateral
     Obligation" and the requirements set forth in this Section 7.19, the Issuer may consummate the
     purchase of the Collateral Obligation notwithstanding that the Collateral Obligation fails to
     comply with the definition of "Collateral Obligation" and the requirements set out above on the
     date of settlement.

              (d)       The Issuer will use commercially reasonable efforts to purchase, or to enter into
     binding agreements to purchase, Collateral Obligations by the Ramp-Up Completion Date, that,
     together with the Collateral Obligations purchased on or before the Closing Date and then held
     by the Issuer, will satisfy, as of the Ramp-Up Completion Date (without giving effect to any
     reductions of that amount that may have resulted from scheduled principal payments, principal
     prepayments or dispositions made with respect to any Collateral Obligations on or before the
     Ramp-Up Completion Date), the Collateral Quality Tests, the Concentration Limitations, the
     criteria set forth in Section 12.2 of this Indenture and the Overcollateralization Tests.

              (e)      On or prior to July 1, 2005, so long as the Ramp-Up Completion Date has not
     already occurred, the Portfolio Manager shall certify by an order of the Portfolio Manager
     delivered to the Issuer, the Trustee and Moody's that, as of such date: (i)(A) the Aggregate
     Principal Balance of the Collateral Obligations owned by the Issuer equals at least
     $575,000,000, or (B) the Aggregate Principal Balance of the Collateral Obligations purchased
     (or committed to be purchased) by the Issuer with proceeds from the sale of the Securities (in
     each case in this clause (B), measured solely as of the date of purchase or commitment, as the
     case may be) equals at least $575,000,000 (for the avoidance of doubt, without giving effect to
     any reductions of that amount that may have resulted from scheduled principal payments,
     principal prepayments or dispositions made with respect to any Collateral Obligations on or
     before the Ramp-Up Completion Date, (ii) the Diversity Score is equal to at least 45, (iii) the
     Weighted Average Rating Factor Test is satisfied and (iv) each of the Coverage Tests is
     satisfied. If the Portfolio Manager is not able to certify each of the foregoing items, an Interim
     Ramp-Up Completion Date Failure shall occur.

             (f)      Within 5 Business Days after the Ramp-Up Completion Date, the Issuer or the
     Portfolio Manager (on behalf of the Issuer) shall request a Rating Confirmation on behalf of the
     Issuer and shall provide a report to the Rating Agencies identifying the Collateral Obligations
     then included in the Collateral and the Issuer shall obtain and deliver to the Trustee, the Insurer
     and the Rating Agencies, together with the delivery of a report (and an electronic file of the
     Collateral Obligations to S&P) substantially in the form of a Monthly Report as of the Ramp-
     Up Completion Date, an Accountants' Certificate:

                                                     152
     45824v26

                                                                                              009778
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 27306/09/21 Page 166 of 304 PageID 12651
Case 3:21-cv-00538-N Document 26-36 Filed


                         (i)     confirming the maturity date, rating, spread and recovery rate for each
                item of Original Collateral Obligations owned by the Issuer as of the Ramp-Up
                Completion Date and the information provided by the Issuer with respect to every other
                asset included in the Collateral, by reference to such sources as shall be specified
                therein;

                        (ii)    confirming that as of the Ramp-Up Completion Date:

                                (1)     each of the Coverage Tests are satisfied;

                                (2)       the Aggregate Principal Balance of Collateral Obligations that
                        the Issuer owned or committed to purchase as of the Ramp-Up Completion
                        Date is at least equal to the Maximum Investment Amount; and

                                 (3)       the Collateral Obligations comply with all of the requirements
                        of the Collateral Quality Tests and the Concentration Limitations and the
                        criteria set forth in Section 12.2 of this Indenture; and

                       (iii)   specifying the procedures undertaken by them to review data and
                computations relating to the foregoing statements.

              (g)     If a Rating Confirmation Failure occurs, the Notes will be redeemed pursuant
     to, and to the extent provided in, Section 9.1(a).

     Section 7.20.      Posting of Reports on Repository.

              If the Initial Purchaser has entered into a posting dealer agreement with The Bond
     Market Association relating to the transactions contemplated by this Indenture, each of the
     Issuer, the Trustee and the Portfolio Manager acknowledges and agrees that each Monthly
     Report and Valuation Report shall be posted to the Repository for use in the manner provided in
     the Repository. In connection therewith, the Trustee at the expense of the Issuer agrees to make
     available in accordance with Section 14.3(a)(viii) each Monthly Report or Valuation Report to
     the operator of the Repository for posing on the Repository.

     Section 7.21.      Secondary Risk Procedures.

            The Portfolio Manager shall notify S&P and request that S&P modify the S&P CDO
     Monitor accordingly if on any date (as disclosed in the most recent Monthly Report):

              (a)     the Aggregate Principal Amount of all Collateral Obligations participated from
     or entered into with the same Secondary Risk Counterparty exceeds the percentage of the
     Maximum Investment Amount in the Secondary Risk Table opposite the long-term S&P credit
     rating of the Secondary Risk Counterparty under the caption "Individual Counterparty Limit,"
     or

             (b)      the Aggregate Principal Amount of all Collateral Obligations participated from
     or entered into with Secondary Risk Counterparties with the same long-term credit rating
     exceeds the percentage of the Maximum Investment Amount in the Secondary Risk Table
     opposite that rating under the caption "Aggregate Counterparty Limit" (excluding up to 5% by
     Aggregate Principal Amount of Synthetic Securities with respect to Collateral Obligations the
     Aggregate Counterparty Limit of which is 20% to the extent that (x) such exposure is fully

                                                      153
     45824v26

                                                                                                009779
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 27306/09/21 Page 167 of 304 PageID 12652
Case 3:21-cv-00538-N Document 26-36 Filed


     collateralized with respect to principal and (y) the related Synthetic Security Counterparties are
     rated at least "A-1+" by S&P).

                                                  ARTICLE 8

                                         SUPPLEMENTAL INDENTURES

     Section 8.1.       Supplemental Indentures Without Consent of Holders.

              (a)      Without the consent of the Holders of any Securities or the Holders of any
     Preference Shares, when authorized by Board Resolutions, and subject to the requirement
     provided below in this Section 8.1 with respect to the ratings of any Class of Securities, the Co-
     Issuers and the Trustee may, and the Insurer shall, if it is not materially and adversely affected
     thereby (and will be bound by a standard of good faith and fair dealing in making such
     determination) execute one or more indentures supplemental to this Indenture, in form
     satisfactory to the Trustee, to:

                         (1)      evidence the succession of another person to the Issuer or the Co-Issuer
                and the assumption by the successor person of the obligations of the Issuer or the Co-
                Issuer in this Indenture and in the Securities;

                        (2)      add to the covenants of the Co-Issuers or the Trustee for the benefit of
                the Holders of the Securities or to surrender any right in this Indenture conferred on the
                Co-Issuers;

                        (3)      convey, transfer, assign, mortgage, or pledge any property to the
                Trustee, or add to the conditions, limitations, or restrictions on the authorized amount,
                terms, and purposes of the issue, authentication, and delivery of the Securities;

                        (4)     evidence and provide for the acceptance of appointment under this
                Indenture by a successor Trustee and to add to or change any of the provisions of this
                Indenture necessary to facilitate the administration of the trusts under this Indenture by
                more than one Trustee, pursuant to the requirements of Sections 6.9, 6.10, and 6.12;

                         (5)      correct or amplify the description of any property at any time subject to
                the lien of this Indenture, or to better assure, convey, and confirm to the Trustee any
                property subject or required to be subject to the lien of this Indenture (including all
                actions appropriate as a result of changes in law) or to subject to the lien of this
                Indenture any additional property;

                        (6)      modify the restrictions on and procedures for resales and other transfers
                of the Securities to reflect any changes in applicable law (or its interpretation) or to
                enable the Co-Issuers to rely on any less restrictive exemption from registration under
                the Securities Act or the 1940 Act or to remove restrictions on resale and transfer to the
                extent not required under this Indenture;

                         (7)     with the consent of the Portfolio Manager, to modify the restrictions on
                the sales of Collateral Obligations in Section 12.1 or the Eligibility Criteria in Section
                12.2 (and the definitions related thereto) in a manner not materially adverse to the
                Holders of any Class of the Notes, the Composite Securities or the Preference Shares as
                evidenced by an Opinion of Counsel (which may be supported as to factual (including

                                                       154
     45824v26

                                                                                                009780
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 27306/09/21 Page 168 of 304 PageID 12653
Case 3:21-cv-00538-N Document 26-36 Filed


                financial and capital markets) matters by any relevant certificates and other documents
                necessary or advisable in the judgment of counsel delivering the opinion) or a
                certificate of an officer of the Portfolio Manager to the effect that the modification
                would not be materially adverse to the Holders of any Class of the Notes, the
                Composite Securities or the Preference Shares;

                       (8)      make appropriate changes for any Class of Securities to be listed on an
                exchange other than the Irish Stock Exchange;

                         (9)     otherwise to correct any inconsistency or cure any ambiguity or errors
                in this Indenture;

                         (10)     accommodate the issuance of the Securities in book-entry form through
                the facilities of DTC or otherwise;

                         (11)     to take any appropriate action to prevent the Issuer, the Insurer, the
                Holders of Securities or Preference Shares, or the Trustee from becoming subject to
                withholding or other taxes, fees, or assessments or to prevent the Issuer from being
                treated as being engaged in a U.S. trade or business or otherwise being subject to U.S.
                federal, state, or local income tax on a net income basis, so long as the action will not
                cause the Insurer or the Holders of any Securities or Preference Shares to be adversely
                affected to any material extent by any change to the timing, character, or source of the
                income from the Securities or Preference Shares, as evidenced by an Opinion of
                Counsel (which may be supported as to factual (including financial and capital markets)
                matters by any relevant certificates and other documents necessary or advisable in the
                judgment of counsel delivering the opinion);

                         (12)    to authorize the appointment of any listing agent, Transfer Agent,
                Paying Agent, or additional registrar for any Class of Securities appropriate in
                connection with the listing of any Class of Securities on the Irish Stock Exchange or
                any other stock exchange, and otherwise to amend this Indenture to incorporate any
                changes required or requested by any governmental authority, stock exchange authority,
                listing agent, Transfer Agent, Paying Agent, or additional registrar for any Class of
                Securities in connection with its appointment, so long as the supplemental indenture
                would not materially and adversely affect any Holder of Securities, as evidenced by an
                Opinion of Counsel (which may be supported as to factual (including financial and
                capital markets) matters by any relevant certificates and other documents necessary or
                advisable in the judgment of counsel delivering the opinion) or a certificate of an
                Authorized Officer of the Portfolio Manager, to the effect that the modification would
                not be materially adverse to the Holders of any Class of Securities;

                        (13)     to amend, modify, enter into, or accommodate the execution of any
                contract relating to a Synthetic Security (including posting collateral under a Synthetic
                Security Agreement);

                       (14)   to modify Section 3.3 to be consistent with applicable laws or Rating
                Agency requirements;

                        (15)    to evidence any waiver by any Rating Agency as to any requirement or
                condition, as applicable, of the Rating Agency set forth in this Indenture;


                                                       155
     45824v26

                                                                                                009781
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 27306/09/21 Page 169 of 304 PageID 12654
Case 3:21-cv-00538-N Document 26-36 Filed


                       (16)    to facilitate the issuance of participation notes, combination notes,
                composite securities, and other similar securities;

                        (17)     to facilitate hedging transactions;

                        (18)    to facilitate the ability of the Issuer to lend collateral pursuant to a
                Securities Lending Agreement;

                         (19)     to modify any provision to facilitate an A/B Exchange, including to
                effect any serial designation relating to the exchange; or

                         (20)     with the consent of the Portfolio Manager, to enter into any additional
                agreements not expressly prohibited by this Indenture as well as any amendment,
                modification, or waiver if the Issuer determines that the amendment, modification, or
                waiver would not, upon or after becoming effective, materially and adversely affect the
                rights or interest of the Holders of any Class of Securities or the Holders of Preference
                Shares as evidenced by an Opinion of Counsel (which may be supported as to factual
                (including financial and capital markets) matters by any relevant certificates and other
                documents necessary or advisable in the judgment of counsel delivering the opinion) or
                a certificate of an officer of the Portfolio Manager to the effect that the modification
                would not be materially adverse to the Holders of any Class of Securities or the Holders
                of Preference Shares.

             (b)      Without the consent of the Portfolio Manager, no supplemental indenture may
     be entered into that would reduce the rights, decrease the fees or other amounts payable to the
     Portfolio Manager under this Indenture or increase the duties or obligations of the Portfolio
     Manager.

              (c)      The Trustee is authorized to join in the execution of any such supplemental
     indenture and to make any further appropriate agreements and stipulations that may be in the
     agreements, but the Trustee shall not be obligated to enter into any such supplemental indenture
     that affects the Trustee's own rights, duties, liabilities, or immunities under this Indenture or
     otherwise, except to the extent required by law. Unless notified by a Majority of any Class of
     the Securities or a Majority of the Holders of Preference Shares that the Class of Securities or
     Holders of Preference Shares would be materially and adversely affected, the Trustee may rely
     on a certificate of the Portfolio Manager and an Opinion of Counsel (which may be supported as
     to factual (including financial and capital markets) matters by any relevant certificates and other
     documents necessary or advisable in the judgment of counsel delivering the opinion) as to
     whether the interests of any Holder of Securities or Holder of Preference Shares would be
     materially and adversely affected by any such supplemental indenture. The Trustee shall give
     notice of the proposed change to the Holders of Securities and to the Preference Shares Paying
     Agent (for forwarding to the Holders of Preference Shares) at least 15 Business Days before
     execution of any supplemental indenture by the Trustee (or 60 calendar days before execution,
     in the case of a supplemental indenture for the purpose described in paragraph (7) of Section
     8.1(a), which shall be identified as such in a certificate of the Portfolio Manager delivered to the
     Trustee before the date on which such notice is required to be given).

              (d)     If any Outstanding Securities are rated by a Rating Agency, the Trustee shall
     enter into a supplemental indenture pursuant to this Section 8.1 only if either (1) the Rating
     Condition with respect to each Rating Agency is satisfied with respect to the supplemental
     indenture or (2) the Portfolio Manager and the Holders of 100% in Aggregate Outstanding

                                                        156
     45824v26

                                                                                                   009782
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 27306/09/21 Page 170 of 304 PageID 12655
Case 3:21-cv-00538-N Document 26-36 Filed


     Amount of each Class of Securities the ratings on which would be reduced or withdrawn
     consent to the supplemental indenture. Prior to the entry into any supplemental Indenture with
     respect to which a Rating Confirmation for one or more Classes of Notes or Composite
     Securities is not expected to be delivered, the Trustee shall provide written notice to each
     Holder of each Outstanding Note and each Holder of each Outstanding Composite Security
     informing them of such fact.

             (e)     At the cost of the Co-Issuers, for so long as any Securities are Outstanding and
     rated by a Rating Agency, the Trustee shall provide to the Rating Agency, the Preference Shares
     Paying Agent (for forwarding to the Holders of Preference Shares) and each Hedge
     Counterparty a copy of any proposed supplemental indenture pursuant to this Section at least 15
     Business Days before its execution by the Trustee.

     Section 8.2.       Supplemental Indentures With Consent of Holders.

               (a)    If the Rating Condition is satisfied with respect to each Rating Agency, the
     Trustee, the Insurer and the Co-Issuers may execute one or more indentures supplemental to this
     Indenture to add any provisions to, or change in any manner, or eliminate any of the provisions
     of, this Indenture or modify in any manner the rights of the Holders of the Securities under this
     Indenture with the consent of:

                         (1)     the Portfolio Manager if the supplemental indenture would reduce the
                rights, decrease the fees or other amounts payable to it under this Indenture or increase
                the duties or obligations of the Portfolio Manager;

                        (2)     a Majority of each Class of Notes adversely affected thereby, by Act of
                the Holders of each such Class of Notes;

                        (3)     a Majority of the Composite Securities adversely affected thereby, by
                Act of the Holders of the Composite Securities; and

                        (4)      a Majority of the Preference Shares adversely affected thereby.

              Any proposed supplemental indenture that would also necessitate a change to the
     Memorandum and Articles of Association may only be made after a Special Resolution (as
     defined in the Memorandum and Articles of Association) has been passed to permit the Issuer's
     constitutional documents to be altered to conform them to the proposed change to this Indenture
     as certified to the Trustee by the Issuer.

             Notwithstanding anything in this Indenture to the contrary, without the consent of the
     Holder of each Outstanding Note adversely affected thereby, the Holder of each Outstanding
     Composite Security adversely affected thereby and the Holder of each Preference Share
     adversely affected thereby, no supplemental indenture shall:

                         (i)     change the Stated Maturity of the principal of or the due date of any
                installment of interest on any Note or the Class 1 Component or of any payment to the
                Preference Shares Paying Agent for payment to the Holders of the Preference Shares
                Interests, reduce its principal amount or the rate of interest on it, or the Default Interest
                Rate or the Redemption Price with respect to any Note, the Class 1 Component or
                Preference Share, or change the earliest date on which Notes of any Class or Preference
                Share may be redeemed at the option of the Issuer, change the provisions of this

                                                        157
     45824v26

                                                                                                  009783
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 27306/09/21 Page 171 of 304 PageID 12656
Case 3:21-cv-00538-N Document 26-36 Filed


                Indenture relating to the application of proceeds of any Collateral to the payment of
                principal of or interest on Notes and the application of proceeds of any Class 1
                Collateral or Preference Share Component corresponding to their related Components,
                or to payment to the Preference Shares Paying Agent for payment to the Holders of the
                Preference Shares, or change any place where, or the coin or currency in which, Notes
                or their principal or interest are paid or impair the right to institute suit for the
                enforcement of any such payment on or after their Stated Maturity (or, in the case of
                redemption, on or after the applicable Redemption Date);

                        (ii)     reduce the percentage of the Aggregate Outstanding Amount of
                Holders of Notes of each Class or Composite Securities or Holders of Preference Shares
                whose consent is required for the authorization of any such supplemental indenture or
                for any waiver of compliance with certain provisions of this Indenture or certain
                defaults under this Indenture or their consequences provided for in this Indenture;

                         (iii)   permit the creation of any lien ranking prior to or on a parity with the
                lien of this Indenture with respect to any part of the Collateral or the Class 1 Collateral
                or terminate the lien on any property at any time subject hereto or deprive the Holder of
                any Security of the security afforded by the lien of this Indenture;

                          (iv)    reduce the percentage of the Aggregate Outstanding Amount of
                Holders of Notes of each Class whose consent is required to request the Trustee to
                preserve the Collateral or the percentage of the Aggregate Outstanding Amount of
                Holders of Class 1 Composite Securities whose consent is required to request the
                Trustee to preserve the Class 1 Collateral or rescind the Trustee's election to preserve
                the Collateral or the Class 1 Collateral, as the case may be, pursuant to Section 5.5 or to
                sell or liquidate the Collateral or the Class 1 Collateral, as the case may be, pursuant to
                Section 5.4 or 5.5;

                        (v)     modify any of the provisions of this Section, or to provide that certain
                other provisions of this Indenture cannot be modified or waived without the consent of
                the Holder of each Outstanding Note, Preference Share and Composite Security
                affected thereby;

                        (vi)     modify the definition of "Outstanding," "Controlling Class," or
                "Majority," or the Priority of Payments in Section 11.1(a) or Section 13.1; or

                         (vii)   modify any of the provisions of this Indenture in such a manner as to
                affect the calculation of the amount of any payment of Redemption Price or of interest
                or principal on any Note or the Class 1 Component or any payment to the Preference
                Shares Paying Agent for the payment of dividends or other payments on the Preference
                Shares on any Payment Date (or, with respect to the Preference Share Components, the
                Composite Securities Payment Date) or to affect the rights of the Holders of Notes or
                Preference Shares or the Holders of the Class 1 Composite Securities to the benefit of
                any provisions for the redemption of the Notes, the Class 1 Component or the
                Preference Shares contained in this Indenture.

             Prior to the entry into any supplemental indenture with respect to which a Rating
     Confirmation for one or more Classes of Notes or Composite Securities is not expected to be
     delivered, the Trustee shall provide written notice to each Holder of each Outstanding Note,


                                                       158
     45824v26

                                                                                                009784
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 27306/09/21 Page 172 of 304 PageID 12657
Case 3:21-cv-00538-N Document 26-36 Filed


     each Holder of each Outstanding Composite Security and the Preference Shares Paying Agent
     (for forwarding to the Holders of Preference Shares) informing them of such fact.

             (b)     At the cost of the Co-Issuers, for so long as any Securities are Outstanding and
     rated by a Rating Agency, the Trustee shall provide to the Rating Agency a copy of any
     proposed supplemental indenture pursuant to this Section at least 15 Business Days before its
     execution by the Trustee.

              (c)     Not later than 15 Business Days prior to the execution of any proposed
     supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense of the Co-
     Issuers, shall mail to the Holders of the Securities, the Portfolio Manager, the Preference Shares
     Paying Agent (for forwarding to the Holders of Preference Shares) and each Rating Agency (so
     long as any rated Securities are Outstanding) a copy of such supplemental indenture and shall
     request any required consent from the applicable Holders of Securities or Preference Shares to
     be given within the Initial Consent Period. Any consent given to a proposed supplemental
     indenture by the Holder of any Securities or Preference Shares, as applicable, shall be
     irrevocable and binding on all future Holders or beneficial owners of that Security or Preference
     Share, irrespective of the execution date of the supplemental indenture. If the Holders of less
     than the required percentage of the Aggregate Outstanding Amount of the relevant Securities or
     Preference Shares consent to a proposed supplemental indenture within the Initial Consent
     Period, on the first Business Day after the Initial Consent Period, the Trustee shall notify the
     Issuer and the Portfolio Manager which Holders of Securities or Preference Shares have
     consented to the proposed supplemental indenture and, which Holders (and, to the extent such
     information is reasonably available to the Trustee, which beneficial owners) have not consented
     to the proposed supplemental indenture. If it intends to exercise its Amendment Buy-Out
     Option pursuant to Section 9.6, the Amendment Buy-Out Purchaser shall so notify the Trustee
     (which notice shall designate a date for the Amendment Buy-Out to occur no earlier than 10
     Business Days after the date of such notice) no later than five (5) Business Days after so being
     notified by the Trustee and the Trustee shall mail such notice to all Holders of Securities and the
     Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares). Any
     Non-Consenting Holder may give consent to the related proposed supplemental indenture until
     the 5th Business Day prior to the date of the Amendment Buy-Out designated by the
     Amendment Buy-Out Purchaser, and in such case shall cease to be a Non-Consenting Holder
     for purposes of the Amendment Buy-Out. If the Amendment Buy-Out Purchaser exercises its
     Amendment Buy-Out Option and purchases the applicable Securities pursuant to Section 9.6
     below, the Amendment Buy-Out Purchaser, as Holder or beneficial owner of the applicable
     Securities or Preference Shares, may consent to the related proposed supplemental indenture
     within five (5) Business Days of the Amendment Buy-Out. In the event that the Insurer does
     not consent to the related proposed supplemental indenture but all of the Holders of the Notes
     whose consent is required have consented to such proposed supplemental indenture, the Holders
     of the Insured Notes may, pursuant to Section 16.8, terminate the Policy, upon which, the
     consent of the Insurer pursuant to this clause (c) shall no longer be required; provided, however,
     that no such amendment shall decrease the rights of the Insurer (including, but not limited to the
     right of the Insurer to be reimbursed for Accrued Insurance Liabilities) or increase the duties or
     obligations of the Insurer, in any case, that survive the termination of the Policy.

              (d)      It shall not be necessary for any Act of Holders of Securities under this Section
     8.2 to approve the particular form of any proposed supplemental indenture, but it shall be
     sufficient if the Act or consent approves its substance.



                                                     159
     45824v26

                                                                                              009785
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 27306/09/21 Page 173 of 304 PageID 12658
Case 3:21-cv-00538-N Document 26-36 Filed


              (e)     The Trustee, at the expense of the Co-Issuers, shall mail to the Holders of the
     Securities, the Portfolio Manager, the Preference Shares Paying Agent (for forwarding to the
     Holders of Preference Shares) and each Rating Agency a copy of any supplemental indenture
     pursuant to this Section 8.2 promptly after its execution by the Co-Issuers and the Trustee. Any
     failure of the Trustee to mail a copy of any supplemental indenture as provided in this
     Indenture, or any defect in the mailing, shall not in any way affect the validity of the
     supplemental indenture.

     Section 8.3.    Execution of Supplemental Indentures.

              In executing or accepting the additional trusts created by any supplemental indenture
     permitted by this Article 8 or the modifications thereby of the trusts created by this Indenture,
     the Trustee may receive, and (subject to Sections 6.1 and 6.3) shall be fully protected in relying
     upon, an Opinion of Counsel stating that the execution of the supplemental indenture is
     authorized or permitted by this Indenture and that all conditions precedent to the execution of
     such supplemental indenture have been satisfied. The Trustee may, but shall not be obligated
     to, enter into any such supplemental indenture that affects the Trustee's own rights, duties, or
     immunities under this Indenture or otherwise. The Portfolio Manager shall not be bound by any
     amendment or supplement to this Indenture that would reduce the rights, decrease the fees or
     other amounts payable to it under this Indenture or increase the duties or obligations of the
     Portfolio Manager unless the Portfolio Manager consents to it in writing, such consent not to be
     unreasonably withheld or delayed. The Portfolio Manager shall follow any amendment or
     supplement to this Indenture by which it is bound of which it has received written notice from
     the time it receives a copy of the amendment from the Issuer or the Trustee.

     Section 8.4.    Effect of Supplemental Indentures; Certain Required Consents.

              Upon the execution of any supplemental indenture under this Article 8, this Indenture
     shall be modified in accordance therewith, and the supplemental indenture shall form a part of
     this Indenture for all purposes; and the Insurer and every Holder of Securities and Preference
     Shares theretofore and thereafter authenticated and delivered under this Indenture shall be
     bound thereby.

              Without the approval of each Hedge Counterparty to a then existing Hedge Agreement
     (so long as the Hedge Counterparty is not in default under any Hedge Agreement to which it is
     party), no supplemental indenture will be effective, and the Co-Issuers will not consent to any
     supplemental indenture, that would have a material adverse effect on the Hedge Counterparty.
     For purposes of this paragraph, any supplemental indenture will be deemed not to have a
     material adverse effect on the Hedge Counterparty if it does not object within 10 days of
     delivery of such supplemental indenture by the Trustee.

     Section 8.5.    Reference in Securities to Supplemental Indentures.

             Securities authenticated and delivered after the execution of any supplemental indenture
     pursuant to this Article 8 may, and if required by the Trustee shall, bear a notice in form
     approved by the Trustee as to any matter provided for in the supplemental indenture. If the
     Applicable Issuers shall so determine, new Notes and new Composite Securities, so modified as
     to conform in the opinion of the Trustee and the Co-Issuers to any such supplemental indenture,
     may be prepared and executed by the Applicable Issuers and authenticated and delivered by the
     Trustee in exchange for Outstanding Securities.


                                                    160
     45824v26

                                                                                            009786
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 27306/09/21 Page 174 of 304 PageID 12659
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 8.6.       Composite Securities.

              For purposes of this Article 8, the Composite Securities shall only be adversely affected
     or materially and adversely affected, as the context requires, by any proposed supplemental
     indenture if the Composite Securities would suffer an adverse effect or material adverse effect,
     as the context requires, that does not arise directly from an adverse effect or material adverse
     effect suffered by the Preference Shares.

                                                   ARTICLE 9

                                             REDEMPTION OF NOTES

     Section 9.1.       Mandatory Redemption.

              (a)    If either (a) a Coverage Test is not met on any Determination Date or (b) a
     Rating Confirmation Failure occurs, principal payments on the Notes shall be made on the
     related Payment Date (without payment of any Redemption Price) in accordance with the
     Priority of Payments.

              Upon receipt of notice of a Rating Confirmation Failure and if available Interest
     Proceeds and Principal Proceeds are insufficient to effect the redemption of the Notes, at par on
     any subsequent Payment Date in accordance with the Priority of Payments as and to the extent
     necessary for each of Moody's and S&P to confirm in writing the Initial Ratings assigned by it
     on the Closing Date to the Securities, then at the direction and in accordance with the
     instructions of the Portfolio Manager the Trustee shall sell Collateral Obligations so that the
     proceeds from the sale and all other funds available for the purpose in the Collection Account
     will be used to redeem the Notes and the Preference Shares (but only to the extent necessary for
     each of Moody's and S&P to confirm in writing the Initial Ratings assigned by it on the Closing
     Date to the Securities) and to pay all administrative and other fees, expenses, and obligations
     payable under the Priority of Payments. Any sale under this Section shall be conducted in such
     a manner that:

                         (i)    after giving effect to the sale each Overcollateralization Test is satisfied
                or, if any Overcollateralization Test is not satisfied, the extent of compliance with the
                Overcollateralization Test is not reduced,

                         (ii)     if the sale occurs on or after the second Payment Date, after giving
                effect to the sale each Interest Coverage Test is satisfied or, if any Interest Coverage
                Test is not satisfied, the extent of compliance with the Interest Coverage Test is not
                reduced, and

                        (iii)    after giving effect to the sale each Collateral Quality Test is satisfied or,
                if any Collateral Quality Test is not satisfied, the extent of compliance with the
                Collateral Quality Test is not reduced.

              (b)     The Preference Shares will be redeemed in whole in accordance with the
     Priority of Payments and the Preference Share Documents on any Payment Date (or, with
     respect to the Preference Share Components, the Composite Securities Payment Date) on which
     a mandatory redemption of the Notes pursuant to Section 9.1(a) results in the payment in full of
     the Aggregate Outstanding Amount of each Class of Notes.


                                                        161
     45824v26

                                                                                                   009787
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
                                       of 27306/09/21 Page 175 of 304 PageID 12660
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 9.2.       Optional Redemption.

              (a)     Upon the occurrence of a Tax Event, or at any time after the Non-Call Period,
     the Notes shall be redeemed by the Applicable Issuers, in whole but not in part, on any Payment
     Date from Principal Proceeds and all other funds available for that purpose in the Collection
     Account, the Payment Account, the Interest Reserve Account, the Closing Date Expense
     Account, the Revolving Reserve Account, and the Delayed Drawdown Reserve Account at the
     direction of the Holders of at least 63% of the Aggregate Outstanding Amount of Preference
     Shares, which direction must be given to the Preference Shares Paying Agent, the Trustee, the
     Issuer, the Insurer and the Portfolio Manager not later than 45 days before the Payment Date on
     which the redemption is to be made, at the applicable Redemption Price (exclusive of
     installments of interest and principal maturing on or before that date, payment of which shall
     have been made or duly provided for, to the Holders of the Notes on relevant Record Dates or
     as otherwise provided in this Indenture). All Notes must be simultaneously redeemed, and any
     termination payments pursuant to Hedge Agreements must be paid.

              Upon receipt of a notice of redemption pursuant to this Section 9.2(a), the Portfolio
     Manager in its sole discretion will (subject to the standard of care specified in the Management
     Agreement), on behalf of the Issuer, direct the sale of the Collateral Obligations so that the
     proceeds from the sale and all other funds available for such purpose in the Collection Account,
     the Interest Reserve Account, the Closing Date Expense Account, the Revolving Reserve
     Account, and the Delayed Drawdown Reserve Account will be at least sufficient to redeem all
     of the Notes and to pay all administrative and other fees and expenses payable under the Priority
     of Payments without regard to any payment limitations. If, in the Portfolio Manager's
     reasonable discretion, the sale would not be sufficient to redeem the Notes, and to pay the fees,
     expenses, and obligations, the Notes shall not be redeemed.

             Upon any redemption pursuant to this Section 9.2(a), the Issuer shall, at least 30 days
     before the Redemption Date (unless the Trustee shall agree to a shorter notice period), notify the
     Trustee, the Preference Shares Paying Agent (for forwarding to the Holders of Preference
     Shares), the Insurer and each Rating Agency of the Redemption Date, the applicable Record
     Date, the principal amount of Notes to be redeemed on the Redemption Date, and the applicable
     Redemption Prices.

              (b)    On any Payment Date on or after payment in full of the Notes, all
     administrative and other fees (without regard to any payment limitations) payable under the
     Priority of Payments (including the Senior Management Fee and the Subordinated Management
     Fee), all amounts owing under this Indenture and the Insurance Documents to the Insurer, and
     all amounts owing under this Indenture and any Hedge Agreement to any Hedge Counterparty
     have been discharged,

                         (i)     at the direction of a Majority of the Preference Shares, the Issuer shall
                cause the Trustee to make payments in redemption of all of the Preference Shares, in an
                aggregate amount equal to all of the proceeds from the sale or other disposition of all of
                the remaining Collateral less any fees and expenses owed by the Issuer (including the
                Redemption Price of any Notes being simultaneously redeemed), the aggregate amount
                to be distributed to the Preference Shares Paying Agent for distribution to the Holders
                of the Preference Shares pro rata in accordance with their respective holdings or

                        (ii)     at the unanimous direction of the Holders of the Preference Shares,
                voting as a single Class or group, the Issuer shall cause the Trustee to make payments in

                                                       162
     45824v26

                                                                                                009788
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
                                       of 27306/09/21 Page 176 of 304 PageID 12661
Case 3:21-cv-00538-N Document 26-36 Filed


                redemption of all or a directed portion (representing less than all) of the Preference
                Shares to the Preference Shares Paying Agent for distribution to the Holders of the
                Preference Shares based upon such direction.

             Upon the occurrence of a redemption of the Preference Shares pursuant to this
     Section 9.2, in whole or in part, the Class 1 Components shall be redeemed by the Issuer, in
     whole but not in part, on the related Composite Securities Payment Date from the Class 1
     Collateral available for that purpose in the Class 1 Component Account at the applicable
     Redemption Price. All Class 1 Components must be simultaneously redeemed. Upon any
     redemption of the Class 1 Components, the Holders of Class 1 Composite Securities shall
     receive the Redemption Price as a distribution in kind of a pro rata share (based on the Class 1
     Composite Security Rated Balance) of each item of the Class 1 Collateral.

              Upon a distribution pursuant to Section 9.2(b)(i), the Portfolio Manager will (subject to
     the standard of care specified in the Management Agreement), on behalf of the Issuer (and
     subject to Section 9.2(b)(ii)), direct the sale of all remaining Collateral Obligations. Upon a
     distribution pursuant to Section 9.2(b)(ii), the Portfolio Manager will effect the sale of
     Collateral Obligations in accordance with the unanimous direction of the Holders of the
     Preference Shares.

     Section 9.3.       Redemption Procedures.

             (a)      Upon any redemption pursuant to Section 9.2, a notice of redemption shall be
     given by first-class mail, postage prepaid, mailed not later than 10 Business Days and not earlier
     than 30 days before the applicable Redemption Date, to the Insurer, each Holder of Notes to be
     redeemed, at the Holder's address in the Indenture Register or otherwise in accordance with the
     rules and procedures of DTC, Euroclear, and Clearstream, as applicable, to the Holders of the
     Composite Securities and to the Preference Shares Paying Agent (for forwarding to the Holders
     of Preference Shares), and (in the case of a redemption pursuant to Section 9.2(a)) to each
     Rating Agency. In addition, for so long as any Securities are listed on the Irish Stock Exchange
     and so long as the rules of the exchange so require, notice of redemption of Securities pursuant
     to Section 9.2 shall also be given to the Company Announcements Office of the Irish Stock
     Exchange.

                (b)     All notices of redemption delivered pursuant to Section 9.3(a) shall state:

                        (i)      the applicable Redemption Date;

                       (ii)     the Redemption Price of the Notes or the Class 1 Component to be
                redeemed (in the case of a redemption pursuant to Section 9.2(a));

                        (iii)    in the case of a redemption pursuant to Section 9.2(a), that all of the
                Notes, are to be redeemed in full and that interest on the Notes to be redeemed shall
                cease to accrue on the Payment Date specified in the notice; and

                        (iv)     the places where Securities to be redeemed in whole are to be
                surrendered for payment of the Redemption Price, which shall be the office or agency
                of the Co-Issuers to be maintained as provided in Section 7.2 and, so long as any
                Securities to be redeemed are listed on the Irish Stock Exchange, the Irish Listing and
                Paying Agent.


                                                       163
     45824v26

                                                                                                 009789
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
                                       of 27306/09/21 Page 177 of 304 PageID 12662
Case 3:21-cv-00538-N Document 26-36 Filed


             Any such notice of redemption may be withdrawn by the Issuer up to the fourth
     Business Day before the scheduled Redemption Date by written notice to the Preference Shares
     Paying Agent (for forwarding to the Holders of Preference Shares), the Trustee, the Insurer and
     the Portfolio Manager only if:

                                 (A)      in the case of a redemption pursuant to Section 9.2(a), the
                        Portfolio Manager does not deliver the sale agreement or certifications
                        (described in Section 9.3(c) and 12.1(f)), as the case may be, in form
                        satisfactory to the Trustee,

                                 (B)      in the case of a redemption pursuant to Section 9.2(a) or
                        Section 9.2(b)(i), the Issuer receives the written direction of the Preference
                        Shares to withdraw the notice of redemption delivered by a percentage of the
                        Preference Shares requesting redemption under Section 9.2(a) or Section
                        9.2(b)(i), as applicable, and

                                 (C)     in the case of a redemption pursuant to Section 9.2(b)(ii), the
                        Issuer receives the unanimous written direction of the Holders of the Preference
                        Shares to withdraw the notice of redemption (and the Issuer hereby agrees for
                        the benefit of the directing person to withdraw the applicable notice of
                        redemption if it receives the written direction referred to in the preceding clause
                        (B) or this clause (C)).

              Notice of any withdrawal shall be sent, not later than the third Business Day before the
     scheduled Redemption Date (assuming that the Trustee has received timely written notice from
     the Issuer as provided above), by the Trustee, to each Holder of Securities scheduled to be
     redeemed at the Holder's address in the Indenture Register by overnight courier guaranteeing
     next day delivery (or, to the extent the address contained in the Indenture Register is not
     sufficient for that purpose, by first class mail) and the Preference Shares Paying Agent (for
     forwarding to each Holder of Preference Shares). If the Issuer so withdraws any notice of
     redemption or is otherwise unable to complete any redemption of the Notes, the Sale Proceeds
     received from the sale of any Collateral Obligations sold pursuant to Sections 9.2 and 12.1(f)
     may, during the Reinvestment Period (and, in respect of Sale Proceeds from Credit Improved
     Obligations, after the Reinvestment Period) at the Portfolio Manager's discretion, be reinvested
     in accordance with the Eligibility Criteria.

              Notice of redemption shall be given by the Co-Issuers or, upon an Issuer Order, by the
     Trustee in the name and at the expense of the Co-Issuers. Failure to give notice of redemption,
     or any defect therein, to any Holder of any Security selected for redemption or the Preference
     Shares Paying Agent (for forwarding to each Holder of Preference Shares) shall not impair or
     affect the validity of the redemption of any other Securities or Preference Shares.

             (c)     The Notes may not be redeemed pursuant to Section 9.2(a) unless either of the
     following conditions are satisfied:

                        (i)       At least ten Business Days before the Redemption Date, the Portfolio
                Manager shall have furnished to the Trustee evidence (in form reasonably satisfactory
                to the Trustee) that the Issuer has entered into a binding agreements (with a financial or
                other institution or entity whose short-term unsecured debt obligations (other than
                obligations whose rating is based on the credit of a person other than the institution)
                have a credit rating of at least "A-1" from S&P and of "P-1" (and not on credit watch

                                                       164
     45824v26

                                                                                                009790
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
                                       of 27306/09/21 Page 178 of 304 PageID 12663
Case 3:21-cv-00538-N Document 26-36 Filed


                for possible downgrade) from Moody's (or to any other institution or entity if the Rating
                Condition with respect to Moody's is satisfied with respect to the other entity)) to sell to
                the financial or other institutions, not later than the Business Day before the
                Redemption Date in immediately available funds, all or part of the Collateral (directly
                or by participation or other arrangement) at a Purchase Price at least equal to an amount
                sufficient (together with any Cash and other Eligible Investments not subject to the
                agreements and maturing on or before the Redemption Date and any payments to be
                received with respect to the Hedge Agreements on or before the Redemption Date) to
                pay all administrative and other fees and expenses payable under the Priority of
                Payments without regard to any payment limitations (including the Senior Management
                Fee and the Subordinated Management Fee), all amounts owing under this Indenture
                and the Insurance Agreement to the Insurer, all amounts owing under the Hedge
                Agreements to the Hedge Counterparties, and to redeem the Notes on the Redemption
                Date at the applicable Redemption Prices; or

                         (ii)     Before entering into any binding agreement to sell all or a portion of
                the Collateral and selling or terminating any Hedge Agreement, the Portfolio Manager
                shall have certified that, in its commercially reasonable judgment, the settlement dates
                of the sales will be scheduled to occur on or before the Business Day before the
                Redemption Date and that the expected proceeds from the sales are to be delivered to
                the Trustee no later than the Business Day before the Redemption Date, in immediately
                available funds, in an amount (calculated as applicable in the manner provided below)
                sufficient (together with any Cash and other Eligible Investments not subject to the
                agreements and maturing on or before the Redemption Date and any payments to be
                received with respect to the Hedge Agreements on or before the Redemption Date) to
                pay all administrative and other fees and expenses payable under the Priority of
                Payments (including the Senior Management Fee and the Subordinated Management
                Fee), all amounts owing under this Indenture and the Insurance Documents to the
                Insurer, all amounts owing under the Hedge Agreements to the Hedge Counterparties,
                and to redeem the Notes on the Redemption Date at the applicable Redemption Prices.
                For purposes of this paragraph, the amount shall be calculated with respect to the
                classes of Collateral listed in the table below by multiplying the expected proceeds of
                sale of the Collateral by the indicated percentage in the table below.

                                                                Number of Business Days Between
                                                                Certification to the Trustee and Sale
                                                           Same Day       1 to 2      3 to 5      6 to 15
       1        Cash or other Eligible Investments           100%         100%        100%        100%
       2        Loans (other than 5 below)                   100%          93%        92%          88%
       3        High-Yield Bonds (other than 5 below)
                and Structured Finance Obligations (in
                each case, other than 4 below)               100%          89%        85%          75%
       4        High-Yield Bonds (other than 5 below)
                and Structured Finance Obligations, in
                each case with a Moody's Rating of
                "B3" and on credit watch with negative
                implications or below "B3"                   100%          75%        65%          55%
       5        Synthetic Securities                         100%          65%        55%          35%

                                                       165
     45824v26

                                                                                                 009791
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
                                       of 27306/09/21 Page 179 of 304 PageID 12664
Case 3:21-cv-00538-N Document 26-36 Filed



                                                             Number of Business Days Between
                                                             Certification to the Trustee and Sale
                                                        Same Day       1 to 2      3 to 5      6 to 15


              Any certification delivered pursuant to this Section 9.3(c) shall include (A) the prices
     of, and expected proceeds from, the sale of any Collateral Obligations, Eligible Investments, or
     Hedge Agreements and (B) all calculations required by this Section 9.3(c).

     Section 9.4.    Notes Payable on Redemption Date.

              (a)     Notice of redemption pursuant to Section 9.3 having been given as aforesaid,
     the Notes to be redeemed shall, on the Redemption Date, become payable at the Redemption
     Price therein specified and from and after the Redemption Date (unless the Issuer shall default
     in the payment of the Redemption Price and accrued interest) the Notes shall cease to bear
     interest on the Redemption Date. Upon final payment on a Note to be so redeemed, the Holder
     shall present and surrender the Note at the place specified in the notice of redemption on or
     before the Redemption Date unless the Co-Issuers, the Trustee and (in the case of the Class A-
     1g Notes) the Insurer, receive the security or indemnity required by them to save each of them
     harmless and an undertaking thereafter to surrender the Note, and in the absence of notice to the
     Co-Issuers, the Trustee and (in the case of the Class A-1g Notes) the Insurer, that the applicable
     Note has been acquired by a protected purchaser, the final payment shall be made without
     presentation or surrender. If a Component is to be redeemed, the related Composite Security
     does not need to be surrendered at the office of any paying agent under this Indenture to receive
     the applicable Redemption Price. Payments of interest on Notes so to be redeemed whose
     Stated Maturity is on or before the Redemption Date shall be payable to the Holders of the
     Notes, or one or more predecessor Notes, registered as such at the close of business on the
     relevant Record Date if the Record Date is a Business Day (or, if the Record Date is not a
     Business Day, the close of business on the Business Day before the Record Date) according to
     Section 2.8(e).

              (b)      If any Note called for redemption is not paid on its surrender for redemption, its
     principal shall bear interest from the Redemption Date at the Applicable Note Interest Rate for
     each successive Interest Period the Note remains Outstanding if the reason for the non-payment
     is not the fault of the Holder of the Note.

     Section 9.5.    Special Redemption.

              Principal payments on the Notes shall be made in whole or in part, at par, in accordance
     with the Priority of Payments if, at any time during the Reinvestment Period, the Portfolio
     Manager elects (subject to the Management Agreement) to notify the Trustee and each Rating
     Agency that it has been unable, for 45 consecutive Business Days, to identify additional
     Collateral Obligations that are deemed appropriate by the Portfolio Manager in its sole
     discretion and meet the Eligibility Criteria in sufficient amounts to permit the investment or
     reinvestment of all or a portion of the funds then in the Collection Account available to be
     invested in additional Collateral Obligations (a "Special Redemption").

              On the first Payment Date following the Due Period for which the notice is effective (a
     "Special Redemption Date"), the funds in the Collection Account or the Payment Account
     representing Principal Proceeds that, by operation of the preceding paragraph, are not reinvested
     in additional Collateral Obligations (the "Special Redemption Amount") will be available to be

                                                     166
     45824v26

                                                                                              009792
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
                                       of 27306/09/21 Page 180 of 304 PageID 12665
Case 3:21-cv-00538-N Document 26-36 Filed


     applied in accordance with the Priority of Payments under Section 11.1(a)(ii). Notice of
     payments pursuant to this Section 9.5 shall be given by first-class mail, postage prepaid, mailed
     not later than three Business Days before the applicable Special Redemption Date, to the Insurer
     and each Holder of Notes to be redeemed, at the Holder's address in the Indenture Register or
     otherwise in accordance with the rules and procedures of DTC. In addition, for so long as any
     Securities are listed on the Irish Stock Exchange and so long as the rules of the exchange so
     require, notice of redemption of Securities pursuant to Section 9.2 shall also be given to the
     Company Announcements Office of the Irish Stock Exchange.

     Section 9.6.    Amendment Buy-Out.

               (a)     In the case of any supplemental indenture pursuant to Section 8.2 that requires
     the consent of one or more Holders of Securities or Preference Shares, the Amendment Buy-Out
     Purchaser shall have the right, but not the obligation, to purchase from Non-Consenting Holders
     all Securities or Preference Shares held by such Holders of the Class of Securities or Preference
     Shares whose consent was solicited with respect to such supplemental indenture (the
     "Amendment Buy-Out Option") for the applicable Amendment Buy-Out Purchase Price. If
     such option is exercised, the Amendment Buy-Out Purchaser must purchase all such Securities
     or Preference Shares of Non-Consenting Holders, regardless of the applicable percentage of the
     Aggregate Outstanding Amount of the Securities or Preference Shares the consent of whose
     Holders is required for such supplemental indenture (an "Amendment Buy-Out"). By its
     acceptance of its Securities or Preference Shares hereunder, each Holder of Securities or
     Preference Shares agrees that if the Amendment Buy-Out Option is exercised, any Non-
     Consenting Holder will be required to sell its applicable Securities or Preference Shares to the
     Amendment Buy-Out Purchaser; provided that, if the solicited consent to a supplemental
     indenture only applies to one Component of a Composite Security, the Non-Consenting Holder
     will be required to sell, at the Non-Consenting Holder's option, its Composite Security as a
     whole. Neither the Amendment Buy-Out Purchaser nor any other Person shall have any
     liability to any Holder or beneficial owner of Securities or Preference Shares as a result of an
     election by the Amendment Buy-Out Purchaser not to exercise the Amendment Buy-Out
     Option.

              (b)     All purchases made pursuant to an Amendment Buy-Out Option individually
     and in the aggregate must comply with the applicable transfer restrictions for the relevant
     Securities or Preference Shares set forth herein and all applicable laws, rules and regulations
     (including, without limitation, any rules, regulations and procedures of any securities exchange,
     self-regulatory organization or clearing agency).

     Section 9.7.    Removal Buy-Out.

              (a)      In the case of any proposed removal of the Portfolio Manager relating to the
     occurrence of an Event of Default described in Section 5.1(d), pursuant to the first paragraph of
     Section 14 of the Management Agreement, the Removal Buy-Out Purchaser shall have the
     right, but not the obligation, to purchase from the Holders of the Class A-1g Notes, all Class A-
     1g Notes (the "Removal Buy-Out Option") for the applicable Removal Buy-Out Purchase
     Price. If such option is exercised, the Removal Buy-Out Purchaser must purchase all such Class
     A-1g Notes, regardless of the applicable percentage of the Aggregate Outstanding Amount of
     the Controlling Class required to remove the Portfolio Manager under the first paragraph of
     Section 14 of the Management Agreement (a "Removal Buy-Out"). By its acceptance of the
     Class A-1g Notes hereunder, each Holder of Class A-1g Notes agrees that if the Removal Buy-
     Out Option is exercised, any Holder of Class A-1g Notes will be required to sell its applicable

                                                   167
     45824v26

                                                                                            009793
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
                                       of 27306/09/21 Page 181 of 304 PageID 12666
Case 3:21-cv-00538-N Document 26-36 Filed


     Class A-1g Notes to the Removal Buy-Out Purchaser. Neither the Removal Buy-Out Purchaser
     nor any other Person shall have any liability to any Holder or beneficial owner of Class A-1g
     Notes as a result of an election by the Removal Buy-Out Purchaser not to exercise the Removal
     Buy-Out Option.

              (b)     All purchases made pursuant to a Removal Buy-Out Option individually and in
     the aggregate must comply with the applicable transfer restrictions for the Class A-1g Notes set
     forth herein and all applicable laws, rules and regulations (including, without limitation, any
     rules, regulations and procedures of any securities exchange, self-regulatory organization or
     clearing agency).

             (c)     Upon the effectiveness of the Removal Buy-Out, the Removal Buy-Out
     Purchaser shall be deemed to have exercised its right, without any further action or notice to any
     Person, to terminate the Policy pursuant to Section 16.8 hereof.

                                                 ARTICLE 10

                                 ACCOUNTS, ACCOUNTINGS, AND RELEASES

     Section 10.1.      Collection of Money.

             Except as otherwise expressly provided in this Indenture, the Trustee may demand
     payment or delivery of, and shall receive and collect, directly and without intervention or
     assistance of any fiscal agent or other intermediary, all money and other property payable to or
     receivable by the Trustee pursuant to this Indenture, including all payments due on the Pledged
     Obligations, in accordance with the terms of the Pledged Obligations. The Trustee shall
     segregate and hold all money and property received by it in trust for the Secured Parties and
     shall apply it as provided in this Indenture. Any Account may contain any number of sub-
     accounts for the convenience of the Trustee or as required by the Portfolio Manager for
     convenience in administering the Accounts, the Collateral or the Class 1 Collateral.

     Section 10.2.      Collection Account.

              (a)      Before the Closing Date, the Trustee shall establish a single, segregated non-
     interest bearing trust account that shall be designated as the Collection Account, that shall be
     held in trust in the name of the Trustee for the benefit of the Secured Parties over which the
     Trustee shall have exclusive control and the sole right of withdrawal, and into which the Trustee
     shall from time to time deposit, in addition to the deposits required pursuant to Section 10.7(e),
     immediately upon the Trustee's receipt thereof:

                         (i)    any funds transferred from (1) the Closing Date Expense Account
                pursuant to Section 10.3(g) or (2) the Interest Reserve Account pursuant to Section
                10.3(i),

                        (ii)     all Principal Proceeds (unless (1) simultaneously reinvested in
                Collateral Obligations in accordance with Article 12, (2) deposited into the Revolving
                Reserve Account or the Delayed Drawdown Reserve Account or (3) posted by the
                Issuer as cash collateral with (or for the benefit of) a Synthetic Security Counterparty
                simultaneously with the Issuer's purchase of or entry into a Synthetic Security or in
                Eligible Investments) received by the Trustee,


                                                       168
     45824v26

                                                                                               009794
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
                                       of 27306/09/21 Page 182 of 304 PageID 12667
Case 3:21-cv-00538-N Document 26-36 Filed


                        (iii)    all Interest Proceeds received by the Trustee (unless simultaneously
                reinvested in accrued interest in respect of Collateral Obligations in accordance with
                Article 12 or in Eligible Investments), and

                        (iv)    all other funds received by the Trustee and not excluded above.

     In addition to the items described above, the Issuer may, but under no circumstances shall be
     required to, deposit from time to time any monies, securities and other instruments in the
     Collection Account it deems, in its sole discretion, to be advisable (and may designate any
     amounts deposited pursuant to this sentence as Principal Proceeds or Interest Proceeds in its
     discretion). Any Principal Proceeds received during the Reinvestment Period, and Sale
     Proceeds from the sale of Credit Improved Obligations and Unscheduled Principal Payments
     received after the Reinvestment Period, which have not been reinvested in additional Collateral
     Obligations on the Business Day of receipt shall be deposited in the Collection Account and
     shall at the direction of the Portfolio Manager be applied to the purchase of additional Collateral
     Obligations in accordance with the Eligibility Criteria and the other requirements set forth
     herein or the purchase of Eligible Investments pending such investment or used to enter into
     additional Hedge Agreements or used in connection with a Special Redemption. Principal
     Proceeds (other than Sale Proceeds from the sale of Credit Improved Obligations and
     Unscheduled Principal Payments) received after the Reinvestment Period shall be deposited into
     the Collection Account and applied to the purchase of Eligible Investments. All monies
     deposited from time to time in the Collection Account pursuant to this Indenture shall be held
     by the Trustee as part of the Collateral and shall be applied to the purposes provided in this
     Indenture. Amounts in the Collection Account shall be reinvested pursuant to Section 10.4(a).

              (b)     Within one Business Day after receipt of any distribution or other proceeds of
     the Collateral that are not Cash, the Trustee shall so notify the Issuer and the Portfolio Manager.
     Within five Business Days of receipt of the notice from the Trustee, the Portfolio Manager, on
     behalf of the Issuer, shall sell the distribution or other proceeds for Cash in an arm's length
     transaction to a person that is not the Portfolio Manager or an Affiliate of the Portfolio Manager
     and deposit its proceeds in the Collection Account. The Issuer need not sell the distributions or
     other proceeds if it delivers an Issuer Order or an Officer's certificate to the Trustee and the
     Portfolio Manager certifying that the distributions or other proceeds are Collateral Obligations,
     Eligible Investments, or Workout Assets.

              (c)     During the Reinvestment Period (or, in respect of Principal Proceeds
     constituting Unscheduled Principal Payments and Sale Proceeds from Credit Improved
     Obligations, after the Reinvestment Period), at the direction of the Portfolio Manager, the Issuer
     may by Issuer Order direct the Trustee to, and upon receipt of the Issuer Order the Trustee shall
     withdraw funds on deposit in the Collection Account representing Principal Proceeds (and, to
     the extent expressly provided in this Indenture, Interest Proceeds) and reinvest (or invest, in the
     case of funds referred to in Section 7.19) the funds in Collateral Obligations (including any
     related deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve Account
     or the posting by the Issuer of cash collateral with (or for the benefit of) a Synthetic Security
     Counterparty simultaneously with the Issuer's purchase of or entry into a Synthetic Security), in
     each case in accordance with the requirements of Article 12 and the Issuer Order.

             (d)     At any time during or after the Reinvestment Period, at the direction of the
     Portfolio Manager, the Issuer may by Issuer Order direct the Trustee to, and upon receipt of the
     Issuer Order the Trustee shall, pay from amounts on deposit in the Collection Account on any
     Business Day during any Interest Period from Interest Proceeds only, any Administrative

                                                      169
     45824v26

                                                                                               009795
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
                                       of 27306/09/21 Page 183 of 304 PageID 12668
Case 3:21-cv-00538-N Document 26-36 Filed


     Expenses that require payment before the next Payment Date to the extent that the amount of
     the payments does not exceed the aggregate amount that may be paid on the next Payment Date
     under, and at the level of priority specified by, Section 11.1(a)(i)(1).

             (e)      The Trustee shall transfer to the Payment Account from the Collection Account
     for application pursuant to Section 11.1(a) or 11.2, as applicable, on or not later than the
     Business Day preceding each Payment Date, the amount set forth to be so transferred in the
     Valuation Report for the Payment Date.

     Section 10.3.      Other Accounts.

              (a)      Custodial Account. Before the Closing Date, the Trustee shall establish a
     single, segregated trust account that shall be designated as the Custodial Account, that shall be
     held in trust in the name of the Trustee for the benefit of the Secured Parties, over which the
     Trustee shall have exclusive control and the sole right of withdrawal, and into which the Trustee
     shall deposit the Collateral Obligations and other Collateral not deposited elsewhere in
     accordance with this Indenture (other than Loans, Participations and general intangibles, which
     in the case of Loans and Participations, shall be held by the Trustee as provided in Section 3.2).
     All assets or securities at any time on deposit in, or otherwise to the credit of, the Custodial
     Account shall be held in trust by the Trustee for the benefit of the Secured Parties. The only
     permitted withdrawals from the Custodial Account shall be in accordance with this Indenture.
     The Co-Issuers shall not have any legal, equitable, or beneficial interest in the Custodial
     Account other than in accordance with Section 3.2 and the Priority of Payments.

              (b)     Revolving Reserve Account and Delayed Drawdown Reserve Account. Before
     the Closing Date, the Trustee shall establish (i) a single, segregated non-interest bearing trust
     account which shall be designated as the Revolving Reserve Account and (ii) a single,
     segregated non-interest bearing trust account that shall be designated as the Delayed Drawdown
     Reserve Account, each of which shall be held in trust in the name of the Trustee for the benefit
     of the Secured Parties, over which the Trustee shall have exclusive control and the sole right of
     withdrawal. Upon the purchase of any Collateral Obligation that is a Revolving Loan or
     Delayed Drawdown Loan, at the direction of the Portfolio Manager, the Trustee shall deposit
     Principal Proceeds into the Revolving Reserve Account, in the case of a Revolving Loan, and
     the Delayed Drawdown Reserve Account, in the case of a Delayed Drawdown Loan, each equal
     to the unfunded Commitment Amount of the Revolving Loan or Delayed Drawdown Loan,
     respectively, and the Principal Proceeds so deposited shall be considered part of the Purchase
     Price of the Revolving Loan or Delayed Drawdown Loan for purposes of Article 12. At the
     direction of the Portfolio Manager at any time during or after the Reinvestment Period, the
     Trustee shall withdraw funds from the Revolving Reserve Account or the Delayed Drawdown
     Reserve Account to fund extensions of credit pursuant to Revolving Loans or Delayed
     Drawdown Loans, respectively. In addition, to the extent that the Issuer receives proceeds of a
     repayment in respect of a Revolving Loan (except to the extent of any concurrent Commitment
     Reduction) at any time during or after the Reinvestment Period, the Trustee shall deposit the
     proceeds into the Revolving Reserve Account. Upon the sale of a Revolving Loan or Delayed
     Drawdown Loan in whole or in part or the reduction in part or termination of the Issuer's
     commitment thereunder, an amount on deposit in the Revolving Reserve Account or the
     Delayed Drawdown Reserve Account, as the case may be, specified by the Portfolio Manager as
     being equal to:

                         (i)     the unfunded amount of the commitment (in the case of a sale in whole
                or a termination of the commitment),

                                                     170
     45824v26

                                                                                            009796
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
                                       of 27306/09/21 Page 184 of 304 PageID 12669
Case 3:21-cv-00538-N Document 26-36 Filed


                         (ii)   the proportionate amount of the amount on deposit (in the case of a sale
                in part), or

                        (iii)   the amount by which the commitment is reduced (in the case of a
                reduction thereof in part),

     shall be transferred by the Trustee to the Collection Account as Principal Proceeds. Amounts
     on deposit in the Revolving Reserve Account or the Delayed Drawdown Reserve Account shall
     be reinvested pursuant to Section 10.4(b). All interest and other income from amounts in the
     Revolving Reserve Account and the Delayed Drawdown Reserve Account deposited to the
     Collection Account pursuant to Section 10.4(b) shall be considered Interest Proceeds in the Due
     Period in which they are so deposited.

              (c)     Expense Reimbursement Account. Before the Closing Date, the Trustee shall
     establish a single, segregated non-interest bearing trust account that shall be designated as the
     Expense Reimbursement Account, that shall be held in trust in the name of the Trustee for the
     benefit of the Secured Parties, over which the Trustee shall have exclusive control and the sole
     right of withdrawal. On any Payment Date and on any date between Payment Dates, the
     Trustee will apply amounts, if any, in the Expense Reimbursement Account to the payment of
     expenses and fees that must be paid between Payment Dates or that are due on that Payment
     Date under Section 11.1(a)(i)(1) and the Trustee shall on any Payment Date transfer to the
     Expense Reimbursement Account an amount equal to the excess, if any, of the Administrative
     Expense Cap over the amounts due under Section 11.1(a)(i)(1) to the Expense Reimbursement
     Account in accordance with Section 11.1(a)(i)(2). Funds in the Expense Reimbursement
     Account shall be invested in accordance with Section 10.4(a).

              (d)      Hedge Counterparty Collateral Account. Before the Closing Date, the Trustee
     shall establish a single, segregated non-interest bearing trust account that shall be designated as
     the Hedge Counterparty Collateral Account, that shall be held in trust in the name of the Trustee
     for the benefit of the Secured Parties (other than the Hedge Counterparty pledging the
     Collateral), over which the Trustee shall have exclusive control, the sole right of withdrawal and
     a lien for the benefit of the Secured Parties. The Trustee shall deposit all collateral received
     from a Hedge Counterparty under any Hedge Agreement into the Hedge Counterparty
     Collateral Account. The only permitted withdrawal from or application of funds on deposit in,
     or otherwise to the credit of, the Hedge Counterparty Collateral Account shall be:

                        (i)     for application to obligations of the relevant Hedge Counterparty to the
                Issuer under a Hedge Agreement if the Hedge Agreement becomes subject to early
                termination, or

                        (ii)     to return collateral to the relevant Hedge Counterparty when and as
                required by the relevant Hedge Agreement, in each case as directed by the Portfolio
                Manager.

            Amounts on deposit in the Hedge Counterparty Collateral Account shall be reinvested
     pursuant to Section 10.4(a) and shall not be considered an asset of the Issuer for the purposes of
     the Coverage Tests.

              (e)      Synthetic Security Collateral Account. Before the Closing Date, the Trustee
     shall establish a single, segregated non-interest bearing trust account that shall be designated as
     the Synthetic Security Collateral Account, that shall be held in trust in the name of the Trustee

                                                      171
     45824v26

                                                                                              009797
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
                                       of 27306/09/21 Page 185 of 304 PageID 12670
Case 3:21-cv-00538-N Document 26-36 Filed


     for the benefit of the Secured Parties over which the Trustee shall have exclusive control, the
     sole right of withdrawal, and a lien for the benefit of the Secured Parties. On or before the date
     on which the Issuer enters into a Synthetic Security and delivers a copy of it to the Trustee, the
     Trustee shall create a sub-account of the Synthetic Security Collateral Account with respect to
     the Synthetic Security.

              All Synthetic Security Collateral posted by any Synthetic Security Counterparty in
     support of its respective obligation under a Synthetic Security shall be immediately deposited
     into the Synthetic Security Collateral Account and posted to the sub-account related to the
     Synthetic Security. On each day on which amounts are payable to the Issuer out of Synthetic
     Security Collateral, the Issuer by Issuer Order shall direct the Trustee to, and upon receipt of the
     Issuer Order, the Trustee shall, withdraw amounts on deposit in the Synthetic Security
     Collateral Account in an amount sufficient to make the payment as provided in the Issuer Order
     (including any total or partial release of Synthetic Security Collateral). The only permitted
     withdrawal from or application of funds on deposit in, or otherwise to the credit of, the
     Synthetic Security Collateral Account shall be (i) for application to the obligations of the
     relevant Synthetic Security Counterparty under a Synthetic Security Agreement or (ii) to return
     Synthetic Security Collateral to the relevant Synthetic Security Counterparty at the termination
     of the relevant Synthetic Security Agreement or as otherwise required by the Synthetic Security
     Agreement, in each case as directed by the Portfolio Manager.

            Amounts on deposit in the Synthetic Security Collateral Account shall be reinvested
     pursuant to Section 10.4(b) and shall not be considered an asset of the Issuer for the purposes of
     the Coverage Tests.

              (f)     Securities Lending Account. Before the Closing Date, the Trustee shall
     establish a single, segregated non-interest bearing trust account that shall be designated as the
     Securities Lending Account, that shall be held in trust in the name of the Trustee for the benefit
     of the Secured Parties, over which the Trustee shall have exclusive control, the sole right of
     withdrawal, and a lien for the benefit of the Secured Parties. On or before the date on which the
     Issuer enters into a Securities Lending Agreement and delivers a copy of it to the Trustee, the
     Trustee shall create a sub-account of the Securities Lending Account with respect to the
     Securities Lending Agreement. All Securities Lending Collateral posted by any Securities
     Lending Counterparty in support of its respective obligation under a Securities Lending
     Agreement shall be immediately deposited into the Securities Lending Account and posted to
     the sub-account related to the Securities Lending Agreement. The only permitted withdrawal
     from or application of funds on deposit in, or otherwise to the credit of, the Securities Lending
     Account shall be:

                        (i)      for application to obligations of the relevant Securities Lending
                Counterparty to the Issuer under a Securities Lending Agreement if the Securities
                Lending Agreement becomes subject to early termination or in the exercise of remedies
                under the related Securities Lending Agreement upon any "event of default" under and
                as defined in the related Securities Lending Agreement, including liquidating the related
                Securities Lending Collateral, or

                       (ii)    to return the Securities Lending Collateral to the relevant Securities
                Lending Counterparty when and as required by the relevant Securities Lending
                Agreement, in each case as directed by the Portfolio Manager.



                                                      172
     45824v26

                                                                                               009798
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
                                       of 27306/09/21 Page 186 of 304 PageID 12671
Case 3:21-cv-00538-N Document 26-36 Filed


              Amounts on deposit in the Securities Lending Account shall be reinvested pursuant to
     Section 10.4(c). To the extent provided in a Securities Lending Agreement, earnings on
     amounts on deposit in the Securities Lending Account shall be payable by the Issuer to the
     related Securities Lending Counterparty.

              Amounts on deposit in the Securities Lending Account shall not be considered an asset
     of the Issuer for the purposes of the Coverage Tests, but the loaned security or asset that relates
     to the Securities Lending Account shall be so considered an asset of the Issuer.

              (g)     Closing Date Expense Account. Before the Closing Date, the Trustee shall
     establish a single, segregated non-interest bearing trust account that shall be designated as the
     Closing Date Expense Account, that shall be held in trust in the name of the Trustee for the
     benefit of the Secured Parties, over which the Trustee shall have exclusive control and the sole
     right of withdrawal. On the Closing Date, the Trustee, at the direction of the Issuer, shall
     deposit into the Closing Date Expense Account approximately U.S.$18,300,000 from the gross
     proceeds of the Offering. At any time before the earlier of (i) the Ramp-Up Completion Date
     and (ii) the Payment Date in November 2005, at the direction of the Portfolio Manager, the
     Issuer may by Issuer Order direct the Trustee to, and upon receipt of the Issuer Order the
     Trustee shall, pay from amounts on deposit in the Closing Date Expense Account any
     applicable fees and expenses of the Offering. On the Payment Date in November 2005, the
     Trustee shall transfer all funds on deposit in the Closing Date Expense Account to the
     Collection Account as Principal Proceeds and close the Closing Date Expense Account.

             Amounts on deposit in the Closing Date Expense Account shall be reinvested pursuant
     to Section 10.4(a) and shall not be considered an asset of the Issuer for the purposes of the
     Coverage Tests.

              (h)     Payment Account. Before the Closing Date, the Trustee shall establish a single,
     segregated non-interest bearing trust account that shall be designated as the Payment Account,
     that shall be held in trust in the name of the Trustee for the benefit of the Secured Parties, over
     which the Trustee shall have exclusive control and the sole right of withdrawal. The only
     permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of,
     the Payment Account shall be to pay amounts due and payable on the Notes and Composite
     Securities in accordance with their terms and the provisions of this Indenture and to pay
     Administrative Expenses, Premium, Accrued Insurance Liabilities and other amounts specified
     in this Indenture, each in accordance with the Priority of Payments. The Co-Issuers shall not
     have any legal, equitable, or beneficial interest in the Payment Account other than in accordance
     with the Priority of Payments.

              (i)     Interest Reserve Account. Before the Closing Date, the Trustee shall establish a
     single, segregated non-interest bearing trust account that shall be designated as the Interest
     Reserve Account, that shall be held in trust in the name of the Trustee for the benefit of the
     Secured Parties, over which the Trustee shall have exclusive control and the sole right of
     withdrawal. On the Closing Date, the Trustee, at the direction of the Issuer, shall deposit into
     the Interest Reserve Account approximately U.S.$2,000,000 from the gross proceeds of the
     Offering. At any time on or before the earlier of (i) the Ramp-Up Completion Date and (ii) the
     Payment Date in November 2005, at the direction of the Portfolio Manager, the Issuer may by
     Issuer Order direct the Trustee to, and upon receipt of the Issuer Order the Trustee shall, pay
     from amounts on deposit in the Interest Reserve Account an amount necessary such that the
     amounts referred to in Section 11.1(a)(i)(1) through (14) will be paid in full on each Payment
     Date occurring on or before the Payment Date in November 2005. On the Payment Date in

                                                     173
     45824v26

                                                                                              009799
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
                                       of 27306/09/21 Page 187 of 304 PageID 12672
Case 3:21-cv-00538-N Document 26-36 Filed


     November 2005, the Trustee shall transfer all funds on deposit in the Interest Reserve Account
     (after application of any monies therefrom on such date) to the Collection Account as Principal
     Proceeds and close the Interest Reserve Account. Amounts on deposit in the Interest Reserve
     Account shall be reinvested pursuant to Section 10.4(a).

              (j)      Class 1 Component Account. Before the Closing Date, the Trustee shall
     establish a single, segregated non-interest bearing trust account that shall be designated as the
     Class 1 Component Account, that shall be held in trust in the name of the Trustee for the benefit
     of the Holders of the Class 1 Composite Securities, over which the Trustee shall have exclusive
     control and the sole right of withdrawal, and into which the Trustee shall deposit the United
     States Treasury strip security maturing on November 15, 2016 paying a principal amount at
     maturity equal to the original principal amount of the Class 1 Composite Securities specified in
     Section 2.3 (the "Treasury Strip"), which Treasury Strip shall be delivered to the Trustee by the
     Issuer on the Closing Date. All assets or securities at any time on deposit in, or otherwise to the
     credit of, the Class 1 Component Account shall be held in trust by the Trustee for the benefit of
     the Holders of the Class 1 Composite Securities. The only permitted withdrawals from the
     Class 1 Component Account shall be in accordance with this Indenture. None of the Co-
     Issuers, the Noteholders, the Holders of Preference Shares (other than the Holders of the Class 1
     Composite Securities, to the extent of their Preference Share Components) or any other Secured
     Party shall have any legal, equitable, or beneficial interest in the Class 1 Component Account.

             (k)      In addition to any deposit, withdrawal, transfer or other application of funds
     with respect to any Account set forth in this Section 10.3 or in Section 10.2, any deposit,
     withdrawal, transfer or other application of funds with respect to any Account authorized
     elsewhere in this Indenture is hereby authorized pursuant to this Section 10.3.

             (l)      In order to comply with its obligations under the USA Patriot Act of 2001, if
     any, the Trustee shall be entitled to request and verify, and the Noteholders, beneficial owners,
     the Co-Issuers and other parties related to this Indenture shall be obligated to provide to the
     Trustee all the necessary information required by the USA Patriot Act of 2001.

     Section 10.4.   Reinvestment of Funds in Accounts; Reports by Trustee.

              (a)      By Issuer Order (which may be in the form of standing instructions), at the
     direction of the Portfolio Manager, the Issuer shall at all times before an Event of Default
     occurs, direct the Trustee to, and, upon receipt of the Issuer Order, the Trustee shall, invest all
     funds on deposit in the Collection Account, the Hedge Counterparty Collateral Account, the
     Expense Reimbursement Account, the Closing Date Expense Account and the Interest Reserve
     Account as so directed in Eligible Investments having Stated Maturities no later than the
     Business Day before the next Payment Date. All investments on any Business Day shall be
     subject to the timely receipt of the funds and the availability of any investments. Before an
     Event of Default occurs, if the Issuer has not given investment directions, the Trustee shall seek
     instructions from the Portfolio Manager within three Business Days after transfer of any funds
     to the Collection Account, the Hedge Counterparty Collateral Account, the Expense
     Reimbursement Account, the Closing Date Expense Account or the Interest Reserve Account.
     If the Trustee does not receive written instructions from the Portfolio Manager within five
     Business Days after transfer of the funds to the account, it shall invest and reinvest the funds
     held in the account, as fully as practicable, but only in one or more Eligible Investments of the
     type described in clause (c) of the definition of "Eligible Investments" maturing no later than the
     Business Day before the next Payment Date. After an Event of Default occurs, if the Issuer
     does not give investment directions to the Trustee for three consecutive days, the Trustee shall

                                                    174
     45824v26

                                                                                             009800
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
                                       of 27306/09/21 Page 188 of 304 PageID 12673
Case 3:21-cv-00538-N Document 26-36 Filed


     invest and reinvest the monies as fully as practicable in Eligible Investments of the type
     described in clause (c) of the definition of "Eligible Investments" maturing not later than the
     earlier of (i) 30 days after the date of the investment or (ii) the Business Day before the next
     Payment Date. All interest and other income from the investments shall be deposited in the
     Collection Account, any gain realized from the investments shall be credited to the Collection
     Account, and any loss resulting from the investments shall be charged to the Collection
     Account. Subject to Section 6.6, the Trustee shall not in any way be held liable for the selection
     of investments or because of any insufficiency of the Collection Account, the Hedge
     Counterparty Collateral Account, the Expense Reimbursement Account, the Closing Date
     Expense Account or the Interest Reserve Account or any other account that results from any
     loss relating to any such investment.

              (b)      By Issuer Order (which may be in the form of standing instructions), at the
     direction of the Portfolio Manager, the Issuer shall at all times direct the Trustee to, and, upon
     receipt of the Issuer Order, the Trustee shall, invest all funds on deposit in the Revolving
     Reserve Account, the Delayed Drawdown Reserve Account, and the Synthetic Security
     Collateral Account in Eligible Investments having Stated Maturities not later than one Business
     Day after the date of their purchase. All investments on any Business Day shall be subject to
     the timely receipt of the funds and the availability of any investments. If before an Event of
     Default, the Issuer does not give investment directions, the Trustee shall seek instructions from
     the Portfolio Manager within three Business Days after transfer of any funds to the Revolving
     Reserve Account, the Delayed Drawdown Reserve Account, or the Synthetic Security Collateral
     Account. If the Trustee does not thereupon receive written instructions from the Portfolio
     Manager within five Business Days after transfer of the funds to the account, it shall invest and
     reinvest the funds held in the account, as fully as practicable, but only in one or more Eligible
     Investments of the type described in clause (e) of the definition of "Eligible Investments" that
     are overnight funds. If after an Event of Default, the Issuer does not give investment directions
     to the Trustee for three consecutive days, the Trustee shall invest and reinvest the monies as
     fully as practicable in Eligible Investments of the type described in clause (e) of the definition
     of "Eligible Investments" that are overnight funds. All interest and other income from the
     investments shall be deposited in the Collection Account, any gain realized from the
     investments shall be credited to the Collection Account, and any loss resulting from the
     investments shall be charged to the Collection Account.

              (c)      By Issuer Order (which may be in the form of standing instructions), at the
     direction of the Portfolio Manager, the Issuer shall at all times direct the Trustee to, and, upon
     receipt of the Issuer Order, the Trustee shall, invest all funds on deposit in the Securities
     Lending Account in Eligible Investments having Stated Maturities no later than the Business
     Day before the stated termination date of the related Securities Lending Agreement. All
     investments on any Business Day shall be subject to the timely receipt of the funds and the
     availability of any investments. The interest on the Eligible Investments shall be allocated
     between the Issuer and the Securities Lending Counterparty pursuant to the related Securities
     Lending Agreement. If before an Event of Default, the Issuer does not give investment
     directions, the Trustee shall seek instructions from the Portfolio Manager within three Business
     Days after transfer of any funds to the Securities Lending Account. If the Trustee does not
     thereupon receive written instructions from the Portfolio Manager within five Business Days
     after transfer of the funds to the account, it shall invest and reinvest the funds held in the
     account, as fully as practicable, but only in one or more Eligible Investments of the type
     described in clause (e) of the definition of "Eligible Investments" that mature no later than the
     Business Day before the stated termination date of the related Securities Lending Agreement. If
     after an Event of Default, the Issuer does not give investment directions to the Trustee for three

                                                    175
     45824v26

                                                                                            009801
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
                                       of 27306/09/21 Page 189 of 304 PageID 12674
Case 3:21-cv-00538-N Document 26-36 Filed


     consecutive days, the Trustee shall invest and reinvest the monies as fully as practicable in
     Eligible Investments of the type described in clause (e) of the definition of "Eligible
     Investments" maturing no later than the Business Day before the stated termination date of the
     related Securities Lending Agreement. All interest and other income from the investments shall
     be deposited in the Collection Account, any gain realized from the investments shall be credited
     to the Collection Account, and any loss resulting from the investments shall be charged to the
     Collection Account.

              (d)      The Trustee agrees to give the Issuer notice as soon as reasonably practicable if
     a Trust Officer obtains actual knowledge that any Account or any funds on deposit in any
     Account, or otherwise to the credit of an Account, shall become subject to any writ, order,
     judgment, warrant of attachment, execution, or similar process. All Accounts shall remain at all
     times with the Custodian or a financial institution having a long-term debt rating of at least
     "Baa1" (and not on credit watch with negative implications) by Moody's and at least "BBB+"
     by S&P and having combined capital and surplus of at least U.S.$200,000,000 that has entered
     into a securities account control agreement substantially in the form of Exhibit G.

              (e)     The Trustee shall supply, in a timely fashion, to the Co-Issuers and the
     Portfolio Manager any information regularly maintained by the Trustee that the Co-Issuers or
     the Portfolio Manager may from time to time request with respect to the Pledged Obligations,
     the Accounts, the Class 1 Collateral and the Collateral and provide any other requested
     information reasonably available to the Trustee because of its acting as Trustee under this
     Indenture and required to be provided by Section 10.6, to permit the Portfolio Manager to
     perform its obligations under the Management Agreement or is required pursuant to the
     Insurance Agreement. The Trustee shall promptly forward to the Portfolio Manager copies of
     notices and other writings received by it from the issuer of any Collateral Obligation or from
     any Clearing Agency with respect to any Collateral Obligation which notices or writings advise
     the holders of the security of any rights that the holders might have with respect to the
     Collateral Obligation (including requests to vote with respect to amendments or waivers and
     notices of prepayments and redemptions) as well as all periodic financial reports received from
     the issuer and Clearing Agencies with respect to the issuer.

              (f)      To the extent monies deposited in any Account exceed amounts insured by the
     Bank Insurance Fund or Savings Association Insurance Fund administered by the Federal
     Deposit Insurance Corporation, or any agencies succeeding to its insurance functions, and are
     not fully collateralized by direct obligations of the United States of America, the excess shall be
     invested in Eligible Investments as described above.

     Section 10.5.   Synthetic Security Counterparty Account.

              (a)     To the extent that any Synthetic Security requires the Issuer to secure its
     obligations to the Synthetic Security Counterparty, the Issuer shall direct the Trustee and the
     Trustee shall establish a segregated non-interest bearing trust account for the Synthetic Security
     which shall be held in trust for the benefit of the related Synthetic Security Counterparty and
     over which the Trustee shall have exclusive control and the sole right of withdrawal in
     accordance with the applicable Synthetic Security and this Indenture (a "Synthetic Security
     Counterparty Account"). In the alternative, a Synthetic Security Counterparty Account may be
     established with a trustee designated by the Synthetic Security Counterparty if that trustee
     would qualify to be a successor trustee under Section 6.8 and the account satisfies the other
     requirements of this Section.


                                                    176
     45824v26

                                                                                              009802
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
                                       of 27306/09/21 Page 190 of 304 PageID 12675
Case 3:21-cv-00538-N Document 26-36 Filed


              As directed in writing by the Portfolio Manager, the Trustee shall deposit (or deliver for
     deposit) into each Synthetic Security Counterparty Account all amounts or securities that are
     required to secure the obligations of the Issuer in accordance with the related Synthetic
     Security, including the entire notional amount of any Synthetic Security in the form of a credit
     default swap or other similar transaction. The Portfolio Manager shall direct any such deposit
     only during the Reinvestment Period and only to the extent that monies are available for the
     purchase of Collateral Obligations pursuant to this Indenture. Any income received on amounts
     in the Synthetic Security Counterparty Account shall, after application in accordance with the
     relevant Synthetic Security, be withdrawn from the Synthetic Security Counterparty Account
     and deposited in the Collection Account for distribution as Interest Proceeds.

             (b)     As directed by the Portfolio Manager in writing and in accordance with the
     applicable Synthetic Security and this Indenture, amounts on deposit in a Synthetic Security
     Counterparty Account shall be invested in Synthetic Security Collateral.

             (c)     In connection with the occurrence of a credit event or an event of default or a
     termination event (each as defined in the applicable Synthetic Security) under the related
     Synthetic Security, amounts in any Synthetic Security Counterparty Account shall be withdrawn
     by the Trustee (or the Trustee shall request their withdrawal) and applied toward the payment of
     any amounts payable by the Issuer to the related Synthetic Security Counterparty in accordance
     with the Synthetic Security, as directed by the Portfolio Manager in writing. Any excess
     amounts held in a Synthetic Security Counterparty Account, or held directly by a Synthetic
     Security Counterparty, after payment of all amounts owing from the Issuer to the related
     Synthetic Security Counterparty in accordance with the related Synthetic Security shall be
     withdrawn from the Synthetic Security Counterparty Account and deposited in the Collection
     Account for distribution as Principal Proceeds.

              (d)     Amounts on deposit in any Synthetic Security Counterparty Account shall not
     be considered an asset of the Issuer for the purposes of the Coverage Tests, but the Synthetic
     Security that relates to the Synthetic Security Counterparty Account shall be so considered an
     asset of the Issuer (with the notional amount as the Principal Balance unless a default exists
     under the applicable Synthetic Security).

     Section 10.6.   Accountings.

              (a)      Monthly. Commencing the earlier of (a) the first full month after the Ramp-Up
     Completion Date and (b) the month ending June, 2005, (i) in the case of a month in which there
     is no Payment Date, not later than the eighth Business Day after the last calendar day of such
     month and (ii) in the case of a month in which there is a Payment Date, on such Payment Date,
     the Issuer shall cause to be compiled and provided to the Portfolio Manager, the Trustee, the
     Insurer, the Preference Shares Paying Agent (for forwarding to each Holder of Preference
     Shares), the Initial Purchaser, each Hedge Counterparty, the Rating Agencies, (if so requested
     by the Initial Purchaser) the Repository in accordance with Section 14.3(a)(viii) or each Holder
     of a Security who makes a written request therefor, and, upon written request therefor by a
     Beneficial Owner in the form of Exhibit I certifying that it is a Beneficial Owner, the Beneficial
     Owner (or its designee), a monthly report (the "Monthly Report"). Each Monthly Report shall
     be accompanied by a Section 3(c)(7) Reminder Notice. The Monthly Report shall contain the
     following information, determined as of (1) in the case of a month in which there is no Payment
     Date, the last day of the applicable month and (2) in the case of a month in which there is a
     Payment Date, the Determination Date for such Payment Date, based in part on information
     provided by the Portfolio Manager (the "Monthly Determination Date"):

                                                    177
     45824v26

                                                                                             009803
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
                                       of 27306/09/21 Page 191 of 304 PageID 12676
Case 3:21-cv-00538-N Document 26-36 Filed


                 (i)     Portfolio:

                         (A)     The Aggregate Principal Balance (and, in the case of a
                 Revolving Loan or Delayed Drawdown Loan, its funded and unfunded
                 amount), interest rate, Stated Maturity, and obligor of each Collateral
                 Obligation;

                         (B)     The stated principal balance of Defaulted Collateral
                 Obligations;

                           (C)     The identity of all Collateral Obligations and all obligations
                 that at the time of acquisition, conversion, or exchange do not satisfy the
                 requirements of a Collateral Obligation that were released for sale or other
                 disposition (and, for each obligation sold, indicating whether sold as a Credit
                 Risk Obligation, a Credit Improved Obligation, a Current-Pay Obligation, a
                 Defaulted Collateral Obligation, a Workout Asset, or an obligation that at the
                 time of acquisition, conversion, or exchange does not satisfy the requirements
                 of a Collateral Obligation or whether sold in connection with any withholding
                 tax pursuant to Section 12.1(e) or sold as a discretionary sale pursuant to
                 Section 12.1(h)); and the identity of all Collateral Obligations that were
                 acquired, in each case since the date of the previous Monthly Report;

                         (D)     The obligor of each Workout Asset;

                          (E)     The Purchase Price of each Collateral Obligation acquired, the
                 sale price of each Collateral Obligation sold (or the adjusted purchase or sale
                 price with respect to any exchange of securities requiring an allocation by the
                 Portfolio Manager) since the date of the previous Monthly Report, and the gain
                 or loss (measured against its Purchase Price) on each sale;

                          (F)     The identity of each Collateral Obligation (1) that is a
                 Defaulted Collateral Obligation, a Workout Asset or a PIK Security, and in the
                 case of a PIK Security (i) the principal amount of previously deferred or
                 capitalized interest and (ii) the change in the principal amount of previously
                 deferred or capitalized interest since the most recent Monthly Report or (2) in
                 respect of which an obligation that at the time of acquisition, conversion, or
                 exchange does not satisfy the requirements of a Collateral Obligation has been
                 received, in each case indicating the date of such default, as applicable, and
                 reporting any Other Indebtedness, as defined in clause (ii) in the definition of
                 "Defaulted Collateral Obligation," that the Portfolio Manager has determined
                 not to be material;

                         (G)      The S&P Industry Classification and the Moody's Industry
                 Classification for each Collateral Obligation and the five highest concentrations
                 of Collateral Obligations in the Moody's Industry Classification groups and the
                 five highest concentrations of Collateral Obligations in the S&P Industry
                 Classification groups;

                          (H)     For each Collateral Obligation, the country of the obligor (and
                 the related foreign currency debt rating) and, in the case of a country other than
                 the United States of America, whether the obligor is Domiciled in a Moody's

                                                178
     45824v26

                                                                                         009804
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
                                       of 27306/09/21 Page 192 of 304 PageID 12677
Case 3:21-cv-00538-N Document 26-36 Filed


                 Group I Country, Moody's Group II Country, or Moody's Group III Country
                 and the percentage of the Aggregate Principal Balance of the Collateral
                 Obligations issued by issuers in the applicable country;

                        (I)     For each Collateral Obligation, the Moody's Priority Category
                 Recovery Rate and S&P Priority Category Recovery Rate;

                          (J)     For each Collateral Obligation, the S&P Rating, and if any
                 S&P Rating for any Collateral Obligation in any Monthly Report is a credit
                 estimate, "non-public" rating or "shadow" rating, the rating shall not be
                 disclosed, but shall be replaced with an asterisk in the place of the applicable
                 credit estimate, "non-public" rating or "shadow" rating;

                          (K)      For each Collateral Obligation, the Moody's Rating and the
                 Moody's Rating Factor, determined, for this purpose, and set forth both with
                 and without regard to whether the Collateral Obligation has been put on watch
                 for possible upgrade or downgrade, and if any Moody's Rating for any
                 Collateral Obligation in any Monthly Report is an "estimated" or "shadow"
                 rating, the rating shall not be disclosed, but shall be replaced with an asterisk in
                 the place of the applicable "estimated" or "shadow" rating;

                         (L)    The Aggregate Principal Balance of the Collateral Obligations
                 that have a Moody's Rating of "Caa1" or lower;

                         (M)    The Aggregate Principal Balance of the Collateral Obligations
                 that have an S&P Rating of "CCC+" or lower;

                          (N)    For each Collateral Obligation that is a Participation or a
                 Synthetic Security or is loaned pursuant to a Securities Lending Agreement, the
                 related Secondary Risk Counterparty and each Rating Agency's long-term
                 unsecured debt rating of the Secondary Risk Counterparty;

                         (O)     Certain S&P benchmarks relating to the portfolio as provided
                 by S&P in the S&P CDO Monitor, including (1) S&P Default Measure
                 (Annualized Portfolio Default Rate), (2) S&P Variability Measure (Annualized
                 Standard Deviation of Portfolio Default Rate), (3) S&P Correlation Measure
                 (Ratio of Standard Deviation of Portfolio with Correlation to Standard
                 Deviation of Portfolio without Correlation), and (4) Weighted Average Default
                 Correlation;

                        (P)     The identity and Market Value of each Collateral Obligation
                 whose Market Value (in the determination of the Overcollateralization Ratio
                 Numerator) was determined pursuant to last proviso in the definition of
                 "Market Value";

                         (Q)      The identity of each Collateral Obligation participated from or
                 entered into with a Secondary Risk Counterparty; and

                          (R)     The identity of each Collateral Obligation owned by the Issuer
                 that has not been disposed of within the time limits required by this Indenture.


                                                179
     45824v26

                                                                                          009805
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
                                       of 27306/09/21 Page 193 of 304 PageID 12678
Case 3:21-cv-00538-N Document 26-36 Filed


                       (ii)    Accounts:

                               (A)     The amount of any proceeds in the Collection Account,
                       distinguishing between amounts credited as Interest Proceeds, Principal
                       Proceeds (excluding Uninvested Proceeds), and Uninvested Proceeds;

                              (B)    The amount of any Principal Proceeds in the Revolving
                       Reserve Account;

                             (C)    The amount of any Principal Proceeds in the Delayed
                       Drawdown Reserve Account;

                               (D)    The amount of any Principal Proceeds in the Synthetic Security
                       Collateral Account;

                              (E)    The amount of any Principal Proceeds in the Securities
                       Lending Account; and

                               (F)    The amount of any proceeds in the Hedge Counterparty
                       Collateral Account;

                       (iii)   Hedge Agreements:

                               (A)     The outstanding notional amount of each Hedge Agreement;
                       and

                               (B)      The amount scheduled to be received and paid by the Issuer
                       pursuant to each Hedge Agreement on the next Payment Date (as specified by
                       the calculation agent under each Hedge Agreement);

                       (iv)     Coverage Tests, Collateral Quality Tests and Reinvestment
                Overcollateralization Test:

                               (A)      The Overcollateralization Ratios and the Overcollateralization
                       Ratios as of the Ramp-Up Completion Date; a statement as to whether each of
                       the Overcollateralization Tests is satisfied and a statement as to whether the
                       Reinvestment Overcollateralization Test is satisfied;

                                (B)   The Interest Coverage Ratios and, on and after the second
                       Payment Date, a statement as to whether each of the Interest Coverage Tests is
                       satisfied;

                             (C)     The Diversity Score and, on and after the Ramp-Up
                       Completion Date, a statement as to whether the Diversity Test is satisfied;

                               (D)      The Weighted Average Life of the Collateral Obligations and,
                       on and after the Ramp-Up Completion Date, a statement as to whether the
                       Weighted Average Life Test is satisfied;

                             (E)    The Moody's Minimum Average Recovery Rate, the S&P
                       Minimum Average Recovery Rate and, on and after the Ramp-Up Completion


                                                     180
     45824v26

                                                                                             009806
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
                                       of 27306/09/21 Page 194 of 304 PageID 12679
Case 3:21-cv-00538-N Document 26-36 Filed


                 Date, a statement as to whether the Weighted Average Moody's Recovery Rate
                 Test with respect to the Moody's Minimum Average Recovery Rate and
                 Weighted Average S&P Recovery Rate Test with respect to the S&P Minimum
                 Average Recovery Rate is satisfied;

                         (F)      The Weighted Average Fixed Rate Coupon of the Collateral
                 Obligations and, on and after the Ramp-Up Completion Date, a statement as to
                 whether the Weighted Average Fixed Rate Coupon Test is satisfied and a
                 statement as to the amount of Spread Excess was used to satisfy the Weighted
                 Average Fixed Rate Coupon Test;

                         (G)     The Weighted Average Spread of the Collateral Obligations
                 and, on and after the Ramp-Up Completion Date, a statement as to whether the
                 Weighted Average Spread Test is satisfied and a statement as to the amount of
                 Fixed Rate Excess was used to satisfy the Weighted Average Spread Test;

                          (H)   The Weighted Average Moody's Rating Factor and, on and
                 after the Ramp-Up Completion Date, a statement as to whether the Weighted
                 Average Rating Factor Test is satisfied; and

                          (I)     The S&P CDO Monitor Test and, on and after the Ramp-Up
                 Completion Date, a statement as to whether the S&P CDO Monitor Test is
                 satisfied and the Class Scenario Loss Rate and the then applicable Note Break-
                 Even Loss Rate with respect to each Class of Notes that is rated by S&P and the
                 adjusted Weighted Average Spread level determined as set forth in the
                 definition of "Note Break-Even Loss Rate";

                 (v)     Concentration Limitations and Withholding Taxes:

                         (A)     The percentage of the Maximum Investment Amount itemized
                 against each element of the Concentration Limitations and a statement as to
                 whether each Concentration Limitation is satisfied; and

                         (B)     Any withholding tax on payments under any Collateral
                 Obligation;

                 (vi)    Securities Lending Agreements:

                         (A)     Each Collateral Obligation loaned or borrowed pursuant to a
                 Securities Lending Agreement and the percentage of the Maximum Investment
                 Amount that represents Collateral Obligations that are loaned or borrowed
                 pursuant to Securities Lending Agreements; and

                         (B)    With respect to each Securities Lending Agreement in effect as
                 of the Monthly Determination Date, a list setting forth:

                                  (1)      for each Collateral Obligation loaned or borrowed
                         under it as of the first day of the loan, (x) its Principal Balance, (y) its
                         Market Value, and (z) its Principal Balance expressed as a percentage
                         of the Maximum Investment Amount,


                                                181
     45824v26

                                                                                            009807
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
                                       of 27306/09/21 Page 195 of 304 PageID 12680
Case 3:21-cv-00538-N Document 26-36 Filed


                                      (2)      the term of the loan of the Collateral Obligation,

                                    (3)        the expiration date of the Securities Lending
                              Agreement,

                                     (4)     the Moody's Rating and S&P Rating for each loaned or
                              borrowed Collateral Obligation,

                                      (5)      the principal amount of the related Securities Lending
                              Collateral held in the Securities Lending Account, and

                                      (6)     the Eligible Investments held as Securities Lending
                              Collateral pursuant to the related Securities Lending Agreement; and

                     (vii)    Any other information the Trustee reasonably requests.

              Upon receipt of each Monthly Report, the Trustee shall compare the information
     contained in the Monthly Report to the information contained in its records with respect to the
     Collateral and shall, within three Business Days after receipt of such Monthly Report, notify the
     Issuer, the Preference Shares Paying Agent and the Portfolio Manager if the information
     contained in the Monthly Report does not conform to the information maintained by the Trustee
     with respect to the Collateral, and shall detail any discrepancies. In the event that any
     discrepancy exists, the Trustee, the Issuer, and the Portfolio Manager shall attempt to resolve
     the discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall within five
     Business Days after notification of such discrepancy cause the Independent accountants
     appointed by the Issuer pursuant to Section 10.8 to review such Monthly Report and the
     Trustee's records to determine the cause of such discrepancy. If such review reveals an error in
     the Monthly Report or the Trustee's records, the Monthly Report or the Trustee's records shall
     be revised accordingly and, as so revised, shall be used in making all calculations pursuant to
     this Indenture and notice of any error in the Monthly Report shall be sent as soon as practicable
     by the Issuer to all recipients of the report. If the review by the Independent accountants does
     not resolve the discrepancy, the Trustee, upon receipt of an Officer's certificate of the Portfolio
     Manager certifying that, to the best knowledge of the Portfolio Manager, the information
     contained in the related Monthly Report is correct, shall conform the information it maintains to
     the Monthly Report received.

              (b)      Payment Date Accounting. The Issuer shall cause to be rendered an accounting
     report (the "Valuation Report"), determined as of the close of business on each Determination
     Date, and provided to the Portfolio Manager, the Trustee, the Insurer, the Preference Shares
     Paying Agent (for forwarding to each Holder of Preference Shares), the Issuer, the Initial
     Purchaser, each Hedge Counterparty, the Rating Agencies, each Noteholder, each Composite
     Securityholder, (if so requested by the Initial Purchaser) the Repository in accordance with
     Section 14.3(a)(viii), and upon written request therefor by a Beneficial Owner in the form of
     Exhibit I certifying that it is a Beneficial Owner and the Beneficial Owner (or its designee) not
     later than the second Business Day preceding the related Payment Date. Each Valuation Report
     shall be accompanied by a Section 3(c)(7) Reminder Notice. The Valuation Report shall
     contain the following information as of the related Payment Date (unless otherwise stated),
     based in part on information provided by the Portfolio Manager:

                     (i)      Securities:


                                                    182
     45824v26

                                                                                               009808
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
                                       of 27306/09/21 Page 196 of 304 PageID 12681
Case 3:21-cv-00538-N Document 26-36 Filed


                        (A)    The amount of principal payments to be made on each Class of
                 Notes and Composite Securities on the related Payment Date;

                          (B)     The Aggregate Outstanding Amount of each Class of Notes
                 and Composite Securities after giving effect to any principal payments on the
                 related Payment Date and, for each Class of Securities, the percentage of its
                 initial Aggregate Outstanding Amount that amount represents;

                        (C)     For each Class of Securities, the percentage of the initial
                 Aggregate Outstanding Amount of all of the Securities that its initial Aggregate
                 Outstanding Amount represented and, after giving effect to any principal
                 payments on the related Payment Date, the percentage of the Aggregate
                 Outstanding Amount of all of the Securities that its Aggregate Outstanding
                 Amount represents;

                         (D)      The interest payable in respect of each Class of Notes and
                 Composite Securities on the related Payment Date (in the aggregate and by
                 Class) and its calculation in reasonable detail;

                        (E)     For the Composite Securities its Class 1 Composite Security
                 Rated Balance; and

                         (F)     The amounts to be paid, if any, to the Preference Shares Paying
                 Agent for payments on the Preference Shares on the related Payment Date,
                 showing separately the payments from Interest Proceeds and the payments from
                 Principal Proceeds;

                 (ii)    Payment Date Payments:

                         (A)      The amounts to be distributed under each clause of Sections
                 11.1(a)(i), 11.1(a)(ii) and 11.2 itemized by clause, and to the extent applicable,
                 by type of distribution under the clause; and

                         (B)     Any amounts payable under the Hedge Agreements by any
                 Hedge Counterparty on or before the related Payment Date and its calculation
                 in reasonable detail (as specified by the calculation agent under the Hedge
                 Agreement);

                 (iii)   Accounts:

                         (A)     The amount of any proceeds in the Collection Account,
                 distinguishing between amounts credited as Interest Proceeds, Principal
                 Proceeds (excluding Uninvested Proceeds) and Uninvested Proceeds;

                         (B)     The amount in the Collection Account after all payments and
                 deposits to be made on the related Payment Date, distinguishing between
                 amounts credited as Interest Proceeds and as Principal Proceeds;

                        (C)    The amount of any Principal Proceeds in the Revolving
                 Reserve Account;


                                                183
     45824v26

                                                                                         009809
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
                                       of 27306/09/21 Page 197 of 304 PageID 12682
Case 3:21-cv-00538-N Document 26-36 Filed


                              (D)    The amount of any Principal Proceeds in the Delayed
                        Drawdown Reserve Account;

                                (E)    The amount of any Principal Proceeds in the Synthetic Security
                        Collateral Account;

                               (F)    The amount of any Principal Proceeds in the Securities
                        Lending Account;

                                (G)     The amount in the Hedge Counterparty Collateral Account; and

                                (H)     The amount in the Expense Reimbursement Account;

                         (iv)    A notice setting forth LIBOR, as calculated by the Calculation Agent,
                for the next Interest Period and each Note Interest Rate for the next Payment Date; and

                        (v)     Any other information the Trustee or the Insurer reasonably requests.

              Upon receipt of each Valuation Report, the Trustee shall compare the information
     contained in the Valuation Report to the information contained in its records with respect to the
     Collateral and shall, within three Business Days after receipt of such Valuation Report, notify
     the Issuer, the Preference Shares Paying Agent and the Portfolio Manager if the information
     contained in the Valuation Report does not conform to the information maintained by the
     Trustee with respect to the Collateral, and shall detail any discrepancies. In the event that any
     discrepancy exists, the Trustee, the Issuer, and the Portfolio Manager shall attempt to resolve
     the discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall within five
     Business Days after notification of such discrepancy cause the Independent accountants
     appointed by the Issuer pursuant to Section 10.8 to review such Valuation Report and the
     Trustee's records to determine the cause of such discrepancy. If such review reveals an error in
     the Valuation Report or the Trustee's records, the Valuation Report or the Trustee's records shall
     be revised accordingly and, as so revised, shall be used in making all calculations pursuant to
     this Indenture and notice of any error in the Valuation Report shall be sent as soon as
     practicable by the Issuer to all recipients of such report. If the review by the Independent
     accountants does not resolve the discrepancy, the Trustee, upon receipt of an Officer's
     certificate of the Portfolio Manager certifying that, to the best knowledge of the Portfolio
     Manager, the information contained in the related Valuation Report is correct, shall conform the
     information it maintains to the Valuation Report received.

              (c)     Failure to Provide Accounting. If the Trustee shall not have received any
     accounting provided for in Section 10.6(b) on the first Business Day after the date on which the
     accounting is due to the Trustee, the Trustee shall notify the Issuer and the Portfolio Manager,
     and the Portfolio Manager shall use all reasonable efforts to cause the accounting to be made by
     the applicable Payment Date. To the extent the Trustee is required to provide any information
     or reports pursuant to this Section 10.6 as a result of the failure of the Issuer (or anyone acting
     on the Issuer's behalf) to provide the information or reports, the Trustee may retain an
     Independent certified public accountant in connection therewith and the reasonable costs
     incurred by the Trustee for the Independent certified public accountant shall be reimbursed
     pursuant to Section 6.7.

            (d)    Irish Stock Exchange. So long as any Class of Securities is listed on the Irish
     Stock Exchange: (i) the Trustee shall communicate to the Irish Stock Exchange the Aggregate

                                                      184
     45824v26

                                                                                              009810
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
                                       of 27306/09/21 Page 198 of 304 PageID 12683
Case 3:21-cv-00538-N Document 26-36 Filed


     Outstanding Amount of each listed Class of Securities following each Payment Date and inform
     the Irish Stock Exchange if any such Class of Securities did not receive scheduled payments of
     principal or interest on the Payment Date; (ii) the Trustee shall inform the Irish Stock Exchange
     if the ratings assigned to the Securities are reduced or withdrawn and the information shall be
     given to the Company Announcements Office of the Irish Stock Exchange; and (iii) the Trustee
     shall inform the Irish Stock Exchange, in advance, of the Note Interest Rate for each such Class,
     as well as the exact date of the following Payment Date.

             (e)      Quarterly Letter. The Portfolio Manager shall provide a quarterly letter to the
     recipients of the Valuation Report highlighting events occurring during the related quarterly
     period within 30 days of the date of the delivery of the Valuation Report.

            (f)      S&P CDO Monitor. Before the Ramp-Up Completion Date and together with
     each Monthly Report, the Issuer shall provide to S&P an electronic copy of the S&P CDO
     Monitor input file.

             (g)      Payments or Transfers from the Payment Account. Each Valuation Report shall
     constitute instructions to the Trustee to withdraw on the related Payment Date from the Payment
     Account and pay or transfer amounts set forth in such Valuation Report in the manner specified
     and in accordance with the priority established in Section 11.1 hereof.

              (h)     NAV Calculation. The Trustee shall forward to the Portfolio Manager, the
     Preference Shares Paying Agent (for forwarding to each Holder of Preference Shares), the
     Initial Purchaser, each Hedge Counterparty, the Rating Agencies, (if so requested by the Initial
     Purchaser) the Repository in accordance with Section 14.3(a)(viii) or each Holder of a Security
     who makes a written request therefor, and, upon written request therefor by a Beneficial Owner
     in the form of Exhibit I certifying that it is a Beneficial Owner, the Beneficial Owner (or its
     designee), any net asset value report with respect to the Issuer which the Trustee receives from
     the asset value calculation agent appointed pursuant to Section 10.8(a) hereof.

     Section 10.7.    Release of Collateral.

              (a)     The Trustee shall present Collateral for redemption or payment in full in
     accordance with the terms of the Collateral upon receipt of an Issuer Order. If no Event of
     Default is continuing, the Issuer may, by Issuer Order executed by an Authorized Officer of the
     Portfolio Manager, delivered to the Trustee at least two Business Days before the settlement
     date for any sale of an obligation certifying that the sale of the Collateral is being made in
     accordance with Sections 12.1 and 12.3 and the sale complies with all applicable requirements
     of Section 12.1, direct the Trustee to release the Collateral and, upon receipt of the Issuer Order,
     the Trustee shall deliver any such Collateral, if in physical form, duly endorsed to the broker or
     purchaser designated in the Issuer Order or otherwise cause an appropriate transfer of it to be
     made, in each case against receipt of the sales price therefor as specified by the Portfolio
     Manager in the Issuer Order. The Trustee may deliver any such Collateral in physical form for
     examination pursuant to a bailee letter.

              (b)     If no Event of Default is continuing, the Trustee shall upon an Issuer Order
     executed by an Authorized Officer of the Portfolio Manager deliver any Pledged Obligation that
     is set for any mandatory call or redemption or payment in full to the appropriate paying agent
     on or before the date set for the call, redemption, or payment, in each case against receipt of its
     call or redemption price or payment in full and provide notice of it to the Portfolio Manager.


                                                     185
     45824v26

                                                                                              009811
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
                                       of 27306/09/21 Page 199 of 304 PageID 12684
Case 3:21-cv-00538-N Document 26-36 Filed


              (c)      Upon receiving actual notice of any Offer, the Trustee on behalf of the Issuer
     shall notify the Portfolio Manager of any Collateral Obligation that is subject to a tender offer,
     voluntary redemption, exchange offer, conversion, or other similar action (an "Offer"). If no
     Event of Default is continuing, the Portfolio Manager may direct the Trustee to accept or
     participate in or decline or refuse to participate in the Offer and, in the case of acceptance or
     participation, to dispose of the Collateral Obligation in accordance with the Offer against receipt
     of payment for it. If the consideration to be received by the Issuer for the Collateral Obligation
     is other than Cash, the consideration must be a Collateral Obligation that would be eligible for
     purchase by the Issuer pursuant to Section 12.2 assuming for this purpose that the Issuer
     committed to purchase the same on the date on which the Issuer accepts the Offer.

              (d)      Upon disposition by the Trustee of Collateral to any person against receipt of
     payment therefore as provided in any of the foregoing clauses (a), (b), or (c), the Collateral shall
     be free of the lien of this Indenture. The lien shall continue in the proceeds received from the
     disposition.

              (e)     As provided in Section 10.2(b), the Trustee shall deposit any proceeds received
     by it from the disposition of a Pledged Obligation in the Collection Account, unless
     simultaneously applied to the purchase of additional Collateral Obligations (including any
     related deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve Account
     or the posting by the Issuer of cash collateral with (or for the benefit of) a Synthetic Security
     Counterparty simultaneously with the Issuer's purchase of or entry into a Synthetic Security) or
     Eligible Investments as permitted under and in accordance with the requirements of this Article
     10 and Article 12.

             (f)      The Trustee shall, upon receipt of an Issuer Order when no Securities are
     Outstanding and all obligations of the Co-Issuers under this Indenture have been satisfied, as
     evidenced by an Officer's Certificate or an Opinion of Counsel, release any remaining Collateral
     from the lien of this Indenture.

              (g)     The Trustee shall release from the lien of this Indenture any Collateral that is
     provided directly to a Synthetic Securities Counterparty or deposited in a segregated account in
     accordance with Section 10.5. Any Collateral or proceeds received by or redeposited by the
     Issuer into the Collection Account in accordance with Section 10.5 shall again be subject to the
     lien of this Indenture.

              Any collateral deposited in a segregated account in accordance with Section 10.3(d),
     (e), and (f) shall be subject to the lien of this Indenture for the benefit of the Secured Parties.
     Any collateral withdrawn by the Issuer in accordance with Section 10.3(d), (e), and (f) shall be
     released from the lien of this Indenture by the Trustee to the extent returned to the appropriate
     counterparty pursuant to Sections 10.3(d), (e), and (f).

     Section 10.8.    Reports by Independent Accountants.

              (a)    At the Closing Date, the Issuer, at the direction of the Portfolio Manager, shall
     appoint a firm of Independent certified public accountants of recognized international reputation
     for purposes of preparing and delivering the reports or certificates of the accountants required
     by this Indenture. Within 30 days of any resignation by the firm, the Issuer, at the direction of
     the Portfolio Manager, shall promptly appoint by Issuer Order delivered to the Trustee and each
     Rating Agency a successor firm that is a firm of Independent certified public accountants of
     recognized international reputation. If the Issuer, at the direction of the Portfolio Manager, fails

                                                     186
     45824v26

                                                                                               009812
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
                                       of 27306/09/21 Page 200 of 304 PageID 12685
Case 3:21-cv-00538-N Document 26-36 Filed


     to appoint a successor to a firm of Independent certified public accountants which has resigned
     within 30 days after the resignation, the Trustee, in consultation with the Portfolio Manager,
     shall promptly appoint a successor firm of Independent certified public accountants of
     recognized international reputation. In addition, the Issuer shall appoint an net asset value
     calculation agent to prepare and deliver to the Trustee a net asset value report with respect to the
     Issuer. The fees of such Independent certified public accountants, the NAV calculation agent
     and their respective successors shall be payable by the Issuer as an Administrative Expense.

              (b)      On or before May, 31 of each year commencing in 2006, the Issuer shall cause
     to be delivered to the Trustee, the Insurer, the Preference Shares Paying Agent (for forwarding
     to the Holders of Preference Shares), the Portfolio Manager or each Noteholder or Holder of
     Preference Shares upon written request therefor, upon written request therefor by a Beneficial
     Owner in the form of Exhibit I certifying that it is a Beneficial Owner, to the Beneficial Owner
     (or its designee) and each Rating Agency a statement from a firm of Independent certified
     public accountants indicating (i) that the firm has reviewed each Valuation Report received
     since the last review and applicable information from the Trustee, (ii) that the calculations
     within those Valuation Reports have been performed in accordance with the applicable
     provisions of this Indenture (except as otherwise noted in the statement), and (iii) the Aggregate
     Principal Balance of the Collateral Obligations owned by the Issuer as of the preceding
     Determination Date. If a conflict exists between the firm of Independent certified public
     accountants and the Issuer with respect to any matter in this Section 10.7, the determination by
     that firm of Independent public accountants shall be conclusive. The statement shall be in the
     form of an Accountant's Certificate issued to the Issuer, the form of which shall be agreed on by
     the Portfolio Manager on behalf of the Issuer.

             (c)       Upon the written request of the Preference Shares Paying Agent or any Holder
     of Preference Shares, the Issuer shall cause the firm of Independent certified public accountants
     appointed pursuant to Section 10.7(a) to provide any Holder of Preference Shares with all
     information requested pursuant to Section 7.17(g) or provide the Issuer with any assistance
     required in its preparation.

     Section 10.9.   Reports to Rating Agencies.

             In addition to the information and reports specifically required to be provided to each
     Rating Agency pursuant to this Indenture, the Issuer shall provide each Rating Agency with the
     Accountants' Certificates delivered to the Trustee under this Indenture, and such additional
     information as either Rating Agency may from time to time reasonably request. In addition,
     any notices of restructurings and amendments received by the Issuer or the Trustee in
     connection with the Issuer's ownership of a DIP Loan shall be delivered by the Issuer or the
     Trustee, as the case may be, promptly to the Rating Agencies.

                                               ARTICLE 11

                                        APPLICATION OF MONIES

     Section 11.1.   Disbursements of Monies from Payment Account.

             (a)      Notwithstanding any other provision in this Indenture, but subject to the other
     subsections of this Section 11.1 and to Section 13.1, on each Payment Date, the Trustee shall
     disburse available amounts from the Payment Account as follows and for application by the
     Trustee in accordance with the following priorities (the "Priority of Payments"):

                                                     187
     45824v26

                                                                                              009813
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
                                       of 27306/09/21 Page 201 of 304 PageID 12686
Case 3:21-cv-00538-N Document 26-36 Filed


                        (i)    On each Payment Date, Interest Proceeds with respect to the related
                Due Period (other than Interest Proceeds previously used during such Due Period to
                purchase accrued interest in respect of Collateral Obligations or otherwise used as
                permitted by Section 10.2) shall be distributed in the following order of priority:

                       (1)      to the payment of any taxes and registration and filing fees owed by the
                Co-Issuers (without limit) and then to the payment of Administrative Expenses up to
                the Administrative Expense Cap as follows:

                              FIRST, in the following order of priority,

                                  (i)     fees, expenses and indemnities of the Trustee; and then

                                (ii)      fees, expenses and indemnities of the Collateral Administrator;
                        and then

                                (iii)     fees, expenses and indemnities of the Preference Shares Paying
                        Agent; and

                              SECOND, in the following order of priority,

                                  (x)     fees and expenses of the Administrator; and then

                                (y)      fees and expenses of the Co-Issuers (including fees and
                        expenses of counsel and surveillance, credit estimate, and other fees owing to
                        the Rating Agencies) and any other person (except the Portfolio Manager) if
                        specifically provided for in this Indenture, and to the expenses (but not fees) of
                        the Portfolio Manager if payable under the Management Agreement and to the
                        fees, expenses and indemnities of the Insurer;

                        (2)     the excess, if any, of the Administrative Expense Cap over the amounts
                paid pursuant to clause (1) above to deposit into the Expense Reimbursement Account;

                       (3)    to the payment to the Portfolio Manager of any accrued and unpaid
                Senior Management Fee then payable;

                       (4)    to the payment of all amounts due to the Hedge Counterparties under
                the Hedge Agreements other than any Defaulted Hedge Termination Payments;

                        (5)

                                 (A)     first, pro rata to the payment of accrued and unpaid interest on
                        the Senior Class A Notes, accrued and unpaid Premium and any accrued and
                        unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to,
                        the Senior Class A Notes; provided, however, if the amounts available pursuant
                        to this clause (A) are insufficient to pay the foregoing amounts in full, the
                        amount available for distribution under this clause (A) shall be distributed pro
                        rata based on the amounts owing to the Class A-1a Notes and the Class A-1b
                        Notes, on the one hand, and to the amounts owing to the Class A-1g Notes and
                        in respect of the Premium, on the other hand, with the amounts distributed to
                        the Insurer and the Holders of the Class A-1g Notes being paid first to the

                                                        188
     45824v26

                                                                                                009814
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
                                       of 27306/09/21 Page 202 of 304 PageID 12687
Case 3:21-cv-00538-N Document 26-36 Filed


                        Insurer in respect of the Premium until paid in full and then in respect of
                        amounts owing to the Class A-1g Notes; provided, further, that distributions in
                        respect of the Class A-1a Notes and the Class A-1b Notes pursuant to this
                        clause (5)(A) shall be made to the Holders thereof pro rata based upon the
                        amount of accrued and unpaid interest and accrued and unpaid Defaulted
                        Interest owing in respect of the Class A-1a Notes and the Class A-1b Notes;

                                (B)     second, to the payment of Accrued Insurance Liabilities then
                        payable under the Insurance Agreement;

                        (6)       to the payment of accrued and unpaid interest on the Class A-2 Notes
                and any accrued and unpaid Defaulted Interest on, and any Defaulted Interest Charge
                with respect to, the Class A-2 Notes;

                        (7)       to the payment of accrued and unpaid interest on the Class A-3 Notes
                and any accrued and unpaid Defaulted Interest on, and any Defaulted Interest Charge
                with respect to, the Class A-3 Notes (with distributions in respect of the Class A-3
                Notes made to the Holders thereof pro rata based upon the amount of accrued and
                unpaid interest and accrued and unpaid Defaulted Interest owing in respect of the Class
                A-3a Notes and the Class A-3b Notes);

                         (8)     if the Class A Coverage Tests are not satisfied on the related
                Determination Date, to the payment of principal of the Senior Class A Notes, the Class
                A-2 Notes and the Class A-3 Notes in the Note Payment Sequence in the amount
                necessary so that all of the Class A Coverage Tests would be met on such
                Determination Date on a pro forma basis after giving effect to any payments in
                reduction of the principal of Notes made through this clause, or until paid in full
                (Interest Proceeds to be applied pursuant to this clause (8) before the application of any
                Principal Proceeds pursuant to Section 11.1(a)(ii)(1) on the current Payment Date);

                         (9)     to the payment of accrued and unpaid interest on the Class B Notes
                (excluding Class B Deferred Interest, but including interest accrued for the preceding
                Interest Period on Class B Deferred Interest);

                         (10)    if the Class B Coverage Tests are not satisfied on the related
                Determination Date, to the payment of principal of the Senior Class A Notes, the Class
                A-2 Notes, the Class A-3 Notes and the Class B Notes in the Note Payment Sequence
                and then to the payment of any Class B Deferred Interest, in each case in the amount
                necessary so that all of the Class B Coverage Tests would be met on such
                Determination Date on a pro forma basis after giving effect to any payments in
                reduction of the principal of Notes made through this clause, or until paid in full
                (Interest Proceeds to be applied pursuant to this clause (10) before the application of
                any Principal Proceeds pursuant to Section 11.1(a)(ii)(2) on the current Payment Date)
                (with each of the Senior Class A Notes and the Class A-3 Notes being redeemed pro
                rata based upon the outstanding principal amount of the Class A-1a Notes, the Class A-
                1b Notes and the Class A-1g Notes (in the case of a redemption of the Senior Class A
                Notes) and the outstanding principal amount of the Class A-3a Notes and the Class A-
                3b Notes (in the case of a redemption of the Class A-3 Notes));

                        (11)    to the payment of Class B Deferred Interest;


                                                       189
     45824v26

                                                                                                009815
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
                                       of 27306/09/21 Page 203 of 304 PageID 12688
Case 3:21-cv-00538-N Document 26-36 Filed


                         (12)    to the payment of accrued and unpaid interest on the Class C Notes
                (excluding Class C Deferred Interest but including interest accrued for the preceding
                Interest Period on Class C Deferred Interest);

                         (13)     if the Class C Coverage Tests are not satisfied on the related
                Determination Date or if a Rating Confirmation Failure exists on the Payment Date, to
                the payment of principal of the Notes in the Note Payment Sequence and then to the
                payment of the Class C Deferred Interest in the amount necessary so that all of the
                Class C Coverage Tests would be met on such Determination Date on a pro forma basis
                after giving effect to any payments in reduction of the principal of Notes made through
                this clause, or until paid in full (Interest Proceeds to be applied pursuant to this clause
                (13) before the application of any Principal Proceeds pursuant to Section 11.1(a)(ii)(3)
                on the current Payment Date, unless a Rating Confirmation is obtained) (with each of
                the Senior Class A Notes and the Class A-3 Notes being redeemed pro rata based upon
                the outstanding principal amount of the Class A-1a Notes, the Class A-1b Notes and the
                Class A-1g Notes (in the case of a redemption of the Senior Class A Notes) and the
                outstanding principal amount of the Class A-3a Notes and the Class A-3b Notes (in the
                case of a redemption of the Class A-3 Notes));

                        (14)    to the payment of Class C Deferred Interest;

                          (15)   to deposit in the Collection Account as Principal Proceeds amounts
                representing Principal Proceeds previously used to pay amounts referred to in clauses
                (1), (3) through (7), (9), (11), (12) and (14) above and not previously restored to the
                Collection Account or, if not restored to the Collection Account, used to purchase
                Collateral Obligations;

                         (16)    during the Reinvestment Period, if the Reinvestment
                Overcollateralization Test is not satisfied on the related Determination Date, for deposit
                to the Collection Account as Principal Proceeds the lesser of (i) 50% of the remaining
                Interest Proceeds available after the payments pursuant to clause (15) above and (ii) the
                amount necessary to cause the Reinvestment Overcollateralization Test to be satisfied
                as of such Determination Date, after application of funds pursuant to Section
                11.1(a)(ii)(1) on the current Payment Date;

                        (17)     first, to the payment to the Insurer of any remaining Administrative
                Expenses payable thereto and not paid under clause (1) above, and second, to the
                payment of any remaining Administrative Expenses not paid under clause (1) above in
                the respective priorities specified in clause (1);

                        (18)     to the Preference Shares Paying Agent, on behalf of the Issuer, for
                deposit into the Preference Shares Distribution Account for payment to the Holders of
                the Preference Shares, an amount not to exceed the Preference Shares Distribution
                Amount;

                         (19)    to the payment (i) first to the Portfolio Manager of accrued and unpaid
                Subordinated Management Fee then due and payable and (ii) to the Insurer (if entitled
                thereto) and to each Holder of Securities entitled thereto, the applicable Extension
                Bonus Payment pursuant to, and in accordance with, Section 2.4(g);

                        (20)    to the payment of any Defaulted Hedge Termination Payments;

                                                       190
     45824v26

                                                                                                009816
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
                                       of 27306/09/21 Page 204 of 304 PageID 12689
Case 3:21-cv-00538-N Document 26-36 Filed


                        (21)     to the Preference Shares Paying Agent, on behalf of the Issuer, for
                deposit into the Preference Shares Distribution Account for payment to the Holders of
                the Preference Shares until the Holders of the Preference Shares have realized a
                Preference Share Internal Rate of Return of 10.75%;

                         (22)    to the payment to the Portfolio Manager of the Incentive Management
                Fee, if applicable; and

                        (23)    any remaining Interest Proceeds, to the Preference Shares Paying
                Agent, on behalf of the Issuer, for deposit into the Preference Shares Distribution
                Account for payment to the Holders of the Preference Shares.

                       (ii)    On each Payment Date, Principal Proceeds with respect to the related
                Due Period other than:

                                 (A)     Principal Proceeds previously reinvested in Collateral
                        Obligations (including any related deposit into the Revolving Reserve Account
                        or the Delayed Drawdown Reserve Account or the posting by the Issuer of cash
                        collateral with (or for the benefit of) a Synthetic Security Counterparty
                        simultaneously with the Issuer's purchase of or entry into a Synthetic Security)
                        or otherwise used as permitted by Section 10.2,

                                (B)    Principal Proceeds on deposit in the Revolving Reserve
                        Account, the Delayed Drawdown Reserve Account, the Synthetic Security
                        Collateral Account, or the Securities Lending Account, and

                                (C)      Principal Proceeds on deposit in the Collection Account in an
                        aggregate amount equal to the agreed Purchase Prices for Collateral Obligations
                        with respect to which the Issuer has entered into a commitment before the end
                        of the Due Period for their purchase, but has not settled the purchase by the end
                        of the Due Period,

     shall be distributed in the following order of priority:

                        (1)       (x) first, to the payment of the amounts referred to in clauses (1) and (3)
                through (7) of Section 11.1(a)(i) (and in the same manner and order of priority) to the
                extent not previously paid in full thereunder and (y) second, to the payment of amounts
                referred to in clause (8) of Section 11.1(a)(i) to the extent not previously paid in full
                thereunder and to the extent necessary to cause the Class A Overcollateralization Test
                to be met as of the related Determination Date on a pro forma basis after giving effect
                to any payments made through this clause (1);

                        (2)       to the payment of the amounts referred to in clause (10) of Section
                11.1(a)(i) to the extent not previously paid in full thereunder and to the extent necessary
                to cause the Class B Overcollateralization Test to be met as of the related Determination
                Date on a pro forma basis after giving effect to any payments made through this clause
                (2);

                        (3)       to the payment of the amounts referred to in clause (13) of Section
                11.1(a)(i) to the extent not previously paid in full thereunder and to the extent necessary
                to cause the Class C Overcollateralization Test to be met as of the related Determination

                                                        191
     45824v26

                                                                                                  009817
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
                                       of 27306/09/21 Page 205 of 304 PageID 12690
Case 3:21-cv-00538-N Document 26-36 Filed


                Date on a pro forma basis after giving effect to any payments made through this clause
                (3);

                         (4)     to the payment of the amounts referred to in clauses (9) and (11) of
                Section 11.1(a)(i) (and in the same manner and order of priority) to the extent not
                previously paid in full thereunder, only to the extent that all of the Coverage Tests
                would be met on a pro forma basis after giving effect to any payments made through
                this clause (4);

                         (5)     to the payment of the amounts referred to in clauses (12) and (14) of
                Section 11.1(a)(i) (and in the same manner and order of priority) to the extent not
                previously paid in full thereunder, only to the extent that all of the Coverage Tests
                would be met on a pro forma basis after giving effect to any payments made through
                this clause (5);

                        (6)

                                (A)      if the Payment Date is a Redemption Date in the following
                        order of priority: (i) to the payment in the Note Payment Sequence of the
                        Redemption Prices of all of the Notes to be redeemed (with each of the Senior
                        Class A Notes and the Class A-3 Notes being redeemed pro rata based upon
                        the outstanding principal amount of the Class A-1a Notes, the Class A-1b Notes
                        and the Class A-1g Notes (in the case of a redemption of the Senior Class A
                        Notes) and the outstanding principal amount of the Class A-3a Notes and the
                        Class A-3b Notes (in the case of a redemption of the Class A-3 Notes)), (ii) to
                        the payment of the amounts referred to in clauses (17) through (22) of Section
                        11.1(a)(i) (and in the same manner and order of priority) to the extent not
                        previously paid in full thereunder, and (iii) to the Preference Shares Paying
                        Agent, on behalf of the Issuer, for deposit into the Preference Shares
                        Distribution Account for payment to the Holders of the Preference Shares of the
                        Redemption Price of any Preference Shares to be redeemed; and

                                 (B)      if the Payment Date is a Special Redemption Date, to the
                        payment in the Note Payment Sequence of principal of the Notes in an
                        aggregate amount equal to the Special Redemption Amount, in each case until
                        paid in full (with each of the Senior Class A Notes and the Class A-3 Notes
                        being redeemed pro rata based upon the outstanding principal amount of the
                        Class A-1a Notes, the Class A-1b Notes and the Class A-1g Notes (in the case
                        of a redemption of the Senior Class A Notes) and the outstanding principal
                        amount of the Class A-3a Notes and the Class A-3b Notes (in the case of a
                        redemption of the Class A-3 Notes));

                         (7)     during the Reinvestment Period, all remaining Principal Proceeds to the
                acquisition of additional Collateral Obligations in accordance with the provisions of
                Section 7.19 and Article 12 (and, until so applied (including any related deposit into the
                Revolving Reserve Account or the Delayed Drawdown Reserve Account or the posting
                by the Issuer of cash collateral with (or for the benefit of) a Synthetic Security
                Counterparty simultaneously with the Issuer's purchase of or entry into a Synthetic
                Security), to be deposited in the Collection Account as Principal Proceeds);



                                                       192
     45824v26

                                                                                               009818
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
                                       of 27306/09/21 Page 206 of 304 PageID 12691
Case 3:21-cv-00538-N Document 26-36 Filed


                         (8)     after the Reinvestment Period, (i) first, at the discretion of the Portfolio
                Manager (with respect to Unscheduled Principal Payments and Sale Proceeds from the
                sale of Credit Improved Obligations) to the purchase or funding of substitute Collateral
                Obligations in accordance with the Eligibility Criteria and the applicable provisions of
                this Indenture when appropriate Collateral Obligations are available, and until such
                time, to the Collection Account for the purchase of Eligible Investments; and (ii)
                second, to the payment in the Note Payment Sequence of principal of Notes until paid
                in full;

                        (9)      to the extent not previously paid in full under clause (6) above, after the
                Reinvestment Period, to the payment of the amounts referred to in clauses (17) through
                (22) of Section 11.1(a)(i) (and in the same manner and order of priority) to the extent
                not previously paid in full thereunder; and

                       (10)      after the Reinvestment Period to the Preference Shares Paying Agent,
                on behalf of the Issuer, for deposit into the Preference Shares Distribution Account for
                payment to the Holders of the Preference Shares.

     Amounts referred to in clauses (9) and (12) of Section 11.1(a)(i), to the extent not previously
     paid in full thereunder, will be added to deferred interest for purposes of calculating the
     Coverage Tests in clauses (1), (2) and (3) of this Section 11.1(a)(ii).

              (b)     If on any Payment Date the amount available in the Payment Account is
     insufficient to make the full amount of the disbursements required by the Valuation Report, the
     Trustee shall make the disbursements called for in the order and according to the priority under
     Section 11.1(a), subject to Section 13.1, to the extent funds are available therefor.

              (c)     The Trustee shall remit funds to pay Administrative Expenses of the Issuer or
     the Co-Issuer in accordance with Section 11.1(a), to the extent available, to the Issuer, the Co-
     Issuer as directed and designated in an Issuer Order (which may be in the form of standing
     instructions) delivered to the Trustee no later than the Business Day before each Payment Date.

             (d)      If the Hedge Counterparty defaults in the payment of its obligations to the
     Issuer under the respective Hedge Agreements on the date on which any payment is due
     thereunder, the Trustee shall make a demand on the Hedge Counterparty, or any guarantor, if
     applicable, demanding payment by 12:30 p.m., New York time, on that date. The Trustee shall
     give notice to the Noteholders, the Preference Shares Paying Agent (for forwarding to the
     Holders of Preference Shares), the Portfolio Manager and each Rating Agency upon the
     continuing failure by the Hedge Counterparty to perform its obligations during the two Business
     Days following a demand made by the Trustee on, the Hedge Counterparty, and shall take the
     action with respect to the continuing failure as directed by the Portfolio Manager unless an
     Event of Default has occurred and is continuing in which case direction is to be taken pursuant
     to Section 5.13.

             (e)     Except as otherwise expressly provided in Section 11.1(a) above, if on any
     Payment Date, the amount available in the Payment Account from amounts received in the
     related Due Period is insufficient to make the full amount of the disbursements required by any
     numbered or lettered paragraph or clause of Section 11.1(a) to different persons, the Trustee
     shall make the disbursements called for by the paragraph or clause ratably in accordance with
     the respective amounts of the disbursements then payable, subject to Section 13.1, to the extent
     funds are available therefor.

                                                        193
     45824v26

                                                                                                  009819
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
                                       of 27306/09/21 Page 207 of 304 PageID 12692
Case 3:21-cv-00538-N Document 26-36 Filed


              (f)     On each Payment Date on which distributions are made in respect of the
     Preference Shares, a portion of such payment will be allocated to the Class 1 Composite
     Securities in the proportion that the aggregate Face Amount of the Preference Share Component
     bears to the aggregate Face Amount of the Preference Shares. The payment of distributions,
     redemption amounts and any other payments on the Class 1 Composite Securities will be
     distributed in the same manner as the Preference Shares to which the Preference Share
     Component relates, except that such payment will be made on the Composite Securities
     Payment Date.

     Section 11.2.      Class 1 Component Distributions.

              (a)     On the first Business Day after each Payment Date, the Trustee shall make
     commercially reasonable efforts to sell a portion or all of the Treasury Strip held in the Class 1
     Component Account on the customary open markets in accordance with customary industry
     standards. The face amount of the Treasury Strip to be sold, if any, on the first Business Day
     after the relevant Payment Date shall be a calculated amount (rounded down to the nearest
     $1,000) equal to:

                        (i)     the sum of the distributions allocated to the Preference Share
                Component of the Class 1 Composite Securities under Sections 11.1(a)(i)(18), (21) and
                (23) and Sections 11.1(a)(ii)(6)(A), (9) and (10) on such Payment Date; divided by

                       (ii)    one minus the bid-side market price of the Treasury Strip on the first
                Business Day after such Payment Date expressed as a percentage.

     No portion of the Treasury Strip may be sold, if after its sale, the Class 1 Collateral Principal
     Balance would not be greater than or equal to the Class 1 Composite Security Rated Balance.

             (b)      On each Composite Securities Payment Date, the Trustee shall disburse (solely
     from amounts in the Class 1 Component Account attributable to the proceeds from the sale of
     the Treasury Strip pursuant to Section 11.2(a)) to the Holders of the Class 1 Composite
     Securities, pro rata based on their share of the Class 1 Composite Security Rated Balance, the
     proceeds from the sale of the Treasury Strip relating to such Composite Securities Payment
     Date pursuant to Section 11.2(a).

              (c)      On each Composite Securities Payment Date following a redemption pursuant
     to Section 9.2(a), the Trustee shall disburse (solely from Class 1 Collateral held in the Class 1
     Component Account) to the Holders of the Class 1 Composite Securities, pro rata based on
     their share of the Class 1 Composite Security Rated Balance, the Redemption Price of the
     Class 1 Component as a distribution in kind of each item of the Class 1 Collateral.

                                                ARTICLE 12

                                   SALE OF COLLATERAL OBLIGATIONS;
                                 PURCHASE OF COLLATERAL OBLIGATIONS

     Section 12.1.      Sales of Collateral Obligations.

             Subject to the satisfaction of the conditions specified in Section 10.6, Section 12.1 and
     Section 12.3 and if no Event of Default is continuing as evidenced by an Officer's Certificate of
     the Portfolio Manager provided to the Trustee, the Issuer may, at the direction of the Portfolio

                                                      194
     45824v26

                                                                                              009820
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
                                       of 27306/09/21 Page 208 of 304 PageID 12693
Case 3:21-cv-00538-N Document 26-36 Filed


     Manager, direct the Trustee to sell any Collateral Obligation or Workout Asset if the Portfolio
     Manager certifies to the Trustee that the sale meets the requirements of any one of paragraphs
     (a) through (i) of this Section 12.1. If the Issuer sells any Collateral Obligation or Workout
     Asset during the Reinvestment Period, the proceeds shall be reinvested in accordance with
     Section 12.2.

              (a)      Credit Risk Securities. At the direction of the Portfolio Manager, the Issuer
     may direct the Trustee to sell any Credit Risk Obligation at any time during or after the
     Reinvestment Period without restriction and the Trustee shall sell the Credit Risk Obligation in
     accordance with such direction. Following any sale of a Credit Risk Obligation pursuant to this
     Section 12.1(a), at the direction of the Portfolio Manager during the Reinvestment Period, the
     Issuer shall use commercially reasonable efforts to purchase additional Collateral Obligations
     (to the extent the purchase is in the best interest of the Issuer) with an Aggregate Principal
     Balance at least equal to the Sale Proceeds received by the Issuer with respect to the Collateral
     Obligation sold. For this purpose, the Principal Balance of any Revolving Loan or Delayed
     Drawdown Loan shall only include its funded amount.

             (b)     Credit Improved Obligations. At the direction of the Portfolio Manager, the
     Issuer may direct the Trustee to sell any Credit Improved Obligation if either:

                         (i)      during the Reinvestment Period, the Portfolio Manager believes before
                the sale that it will be able to cause the Issuer to reinvest its Sale Proceeds, in
                compliance with the Eligibility Criteria, in one or more additional Collateral
                Obligations with an Aggregate Principal Balance at least equal to the Investment
                Criteria Adjusted Balance of the Credit Improved Obligation by the end of the
                immediately succeeding Due Period (for this purpose, the Principal Balance of any
                Revolving Loan or Delayed Drawdown Loan shall only include its funded amount and
                Principal Balance shall include the principal balance of Collateral Obligations in which
                the Trustee does not have a first priority perfected security interest); or

                        (ii)      after the Reinvestment Period, the Sale Proceeds received in respect of
                the Credit Improved Obligation are at least equal to its Investment Criteria Adjusted
                Balance. For this purpose, the Principal Balance of any Revolving Loan or Delayed
                Drawdown Loan shall only include its funded amount and Principal Balance shall
                include the principal balance of Collateral Obligations in which the Trustee does not
                have a first priority perfected security interest;

     and the Trustee shall sell the Credit Improved Obligation in accordance with such direction.

             (c)      Non-Performing Collateral Obligations and Current-Pay Obligations. At the
     direction of the Portfolio Manager, the Issuer may direct the Trustee to sell any Non-Performing
     Collateral Obligation or Current-Pay Obligation at any time during or after the Reinvestment
     Period without restriction and the Trustee shall sell the Non-Performing Collateral Obligation or
     Current-Pay Obligation in accordance with such direction. Non-Performing Collateral
     Obligations may be sold regardless of price.

             (d)      Non-qualifying Collateral Obligations. At the direction of the Portfolio
     Manager, the Issuer may direct the Trustee to sell any obligation that at the time of acquisition,
     conversion, or exchange does not satisfy the requirements of a Collateral Obligation at any time
     during or after the Reinvestment Period without restriction and the Trustee shall sell that
     obligation in accordance with such direction.

                                                       195
     45824v26

                                                                                               009821
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
                                       of 27306/09/21 Page 209 of 304 PageID 12694
Case 3:21-cv-00538-N Document 26-36 Filed


             (e)      Withholding Tax Sales. At the direction of the Portfolio Manager, the Issuer
     may direct the Trustee to sell any Collateral Obligation subject to withholding tax at any time
     during or after the Reinvestment Period without restriction and the Trustee shall sell the
     Collateral Obligation in accordance with such direction.

              (f)      Optional Redemption. After the Issuer has notified the Trustee of an Optional
     Redemption of the Notes in accordance with Article 9, at the direction of the Portfolio Manager,
     the Issuer shall direct the Trustee to sell all or a portion of the Collateral Obligations as
     contemplated therein if (i) the requirements of Article 9 are satisfied and (ii) the Independent
     certified public accountants appointed pursuant to Section 10.7 have confirmed the calculations
     contained in any required certificate furnished by the Portfolio Manager pursuant to Section
     9.3(c). After a Majority of the Preference Shares have directed an Optional Redemption of the
     Preference Shares in accordance with Section 9.2(b), at the direction of the Portfolio Manager,
     the Issuer shall direct the Trustee to sell all of the remaining Collateral Obligations (in the case
     of an Optional Redemption pursuant to Section 9.2(b)(i)) or a portion of the remaining
     Collateral Obligations in accordance with the unanimous directions of Holders of the Preference
     Shares (in the case of an Optional Redemption pursuant to Section 9.2(b)(ii)) and the Trustee
     shall sell the remaining Collateral Obligations in accordance with such direction.

              (g)      Rating Confirmation Failure. After the Portfolio Manager has received notice
     of a Rating Confirmation Failure and if available Interest Proceeds and Principal Proceeds are
     insufficient to effect the redemption of the Notes at par on any subsequent Payment Date in
     accordance with the Priority of Payments as and to the extent necessary for each of Moody's and
     S&P to confirm the Initial Ratings assigned by it on the Closing Date to the Securities, the
     Issuer may, at the direction of the Portfolio Manager, direct the Trustee to sell Collateral
     Obligations as contemplated in Section 9.1 and the Trustee shall sell the Collateral Obligations
     in accordance with such direction.

              (h)     Discretionary Sales. At the direction of the Portfolio Manager, the Issuer may
     direct the Trustee to sell any Collateral Obligation:

                        (i)       at any time on or before the Ramp-Up Completion Date (without regard
                to any restriction specified in clause (ii) below); and

                       (ii)    at any time after the Ramp-Up Completion Date if:

                                (A)      after giving effect to the sale and the sale of any other
                       Collateral Obligations whose sale is pending, the Aggregate Principal Balance
                       of all Collateral Obligations sold pursuant to this Section 12.1(h)(ii) (in each
                       case determined as of the date the direction to sell is given) is not greater than
                       20% of the Maximum Investment Amount as of January 1 of such calendar
                       year (or, for the first calendar year, as of the Ramp-Up Completion Date); and

                                (B)      during the Reinvestment Period the Portfolio Manager believes
                       before the sale that it will be able to cause the Issuer within 30 days thereafter
                       to reinvest or commit to reinvest its Sale Proceeds, in compliance with the
                       Eligibility Criteria, in one or more additional Collateral Obligations with an
                       Aggregate Principal Balance at least equal to the Investment Criteria Adjusted
                       Balance of the Collateral Obligation (for this purpose, the Principal Balance of
                       any Revolving Loan or Delayed Drawdown Loan shall only include its funded
                       amount and Principal Balance shall include the principal balance of Collateral

                                                      196
     45824v26

                                                                                                009822
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
                                       of 27306/09/21 Page 210 of 304 PageID 12695
Case 3:21-cv-00538-N Document 26-36 Filed


                        Obligations in which the Trustee does not have a first priority perfected security
                        interest);

     and the Trustee shall sell the Collateral Obligations in accordance with such direction.
     However, if the rating by Moody's of any of the Senior Class A Notes (without giving effect to
     the Policy), the Class A-2 Notes or the Class A-3 Notes is one or more rating sub-categories
     below the Initial Rating of the Senior Class A Notes (without giving effect to the Policy), the
     Class A-2 Notes or the Class A-3 Notes or has been withdrawn or the rating by Moody's of the
     Class B Notes or the Class C Notes is two or more rating sub-categories below the Initial Rating
     of the Class B Notes or the Class C Notes or has been withdrawn, the Issuer shall not instruct
     the Trustee to sell any Collateral Obligations pursuant to this Section 12.1(h). This restriction
     may be waived by written consent of a Majority of the Controlling Class. For the purposes of
     this subsection (h), any withdrawal or reduction in rating shall not restrict the sale of any
     Collateral Obligations pursuant to this subsection (h) if after the withdrawal or reduction
     Moody's has upgraded the reduced or withdrawn rating to at least the Initial Rating in the case
     of the Senior Class A Notes (without giving effect to the Policy), the Class A-2 Notes and the
     Class A-3 Notes, or to only one subcategory below their Initial Rating in the case of the Class B
     Notes and the Class C Notes.

             For the purposes of determining the percentage of Collateral Obligations sold during
     any period in Section 12.1(h)(ii):

                (i)     the amount of any Collateral Obligation sold shall be reduced:

                         (A)      to the extent of any purchases of Collateral Obligations of the same
                obligor (that are pari passu with the sold Collateral Obligation) occurring within 30
                Business Days of the sale (determined based on the date of any relevant trade
                confirmation or commitment letter) (but only for so long as (x) the Collateral
                Obligations purchased have not been downgraded by any of the Rating Agencies during
                the 30 Business Day period, (y) the Collateral Obligations have not been purchased
                from the Portfolio Manager or any of its Affiliates acting, in each case, as principal or
                from any funds or accounts advised or managed by the Portfolio Manager or any of its
                Affiliates, and (z) the purchase price of each Notes purchased Collateral Obligation
                must not exceed the sale price of the sold Collateral Obligation), and

                       (B)      to the extent of any purchases of Collateral Obligations permitted
                pursuant to Section 12.2(c); and

                (ii)    any Synthetic Security based upon or relating to a senior secured index
                investment providing non-leveraged credit exposure to a basket of credit default swaps
                referencing a diversified group of Reference Obligations, with respect to which the
                principal or notional amount of the credit exposure to any single Reference Obligation
                does not increase over time that is invested into a substantially similar Synthetic
                Security but with a later maturity shall be treated as having been sold.

              (i)     Workout Assets. At the direction of the Portfolio Manager, the Issuer may
     direct the Trustee to sell any Workout Asset at any time during or after the Reinvestment Period
     without restriction and regardless of price and the Trustee shall sell the Workout Assets in
     accordance with such direction.



                                                      197
     45824v26

                                                                                               009823
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
                                       of 27306/09/21 Page 211 of 304 PageID 12696
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 12.2.      Purchase of Collateral Obligations.

             (a)      On any date during the Reinvestment Period (and, in respect of Principal
     Proceeds constituting Unscheduled Principal Payments and Sale Proceeds from Credit
     Improved Obligations, on any date after the Reinvestment Period), so long as no Event of
     Default is continuing, at the direction of the Portfolio Manager, the Issuer may direct the
     Trustee to invest or reinvest Principal Proceeds (together with Interest Proceeds, but only to the
     extent used to pay for accrued interest on Collateral Obligations) in Collateral Obligations
     (including any related deposit into the Revolving Reserve Account or the Delayed Drawdown
     Reserve Account or the posting by the Issuer of cash collateral with (or for the benefit of) a
     Synthetic Security Counterparty simultaneously with the Issuer's purchase of or entry into a
     Synthetic Security) if the Portfolio Manager certifies to the Trustee that, to the best knowledge
     of the Portfolio Manager, the conditions specified in this Section 12.2 and Section 12.3 are met.

             (b)      Eligibility Criteria. No obligations may be purchased unless each of the
     conditions in the following clauses (i) through (xii) (the "Eligibility Criteria") is satisfied as
     evidenced by a certificate of the Portfolio Manager as of the date the Issuer commits to make
     the purchase, in each case after giving effect to the purchase and all other purchases and sales
     previously or simultaneously committed to:

                        (i)      the obligation is a Collateral Obligation;

                        (ii)     for any date occurring during the Reinvestment Period:

                               (A)      each Overcollateralization Test is satisfied and, if the
                        commitment is made on or after the second Payment Date, each Interest
                        Coverage Test is satisfied, or

                                 (B)      if any such Coverage Test is not satisfied, both:

                                        (1)       the extent of satisfaction of the Coverage Test is not
                                 reduced, and

                                         (2)     the Collateral Obligation is being purchased with
                                 Principal Proceeds other than:

                                                  (x)     Principal Proceeds received in respect of a
                                          Defaulted Collateral Obligation, or

                                                  (y)     Principal Proceeds received in respect of a
                                          Workout Asset that has been received in exchange for a
                                          Defaulted Collateral Obligation;

                         (iii)    for any date occurring during the Reinvestment Period, the Diversity
                Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                        (iv)   for any date occurring during the Reinvestment Period, the Weighted
                Average Rating Factor Test is satisfied or, if not satisfied, the extent of satisfaction is
                not reduced;




                                                        198
     45824v26

                                                                                                   009824
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
                                       of 27306/09/21 Page 212 of 304 PageID 12697
Case 3:21-cv-00538-N Document 26-36 Filed


                         (v)      for any date occurring during the Reinvestment Period, each of the
                limits in the definition of "Concentration Limitations" is satisfied or, if any such limit is
                not satisfied, the extent of satisfaction is not reduced;

                       (vi)    for any date occurring during the Reinvestment Period, the Weighted
                Average Spread Test is satisfied or, if not satisfied, the extent of satisfaction is not
                reduced;

                         (vii)    for any date occurring during the Reinvestment Period, the Weighted
                Average Fixed Rate Coupon Test is satisfied or, if not satisfied, the extent of
                satisfaction is not reduced;

                       (viii) for any date occurring during the Reinvestment Period, the Weighted
                Average Life Test is satisfied or, if not satisfied, the extent of satisfaction is not
                reduced;

                         (ix)     for any date occurring during the Reinvestment Period, the Weighted
                Average Moody's Recovery Rate Test is satisfied or, if not satisfied, the extent of
                satisfaction is not reduced;

                         (x)      for any date occurring during the Reinvestment Period, the Weighted
                Average S&P Recovery Rate Test is satisfied or, if not satisfied, the extent of
                satisfaction is not reduced;

                        (xi)    for any date occurring during the Reinvestment Period, the S&P CDO
                Monitor Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;
                provided, however, that this Eligibility Criterion (xi) shall not apply either to
                reinvestment of the proceeds from the sale of a Credit Risk Obligation, Non-Performing
                Collateral Obligation or Workout Asset or to the reinvestment of Principal Proceeds in
                respect of Defaulted Collateral Obligations; and

                        (xii)    for any date occurring after the Reinvestment Period:

                                (A)       each Coverage Test is satisfied and the extent of satisfaction is
                        not reduced;

                                 (B)      each Collateral Quality Test is maintained or improved;

                                 (C)      each Concentration Limitation is maintained or improved;

                                 (D)    the maturity date of such Collateral Obligation will occur prior
                        to the Stated Maturity of the Notes; and

                                (E)     the S&P Rating of such Collateral Obligation is at least equal
                        to the S&P Rating of the Collateral Obligation being the source of the
                        Unscheduled Principal Payments or of the Credit Improved Obligation being
                        the source of Sale Proceeds, as applicable.

                (c)     Certain Permitted Exchanges.




                                                        199
     45824v26

                                                                                                  009825
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
                                       of 27306/09/21 Page 213 of 304 PageID 12698
Case 3:21-cv-00538-N Document 26-36 Filed


                        The Issuer may, at the direction of the Portfolio Manager, exchange a Collateral
                Obligation for another Collateral Obligation in an A/B Exchange.

               (d)     Certification by Portfolio Manager. Not later than the Business Day preceding
     the settlement date for any Collateral Obligation purchased after the Closing Date (but in any
     event no later than the release of Cash for the Purchase Price of the purchase), the Portfolio
     Manager shall deliver to the Trustee an Officer's certificate of the Portfolio Manager certifying
     that, to the best knowledge of the Portfolio Manager, the purchase complies with this Section
     12.2 and with Section 12.3 (determined as of the date that the Issuer commits to make the
     purchase).

            (e)     Investment in Eligible Investments. Cash on deposit in the Collection Account
     may be invested at any time in Eligible Investments in accordance with Section 10.4(a) pending
     investment in Collateral Obligations.

     Section 12.3.      Conditions Applicable to All Sale and Purchase Transactions.

              (a)     Any sale or purchase by the Issuer of a Collateral Obligation shall be conducted
     on an arm's length basis and, if effected with the Portfolio Manager or a person Affiliated with
     the Portfolio Manager or any fund or account for which the Portfolio Manager or an Affiliate of
     the Portfolio Manager acts as investment adviser, shall be effected in accordance with the
     requirements of Section 5 of the Management Agreement on terms no less favorable to the
     Issuer than would be the case if the person were not so Affiliated. The Trustee shall have no
     responsibility to oversee compliance with this clause (a) by the other parties.

             (b)     Upon any acquisition of any Collateral Obligation, all of the Issuer's interest in
     the Collateral Obligation shall be Granted to the Trustee pursuant to this Indenture.

     Section 12.4.      Certain Determinations Relating to Collateral Obligations.

               (a)    Notwithstanding anything to the contrary contained in this Indenture, solely for
     the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
     Manager on behalf of the Issuer shall be deemed to have purchased any Collateral Obligations
     as of the date on which the Issuer delivers to the Trustee a contract to purchase, a commitment
     letter, a confirmation or a due bill for such Collateral Obligation, in each case entitling the
     Issuer (or the Trustee as assignee thereof) to receive such Collateral Obligations and, in such
     event, the Issuer shall be deemed to have acquired, granted or delivered, as the case may be,
     such Collateral Obligations on such date.

              (b)    Notwithstanding anything to the contrary contained in this Indenture, solely for
     the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio
     Manager on behalf of the Issuer shall be deemed to have sold any Collateral Obligations as of
     the date on which the Issuer delivers to the Trustee a contract to sell, a commitment letter, a
     confirmation or a due bill for such Collateral Obligation, in each case entitling the Issuer (or the
     Trustee as assignee thereof) to sell, and requiring the purchaser to purchase, such Collateral
     Obligations and, in such event, the Issuer shall be deemed to have sold such Collateral
     Obligations on such date.

              (c)     Under the circumstances described in subsections (a) and (b) above, if the
     transaction contemplated by the contract, commitment letter, confirmation or due bill referred to
     therein does not settle on or before the 60th day following the scheduled settlement date (the

                                                      200
     45824v26

                                                                                               009826
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
                                       of 27306/09/21 Page 214 of 304 PageID 12699
Case 3:21-cv-00538-N Document 26-36 Filed


     "Deadline"), the deemed purchase or sale shall be deemed not to have occurred; provided,
     however, that the Portfolio Manager shall have the right to extend the Deadline for an additional
     period (not to exceed an additional 60 days) by notice to the Trustee, which notice shall include
     the Portfolio Manager's certification to the effect that the Portfolio Manager believes that the
     settlement shall occur on or before the extended Deadline.

             (d)     Scheduled distributions with respect to any Pledged Collateral Obligation shall
     be determined in accordance with the applicable provisions of this Indenture.

                                                      ARTICLE 13

                                            NOTEHOLDERS' RELATIONS

     Section 13.1.   Subordination.

            (a)      With respect to each Class of Notes and the Preference Shares, the Classes of
     Notes and the Preference Shares that are Priority Classes and Junior Classes are as follows:

                                 Class                        Junior Classes                      Priority Classes
                          Senior Class A                    A-2, A-3, B, C,                              None
                                                           Preference Shares
                                  A-2                   A-3, B, C, Preference                     Senior Class A
                                                               Shares
                                  A-3                       B, C, Preference                   Senior Class A, A-2
                                                                 Shares
                                   B                     C, Preference Shares              Senior Class A, A-2, A-3
                                   C                       Preference Shares                Senior Class A, A-2, A-
                                                                                                     3, B
                        Preference Shares                          None*                    Senior Class A, A-2, A-
                                                                                                    3, B, C


                     *          The Preference Shares will be entitled to certain residual cashflow after payment of senior
                     obligations in accordance with the Priority of Payments.


              (b)     Anything in this Indenture or the Securities to the contrary notwithstanding, the
     Holders of each Class of Notes that is a Junior Class agree for the benefit of the Holders of the
     Notes of each Priority Class and (in the case of the Class A-1g Notes) the Insurer with respect to
     the Junior Class that the Junior Class shall be subordinate and junior to the Notes of each
     Priority Class to the extent and in the manner provided in this Indenture. If any Event of
     Default has not been cured or waived and acceleration occurs and is continuing in accordance
     with Article 5, each Priority Class of Notes and all amounts owed by the Issuer to the Insurer
     hereunder or under the Insurance Agreement shall be paid in full in Cash (without giving effect
     to payments on the Policy) or, to the extent a Majority of the Class consents, other than in Cash,
     before any further payment or distribution is made on account of any Junior Class of Notes with
     respect to the Priority Class and each Class of Notes shall be paid in full in Cash or, to the
     extent a Majority of the Class consents, other than in Cash, before any further payment or
     distribution is made on account of the Preference Share Components. The Holders of each

                                                              201
     45824v26

                                                                                                                     009827
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
                                       of 27306/09/21 Page 215 of 304 PageID 12700
Case 3:21-cv-00538-N Document 26-36 Filed


     Junior Class of Notes agree, for the benefit of the Holders of the Notes of each Priority Class
     and (in the case of the Class A-1g Notes) the Insurer in respect of the Junior Class, not to cause
     the filing of a petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
     them amounts due to the Junior Class, of the Notes or each Class of Notes, as the case may be,
     or under this Indenture until the payment in full of the Priority Classes or all the Classes, as the
     case may be, and all amounts owed by the Issuer to the Insurer hereunder or under the Insurance
     Agreement, and not before one year and a day, or if longer, the applicable preference period
     then in effect, has elapsed since the payment.

              (c)      If, notwithstanding the provisions of this Indenture, any Holder of Notes of any
     Junior Class has received any payment or distribution in respect of the Notes contrary to the
     provisions of this Indenture, then, until each Priority Class with respect to the Junior Class of
     Notes or each Class of Notes, as the case may be, and the Insurer has been paid in full in Cash
     or, to the extent a Majority of the Priority Class or the Class, as the case may be, consents, other
     than in Cash in accordance with this Indenture, the payment or distribution shall be received and
     held in trust for the benefit of, and shall forthwith be paid over and delivered to, the Trustee,
     which shall pay and deliver the same to the Holders of the applicable Priority Classes of Notes
     or the Holders of all Classes of Notes, as the case may be, and the Insurer in accordance with
     this Indenture. If any such payment or distribution is made other than in Cash, it shall be held
     by the Trustee as part of the Collateral and subject in all respects to this Indenture, including
     this Section 13.1.

               (d)    Each Holder of Notes of any Junior Class agrees with all Holders of the
     applicable Priority Classes and the Insurer that the Holder of Junior Class Notes shall not
     demand, accept, or receive any payment or distribution in respect of the Notes in violation of
     this Indenture including this Section 13.1. After a Priority Class and the Insurer has been paid
     in full, the Holders of the related Junior Class or Classes shall be fully subrogated to the rights
     of the Holders of the Priority Class and the Insurer. Nothing in this Section 13.1 shall affect the
     obligation of the Issuer to pay Holders of any Junior Class of Notes.

              (e)     Distributions to Holders of the Preference Shares are subordinate to
     distributions on the Notes and Preference Shares as described in the Priority of Payments.

              (f)    The Management Fees shall have priority only to the extent provided in the
     Priority of Payments.

             (g)      For purposes of subordination, the Composite Securities shall not be treated as
     a separate Class, but the Preference Share Component shall be treated as being pari passu with
     the Preference Shares.

     Section 13.2.    Standard of Conduct.

              In exercising any of its or their voting rights, rights to direct and consent, or any other
     rights as a Noteholder or a Composite Securityholder under this Indenture, a Noteholder or a
     Composite Securityholder or the Insurer shall not have any obligation or duty to any person or
     to consider or take into account the interests of any person and shall not be liable to any person
     for any action taken by it or them or at its or their direction or any failure by it or them to act or
     to direct that an action be taken, without regard to whether the action or inaction benefits or
     adversely affects any Noteholder, Composite Securityholder, the Issuer, or any other person,
     except for any liability to which the Noteholder or Composite Securityholder or the Insurer may
     be subject to the extent the same results from the Noteholder's or Composite Securityholder 's

                                                      202
     45824v26

                                                                                                009828
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
                                       of 27306/09/21 Page 216 of 304 PageID 12701
Case 3:21-cv-00538-N Document 26-36 Filed


     taking or directing an action, or failing to take or direct an action, in bad faith or in violation of
     the express terms of this Indenture.

                                                ARTICLE 14

                                              MISCELLANEOUS

     Section 14.1.    Form of Documents Delivered to Trustee.

             In any case where several matters are required to be certified by, or covered by an
     opinion of, any specified person, it is not necessary that all the matters be certified by, or
     covered by the opinion of, only one person, or that they be so certified or covered by only one
     document, but one such person may certify or give an opinion with respect to some matters and
     one or more other such persons as to other matters, and any such person may certify or give an
     opinion as to the matters in one or several documents.

              Any certificate or opinion of an Officer of the Issuer, the Co-Issuer, or the Portfolio
     Manager may be based, insofar as it relates to legal matters, upon a certificate or opinion of, or
     representations by, counsel, unless the Officer knows, or should know that the certificate or
     opinion or representations with respect to the matters upon which his certificate or opinion is
     based are erroneous. Any such certificate of an Officer of the Issuer, Co-Issuer, or the Portfolio
     Manager or Opinion of Counsel may be based, insofar as it relates to factual matters, upon a
     certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the Portfolio Manager,
     or any other person, stating that the information with respect to the factual matters is in the
     possession of the Issuer, the Co-Issuer, the Portfolio Manager, or the other person, unless the
     Officer of the Issuer, Co-Issuer, or the Portfolio Manager or the counsel knows that the
     certificate or opinion or representations with respect to factual matters are erroneous. Any
     Opinion of Counsel may also be based, insofar as it relates to factual matters, upon a certificate
     or opinion of, or representations by, an Officer of the Issuer or the Co-Issuer, stating that the
     information with respect to factual matters is in the possession of the Issuer or the Co-Issuer,
     unless the counsel knows that the certificate or opinion or representations with respect to factual
     matters are erroneous.

             Where any person is required to make, give, or execute two or more applications,
     requests, consents, certificates, statements, opinions, or other instruments under this Indenture,
     they may, but need not, be consolidated and form one instrument.

             Whenever this Indenture provides that the absence of the continuation of a Default or
     Event of Default is a condition precedent to the taking of any action by the Trustee at the
     request or direction of either Co-Issuer, then notwithstanding that the satisfaction of the
     condition is a condition precedent to the Co-Issuer's right to make the request or direction, the
     Trustee shall be protected in acting in accordance with the request or direction if it does not
     have knowledge of the continuation of the Default or Event of Default as provided in Section
     6.1(d).

     Section 14.2.    Acts of Noteholders, Composite Securityholders or Holders of Preference
                      Shares.

             (a)     Any request, demand, authorization, direction, notice, consent, waiver, or other
     action provided by this Indenture to be given or taken by Noteholders or Holders of Preference
     Shares may be embodied in and evidenced by one or more instruments of substantially similar

                                                      203
     45824v26

                                                                                                 009829
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
                                       of 27306/09/21 Page 217 of 304 PageID 12702
Case 3:21-cv-00538-N Document 26-36 Filed


     tenor signed by Noteholders or Holders of Preference Shares in person or by agents duly
     appointed in writing. Except as otherwise expressly provided in this Indenture the action shall
     become effective when the instruments are delivered to the Trustee (which instrument or
     instruments may be delivered through the Preference Shares Paying Agent, in the case of the
     Holders of the Preference Shares) and, if expressly required, to the Issuer. The instruments (and
     the action embodied in them) are referred to as the "Act" of the Noteholders or the Holders of
     Preference Shares signing the instruments. Proof of execution of any instrument or of a writing
     appointing an agent for a Noteholder or Holder of a Preference Share shall be sufficient for any
     purpose of this Indenture and conclusive in favor of the Trustee and the Issuer, if made in the
     manner provided in this Section.

              (b)      The fact and date of the execution by any person of any instrument may be
     proved by an affidavit of a witness to the execution or the certificate of any notary public or
     other person authorized by law to acknowledge the execution of deeds. Any certificate on
     behalf of a jural entity executed by a person purporting to have authority to act on behalf of the
     jural entity shall itself be sufficient proof of the authority of the person executing it to act. The
     fact and date of the execution by any person of any instrument may also be proved in any other
     manner that the Trustee deems sufficient.

             (c)     The Indenture Register shall prove the ownership of Securities and the principal
     amount and registered numbers of Securities and the number of Preference Shares held by and
     the number(s) of the Preference Share certificate(s) issued to, any Person shall be proved by the
     Preference Share register.

             (d)     Any Act by the Holder of a Security shall bind every Holder of the same
     Security and every Security issued on its transfer or in exchange for it or in lieu of it, in respect
     of anything done, omitted, or suffered to be done by the Trustee or the Issuer in reliance on the
     Act, whether or not notation of the action is made on the Security or Preference Shares.

     Section 14.3.      Notices, etc., to Certain Persons or Parties.

             (a)      Any request, demand, authorization, direction, order, notice, consent, waiver, or
     Act of Noteholders or other documents provided or permitted by this Indenture to be made,
     given, or furnished to, or filed with:

                        (i)      the Trustee or Preference Shares Paying Agent shall be sufficient for
                every purpose under this Indenture if in writing and made, given, furnished, or filed to
                and mailed, by certified mail, return receipt requested, hand delivered, sent by overnight
                courier service guaranteeing next day delivery, or by telecopy in legible form, to the
                Trustee or Preference Shares Paying Agent addressed to it at its Corporate Trust Office,
                telecopy no. (713) 216-2101, or at any other address previously furnished in writing to
                the other parties hereto by the Trustee (any request, direction, order, notice or other
                communication from the Portfolio Manager to the Trustee under Article 12 (other than
                required certifications) may be by electronic mail, which shall be deemed to be in
                writing);

                         (ii)    the Co-Issuers shall be sufficient for every purpose under this Indenture
                (unless otherwise in this Indenture expressly provided) if in writing and mailed, first-
                class postage prepaid, hand delivered, sent by overnight courier service, or by telecopy
                in legible form, to the Issuer addressed to it at c/o Maples Finance Limited, P.O. Box
                1093 GT, Queensgate House, South Church Street, George Town, Grand Cayman,

                                                       204
     45824v26

                                                                                                009830
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
                                       of 27306/09/21 Page 218 of 304 PageID 12703
Case 3:21-cv-00538-N Document 26-36 Filed


                Cayman Islands, telecopy no. (345) 945-7100, Attention: The Directors, or to the Co-
                Issuer addressed to it at 1209 Orange Street, Wilmington, Delaware, 19801, Attention:
                Donald J. Puglisi, or at any other address previously furnished in writing to the other
                parties hereto by the Issuer or the Co-Issuer, as the case may be, with a copy to the
                Portfolio Manager at its address below;

                         (iii)   the Insurer shall be sufficient for every purpose under this Indenture if
                in writing and mailed, first-class postage prepaid, hand delivered, sent by overnight
                courier service, or by telecopy in legible form, to the Insurer addressed to it at Assured
                Guaranty Corp., 1325 Avenue of the Americas, New York, New York 10019, telephone
                no. (212) 974-0199, telecopy no. (212) 581-3268, Attention: General Counsel and
                Attention: Chief Risk Officer, or at any other address previously furnished in writing to
                the other parties hereto;

                        (iv)     the Portfolio Manager shall be sufficient for every purpose under this
                Indenture if in writing and mailed, first-class postage prepaid, hand delivered, sent by
                overnight courier service, or by telecopy in legible form, to the Portfolio Manager
                addressed to it at Two Galleria Tower, 13455 Noel Road, Suite 1300, Dallas, Texas
                75240, telecopy no. (972) 628-4147, Attention: James Dondero, or at any other address
                previously furnished in writing to the other parties hereto;

                        (v)      J.P. Morgan Securities Inc. as the Initial Purchaser shall be sufficient
                for every purpose under this Indenture if in writing and mailed, first-class postage
                prepaid, hand delivered, sent by overnight courier service, or by telecopy in legible
                form, addressed c/o J.P. Morgan Securities Inc., at 270 Park Avenue, New York, NY
                10017, Attention: Structured Credit Products, or at any other address previously
                furnished in writing to the Co-Issuers, the Portfolio Manager, and the Trustee by an
                Officer of the Initial Purchaser;

                         (vi)     any Hedge Counterparty shall be sufficient for every purpose under this
                Indenture (unless otherwise in this Indenture expressly provided) if in writing and
                mailed, first-class postage prepaid, hand delivered or sent by overnight courier service
                or by telecopy in legible form to the Hedge Counterparty addressed to it at the address
                specified in the relevant Hedge Agreement or at any other address previously furnished
                in writing to the Issuer or the Trustee by the Hedge Counterparty;

                         (vii)    the Rating Agencies shall be sufficient for every purpose under this
                Indenture (unless otherwise in this Indenture expressly provided) if in writing and
                mailed, first-class postage prepaid, hand delivered, sent by overnight courier service, or
                by telecopy in legible form, to each Rating Agency addressed to it at Moody's Investors
                Service, Inc., 99 Church Street, New York, New York, 10007, Telecopy No. (212) 553-
                4170, cdomonitoring@moodys.com, Attention: CBO/CLO Monitoring and Standard &
                Poor's, 55 Water Street, 41st Floor, New York, New York 10041-0003, telecopy no.
                (212) 438-2664, Attention: Asset Backed-CBO/CLO Surveillance and each Monthly
                Report shall also be sent to S&P electronically to
                CDO_Surveillance@standardandpoors.com;

                        (viii) the Administrator shall be sufficient for every purpose under this
                Indenture (unless otherwise in this Indenture expressly provided) if in writing and
                mailed, first-class postage prepaid, hand delivered, sent by overnight courier service, or
                by facsimile in legible form, addressed to Maples Finance Limited, P.O. Box 1093 GT

                                                       205
     45824v26

                                                                                                 009831
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
                                       of 27306/09/21 Page 219 of 304 PageID 12704
Case 3:21-cv-00538-N Document 26-36 Filed


                Queensgate House, South Church Street, George Town, Grand Cayman, Cayman
                Islands, telecopy no. (345) 945-7100, Attention: The Directors; or

                        (ix)     the Repository shall be sufficient for every purpose under this
                Indenture if delivered to the Repository at CDO Library, c/o The Bond Market
                Association, 360 Madison Avenue, 18th Floor, New York, New York 10017, electronic
                mail address: admin@cdolibrary.com. Any document required to be delivered or made
                available to the Repository by the Trustee may be made available by providing the
                operator of the Repository with access to a website containing such document in a
                format that permits the user to download the document as a pdf file.

             (b)     If any provision in this Indenture calls for any notice or document to be
     delivered simultaneously to the Trustee and any other person, the Trustee's receipt of the notice
     or document shall entitle the Trustee to assume that the notice or document was delivered to the
     other person unless otherwise expressly specified in this Indenture.

     Section 14.4.      Notices to Holders, the Preference Shares Paying Agent; Waiver.

              Except as otherwise expressly provided in this Indenture, where this Indenture provides
     for notice to the Insurer, the Noteholders, the Composite Securityholders or the Preference
     Shares Paying Agent (for forwarding to the Holders of Preference Shares) of any event,

              (a)      the notice shall be sufficiently given to the Insurer, the Noteholders, the
     Composite Securityholders or the Preference Shares Paying Agent if in writing and mailed,
     first-class postage prepaid, to the Insurer, each Noteholder and Composite Securityholder
     affected by the event or the Preference Shares Paying Agent, at the address of the Insurer set
     forth in Section 14.3(a)(iii), at the address of the Holder as it appears in the Indenture Register
     or at the address of the Preference Shares Paying Agent supplied by the Preference Shares
     Paying Agent supplied by the Preference Shares Paying Agent to the Trustee, as applicable, not
     earlier than the earliest date and not later than the latest date, prescribed for the giving of the
     notice; and

                (b)     the notice shall be in the English language.

                Notices shall be deemed to have been given on the date of their mailing.

             Notwithstanding clause (a), a Noteholder, Composite Securityholder or the Preference
     Shares Paying Agent may give the Trustee a written notice that it is requesting that notices to it
     be given by facsimile transmissions and stating the telecopy number for the transmission.
     Thereafter, the Trustee shall give notices to the Holder or the Preference Shares Paying Agent
     by facsimile transmission. If the notice also requests that notices be given by mail, then the
     notice shall also be given by mail in accordance with clause (a) above, as the case may be.

              The Trustee shall deliver to the Holders of Notes any information or notice relating to
     this Indenture requested to be so delivered by at least 10% (by Aggregate Outstanding Amount)
     of the Holders of any Class of Notes at the expense of the Issuer. The Trustee shall deliver to
     the Preference Shares Paying Agent any information or notice that the Preference Shares Paying
     Agent certifies was requested to be so delivered by at least 10% (by Aggregate Outstanding
     Amount) of the Holders of the Preference Shares at the expenses of the Issuer.



                                                      206
     45824v26

                                                                                              009832
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
                                       of 27306/09/21 Page 220 of 304 PageID 12705
Case 3:21-cv-00538-N Document 26-36 Filed


              Neither the failure to mail any notice, nor any defect in any notice so mailed, to any
     particular Noteholder, Composite Securityholder or the Preference Shares Paying Agent shall
     affect the sufficiency of the notice with respect to other Noteholders, Composite
     Securityholders or the Preference Shares Paying Agent. If it is impracticable to give the notice
     by mail of any event to Noteholders, Composite Securityholders or the Preference Shares
     Paying Agent when the notice is required to be given pursuant to any provision of this Indenture
     because of the suspension of regular mail service as a result of a strike, work stoppage, or
     similar activity or because of any other cause, then the notification to Noteholders, Composite
     Securityholders or the Preference Shares Paying Agent as shall be made with the approval of
     the Trustee shall be a sufficient notification to the Holders for every purpose under this
     Indenture.

              Where this Indenture provides for notice in any manner, the notice may be waived in
     writing by any person entitled to receive the notice, either before or after the event, and the
     waiver shall be the equivalent of the notice. Waivers of notice by Noteholders, Composite
     Securityholders or the Preference Shares Paying Agent shall be filed with the Trustee but the
     filing shall not be a condition precedent to the validity of any action taken in reliance on the
     waiver.

             So long as any Securities are listed on the Irish Stock Exchange and the rules of the
     exchange so require, all notices to Holders of the Securities or the Preference Shares Paying
     Agent (for forwarding to Holders of Preference Shares) shall also be given to the Company
     Announcements Office of the Irish Stock Exchange or the Irish Listing and Paying Agent.

              The Issuer shall (and authorizes the Trustee to) deliver to J.P. Morgan Securities Inc. all
     periodic reports, notices, demands, and other written information delivered or received by the
     Issuer, the Portfolio Manager, trustees, paying agents, accountants, or other persons pursuant to
     this Indenture and other operative documentation relating to the Securities requested by J.P.
     Morgan Securities Inc. (collectively, the "Transaction Reports") and the Issuer consents to J.P.
     Morgan Securities Inc.'s providing Transaction Reports received by it to current and prospective
     investors in the Securities (including by means of electronic transmissions or posting the
     Transaction Reports on internet sites maintained by J.P. Morgan Securities Inc. or any of its
     affiliates).

     Section 14.5.    Effect of Headings and Table of Contents.

            The Article and Section headings in this Indenture and the Table of Contents are for
     convenience only and shall not affect the construction of this Indenture.

     Section 14.6.    Successors and Assigns.

             All covenants and agreements in this Indenture by the Co-Issuers shall bind their
     respective successors and assigns, whether so expressed or not.

     Section 14.7.    Separability.

             Except to the extent prohibited by applicable law, in case any provision in this
     Indenture, in the Securities shall be invalid, illegal, or unenforceable, the validity, legality, and
     enforceability of the remaining provisions shall not in any way be affected or impaired thereby.



                                                      207
     45824v26

                                                                                                009833
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
                                       of 27306/09/21 Page 221 of 304 PageID 12706
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 14.8.   Benefits of Indenture.

              Nothing in this Indenture or in the Securities, expressed or implied, shall give to any
     person, other than the parties hereto and their successors under this Indenture, the Portfolio
     Manager, the Insurer, the Noteholders, the Composite Securityholders, the Holders of
     Preference Shares or the Preference Shares Paying Agent any benefit or any legal or equitable
     right, remedy, or claim under this Indenture.

     Section 14.9.   Legal Holidays.

              If any Payment Date, Redemption Date, or Stated Maturity is not a Business Day, then
     notwithstanding any other provision of the Notes or this Indenture, payment need not be made
     on that date, but shall be made on the next Business Day with the same effect as if made on the
     nominal date of the Payment Date, Redemption Date, or Stated Maturity date, as the case may
     be, and except as provided in the definition of "Due Period," no interest shall accrue on the
     payment for the period beginning on the nominal date.

     Section 14.10. Governing Law.

           (a)   THIS INDENTURE, EACH NOTE, AND EACH COMPOSITE SECURITY
     SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
     OF STATE OF NEW YORK, WITHOUT REFERENCE TO ITS PROVISIONS THAT
     WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
     JURISDICTION.

     Section 14.11. Submission to Jurisdiction.

               The Co-Issuers and the Trustee hereby irrevocably submit to the non-exclusive
     jurisdiction of any New York State or federal court sitting in the Borough of Manhattan in The
     City of New York in any action or proceeding arising out of or relating to the Securities, the
     Preference Shares or this Indenture, and the Co-Issuers and the Trustee hereby irrevocably agree
     that all claims in respect of the action or proceeding may be heard and determined in the New
     York State or federal court. The Co-Issuers and the Trustee hereby irrevocably waive, to the
     fullest extent that they may legally do so, the defense of an inconvenient forum to the
     maintenance of the action or proceeding. The Co-Issuers and the Trustee irrevocably consent to
     the service of all process in any action or proceeding by the mailing or delivery of copies of the
     process to the Co-Issuers at the office of the Co-Issuers' agent in Section 7.2 and to the Trustee
     at the Corporate Trust Office. The Co-Issuers and the Trustee agree that a final judgment in any
     such action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit
     on the judgment or in any other manner provided by law.

     Section 14.12. Counterparts.

            This Indenture may be executed in any number of copies, and by the different parties on
     the same or separate counterparts, each of which shall be considered to be an original
     instrument.




                                                    208
     45824v26

                                                                                             009834
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
                                       of 27306/09/21 Page 222 of 304 PageID 12707
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 14.13. Acts of Issuer.

            Any request, demand, authorization, direction, notice, consent, waiver, or other action
     provided by this Indenture to be given or performed by the Issuer shall be effective if given or
     performed by the Issuer or by the Portfolio Manager on the Issuer's behalf.

     Section 14.14. Consent of Posting of Documents on Repository.

              The Issuer hereby consents to (a) the posting of the final Offering Circular, this
     Indenture and the periodic reports to be delivered pursuant to the transaction documents and any
     amendments or other modifications thereto on the Repository for use in the manner provided in
     the Repository; and (b) the display of its name on the Repository in connection therewith.
     Notwithstanding anything herein to the contrary, none of the Issuer, the Co-Issuer and the
     Trustee makes any representation or warranty to The Bond Market Association (or any
     successor thereto) or any affiliate thereof or any Person having or obtaining access to the
     information maintained in the Repository or to any of such Person's affiliates regarding the
     accuracy or completeness of any information, document, report or other communication
     transmitted to the Repository, and no Person having or obtaining access to the information
     maintained in the Repository shall have any rights under this Indenture or otherwise by reason
     of the transmission of any such information, document, report or other communication to the
     Repository.

     Section 14.15. Liability of Co-Issuers.

              Notwithstanding any other terms of this Indenture, the Notes, the Composite Securities,
     or any other agreement entered into by either of the Co-Issuers or otherwise, neither of the Co-
     Issuers shall have any liability whatsoever to the other of the Co-Issuers under this Indenture,
     the Notes, the Composite Securities, any other agreement, or otherwise. Without prejudice to
     the generality of the foregoing, neither of the Co-Issuers may take any action to enforce, or
     bring any action or proceeding, in respect of this Indenture, the Notes, the Composite Securities,
     any other agreement, or otherwise against the other of the Co- Issuers. In particular, neither of
     the Co-Issuers may petition or take any other steps for the winding up or bankruptcy of the
     other of the Co-Issuers and neither of the Co-Issuers shall have any claim with respect to any
     assets of the other of the Co-Issuers.

     Section 14.16. Indemnity of Co-Issuer.

             The Issuer agrees to indemnify the Co-Issuer for any payments that may become due
     from the Co-Issuer under Article 11 with respect to any Securities issued under this Indenture
     and any administrative, legal, or other costs incurred by the Co-Issuer in connection with those
     payments.

                                               ARTICLE 15

                ASSIGNMENT OF MANAGEMENT AGREEMENT; HEDGE AGREEMENTS

     Section 15.1.   Assignment of Management Agreement.

             (a)    The Issuer, in furtherance of the covenants of this Indenture and as security for
     the Notes and amounts payable to the Secured Parties under this Indenture and the performance
     and observance of the provisions of this Indenture, acknowledges that its Grant pursuant to the

                                                    209
     45824v26

                                                                                            009835
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
                                       of 27306/09/21 Page 223 of 304 PageID 12708
Case 3:21-cv-00538-N Document 26-36 Filed


     first Granting Clause includes all of the Issuer's interest in the Management Agreement,
     including:

                        (i)     the right to give all notices, consents, and releases under it,

                       (ii)     the right to give all notices of termination pursuant to the Management
                Agreement and to take any legal action upon the breach of an obligation of the Portfolio
                Manager under it, including the commencement, conduct, and consummation of
                proceedings at law or in equity,

                       (iii)   the right to receive all notices, accountings, consents, releases, and
                statements under it, and

                         (iv)    the right to do all other things whatsoever that the Issuer is or may be
                entitled to do under it.

     Notwithstanding anything in this Indenture to the contrary, the Trustee may not exercise any of
     the rights in (i) through (iv) above or that may otherwise arise as a result of the Grant until the
     occurrence of an Event of Default under this Indenture and the authority shall terminate when
     the Event of Default is cured or waived.

             (b)     The assignment made hereby is executed as security, and the execution and
     delivery hereby shall not in any way impair or diminish the obligations of the Issuer under the
     Management Agreement, nor shall any of the obligations contained in the Management
     Agreement be imposed on the Trustee.

              (c)      Upon the retirement of the Notes and the Class 1 Component and the release of
     the Collateral and the Class 1 Collateral from the lien of this Indenture, this assignment, and all
     rights in this Indenture assigned to the Trustee for the benefit of the Noteholders shall cease and
     terminate and all the interest of the Trustee in the Management Agreement shall revert to the
     Issuer and no further instrument or act shall be necessary to evidence the termination and
     reversion.

            (d)   The Issuer represents that the Issuer has not executed any other assignment of
     the Management Agreement.

             (e)      The Issuer agrees that this assignment is irrevocable, and that it shall not take
     any action that is inconsistent with this assignment or make any other assignment inconsistent
     herewith. The Issuer shall, from time to time upon the request of the Trustee, execute all
     instruments of further assurance and all such supplemental instruments with respect to this
     assignment as the Trustee may reasonably request.

             (f)   The Issuer agrees to obtain the agreement and consent of the Portfolio Manager
     in the Management Agreement to the following:

                        (i)     The Portfolio Manager consents to this collateral assignment and agrees
                to perform any provisions of this Indenture made expressly applicable to the Portfolio
                Manager pursuant to the Management Agreement.

                        (ii)      The Portfolio Manager acknowledges that the Issuer is collaterally
                assigning all of its interest in the Management Agreement to the Trustee for the benefit

                                                       210
     45824v26

                                                                                                  009836
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
                                       of 27306/09/21 Page 224 of 304 PageID 12709
Case 3:21-cv-00538-N Document 26-36 Filed


                of the Secured Parties and the Portfolio Manager agrees that all of the representations,
                covenants and agreements made by the Portfolio Manager in the Management
                Agreement are also for the benefit of the Secured Parties.

                        (iii)    The Portfolio Manager shall deliver to the Trustee duplicate original
                copies of all notices, statements, communications, and instruments delivered or required
                to be delivered to the Issuer pursuant to the Management Agreement (other than any of
                them delivered to the Issuer by the Trustee or the Collateral Administrator).

                        (iv)     Neither the Issuer nor the Portfolio Manager shall select or consent to a
                successor manager or enter into any agreement amending, modifying, or terminating the
                Management Agreement (other than an amendment or modification of the type that may
                be made to this Indenture without Holder consent) without obtaining the consents of the
                Insurer and Holders that would be required if an amendment or modification of the
                same type were being made to this Indenture and without the satisfaction of the Rating
                Condition with respect to each Rating Agency with respect thereto.

                         (v)     Except as otherwise provided in this Indenture and the Management
                Agreement, subject to the resignation rights of the Portfolio Manager pursuant to
                Section 12 of the Management Agreement, the Portfolio Manager shall continue to
                serve as Portfolio Manager under the Management Agreement notwithstanding that the
                Portfolio Manager shall not have received amounts due it under the Management
                Agreement because sufficient funds were not then available under this Indenture to pay
                the amounts pursuant to the Priority of Payments. The Portfolio Manager agrees not to
                cause the filing of a petition in bankruptcy against the Issuer for the nonpayment of the
                fees or other amounts payable by the Administrative Agent to the Portfolio Manager
                under the Management Agreement until the payment in full of all Notes issued under
                this Indenture and the payment to the Preference Shares Paying Agent of all amounts
                payable with respect to the Preference Shares in accordance with the Priority of
                Payments and the expiration of a period equal to the greater of (A) the applicable
                preference period plus one day or (B) one year and one day following the payment.
                Notwithstanding the foregoing, the Portfolio Manager may commence any legal action
                that is not a bankruptcy, insolvency, liquidation, or similar proceeding against the Issuer
                or the Co-Issuer or any of their properties and may take any action it deems appropriate
                at any time in any bankruptcy, insolvency, liquidation, or similar proceeding and any
                other Proceeding voluntarily commenced by the Issuer or the Co-Issuer or involuntarily
                commenced against the Issuer or the Co-Issuer by anyone other than the Portfolio
                Manager or any Affiliate of the Portfolio Manager.

                         (vi)     The Portfolio Manager irrevocably submits to the non-exclusive
                jurisdiction of any New York State or federal court sitting in the Borough of Manhattan
                in The City of New York in any action or proceeding arising out of or relating to the
                Notes, the Preference Shares or this Indenture, and the Portfolio Manager irrevocably
                agrees that all claims in respect of the action or proceeding may be heard and
                determined in the New York State or federal court. The Portfolio Manager irrevocably
                waives, to the fullest extent it may legally do so, the defense of an inconvenient forum
                to the maintenance of the action or proceeding. The Portfolio Manager irrevocably
                consents to the service of all process in any action or Proceeding by the mailing or
                delivery of copies of the process to it the address provided for in Section 14.3. The
                Portfolio Manager agrees that a final and non-appealable judgment by a court of
                competent jurisdiction in any such action or proceeding shall be conclusive and may be

                                                       211
     45824v26

                                                                                                009837
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
                                       of 27306/09/21 Page 225 of 304 PageID 12710
Case 3:21-cv-00538-N Document 26-36 Filed


                enforced in other jurisdictions by suit on the judgment or in any other manner provided
                by law.

              (g)      Following the resignation or removal of the Portfolio Manager, the Issuer shall
     use its best efforts to appoint a successor Portfolio Manager, and the Issuer, the Trustee, and the
     resigning or removed Portfolio Manager shall take any action consistent with the Management
     Agreement and this Indenture applicable to the Portfolio Manager, necessary to effectuate any
     such succession.

     Section 15.2.      Hedge Agreements.

              (a)     At any time and from time to time after the Closing Date, the Issuer, at the
     direction of the Portfolio Manager, shall enter into the Hedge Agreements and shall assign its
     rights (but none of its obligations) under the Hedge Agreements to the Trustee pursuant to this
     Indenture and the Collateral Assignment of Hedge Agreements. The Portfolio Manager, on
     behalf of the Issuer, shall obtain the approval of each new Hedge Agreement from each Hedge
     Counterparty to a then-existing Hedge Agreement. The Trustee shall, on behalf of the Issuer
     and in accordance with the Valuation Report, pay amounts due to the Hedge Counterparties
     under the Hedge Agreements on any Payment Date in accordance with Section 11.1.

             (b)     The Issuer shall not enter into any Hedge Agreement unless at the time of
     entering the Hedge Agreement the Hedge Counterparty has:

                         (i)     a debt rating by Moody's for long-term debt of "Aa3" (which rating of
                "Aa3" is not on credit watch for possible downgrade) or higher if the Hedge
                Counterparty has only a long-term rating; or a debt rating by Moody's for long-term
                debt of "A1" (which rating of "A1" is not on credit watch for possible downgrade) or
                higher and a debt rating by Moody's for short-term debt of "P-1" (which rating of "P-1"
                is not on credit watch for possible downgrade) if the Hedge Counterparty has both long-
                term and short-term ratings; and

                         (ii)    a short-term debt rating by S&P of not less than "A-1" or a long-term
                debt rating of not less than "A+" (the "Required Rating").

                (c)     If at any time a Hedge Counterparty has:

                                (A)       no short-term Moody's rating and a long-term Moody's rating
                        and that rating is below "Aa3" or is "Aa3" and has been placed on credit watch
                        for possible downgrade by Moody's; or

                                (B)     both a short-term and long-term Moody's rating; and either:

                                        (i)      the long-term Moody's rating is below "A1" or that
                                        rating is "A1" and has been placed on credit watch for possible
                                        downgrade by Moody's, or

                                        (ii)     the short-term Moody's rating is below "P-1" or that
                                        rating is "P-1" and has been placed on credit watch for possible
                                        downgrade by Moody's




                                                      212
     45824v26

                                                                                              009838
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
                                       of 27306/09/21 Page 226 of 304 PageID 12711
Case 3:21-cv-00538-N Document 26-36 Filed


                      then the Hedge Counterparty shall be required, at its sole expense, to, within 30
                      days, either:

                                      (i)      post collateral with the Trustee to secure the Hedge
                              Counterparty's obligations under the Hedge Agreement, in an amount
                              and of the type sufficient to cause the Rating Condition with respect to
                              Moody's to be satisfied;

                                       (ii)   obtain a guarantor whose short-term and long-term
                              debt ratings equal or exceed the above criteria;

                                        (iii) replace itself under the related or substantially
                              equivalent Hedge Agreement with a substitute Hedge Counterparty
                              whose short-term and long-term debt ratings equal or exceed the above
                              criteria; or

                                       (iv)  take other actions to satisfy the Rating Condition with
                              respect to Moody's;

                (d)   If at any time the Hedge Counterparty has:

                               (A)     no short-term Moody's rating and a long-term Moody's rating
                      that is "A2" or below or has been suspended or withdrawn;

                              (B)     both a short-term and long-term Moody's rating; and either:

                                      (i)    the long-term Moody's rating is "A3" or below or is
                                      suspended or withdrawn, or

                                      (ii)    the short-term Moody's rating is "P-2" or below, or

                             (C)     a short-term debt rating by S&P below "A-1" or, if the Hedge
                      Counterparty has no short-term rating by S&P, a long-term rating by S&P
                      below "A+" or that has been suspended or withdrawn;

                      then the Hedge Counterparty shall be required, at its sole expense, to, within 30
                      days, either:

                                      (i)     post collateral as required by the Hedge Agreement to
                              secure the Hedge Counterparty's obligations under the Hedge
                              Agreement in an amount and of the type sufficient to cause the Rating
                              Condition with respect to Moody's and S&P to be satisfied; or

                                      (ii)    (x)       obtain a guarantor that has a Required Rating
                                      and that will satisfy the Rating Condition with respect to S&P
                                      with respect to its appointment;




                                                    213
     45824v26

                                                                                             009839
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
                                       of 27306/09/21 Page 227 of 304 PageID 12712
Case 3:21-cv-00538-N Document 26-36 Filed


                                              (y)     replace itself under the related or substantially
                                      equivalent Hedge Agreement with a substitute Hedge
                                      Counterparty that has a Required Rating and the appointment
                                      of which will satisfy the Rating Condition with respect to S&P;
                                      or

                                              (z)      take such other actions to satisfy the Ratings
                                      Condition.

              (e)    If the Issuer has the right under a Hedge Agreement at any time to demand that
     the related Hedge Counterparty deliver Eligible Collateral in accordance with an Approved
     Credit Support Document, the Issuer shall make the demand.

              (f)     Any payments required to be made under the Hedge Agreements shall be made
     in accordance with the Priority of Payments. Subordinated Defaulted Hedge Termination
     Payments shall be subordinate to interest and principal payments on the Notes and any other
     payments required to be made by the Issuer under the Hedge Agreements, but senior to
     distributions to Holders of the Preference Shares.

              (g)      Except as provided in paragraph (h) of this Section 15.2, the Issuer, at the
     direction of the Portfolio Manager, shall, promptly following the early termination of a Hedge
     Agreement (other than on a Redemption Date) (but no later than 60 days after the early
     termination), at the expense of the Issuer and to the extent possible through application of
     Hedge Termination Receipts, enter into a Replacement Hedge, unless, in the exercise of the
     Portfolio Manager's commercially reasonable judgment, to do so would not be in the best
     interest of the Issuer and the Rating Condition with respect to each Rating Agency is satisfied
     with respect to the non-entry into the a Replacement Hedge. In addition, a Replacement Hedge
     may not be entered into unless the Issuer provides the Rating Agencies with at least seven
     Business Days' prior written notice of its intention to enter into the agreement, together with its
     form and the Rating Condition with respect to each Rating Agency is satisfied with respect to
     the Replacement Hedge. The Issuer shall use commercially reasonable efforts to cause the
     termination of a Hedge Agreement (other than a termination resulting from the bankruptcy,
     insolvency, or similar event with respect to the Hedge Counterparty) to become effective
     simultaneously with its entering into a Replacement Hedge. To the extent that (i) the Portfolio
     Manager determines not to replace the Hedge Agreement and the Rating Condition with respect
     to each Rating Agency is satisfied with respect to the determination; or (ii) termination is
     occurring on a Redemption Date, the Hedge Termination Receipts shall become part of
     Principal Proceeds and be distributed in accordance with Section 11.1 on the next following
     Payment Date (or on the Redemption Date, if the Notes are redeemed on the Redemption Date).

             (h)      Notwithstanding Section 15.2(g), the applicable requirements of Section
     15.2(g) shall not have to be met if the Rating Condition with respect to each Rating Agency is
     otherwise satisfied with respect thereto.

             (i)     The notional amounts of the Hedge Agreements outstanding at any time may be
     reduced or increased from time to time, by the Issuer, and the Hedge Agreements may be
     amended, modified, or terminated in accordance with the Hedge Agreements if the Rating
     Condition with respect to each Rating Agency is satisfied with respect to the reduction,
     increase, amendment, modification, or termination, as the case may be.



                                                    214
     45824v26

                                                                                             009840
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
                                       of 27306/09/21 Page 228 of 304 PageID 12713
Case 3:21-cv-00538-N Document 26-36 Filed


             (j)      Each Hedge Agreement may be terminated pursuant to its terms upon an
     Optional Redemption of the Notes or an acceleration of maturity of the Notes after an Event of
     Default. The Hedge Agreement will not be permitted to be terminated as the result of a Default
     or Event of Default unless any acceleration of maturity of the Notes resulting from the Event of
     Default is no longer permitted to be rescinded pursuant to this Indenture.

             (k)       Except for Hedge Agreements entered into on or before the Closing Date, the
     Issuer shall not enter into any Hedge Agreement unless the Rating Condition with respect to
     each Rating Agency is satisfied.

                                                ARTICLE 16

                                                 THE POLICY

     Section 16.1.    Miscellaneous.

               (a)     So long as no Insurer Default shall have occurred and be continuing, (i) the
     Trustee shall provide the Insurer copies of each report, notice, Opinion of Counsel, officer's
     certificate, request for consent or request for amendment to any document related hereto that the
     Trustee is required to send to the Issuer, the Co-Issuer, any Holder of Securities, the Rating
     Agencies or the Portfolio Manager promptly upon the Trustee's production or receipt thereof (in
     each case, to the extent the Insurer is not expressly required to be provided such document
     directly or to the extent that another party is not responsible for delivery of such document
     directly to the Insurer), (ii) the Co-Issuers shall provide the Insurer copies of each report, notice,
     Issuer Order, Opinion of Counsel, officer's certificate, request for consent or request for
     amendment to any document related hereto that the Issuer is required to send to the Trustee, any
     Holder of Securities, the Rating Agencies or the Portfolio Manager promptly upon the Co-
     Issuers' production or receipt thereof (in each case, to the extent the Co-Issuers are not expressly
     required to be provided such document directly or to the extent that another party is not
     responsible for delivery of such document directly to the Insurer) and (iii) the Trustee shall
     forward to the Insurer upon receipt (x) a copy of any notice or order received from the Portfolio
     Manager pursuant to (A) clause (i) of the definition of "Reinvestment Period", (B) Section
     7.19(e) and (C) Section 9.5 or (y) a copy of any instrument received from any Paying Agent
     pursuant to Section 7.3. All references to the rights of the Insurer to act as the Controlling
     Class, the Majority of the Controlling Class and the Super Majority of the Controlling Class
     herein (including, with respect to any action proposed to be taken by the Trustee, the Issuer, the
     Co-Issuer, or any Person, any requirements that the consent or approval of the Insurer be
     obtained in connection with the taking of such action) shall exist only so long as (i) the Insured
     Notes are Outstanding or any Accrued Insurance Liabilities are due and owing to the Insurer (it
     being understood that such right shall be reinstated if an Avoided Payment is made for so long
     as any such Avoided Payment is pending during the applicable statutory preference period or, if
     the Insurer is required to pay the amount of any such Avoided Payment, for so long as any
     Accrued Insurance Liabilities owing to the Insurer have not been paid in full), (ii) no Insurer
     Default has occurred and is continuing and (iii) the Policy has not been delivered for
     cancellation in accordance with Sections 16.8 and 16.9. The satisfaction of clauses (i), (ii) and
     (iii) of the foregoing sentence shall entitle the Insurer to exercise the rights of the Controlling
     Class, the Majority of the Controlling Class and the Super Majority of the Controlling Class and
     to take all such other action to grant or withhold consent to actions proposed to be taken by the
     Issuer or the Portfolio Manager on behalf of the Issuer to the extent expressly granted to the
     Controlling Class, the Majority of the Controlling Class and the Super Majority of the
     Controlling Class in this Indenture. From and after the date on which the Policy expires in

                                                      215
     45824v26

                                                                                                009841
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
                                       of 27306/09/21 Page 229 of 304 PageID 12714
Case 3:21-cv-00538-N Document 26-36 Filed


     accordance with its terms and all Accrued Insurance Liabilities and any other amounts owing to
     the Insurer under this Indenture and the Insurance Documents have been paid in full, the Insurer
     shall have no rights or benefits as the Controlling Class, the Majority of the Controlling Class
     and the Super Majority of the Controlling Class hereunder.

              (b)      So long as the conditions set forth in clauses (i), (ii) and (iii) of the second
     sentence of Section 16.1(a) are satisfied, the Insurer shall have the right to exercise all rights of
     the Holders of the Insured Notes hereunder or under the Management Agreement (other than the
     right to grant or withhold any consent under Section 8.2) without any consent of such Holders,
     and such Holders may exercise such rights (other than the right to grant or withhold any consent
     under Section 8.2) only with the prior written consent of the Insurer.

     Section 16.2.      Representative of the Noteholder of the Insured Notes.

              Notwithstanding anything contained herein to the contrary, if an Event of Default has
     occurred and is continuing, so long as the Insurer is the Controlling Class, the Insurer shall have
     the right (to the exclusion of the Holders of the Insured Notes) to direct the Trustee as to any
     and all remedies to be sought or taken on behalf of the Holders of the Insured Notes under this
     Indenture and the Trustee shall not exercise any such remedies unless directed by the Insurer to
     the extent the Holders of the Insured Notes could control the actions of the Trustee. Each
     Holder of an Insured Note shall be deemed to have consented to the Insurer's rights hereunder.
     At such time as there exists and is continuing an Insurer Default the Trustee shall not be bound
     to continue to comply with any term or condition of this Indenture that requires the consent of
     or approval or direction from the Insurer.

              In addition, the Insurer may exercise any rights and remedies that are available to such
     Holders of Insured Notes at law or in equity on its own behalf as the representative of the
     Holders of the Insured Notes, including, without limitation, under the Securities Act and/or the
     Exchange Act at any time and without preconditions or the further consent of any such Holders
     of Insured Notes or the Trustee. All proceeds received by Holders of the Insured Notes arising
     out of any proceeding at law or equity conducted by the Insurer as representative of the Holders
     of the Insured Notes (including any settlement proceeds in respect of any such proceeding) shall
     be paid over by such Noteholders to the Trustee and shall be applied by the Trustee to (A) first,
     make a payment to the Insurer of any amount then due and payable under the Insurance
     Agreement and (B) second, redeem the Insured Notes at par plus accrued and unpaid interest
     thereon.

     Section 16.3.      Drawings under Policy.

              (a)      If by 11:00 a.m., on the date (a "Deficiency Notice Date") that is the third
     Business Day prior to any Payment Date, the amount then on deposit and available for
     distribution (or scheduled to be on deposit and available for distribution on such a Payment
     Date) in the Collection Account is insufficient (based on the information set forth in the
     Valuation Report prepared as of the Determination Date related to such Payment Date) to pay
     the Insured Amount (as defined in the Policy) in respect of the Insured Notes on such Payment
     Date in accordance with the Priority of Payments (the amounts of such deficiency, the
     "Deficiency Amount"), the Trustee shall:

                       (i)      no later than 12:00 noon, New York City time, on the Deficiency
                Notice Date, give notice (which notice is in the appropriate form and delivered in the
                manner specified in the Policy) to the Insurer, specifying therein the Deficiency

                                                      216
     45824v26

                                                                                               009842
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
                                       of 27306/09/21 Page 230 of 304 PageID 12715
Case 3:21-cv-00538-N Document 26-36 Filed


                Amount, and thereupon submit a notice of drawing under the Policy in such amount, all
                in accordance with the terms of this Indenture and in compliance with the terms of the
                Policy; and

                        (ii)    on the date on which the Trustee receives payment under the Policy
                from the Insurer (but not earlier than the applicable Payment Date) in respect of the
                Deficiency Amount (so long as such payment is received by the Trustee by 10:00 a.m.,
                New York City time, on the applicable Payment Date), pay over to each Holder of an
                Insured Note, for application by such Holder to amounts due in respect of such Holder's
                Insured Notes due on the related Payment Date, such Holder's ratable share of the
                amounts so received by the Trustee.

             Any payment by the Insurer under the Policy in respect of amounts due on the Insured
     Notes shall be applied solely to the payment of amounts due on the Insured Notes.

             (b)       The Trustee agrees to furnish to the Insurer upon its reasonable request copies
     of the Trustee's records evidencing the payment of amounts due on the Insured Notes that have
     been made by the Trustee and subsequently recovered from Holders of the Insured Notes, and
     the dates on which such payments were made.

              (c)      The Trustee shall be entitled to enforce on behalf of the Holders of the Insured
     Notes the obligations of the Insurer under the Policy. Notwithstanding any other provision of
     this Indenture, the Holders of the Insured Notes are not entitled to make any claims under the
     Policy or institute proceedings directly against the Insurer.

              (d)      Notwithstanding anything herein to the contrary, any payment of interest or
     principal with respect to the Insured Notes made by or on behalf of the Insurer shall not be
     deemed to be a payment made by the Issuer and shall remain due for payment until payments in
     respect of such amounts are made by the Issuer in accordance with the Priority of Payments.
     Subject to and conditional upon payment of any interest or principal with respect to the Insured
     Notes by or on behalf of the Insurer, the Trustee shall assign to the Insurer all rights to the
     payment of interest or principal on or with respect to the Insured Notes, which are then due for
     payment to the extent of all payments made by the Insurer, and the Insurer may exercise any
     option, vote, right or power to the extent it has made a principal payment pursuant to the Policy
     in addition to its other rights hereunder. The Trustee and each Holder of an Insured Note by its
     purchase thereof agrees that the Insurer shall be subrogated to all of the rights to payment of
     such Holders or in relation thereto to the extent that any payment of principal or interest on or in
     respect of the Insured Notes was made to such Holders with payments made under the Policy by
     the Insurer.

     Section 16.4.      Preference Claims and Insolvency Proceedings.

              (a)     In the event the Trustee receives a certified copy of an order of the appropriate
     court that an amount due on an Insured Note constitutes an Avoided Payment, unless the Policy
     has been terminated in accordance with Section 16.8, the Trustee shall so notify the Insurer,
     shall comply with the provisions of the Policy to obtain payment from the Insurer of such
     Avoided Payment, and shall, at the time it provides notice to the Insurer, notify the Holders of
     the Insured Notes that, in the event that any such Holder's payment is so recoverable, such
     Holder shall be entitled to payment pursuant to the terms of the Policy. The Trustee shall
     furnish to the Insurer copies of its records evidencing the payments of amounts due on the
     Insured Notes, if any, that have been made by the Trustee and subsequently recovered from

                                                     217
     45824v26

                                                                                              009843
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
                                       of 27306/09/21 Page 231 of 304 PageID 12716
Case 3:21-cv-00538-N Document 26-36 Filed


     Holders of such Notes, and the dates on which such payments were made. The Insurer,
     however, shall not be obligated to make any payment in respect of any Insured Amount
     representing a payment of principal avoided as preference prior to the time the Insurer would
     have been required to make payment in respect of such principal pursuant to the Policy.
     Pursuant to the terms of the Policy, the Insurer shall make such payment on behalf of such
     Holders to the receiver, conservator, debtor-in-possession or trustee in bankruptcy named in the
     Order (as defined in the Policy) and not to the Trustee or any such Holder directly (unless the
     Trustee or any such Holder, as the case may be, has previously paid such preference amount to
     the receiver, conservator, debtor-in-possession or trustee in bankruptcy named in such Order, in
     which case the Insurer shall make such payment to the Trustee or such Holder, as in the case
     may be, in accordance with the Policy for distribution to such Holder upon proof of such
     payment reasonably satisfactory to the Insurer). In the event the Policy is terminated in
     accordance with Section 16.8, the Insurer will have no further liability under the Policy or
     otherwise with respect to the Avoided Payment.

              (b)      The Trustee shall promptly notify the Insurer of any proceeding or the
     institution of any action (of which the Trustee has actual knowledge) (i) seeking the avoidance
     as a preferential transfer under the Bankruptcy Code or other applicable bankruptcy, insolvency,
     receivership, rehabilitation or similar law (a "Preference Claim") of any distribution made with
     respect to any amount due on an Insured Note or (ii) the commencement of any proceeding by
     or against the Issuer commenced under the Bankruptcy Code or other applicable bankruptcy,
     insolvency, receivership, rehabilitation or similar law (an "Insolvency Proceeding"). Each
     Holder of an Insured Note, by its purchase thereof, and the Trustee hereby agree that, so long as
     a Insurer Default shall not have occurred and be continuing, the Insurer may at any time during
     the continuation of any proceeding relating to a Preference Claim in respect of the Insured
     Notes or Insolvency Proceeding direct all matters relating to such Preference Claim or
     Insolvency Proceeding, as applicable, including, without limitation, (i) the direction of any
     appeal of any order relating to any such Preference Claim or Insolvency Proceeding, as
     applicable, and (ii) the posting of any surety or supersedeas performance bond pending any such
     appeal. In addition, and without limitation of the foregoing, as set forth in Section 16.5, the
     Insurer shall be subrogated to, and each Holder of the Insured Notes and the Trustee hereby
     delegates and assigns, to the fullest extent permitted by law, the rights of the Trustee and such
     Holder in the conduct of any proceeding with respect to such a Preference Claim or Insolvency
     Proceeding, as applicable, including, without limitation, all rights of any party to an adversary
     proceeding action with respect to any court order issued in connection with any such Preference
     Claim or Insolvency Proceeding, as applicable.

     Section 16.5.   Subrogation.

              Anything in this Indenture to the contrary notwithstanding, any payment with respect to
     the principal of or interest on or with respect to the Insured Notes that is made with monies
     received pursuant to the terms of the Policy shall not be considered payment by the Issuer of the
     Insured Notes and shall not discharge the Issuer in respect of its obligation to make such
     payment. The Issuer and the Trustee acknowledge that, without the need for any further action
     on the part of the Insurer, the Issuer, the Trustee or any other Person, to the extent that the
     Insurer makes payment directly or indirectly on account of principal of or interest on or with
     respect to the Insured Notes to the Holders thereof, (i) the Insurer shall be fully subrogated to
     the rights of such Holders to receive such principal and interest from the Issuer and (ii) the
     Insurer shall be paid such principal and interest in its capacity as Holder of the Insured Notes
     but only from the sources and in the manner provided in this Indenture for the payment of such
     principal and interest in accordance with the Priority of Payments; provided, however, that such

                                                   218
     45824v26

                                                                                            009844
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
                                       of 27306/09/21 Page 232 of 304 PageID 12717
Case 3:21-cv-00538-N Document 26-36 Filed


     subrogation rights shall terminate upon the termination of the Policy pursuant to Section
     16.8(b).

     Section 16.6.      Policy Payment Account.

              The Trustee shall, on or prior to the Closing Date, establish in the name of the Trustee a
     single, segregated trust account which shall be designated as the Policy Payment Account (the
     "Policy Payment Account"), that shall be held in trust in the name of the Trustee for the benefit
     of the Holders of the Insured Notes, over which the Trustee shall have exclusive control and
     sole right of withdrawal. The Trustee shall deposit all amounts received from the Insurer under
     the Policy in the Policy Payment Account. Amounts held in the Policy Payment Account shall
     not be invested, unless otherwise instructed in writing by the Insurer. The only permitted
     withdrawal from or application of funds on deposit in, or otherwise to the credit of, the Policy
     Payment Account shall be to make payments in respect of the amounts due on the Insured Notes
     on the related Payment Date in respect of which such funds are paid, to the extent such amounts
     are not paid pursuant to the Priority of Payments. Any monies held in the Policy Payment
     Account after the distributions made pursuant to this Section 16.6 on any Payment Date shall
     promptly be remitted (but in no event later than two Business Days after such Payment Date) to
     the Insurer.

     Section 16.7.      Limited Recourse; Non-Petition.

               The Insurer hereby acknowledges and agrees that the Issuer's obligations under the
     Insurance Agreement and the Premium Letter shall be solely the obligations of the Issuer, and
     the Insurer shall not have any recourse to any director, officer, agent, member, limited partner,
     general partner or Affiliate of the Issuer with respect to any claims, losses, damages, liabilities,
     indemnities or other obligations in connection with any transactions contemplated thereby.
     Recourse in respect of any obligations of the Issuer under the Insurance Agreement and the
     Premium Letter shall be limited to the Collateral applied in accordance with the Priority of
     Payments and on the exhaustion thereof all claims against the Issuer thereunder or any
     transactions contemplated thereby shall be extinguished and shall not thereafter revive. In
     addition, the Insurer agrees that it shall not institute against the Issuer any bankruptcy,
     insolvency, reorganization, receivership or similar proceeding so long as any Securities
     (including the Insured Notes) shall be Outstanding and there shall have elapsed one year plus
     one day or, if longer, the applicable preference period then in effect since the last day on which
     any Securities (including the Insured Notes) shall have been Outstanding; provided that, the
     Insurer may become a party to and participate in any such proceeding applicable to the Issuer
     that is initiated by any Person that is not an Affiliate of the Insurer. The agreements contained
     in this paragraph shall survive the termination of the Insurance Agreement and the Premium
     Letter and the payment of all obligations under this Indenture.

     Section 16.8.      Termination of the Policy.

             (a)     The Policy may be terminated on any Payment Date if: (x) after giving effect to
     all payments to be made on such Payment Date, all Accrued Insurance Liabilities and all
     Administrative Expenses payable to the Insurer accrued through the date of termination have
     been paid and all Premium accrued through such Payment Date has been paid and (y) any of the
     following events has occurred and is continuing on such date:

                        (i)      the Co-Issuers have elected to extend the Reinvestment Period pursuant
                to Section 2.4 and have satisfied all of the requirements related thereto (including each

                                                      219
     45824v26

                                                                                               009845
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
                                       of 27306/09/21 Page 233 of 304 PageID 12718
Case 3:21-cv-00538-N Document 26-36 Filed


                of the Extension Conditions set forth in Section 2.4(c)), other than obtaining the consent
                of the Insurer to such Extension, and the Insurer has and continues to object to such
                Extension, and the Holders of 100% of the Insured Notes (after giving effect to the sale
                of any Insured Notes which are Extension Sale Securities in connection with the
                proposed Maturity Extension) consent to such termination in accordance with Section
                16.9;

                         (ii)    the Co-Issuers have proposed to enter into a supplemental indenture
                pursuant to Article 8 and have satisfied all of the requirements for the effectiveness
                thereof, and the Insurer has and continues to object to such amendment and 100% of the
                Holders of the Insured Notes consent to such termination in accordance with Section
                16.9; or

                        (iii)   the Removal Buy-Out Purchaser shall have purchased the Insured
                Notes for the applicable Removal Buy-Out Purchase Price pursuant to Section 9.7.

              (b)      If none of the conditions set forth in clause (a)(i) through (iii) above are
     satisfied, the Policy may be terminated on any Business Day if 100% of the Holders of the
     Insured Notes consent to such termination in accordance with Section 16.9.

              (c)      In connection with a termination of the Policy pursuant to Section 16.8(a), any
     Administrative Expenses payable to the Insurer arising after termination of the Policy shall
     remain payable from Interest Proceeds and Principal Proceeds in accordance with the Priority of
     Payments. In connection with a termination of the Policy pursuant to Section 16.8(b), Premium
     through the date of termination of the Policy and all Administrative Expenses payable to the
     Insurer shall remain payable from Interest Proceeds and Principal Proceeds in accordance with
     the Priority of Payments. In connection with a termination of the Policy pursuant to Section
     16.8(b), the rights of the Insurer pursuant to Section 16.3(d) and Section 16.5 to be subrogated
     to the rights of the Holders of the Insured Notes to the extent of any payment of principal or
     interest on or with respect of the Insured Notes shall terminate, and the Holders of the Insured
     Notes shall be entitled to the payment of such interest or principal. In connection with any
     termination of the Policy pursuant to this Section 16.8, the Insurer will continue to be entitled to
     any Extension Bonus Payment so long as such Extension Bonus Payment was due and payable
     prior to the termination of the Policy.

              (d)       Upon termination of the Policy in accordance with the terms of this Section
     16.8, (i) all rights of the Insurer to receive notices hereunder shall survive such termination and
     (ii) no provision hereof (including, without limitation, the Priority of Payments and this Section
     16.8) may be amended or otherwise modified in any manner adverse to the Insurer without the
     prior written consent of the Insurer.

             (e)      Upon termination of the Policy in accordance with the terms of this Section
     16.8, the Insurer shall have no further liability for losses, claims, demands, damages,
     controversies, losses, costs and expenses of any nature whatsoever, known or unknown,
     suspected or unsuspected, fixed or contingent, under the Policy as of the date of such
     termination, whether such losses, claims, demands, damages, controversies, losses, costs and
     expenses occurred prior to or subsequent to the date of such termination, and whether in
     connection with an Avoided Payment or other amount that has been paid by the Issuer or the
     Insurer prior to or after termination of the Policy and subsequently is required to be returned as
     a preference or otherwise.


                                                      220
     45824v26

                                                                                               009846
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
                                       of 27306/09/21 Page 234 of 304 PageID 12719
Case 3:21-cv-00538-N Document 26-36 Filed


     Section 16.9.   Termination Procedures.

             (a)      If the Issuer or the Holders of at least 25% of the Aggregate Outstanding
     Amount of the Insured Notes wish to solicit the vote of the Holders of the Insured Notes in
     connection with a proposed termination of the Policy pursuant to Section 16.8, the Issuer or
     such Holders shall notify the Trustee at least 45 days prior to the proposed termination date
     (which in the case of a termination pursuant to Section 16.8(a) must be a Payment Date). If the
     conditions for termination specified in Section 16.8 are satisfied as of the date of such notice (or
     are expected to be satisfied as of the proposed date of termination), as certified to the Trustee by
     an Issuer Order, the Trustee shall, promptly upon receipt thereof, notify the Issuer (in the case
     of notice to the Trustee by the requisite Holders of the Insured Notes), the Portfolio Manager,
     and the Insurer and shall send to all Holders of the Insured Notes (with a copy to the Issuer, the
     Portfolio Manager and the Insurer) a notice of proposed termination that shall state:

                1.   the notice is being sent at the request of the Issuer or certain Holders of the
                     Insured Notes (as applicable) who wish to solicit the vote of the Holders of the
                     Insured Notes in connection with a termination of the Policy pursuant to
                     Section 16.8;

                2.   a copy of the Issuer Order stating that the proposed termination is pursuant to
                     Section 16.8(a)(i), Section 16.8(a)(ii), Section 16.8(a)(iii) or Section 16.8(b),
                     and any conditions to such proposed termination have been satisfied;

                3.   the proposed date of termination (which in the case of a termination pursuant to
                     Section 16.8(a) must be a Payment Date);

                4.   that from and after termination of the Policy, the Insured Notes will bear
                     interest at a rate of LIBOR + 0.25% + the Premium Rate; and

                5.   that if the Policy is terminated, the Insurer shall have no further liability for
                     losses, claims, demands, damages, controversies, losses, costs and expenses of
                     any nature whatsoever, known or unknown, suspected or unsuspected, fixed or
                     contingent, under the Policy as of the date of such termination, whether such
                     losses, claims, demands, damages, controversies, losses, costs and expenses
                     occurred prior to or subsequent to the date of such termination, and whether in
                     connection with an Avoided Payment or other amount that has been paid by the
                     Issuer or the Insurer prior to or after the termination of the Policy and
                     subsequently is required to be returned as a preference or otherwise.

              (b)     Each Holder of the Insured Notes that wishes to terminate the Policy must
     notify the Issuer and Trustee in writing of such determination within 10 Business Days after
     delivery of the notice of proposed termination. If the Trustee and the Issuer have not received
     written notification from all of the Holders of the Insured Notes within 10 Business Days of
     delivery of notice of proposed termination, the solicitation of the vote of the Holders of the
     Notes will be deemed not to have succeeded. The Trustee shall promptly forward to the Issuer,
     the Portfolio Manager and the Insurer the solicitation of votes received from the Holders of the
     Insured Notes. If all Holders of the Insured Notes notify the Issuer and the Trustee that they
     wish to terminate the Policy, the Issuer shall issue an Issuer Order instructing the Trustee to:

                1.    surrender the Policy to the Insurer for cancellation on the date of termination;


                                                     221
     45824v26

                                                                                              009847
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
                                       of 27306/09/21 Page 235 of 304 PageID 12720
Case 3:21-cv-00538-N Document 26-36 Filed


                2.   promptly notify each Rating Agency of such termination; and

                3.   execute, acknowledge and deliver (at the expense of Issuer) such other
                     documents or instruments as the Insurer may reasonably request evidencing the
                     termination of the Policy.




                                                 222
     45824v26

                                                                                        009848
 Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
                                        of 27306/09/21 Page 236 of 304 PageID 12721
Case 3:21-cv-00538-N Document 26-36 Filed




                                                                     009849
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
                                       of 27306/09/21 Page 237 of 304 PageID 12722
Case 3:21-cv-00538-N Document 26-36 Filed




                                                                    009850
 Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
                                        of 27306/09/21 Page 238 of 304 PageID 12723
Case 3:21-cv-00538-N Document 26-36 Filed




                                                                     009851
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
                                       of 27306/09/21 Page 239 of 304 PageID 12724
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                    Schedule 1

                             List of Collateral Obligations




                                          224
     45824v26

                                                                    009852
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
                                       of 27306/09/21 Page 240 of 304 PageID 12725
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                       Schedule 2

                             Moody's Industry Classification Group List

     Aerospace and Defense: Major Contractor, Subsystems, Research, Aircraft Manufacturing,
     Arms, Ammunition

     Automobile: Automotive Equipment, Auto-Manufacturing, Auto Parts Manufacturing, Personal
     Use Trailers, Motor Homes, Dealers

     Banking: Bank Holding, Savings and Loans, Consumer Credit, Small Loan, Agency, Factoring,
     Receivables

     Beverage, Food and Tobacco: Beer and Ale, Distillers, Wines and Liquors, Distributors, Soft
     Drink Syrup, Bottling, Bakery, Mill Sugar, Canned Foods, Corn Refiners, Dairy Products, Meat
     Products, Poultry Products, Snacks, Packaged Foods, Distributors, Candy, Gum, Seafood,
     Frozen Food, Cigarettes, Cigars, Leaf/Snuff, Vegetable Oil

     Buildings and Real Estate: Brick, Cement, Climate Controls, Contracting, Engineering,
     Construction, Hardware, Forest Products (building-related only), Plumbing, Roofing,
     Wallboard, Real Estate, Real Estate Development, REITs, Land Development

     Chemicals, Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases, Sulfur,
     Plastics, Plastic Products, Abrasives, Coatings, Paints, Varnish, Fabricating

     Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass, Metal, Paper,
     Plastic, Wood or Fiberglass

     Personal and Non Durable Consumer Products (Manufacturing Only): Soaps, Perfumes,
     Cosmetics, Toiletries, Cleaning Supplies, School Supplies

     Diversified/Conglomerate Manufacturing

     Diversified/Conglomerate Service

     Diversified Natural Resources, Precious Metals and Minerals: Fabricating, Distribution,
     Mining and Sales

     Ecological: Pollution Control, Waste Removal, Waste Treatment, Waste Disposal Electronics:
     Computer Hardware, Electric Equipment, Components, Controllers, Motors, Household
     Appliances, Information Service, Communication Systems, Radios, TVs, Tape Machines,
     Speakers, Printers, Drivers, Technology

     Finance: Investment Brokerage, Leasing, Syndication, Securities

     Farming and Agriculture: Livestock, Grains, Produce, Agricultural Chemicals, Agricultural
     Equipment, Fertilizers

     Grocery: Grocery Stores, Convenience Food Stores

     Healthcare, Education and Childcare: Ethical Drugs, Proprietary Drugs, Research, Health
     Care Centers, Nursing Homes, HMOs, Hospitals, Hospital Supplies, Medical Equipment


     45824v26

                                                                                        009853
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
                                       of 27306/09/21 Page 241 of 304 PageID 12726
Case 3:21-cv-00538-N Document 26-36 Filed


     Home and Office Furnishings, Housedress, and Durable Consumer Products: Carpets,
     Floor Coverings, Furniture, Cooking, Ranges

     Hotels, Motels, Inns and Gaming

     Insurance: Life, Property and Casualty, Broker, Agent, Surety

     Leisure, Amusement, Entertainment: Boating, Bowling, Billiards, Musical Instruments,
     Fishing, Photo Equipment, Records, Tapes, Sports, Outdoor Equipment (camping), Tourism,
     Resorts, Games, Toy Manufacturing, Motion Picture Production, Theatres, Motion Picture
     Distribution

     Machinery (Non-Agriculture, Non-Construction, Non-Electronic): Industrial, Machine
     Tools, Steam Generators

     Mining, Steel, Iron and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc,
     Aluminum, Stainless Steel, Integrated Steel, Ore Production, Refractories, Steel Mill
     Machinery, Mini-Mills, Fabricating, Distribution and Sales

     Oil and Gas: Crude Producer, Retailer, Well Supply, Service and Drilling

     Personal, Food and Miscellaneous

     Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms, Magazines,
     Books, Periodicals, Newspapers, Textbooks

     Cargo Transport: Rail, Shipping, Railroads, Rail-car Builders, Ship Builders, Containers,
     Container Builders, Parts, Overnight Mail, Trucking, Truck Manufacturing, Trailer
     Manufacturing, Air Cargo, Transport

     Retail Stores: Apparel, Toy, Variety, Drugs, Department, Mail Order Catalogue, Showroom

     Structured Finance

     Telecommunications: Local, Long Distance, Independent, Telephone, Telegraph, Satellite,
     Equipment, Research, Cellular

     Textiles and Leather: Producer, Synthetic Fiber, Apparel Manufacturer, Leather Shoes
     Personal Transportation: Air, Bus, Rail, Car, Rental

     Utilities: Electric, Water, Hydro Power, Gas, Diversified

     Broadcasting and Entertainment: Recording Industry, Motion Exhibition Theatres, Motion
     Picture Production and Distribution, Radio, TV, Cable Broadcasting, Broadcasting Equipment




                                                   226
     45824v26

                                                                                             009854
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
                                       of 27306/09/21 Page 242 of 304 PageID 12727
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Schedule 3

                                      S&P Industry Classifications

     Corporate Obligations

     0.         Zero Default Risk
     1.         Aerospace & Defense
     2.         Air transport
     3.         Automotive
     4.         Beverage & Tobacco
     5.         Radio & Television
     6.         Brokerages, Dealers & Investment houses
     7.         Building & Development
     8.         Business equipment & services
     9.         Cable & satellite television
     10.        Chemical & plastics
     11.        Clothing/textiles
     12.        Conglomerates
     13.        Containers & glass products
     14.        Cosmetics/toiletries
     15.        Drugs
     16.        Ecological services & equipment
     17.        Electronics/electrical
     18.        Equipment leasing
     19.        Farming/agriculture
     20.        Financial Intermediaries
     21.        Food/drug retailers
     22.        Food products
     23.        Food service
     24.        Forest products
     25.        Health care
     26.        Home furnishings
     27.        Lodging & casinos
     28.        Industrial equipment
     29.        Insurance
     30.        Leisure goods/activities/movies
     31.        Nonferrous metals/minerals
     32.        Oil & gas
     33.        Publishing
     34.        Rail Industries
     35.        Retailers (except food & drug)
     36.        Steel
     37.        Surface transport
     38.        Telecommunications
     39.        Utilities

     Corporate Structured Obligations

     50.        CDOs



     45824v26

                                                                     009855
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 238
                                       of 27306/09/21 Page 243 of 304 PageID 12728
Case 3:21-cv-00538-N Document 26-36 Filed


     Structured Obligations

     51.        ABS Consumer
     52.        ABS Commercial
     53,        CMBS Diversified (Conduit and CTL)
     54.        CMBS (Large Loan, Single Borrower, and Single Property)
     55.        REITs and REOCs
     56.        RMBS A
     57.        RMBS B&C, HELs, HELOCs, and Tax Lien
     58.        Manufactured Housing
     59.        U.S. Agency (Explicitly Guaranteed)
     60.        Monoline/FER Guaranteed
     61.        Non-FER Company Guaranteed
     62.        FFELP Student Loans (Over 70% FFELP)
     63.        CLO of SME's




                                                   228
     45824v26

                                                                          009856
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 239
                                       of 27306/09/21 Page 244 of 304 PageID 12729
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                            Schedule 4

                                       Diversity Score Calculation

             The Diversity Score for the Collateral Obligations is calculated by summing each of the
     Industry Diversity Scores, which are calculated as follows:

             (i)      An "Obligor Par Amount" is calculated for each obligor represented in the
     Collateral Obligations (other than Defaulted Collateral Obligations) by summing the par
     amounts of all Collateral Obligations in the Collateral (other than Defaulted Collateral
     Obligations) issued by that obligor or any Affiliate of that obligor (other than obligors that the
     Portfolio Manager reasonably determines are Affiliated but are not dependent upon one another
     for credit support and are not dependent upon a Person by which they are commonly controlled
     for credit support).

              (ii)    An "Average Par Amount" is calculated by summing the Obligor Par Amounts
     and dividing by the number of obligors represented. For purposes of calculating the number of
     issuers of the Collateral Obligations (other than Defaulted Collateral Obligations), any issuers
     Affiliated with one another shall be considered one issuer (other than obligors that the Portfolio
     Manager reasonably determines are Affiliated but are not dependent upon one another for credit
     support and are not dependent upon a Person by which they are commonly controlled for credit
     support).

             (iii)    An "Equivalent Unit Score" is calculated for each obligor represented in the
     Collateral Obligations (other than Defaulted Collateral Obligations) by taking the lesser of (A)
     one and (B) the Obligor Par Amount for the obligor divided by the Average Par Amount. For
     purposes of calculating the Equivalent Unit Score, any issuers Affiliated with one another shall
     be considered one issuer (other than obligors that the Portfolio Manager reasonably determines
     are Affiliated but are not dependent upon one another for credit support and are not dependent
     upon a Person by which they are commonly controlled for credit support).

             (iv)     An "Aggregate Industry Equivalent Unit Score" is then calculated for each of
     the Moody's industrial classification groups by summing the Equivalent Unit Scores for each
     obligor in the industry.

             (v)     An "Industry Diversity Score" is then established by reference to the Diversity
     Score Table shown below for the related Aggregate Industry Equivalent Unit Score. If any
     Aggregate Industry Equivalent Unit Score falls between any two the scores then the applicable
     Industry Diversity Score shall be the lower of the two Industry Diversity Scores in the Diversity
     Score Table.




     45824v26

                                                                                             009857
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 240
                                       of 27306/09/21 Page 245 of 304 PageID 12730
Case 3:21-cv-00538-N Document 26-36 Filed


                                      DIVERSITY SCORE TABLE

   Aggregate                 Aggregate                Aggregate                Aggregate
    Industry                  Industry                 Industry                 Industry
   Equivalent    Diversity   Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity
   Unit Score     Score      Unit Score    Score      Unit Score    Score      Unit Score    Score
     0.0000       0.0000     5.0500       2.7000      10.1500       4.0200     15.2500      4.5300
     0.0500       0.1000     5.1500       2.7333      10.2500       4.0300     15.3500      4.5400
     0.1500       0.2000     5.2500       2.7667      10.3500       4.0400     15.4500      4.5500
     0.2500       0.3000     5.3500       2.8000      10.4500       4.0500     15.5500      4.5600
     0.3500       0.4000     5.4500       2.8333      10.5500       4.0600     15.6500      4.5700
     0.4500       0.5000     5.5500       2.8667      10.6500       4.0700     15.7500      4.5800
     0.5500       0.6000     5.6500       2.9000      10.7500       4.0800     15.8500      4.5900
     0.6500       0.7000     5.7500       2.9333      10.8500       4.0900     15.9500      4.6000
     0.7500       0.8000     5.8500       2.9667      10.9500       4.1000     16.0500      4.6100
     0.8500       0.9000     5.9500       3.0000      11.0500       4.1100     16.1500      4.6200
     0.9500       1.0000     6.0500       3.0250      11.1500       4.1200     16.2500      4.6300
     1.0500       1.0500     6.1500       3.0500      11.2500       4.1300     16.3500      4.6400
     1.1500       1.1000     6.2500       3.0750      11.3500       4.1400     16.4500      4.6500
     1.2500       1.1500     6.3500       3.1000      11.4500       4.1500     16.5500      4.6600
     1.3500       1.2000     6.4500       3.1250      11.5500       4.1600     16.6500      4.6700
     1.4500       1.2500     6.5500       3.1500      11.6500       4.1700     16.7500      4.6800
     1.5500       1.3000     6.6500       3.1750      11.7500       4.1800     16.8500      4.6900
     1.6500       1.3500     6.7500       3.2000      11.8500       4.1900     16.9500      4.7000
     1.7500       1.4000     6.8500       3.2250      11.9500       4.2000     17.0500      4.7100
     1.8500       1.4500     6.9500       3.2500      12.0500       4.2100     17.1500      4.7200
     1.9500       1.5000     7.0500       3.2750      12.1500       4.2200     17.2500      4.7300
     2.0500       1.5500     7.1500       3.3000      12.2500       4.2300     17.3500      4.7400
     2.1500       1.6000     7.2500       3.3250      12.3500       4.2400     17.4500      4.7500
     2.2500       1.6500     7.3500       3.3500      12.4500       4.2500     17.5500      4.7600
     2.3500       1.7000     7.4500       3.3750      12.5500       4.2600     17.6500      4.7700
     2.4500       1.7500     7.5500       3.4000      12.6500       4.2700     17.7500      4.7800
     2.5500       1.8000     7.6500       3.4250      12.7500       4.2800     17.8500      4.7900
     2.6500       1.8500     7.7500       3.4500      12.8500       4.2900     17.9500      4.8000
     2.7500       1.9000     7.8500       3.4750      12.9500       4.3000     18.0500      4.8100
     2.8500       1.9500     7.9500       3.5000      13.0500       4.3100     18.1500      4.8200
     2.9500       2.0000     8.0500       3.5250      13.1500       4.3200     18.2500      4.8300
     3.0500       2.0333     8.1500       3.5500      13.2500       4.3300     18.3500      4.8400
     3.1500       2.0667     8.2500       3.5750      13.3500       4.3400     18.4500      4.8500
     3.2500       2.1000     8.3500       3.6000      13.4500       4.3500     18.5500      4.8600
     3.3500       2.1333     8.4500       3.6250      13.5500       4.3600     18.6500      4.8700



      45824v26

                                                                                         009858
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 241
                                       of 27306/09/21 Page 246 of 304 PageID 12731
Case 3:21-cv-00538-N Document 26-36 Filed



   Aggregate                 Aggregate                   Aggregate                Aggregate
    Industry                  Industry                    Industry                 Industry
   Equivalent    Diversity   Equivalent   Diversity      Equivalent   Diversity   Equivalent   Diversity
   Unit Score     Score      Unit Score    Score         Unit Score    Score      Unit Score    Score
     3.4500       2.1667      8.5500      3.6500         13.6500       4.3700     18.7500      4.8800
     3.5500       2.2000      8.6500      3.6750         13.7500       4.3800     18.8500      4.8900
     3.6500       2.2333      8.7500      3.7000         13.8500       4.3900     18.9500      4.9000
     3.7500       2.2667      8.8500      3.7250         13.9500       4.4000     19.0500      4.9100
     3.8500       2.3000      8.9500      3.7500         14.0500       4.4100     19.1500      4.9200
     3.9500       2.3333      9.0500      3.7750         14.1500       4.4200     19.2500      4.9300
     4.0500       2.3667      9.1500      3.8000         14.2500       4.4300     19.3500      4.9400
     4.1500       2.4000      9.2500      3.8250         14.3500       4.4400     19.4500      4.9500
     4.2500       2.4333      9.3500      3.8500         14.4500       4.4500     19.5500      4.9600
     4.3500       2.4667      9.4500      3.8750         14.5500       4.4600     19.6500      4.9700
     4.4500       2.5000      9.5500      3.9000         14.6500       4.4700     19.7500      4.9800
     4.5500       2.5333      9.6500      3.9250         14.7500       4.4800     19.8500      4.9900
     4.6500       2.5667      9.7500      3.9500         14.8500       4.4900     19.9500      5.0000
     4.7500       2.6000      9.8500      3.9750         14.9500       4.5000
     4.8500       2.6333      9.9500      4.0000         15.0500       4.5100
     4.9500       2.6667     10.0500      4.0100         15.1500       4.5200




                                                   231
      45824v26

                                                                                            009859
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 242
                                       of 27306/09/21 Page 247 of 304 PageID 12732
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                            Schedule 5

                       Moody's Structured Finance Obligation Recovery Rates

     The Moody's Recovery Rate for a Structured Finance Obligation will be the applicable rate set
     forth below based on the appropriate sector as categorized by Moody's:

     Diversified Securities primarily include (1) Automobile Securities; (2) Car Rental Receivable
     Securities; (3) Credit Card Securities; (4) Student Loan Securities

     Residential Securities primarily include (1) Home Equity Loan Securities; (2) Manufactured
     Housing Securities; (3) Residential A Mortgage Securities; (4) Residential B/C Mortgage
     Securities

     Undiversified Securities primarily include (1) CMBS Conduit; (2) CMBS Credit Tenant
     Lease; (3) CMBS Large Loan; (4) those ABS Sectors not included in Diversified Securities

     Collateralized Debt Obligations include (1) High-diversity CDOs (Diversity Score in excess
     of 20); (2) Low-Diversity CDOs (Diversity Score of 20 or less)

     Diversified Securities

                                      Initial Rating of Structured Finance Obligation
     % of
     Underlying
     Capital
     Structure (1)    Aaa        Aa            A             Baa                        B
                                                                           Ba
     >70%             85%        80%           70%           60%           50%          40%
     <=70%            75%        70%           60%           50%           40%          30%
     >10%
     <=10%            70%        65%           55%           45%           35%          25%


     Residential Securities


                                      Initial Rating of Structured Finance Obligation
     % of
     Underlying
     Capital
     Structure (1)    Aaa        Aa            A             Baa                        B
                                                                           Ba
     >70%             85%        80%           65%           55%           45%          30%
     <=70%            75%        70%           55%           45%           35%          25%
     >10%
     <=10%            65%        55%           45%           40%           30%          20%



     45824v26

                                                                                            009860
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 243
                                       of 27306/09/21 Page 248 of 304 PageID 12733
Case 3:21-cv-00538-N Document 26-36 Filed



     >5%
     <=5%            55%        45%           40%           35%           25%          15%
     >2%
     <=2%            45%        35%           30%           25%           15%          10%


     Undiversified Securities


                                     Initial Rating of Structured Finance Obligation
     % of
     Underlying
     Capital
     Structure (1)   Aaa        Aa            A             Baa                        B
                                                                          Ba
     >70%            85%        80%           65%           55%           45%          30%
     <=70%           75%        70%           55%           45%           35%          25%
     >10%
     <=10%           65%        55%           45%           35%           25%          15%
     >5%
     <=5%            55%        45%           35%           30%           20%          10%
     >2%
     <=2%            45%        35%           25%           20%           10%          5%


     High Diversity Collateralized Debt Obligations


                                           Initial Rating of Underlying Asset
     % of
     Underlying
     Capital
     Structure (1)   Aaa        Aa            A             Baa                        B
                                                                          Ba
     >70%            85%        80%           65%           55%           45%          30%
     <=70%           75%        70%           60%           50%           40%          25%
     >10%
     <=10%           65%        55%           50%           40%           30%          20%
     >5%
     <=5%            55%        45%           40%           35%           25%          10%
     >2%
     <=2%            45%        35%           30%           25%           10%          5%


     Low Diversity Collateralized Debt Obligations

                                                  233
     45824v26

                                                                                           009861
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 244
                                       of 27306/09/21 Page 249 of 304 PageID 12734
Case 3:21-cv-00538-N Document 26-36 Filed




                                           Initial Rating of Underlying Asset
     % of
     Underlying
     Capital
     Structure (1)    Aaa        Aa            A            Baa                        B
                                                                          Ba
     >70%             80%        75%           60%          50%           45%          30%
     <=70%            70%        60%           55%          45%           35%          25%
     >10%
     <=10%            60%        50%           45%          35%           25%          15%
     >5%
     <=5%             50%        40%           35%          30%           20%          10%
     >2%
     <=2%             30%        25%           20%          15%           7%           4%


     (1) Initial par amount of tranche to which Structured Finance Obligation relates divided by
     initial par amount of total securities issued by Structured Finance Obligation issuer.




                                                   234
     45824v26

                                                                                           009862
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 245
                                       of 27306/09/21 Page 250 of 304 PageID 12735
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                                  Schedule 6

                           S&P Structured Finance Obligation Recovery Rates*

     The S&P Priority Category Recovery Rate for a Structured Finance Obligation will be the applicable rate
     set forth below based on the appropriate asset class and liability rating as categorized by S&P:


                 Senior Asset Class


                                                         Liability rating


                     AAA              AA          A           BBB           BB            B           CCC
     AAA             80.0%         85.0%        90.0%         90.0%         90.0%       90.0%        90.0%
     AA              70.0%         75.0%        85.0%         90.0%         90.0%       90.0%        90.0%
     A               60.0%         65.0%        75.0%         85.0%         90.0%       90.0%        90.0%
     BBB              50.0%        55.0%        65.0%         75.0%         85.0%       85.0%        85.0%


                 Junior Asset Class


                                                         Liability rating
                     AAA              AA          A           BBB           BB            B           CCC
     AAA            55.0%         65.0%         75.0%         80.0%         80.0%       80.0%        80.0%
     AA             40.0%         45.0%         55.0%         65.0%         80.0%       80.0%        80.0%
     A              30.0%         35.0%         40.0%         45.0%         50.0%       60.0%        70.0%
     BBB            10.0%         10.0%         10.0%         25.0%         35.0%       40.0%        50.0%
     B                2.5%         5.0%          5.0%         10.0%         10.0%       20.0%        25.0%
     CCC              0.0%         0.0%          0.0%          0.0%         2.5%         5.0%          5.0%


    *    This table shall not apply to project finance, future flows, synthetics, CDO repacks of ABS or CDOs,
         guaranteed ABS, distressed debt CDOs, synthetic CDOs, or emerging market CDOs. Recovery rates
         for such Structured Finance Obligations will be assigned by S&P on a case-by-case basis.




     45824v26

                                                                                                   009863
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 246
                                       of 27306/09/21 Page 251 of 304 PageID 12736
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                    Schedule 7

                               Certain Tax Provisions




     45824v26

                                                                    009864
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 247
                                       of 27306/09/21 Page 252 of 304 PageID 12737
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                              Schedule 8

                      Certain Defined Terms Relating to S&P Rating and Moody's Rating

              "Assigned Moody's Rating": The monitored publicly available rating or the monitored
     estimated rating expressly assigned to a debt obligation (or facility) by Moody's that addresses
     the full amount of the principal and interest promised.

             "Moody's Default Probability Rating": With respect to any Collateral Obligation, as of
     any date of determination, the rating determined in accordance with the following, in the
     following order of priority:

                (a)      with respect to a Moody's Senior Secured Loan:

                        (i)     if the Loan's obligor has a senior implied rating from Moody's, such
                senior implied rating; and

                        (ii)     if the preceding clause does not apply, the Moody's Obligation Rating
                of such Loan;

                        (iii) if the preceding clauses do not apply, the rating that is one subcategory
                above the Moody's Equivalent Senior Unsecured Rating;

            (b)     with respect to a Moody's Non Senior Secured Loan or a Bond, the Moody's
     Equivalent Senior Unsecured Rating of such Collateral Obligation;

              (c)    with respect to a Collateral Obligation that is a DIP Loan, the rating that is one
     rating subcategory below the Assigned Moody's Rating thereof;

              (d)      with respect to a Structured Finance Obligation, the Assigned Moody's Rating
     thereof (or, if the obligation does not have an Assigned Moody's Rating but has a rating by
     S&P, the rating that is the number of rating subcategories specified by Moody's below such
     S&P rating); and

                (e)      with respect to a Synthetic Security, the Assigned Moody's Rating thereof.

     Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's
     Default Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or
     ratings will be adjusted down one subcategory (if on watch for downgrade) or up one
     subcategory (if on watch for upgrade).

             "Moody's Equivalent Senior Unsecured Rating": With respect to any Collateral
     Obligation that is a Loan or bond and the obligor thereof, as of any date of determination, the
     rating determined in accordance with the following, in the following order of priority:

             (a)    if the obligor has a senior unsecured obligation with an Assigned Moody's
     Rating, such Assigned Moody's Rating;

                (b)      if the preceding clause does not apply, the Moody's "Issuer Rating" for the
     obligor;




     45824v26

                                                                                               009865
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 248
                                       of 27306/09/21 Page 253 of 304 PageID 12738
Case 3:21-cv-00538-N Document 26-36 Filed


             (c)     if the preceding clauses do not apply, but the obligor has a subordinated
     obligation with an Assigned Moody's Rating, then

                         (i)    if such Assigned Moody's Rating is at least "B3" (and, if rated "B3,"
                not on watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be
                the rating which is one rating subcategory higher than such Assigned Moody's Rating,
                or

                       (ii)    if such Assigned Moody's Rating is less than "B3" (or rated "B3" and
                on watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be
                such Assigned Moody's Rating;

             (d)     if the preceding clauses do not apply, but the obligor has a senior secured
     obligation with an Assigned Moody's Rating, then:

                         (i)      if such Assigned Moody's Rating is at least "Caa3" (and, if rated
                "Caa3," not on watch for downgrade), the Moody's Equivalent Senior Unsecured Rating
                shall be the rating which is one subcategory below such Assigned Moody's Rating, or

                         (ii)  if such Assigned Moody's Rating is less than "Caa3" (or rated "Caa3"
                and on watch for downgrade), then the Moody's Equivalent Senior Unsecured Rating
                shall be "C";

              (e)   if the preceding clauses do not apply, but such obligor has a senior implied
     rating from Moody's, the Moody's Equivalent Senior Unsecured Rating shall be one rating
     subcategory below such senior implied rating;

             (f)       if the preceding clauses do not apply, but the obligor has a senior unsecured
     obligation (other than a bank loan) with a monitored public rating from S&P (without any
     postscripts, asterisks or other qualifying notations, that addresses the full amount of principal
     and interest promised), then the Moody's Equivalent Senior Unsecured Rating shall be:

                         (i)      one rating subcategory below the Moody's equivalent of such S&P
                rating if it is "BBB–" or higher,

                         (ii)     two rating subcategories below the Moody's equivalent of such S&P
                rating if it is "BB+" or lower; or

                         (iii)  "B3" until the Issuer or the Portfolio Manager obtains an estimated
                rating from Moody's if (A) the Portfolio Manager certifies to the Trustee that in its
                commercially reasonable judgment, it believes an estimated rating equivalent to a rating
                no lower than "B3" will be assigned by Moody's and the Issuer or the Portfolio
                Manager on its behalf applies for an estimated rating from Moody's within five
                Business Days of the date of the commitment to purchase the Loan or Bond, (B) the
                aggregate Principal Balance of Collateral Obligations having an Assigned Moody's
                Rating pursuant to either this clause (f)(iii), or clauses (g)(iii) or (h)(iii) does not exceed
                5% of the Maximum Investment Amount, and (C) all the Coverage Tests and the
                Collateral Quality Tests are satisfied;

             (g)      if the preceding clauses do not apply, but the obligor has a subordinated
     obligation (other than a bank loan) with a monitored public rating from S&P (without any



     45824v26

                                                                                                    009866
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 249
                                       of 27306/09/21 Page 254 of 304 PageID 12739
Case 3:21-cv-00538-N Document 26-36 Filed


     postscripts, asterisks or other qualifying notations, that addresses the full amount of principal
     and interest promised), the Assigned Moody's Rating shall be deemed to be:

                         (i)      one rating subcategory below the Moody's equivalent of such S&P
                rating if it is "BBB–" or higher;

                         (ii)     two rating subcategories below the Moody's equivalent of such S&P
                rating if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating
                shall be determined pursuant to clause (c) above; or

                         (iii)  "B3" until the Issuer or the Portfolio Manager obtains an estimated
                rating from Moody's if (A) the Portfolio Manager certifies to the Trustee that in its
                commercially reasonable judgment, it believes an estimated rating equivalent to a rating
                not lower than "B3" will be assigned by Moody's and the Issuer or the Portfolio
                Manager on its behalf applies for an estimated rating from Moody's within five
                Business Days of the date of the commitment to purchase the Loan or Bond, (B) the
                aggregate Principal Balance of Collateral Obligations having an Assigned Moody's
                Rating pursuant to either this clause (g)(iii), or clauses (f)(iii) or (h)(iii) does not exceed
                5% of the Maximum Investment Amount, and (C) all the Coverage Tests and the
                Collateral Quality Tests are satisfied;

             (h)      if the preceding clauses do not apply, but the obligor has a senior secured
     obligation with a monitored public rating from S&P (without any postscripts, asterisks or other
     qualifying notations, that addresses the full amount of principal and interest promised), the
     Assigned Moody's Rating shall be deemed to be:

                         (i)      one rating subcategory below the Moody's equivalent of such S&P
                rating if it is "BBB–" or higher;

                         (ii)     two rating subcategories below the Moody's equivalent of such S&P
                rating if it is "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating
                shall be determined pursuant to clause (d) above; or

                         (iii)  "B3" until the Issuer or the Portfolio Manager obtains an estimated
                rating from Moody's if (A) the Portfolio Manager certifies to the Trustee that in its
                commercially reasonable judgment, it believes an estimated rating equivalent to a rating
                not lower than "B3" will be assigned by Moody's and the Issuer or the Portfolio
                Manager on its behalf applies for an estimated rating from Moody's within five
                Business Days of the date of the commitment to purchase the Loan or Bond, (B) the
                aggregate Principal Balance of Collateral Obligations having an Assigned Moody's
                Rating pursuant to either this clause (h)(iii), or clauses (f)(iii) or (g)(iii) does not exceed
                5% of the Maximum Investment Amount, and (C) all the Coverage Tests and the
                Collateral Quality Tests are satisfied;

             (i)      if the preceding clauses do not apply and each of the following clauses (i)
     through (viii) do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa1":

                        (i)     neither the obligor nor any of its Affiliates is subject to reorganization
                or bankruptcy proceedings,

                        (ii)     no debt securities or obligations of the obligor are in default,



     45824v26

                                                                                                    009867
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 250
                                       of 27306/09/21 Page 255 of 304 PageID 12740
Case 3:21-cv-00538-N Document 26-36 Filed


                        (iii)   neither the obligor nor any of its Affiliates has defaulted on any debt
                during the preceding two years,

                        (iv)     the obligor has been in existence for the preceding five years,

                        (v)      the obligor is current on any cumulative dividends,

                        (vi)    the fixed-charge ratio for the obligor exceeds 125% for each of the
                preceding two fiscal years and for the most recent quarter,

                        (vii)   the obligor had a net profit before tax in the past fiscal year and the
                most recent quarter, and

                         (viii) the annual financial statements of such obligor are unqualified and
                certified by a firm of Independent accountants of international reputation, and quarterly
                statements are unaudited but signed by a corporate officer;

              (j)      if the preceding clauses do not apply but each of the following clauses (i) and
     (ii) do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa3":

                        (i)     neither the obligor nor any of its Affiliates is subject to reorganization
                or bankruptcy proceedings; and

                         (ii)   no debt security or obligation of such obligor has been in default during
                the past two years; and

             (k)     if the preceding clauses do not apply and a debt security or obligation of the
     obligor has been in default during the past two years, the Moody's Equivalent Senior Unsecured
     Rating will be "Ca."

     Notwithstanding the foregoing, not more than 10% of the Maximum Investment Amount may
     consist of Investment Obligations given a Moody's Equivalent Senior Unsecured Rating based
     on a rating given by S&P as provided in clauses (f), (g) and (h) above.

              "Moody's Obligation Rating": With respect to any Collateral Obligation as of any date
     of determination, the rating determined in accordance with the following, in the following order
     of priority:

                (a)     With respect to a Moody's Senior Secured Loan:

                        (i)      if it has an Assigned Moody's Rating, such Assigned Moody's Rating;
                or

                        (ii)   if the preceding clause does not apply, the rating that is one rating
                subcategory above the Moody's Equivalent Senior Unsecured Rating; and

                (b)     With respect to a Moody's Non Senior Secured Loan or a Bond:

                        (i)      if it has an Assigned Moody's Rating, such Assigned Moody's Rating;
                or




     45824v26

                                                                                                   009868
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 251
                                       of 27306/09/21 Page 256 of 304 PageID 12741
Case 3:21-cv-00538-N Document 26-36 Filed


                       (ii)    if the preceding clause does not apply, the Moody's Equivalent Senior
                Unsecured Rating; and

                (c)     With respect to a Synthetic Security or a DIP Loan, the Assigned Moody's
                Rating thereof.

     Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's
     Default Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or
     ratings will be adjusted down one subcategory (if on watch for downgrade) or up one
     subcategory (if on watch for upgrade).

             "Moody's Rating": The Moody's Default Probability Rating; provided that, with respect
     to the Collateral Obligations generally, if at any time Moody's or any successor to it ceases to
     provide rating services, references to rating categories of Moody's in this Indenture shall be
     deemed instead to be references to the equivalent categories of any other nationally recognized
     investment rating agency selected by the Portfolio Manager, as of the most recent date on which
     such other rating agency and Moody's published ratings for the type of security in respect of
     which such alternative rating agency is used.

            "S&P Rating": With respect to any Collateral Obligation, as of any date of
     determination, the rating determined in accordance with the following methodology:

                         (i)      If there is an issuer credit rating of the borrower of the Collateral
                Obligation (the "Borrower"), or the guarantor who unconditionally and irrevocably
                guarantees the Collateral Obligation (the "Guarantor") by S&P, the most current issuer
                credit rating for such Borrower or Guarantor;

                         (ii)     (a) if there is not an issuer credit rating of the Borrower or its Guarantor
                by S&P, but there is a rating by S&P on a senior secured obligation of the Borrower or
                its Guarantor, then the S&P Rating of the Collateral Obligation will be one subcategory
                below such rating; (b) if there is not a rating by S&P on a senior secured obligation of
                the Borrower or its Guarantor, but there is a rating by S&P on a senior unsecured
                obligation of the Borrower or its Guarantor, then the S&P Rating will be such rating;
                and (c) if there is not a rating by S&P on a senior obligation of the Borrower or its
                Guarantor, but there is a rating by S&P on a subordinated obligation of the Borrower or
                its Guarantor, then the S&P Rating will be two subcategories above such rating if such
                rating is "BBB-" or higher and will be one subcategory above such rating if such rating
                is "BB+" or lower; or

                       (iii)    if there is neither an issuer credit rating of the Borrower or its
                Guarantor by S&P nor a rating by S&P on an obligation of the Borrower or its
                Guarantor, then the S&P Rating may be determined using any one of the methods
                below:

                                (A)      if an obligation of the Borrower or its Guarantor is publicly
                        rated by Moody's, then the S&P Rating will be determined in accordance with
                        the methodologies for establishing the Moody's Default Probability Rating,
                        except that the S&P Rating of such obligation will be (1) one subcategory
                        below the S&P equivalent of the rating assigned by Moody's if such security is
                        rated "Baa3" or higher by Moody's and (2) two subcategories below the S&P
                        equivalent of the rating assigned by Moody's if such security is rated "Bal" or


     45824v26

                                                                                                   009869
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 252
                                       of 27306/09/21 Page 257 of 304 PageID 12742
Case 3:21-cv-00538-N Document 26-36 Filed


                        lower by Moody's; provided that Collateral Obligations constituting no more
                        than 10% of the Maximum Investment Amount may be given a S&P Rating
                        based on a rating given by Moody's as provided in this subclause (a) (after
                        giving effect to the addition of the relevant Collateral Obligation, if applicable);

                               (B)       if no other security or obligation of the Borrower or its
                        Guarantor is rated by S&P or Moody's, then the Portfolio Manager may apply
                        to S&P for a S&P credit rating estimate, which will be its S&P Rating; or

                                 (C)     if such Collateral Obligation is not rated by Moody's or S&P,
                        no other security or obligation of the Borrower or its Guarantor is rated by S&P
                        or Moody's and if the Portfolio Manager determines in its sole discretion based
                        on information available to it after reasonable inquiry that such Borrower (x) is
                        not subject to any bankruptcy or reorganization proceedings nor in default on
                        any of its obligations (unless the subject of a good faith business dispute), (y) is
                        a legally constituted corporate entity having the minimum legal, financial and
                        operational infrastructure to carry on a definable business, deliver and sell a
                        product or service and report its results in generally accepted accounting terms
                        as verified by a reputable audit firm and (z) is not so vulnerable to adverse
                        business, financial and economic conditions that default in its financial or other
                        obligations is foreseeable in the near term if current operating trends continue,
                        then the S&P Rating will be "CCC-"; provided that the Portfolio Manager must
                        apply to S&P for a S&P credit rating on such Borrower within 30 days after the
                        addition of the relevant Collateral Obligation; provided, further, that Collateral
                        Obligations constituting no more than 5% of the Maximum Investment Amount
                        may be given an S&P Rating based on this subclause (c) (after giving effect to
                        the addition of the relevant Collateral Obligation, if applicable);

                provided that if (i) the relevant Borrower or Guarantor or obligation is placed on any
                positive "credit watch" list by S&P, such rating will be increased by one rating
                subcategory or (ii) the relevant Borrower or Guarantor or obligation is placed on any
                negative "credit watch" list by S&P, such rating will be decreased by one rating
                subcategory.

     Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan, the
     S&P Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating
     assigned by S&P if the rating is confidential, but only if all appropriate parties have provided
     written consent to its disclosure and use, (C) the rating assigned by S&P thereto through an
     estimated rating or (D) the rating assigned thereto by S&P in connection with the acquisition
     thereof upon the request of the Portfolio Manager. In the case of a Collateral Obligation that is a
     PIK Security or Structured Finance Obligation, the S&P Rating may not be determined pursuant
     to clause (iii)(a) above.

             S&P Ratings for entities or obligations relevant hereunder other than Borrowers and
     Collateral Obligations shall be determined in a corresponding manner.




     45824v26

                                                                                                 009870
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 253
                                       of 27306/09/21 Page 258 of 304 PageID 12743
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit A

                                 Forms of Securities




     45824v26

                                                                    009871
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 254
                                       of 27306/09/21 Page 259 of 304 PageID 12744
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                   Exhibit A-1

                                   Form of Note




     45824v26

                                                                    009872
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 255
                                       of 27306/09/21 Page 260 of 304 PageID 12745
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                   Exhibit A-2

                             Form of Composite Security




     45824v26

                                                                    009873
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 256
                                       of 27306/09/21 Page 261 of 304 PageID 12746
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                    Exhibit A-3

                      Form of Note and Composite Security Legends




     45824v26

                                                                     009874
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 257
                                       of 27306/09/21 Page 262 of 304 PageID 12747
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                     Exhibit B

                Forms of Note and Composite Security Transfer and Exchange Certificates




     45824v26

                                                                                     009875
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 258
                                       of 27306/09/21 Page 263 of 304 PageID 12748
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                   Exhibit B-1

                          Form of Note Transferee Certificate




     45824v26

                                                                    009876
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 259
                                       of 27306/09/21 Page 264 of 304 PageID 12749
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                        Exhibit B-2

                     Form of Regulation S Note Transferor Certificate




     45824v26

                                                                         009877
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 260
                                       of 27306/09/21 Page 265 of 304 PageID 12750
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                          Exhibit B-3

                   Form of Non-Regulation S Note Transferor Certificate




     45824v26

                                                                           009878
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 261
                                       of 27306/09/21 Page 266 of 304 PageID 12751
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                         Exhibit B-4

                     Form of Composite Security Transferee Certificate




     45824v26

                                                                          009879
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 262
                                       of 27306/09/21 Page 267 of 304 PageID 12752
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                 Exhibit B-5

                Form of Regulation S Composite Security Transferor Certificate




     45824v26

                                                                                  009880
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 263
                                       of 27306/09/21 Page 268 of 304 PageID 12753
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                                 Exhibit B-6

                Form of Non-Regulation S Composite Security Transferor Certificate




     45824v26

                                                                                     009881
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 264
                                       of 27306/09/21 Page 269 of 304 PageID 12754
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit C

                          Form of McKee Nelson LLP Opinion




     45824v26

                                                                    009882
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 265
                                       of 27306/09/21 Page 270 of 304 PageID 12755
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit D

                          Form of Maples and Calder Opinion




     45824v26

                                                                    009883
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 266
                                       of 27306/09/21 Page 271 of 304 PageID 12756
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit E

                       Form of Gardere Wynne Sewell LLP Opinion




     45824v26

                                                                    009884
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 267
                                       of 27306/09/21 Page 272 of 304 PageID 12757
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                         Exhibit F

                    Form of Orrick, Herrington & Sutcliffe LLP Opinion




     45824v26

                                                                         009885
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 268
                                       of 27306/09/21 Page 273 of 304 PageID 12758
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit G

                      Form of Securities Account Control Agreement




     45824v26

                                                                     009886
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 269
                                       of 27306/09/21 Page 274 of 304 PageID 12759
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit H

                            Forms of Section 3(c)(7) Notices




     45824v26

                                                                    009887
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 270
                                       of 27306/09/21 Page 275 of 304 PageID 12760
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                   Exhibit H-1

                         Form of Section 3(c)(7) Reminder Notice




     45824v26

                                                                    009888
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 271
                                       of 27306/09/21 Page 276 of 304 PageID 12761
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                        Exhibit H-2

                    Form of Important Section 3(c)(7) Reminder Notice




     45824v26

                                                                         009889
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 272
                                       of 27306/09/21 Page 277 of 304 PageID 12762
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit I

                          Form of Beneficial Owner Certificate




     45824v26

                                                                    009890
Case 19-34054-sgj11 Doc 1822-59 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 273
                                       of 27306/09/21 Page 278 of 304 PageID 12763
Case 3:21-cv-00538-N Document 26-36 Filed


                                                                     Exhibit J

                               Form of Extension Notice




     45824v26

                                                                    009891
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-36 Filed26 06/09/21 Page 279 of 304 PageID 12764



                              EXHIBIT +++




                                                                    009892
 Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 280 of 304 PageID 12765




                                                                     009893
 Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 281 of 304 PageID 12766




                                                                     009894
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-36 Filed26 06/09/21 Page 282 of 304 PageID 12767




                                                                    009895
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-36 Filed26 06/09/21 Page 283 of 304 PageID 12768




                                                                    009896
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-36 Filed26 06/09/21 Page 284 of 304 PageID 12769




                                                                    009897
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-36 Filed26 06/09/21 Page 285 of 304 PageID 12770




                                                                    009898
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-36 Filed26 06/09/21 Page 286 of 304 PageID 12771




                                                                    009899
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-36 Filed26 06/09/21 Page 287 of 304 PageID 12772




                                                                    009900
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 288 of 304 PageID 12773




                                                                     009901
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 289 of 304 PageID 12774




                                                                     009902
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 290 of 304 PageID 12775




                                                                     009903
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 291 of 304 PageID 12776




                                                                     009904
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 292 of 304 PageID 12777




                                                                     009905
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 293 of 304 PageID 12778




                                                                     009906
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 294 of 304 PageID 12779




                                                                     009907
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 295 of 304 PageID 12780




                                                                     009908
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 296 of 304 PageID 12781




                                                                     009909
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 297 of 304 PageID 12782




                                                                     009910
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 298 of 304 PageID 12783




                                                                     009911
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 299 of 304 PageID 12784




                                                                     009912
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 300 of 304 PageID 12785




                                                                     009913
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 301 of 304 PageID 12786




                                                                     009914
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 302 of 304 PageID 12787




                                                                     009915
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 303 of 304 PageID 12788




                                                                     009916
Case 19-34054-sgj11 Doc 1822-60 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-36 Filed 26 06/09/21 Page 304 of 304 PageID 12789




                                                                     009917
